EXHIBIT 10.1

 

EXECUTION COPY

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

dated as of
July 24, 2012

 

among

 

ZALE DELAWARE, INC.,
ZALE CORPORATION,
ZGCO, LLC.,
TXDC, L.P.,
ZALE PUERTO RICO, INC.

 

 

as
Borrowers

 

The FACILITY GUARANTORS named herein

 

The LENDERS Party Hereto,

 

BANK OF AMERICA, N.A.
as Administrative Agent and Collateral Agent,

 

BANK OF AMERICA, N.A.
WELLS FARGO BANK, NATIONAL ASSOCIATION
as Co-Borrowing Base Agents

 

WELLS FARGO CAPITAL FINANCE, LLC
JPMORGAN CHASE BANK, N.A.
as Co-Syndication Agents

 

CIT FINANCE LLC
RBS BUSINESS CAPITAL, A DIVISION OF RBS ASSET FINANCE, INC., a subsidiary of RBS
CITIZENS, N.A.

PNC BANK, NATIONAL ASSOCIATION
as Co-Documentation Agents

and

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
WELLS FARGO CAPITAL FINANCE, LLC
J.P. MORGAN SECURITIES LLC
as Joint Lead Arrangers and Joint Bookrunners

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS
(Continued)

 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I DEFINITIONS

3

 

 

 

SECTION 1.1

Defined Terms

3

SECTION 1.2

Terms Generally

37

 

 

 

ARTICLE II AMOUNT AND TERMS OF CREDIT

38

 

 

 

SECTION 2.1

Commitments of the Lenders

38

SECTION 2.2

Reserves; Changes to Reserves

39

SECTION 2.3

Making of Loans

39

SECTION 2.4

Overadvances

40

SECTION 2.5

Swingline Loans

40

SECTION 2.6

Letters of Credit

41

SECTION 2.7

Settlements Amongst Lenders

45

SECTION 2.8

Notes; Repayment of Loans

46

SECTION 2.9

Interest on Loans

46

SECTION 2.10

Default Interest

47

SECTION 2.11

Certain Fees

47

SECTION 2.12

Unused Commitment Fee

47

SECTION 2.13

Letter of Credit Fees

47

SECTION 2.14

Nature of Fees

48

SECTION 2.15

Termination or Reduction of Commitments

48

SECTION 2.16

Alternate Rate of Interest

49

SECTION 2.17

Conversion and Continuation of Loans

49

SECTION 2.18

Mandatory Prepayment; Cash Collateral

50

SECTION 2.19

Optional Prepayment of Loans; Reimbursement of Lenders

51

SECTION 2.20

Maintenance of Loan Account; Statements of Account

52

SECTION 2.21

Cash Receipts

53

SECTION 2.22

Application of Payments

55

SECTION 2.23

Increased Costs

56

SECTION 2.24

Change in Legality

57

SECTION 2.25

Payments; Sharing of Setoff

57

SECTION 2.26

Taxes

59

SECTION 2.27

Security Interests in Collateral

63

SECTION 2.28

Mitigation Obligations; Replacement of Lenders

63

SECTION 2.29

Increase in Commitments

64

SECTION 2.30

Zale Puerto Rico; Canadian Loan Parties

65

SECTION 2.31

Defaulting Lenders

66

 

 

 

ARTICLE III REPRESENTATIONS AND WARRANTIES

68

 

 

 

SECTION 3.1

Organization; Powers

68

SECTION 3.2

Authorization; Enforceability

68

SECTION 3.3

Governmental Approvals; No Conflicts

68

SECTION 3.4

Financial Condition

69

 

ii

--------------------------------------------------------------------------------


 

SECTION 3.5

Properties

69

SECTION 3.6

Litigation and Environmental Matters

69

SECTION 3.7

Compliance with Laws and Agreements

70

SECTION 3.8

Investment Company Status

70

SECTION 3.9

Taxes

70

SECTION 3.10

ERISA; No Canadian Plans

70

SECTION 3.11

Disclosure

72

SECTION 3.12

Subsidiaries

72

SECTION 3.13

Insurance

72

SECTION 3.14

Accounts; Credit Cards

72

SECTION 3.15

Labor Matters

73

SECTION 3.16

Security Documents

73

SECTION 3.17

Federal Reserve Regulations

73

SECTION 3.18

Solvency

73

SECTION 3.19

Foreign Assets Control Regulations, Etc.

73

SECTION 3.20

Excluded Subsidiaries

74

 

 

 

ARTICLE IV CONDITIONS

74

 

 

 

SECTION 4.1

Effective Date

74

SECTION 4.2

Conditions Precedent to Each Loan and Each Letter of Credit

76

 

 

 

ARTICLE V AFFIRMATIVE COVENANTS

77

 

 

 

SECTION 5.1

Financial Statements and Other Information

77

SECTION 5.2

Notices of Material Events

79

SECTION 5.3

Information Regarding Collateral

80

SECTION 5.4

Existence; Conduct of Business

80

SECTION 5.5

Payment of Obligations

81

SECTION 5.6

Maintenance of Properties

81

SECTION 5.7

Insurance

81

SECTION 5.8

Casualty and Condemnation

82

SECTION 5.9

Books and Records; Inspection and Audit Rights; Appraisals; Consultants for the
Agents and Lenders

82

SECTION 5.10

Compliance with Laws

83

SECTION 5.11

Employee Benefit Plans

83

SECTION 5.12

Use of Proceeds and Letters of Credit

83

SECTION 5.13

New Subsidiaries

83

SECTION 5.14

Further Assurances

84

SECTION 5.15

Physical Inventories

84

SECTION 5.16

Compliance with Terms of Leaseholds

84

 

 

 

ARTICLE VI NEGATIVE COVENANTS

84

 

 

 

SECTION 6.1

Indebtedness and Other Obligations

84

SECTION 6.2

Liens

86

SECTION 6.3

Fundamental Changes

88

SECTION 6.4

Investments, Loans, Advances, Guarantees and Acquisitions

88

SECTION 6.5

Asset Sales

90

SECTION 6.6

Restricted Payments; Certain Payments of Indebtedness

92

SECTION 6.7

Transactions with Affiliates

92

 

iii

--------------------------------------------------------------------------------


 

SECTION 6.8

Financial Covenants

93

SECTION 6.9

Hedging Agreement

93

SECTION 6.10

Reserved

93

SECTION 6.11

Canadian Plans. None of the Loan Parties nor any of their Subsidiaries will
permit any of the following:

93

SECTION 6.12

Burdensome Agreements

93

SECTION 6.13

Amendment of Material Documents

94

SECTION 6.14

Change in Nature of Business

94

 

 

 

ARTICLE VII EVENTS OF DEFAULT

94

 

 

 

SECTION 7.1

Events of Default

94

SECTION 7.2

When Continuing

97

SECTION 7.3

Remedies on Default

97

SECTION 7.4

Application of Proceeds

98

 

 

 

ARTICLE VIII THE AGENTS

99

 

 

 

SECTION 8.1

Administration by the Agents

99

SECTION 8.2

The Collateral Agent

100

SECTION 8.3

The Co-Borrowing Base Agents

100

SECTION 8.4

Reserved

100

SECTION 8.5

Agreement of Applicable Lenders

100

SECTION 8.6

Liability of Agents

101

SECTION 8.7

Reimbursement and Indemnification

101

SECTION 8.8

Rights of Agents

102

SECTION 8.9

Independent Lenders and Issuing Bank

102

SECTION 8.10

Notice of Transfer

102

SECTION 8.11

Relation Among the Lenders

102

SECTION 8.12

Successor Agent

102

SECTION 8.13

Reports and Financial Statements

103

SECTION 8.14

Agency for Perfection

103

SECTION 8.15

Reserved

103

SECTION 8.16

Collateral Matters

103

SECTION 8.17

Documentation Agent, Syndication Agent and Arrangers

104

 

 

 

ARTICLE IX MISCELLANEOUS

104

 

 

 

SECTION 9.1

Notices

104

SECTION 9.2

Waivers; Amendments

105

SECTION 9.3

Expenses; Indemnity; Damage Waiver

107

SECTION 9.4

Successors and Assigns

109

SECTION 9.5

Survival

111

SECTION 9.6

Counterparts; Integration; Effectiveness

112

SECTION 9.7

Severability

112

SECTION 9.8

Right of Setoff

112

SECTION 9.9

Governing Law; Jurisdiction; Consent to Service of Process

113

SECTION 9.10

Waiver of Jury Trial

113

SECTION 9.11

Headings

113

SECTION 9.12

Interest Rate Limitation

113

SECTION 9.13

Confidentiality

114

 

iv

--------------------------------------------------------------------------------


 

SECTION 9.14

Additional Waivers

114

SECTION 9.15

Press Releases and Related Matters

115

SECTION 9.16

Patriot Act; Proceeds of Crime Act

115

SECTION 9.17

Judgment Currency

116

SECTION 9.18

No Strict Construction

117

SECTION 9.19

No Advisory or Fiduciary Responsibility

117

SECTION 9.20

Payments Set Aside

117

SECTION 9.21

Intercreditor Agreement

118

SECTION 9.22

Existing Credit Agreement Amended and Restated

118

 

EXHIBITS

 

A.

 

Assignment and Acceptance

B-1

 

Revolving Note

B-2

 

FILO Note

B-3

 

Swingline Note

C-1

 

Security Agreement

C-2

 

General Security Agreement

D.

 

Borrowing Base Certificate

E.

 

Co-Borrowing Base Agent Rights Agreement

F.

 

Compliance Certificate

 

SCHEDULES

 

1.1

 

Lenders and Commitments

1.1(a)

 

Existing Letters of Credit

1.1(b)

 

Existing Bank Products

2.21(a)(i)

 

DDAs and Concentration Accounts

2.21(a)(ii)

 

Credit Card Arrangements

3.5(b)

 

Intellectual Property

3.6

 

Litigation and Environmental Matters

3.12

 

Subsidiaries

3.13

 

Insurance

5.1(l)

 

Financial Reporting Requirements

6.1

 

Indebtedness

6.2

 

Liens

6.4

 

Investments

6.7

 

Transactions with Affiliates

 

v

--------------------------------------------------------------------------------


 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT dated as of July 24, 2012 (this
“Agreement”) among

 

ZALE DELAWARE, INC., a corporation organized under the laws of the State of
Delaware having a place of business at 901 W. Walnut Hill Lane, Irving, Texas
75038-1003 (“Zale Delaware”); and

 

ZALE CORPORATION, a corporation organized under the laws of the State of
Delaware having a place of business at 901 W. Walnut Hill Lane, Irving, Texas
75038-1003 (“Zale”); and

 

ZGCO, LLC, a limited liability company organized under the laws of the
Commonwealth of Virginia having a place of business at 901 W. Walnut Hill
Lane, Irving, Texas 75038-1003 (“ZGCO”); and

 

TXDC, L.P., a limited partnership organized under the laws of the State of
Texas, having a place of business at 901 W. Walnut Hill Lane, Irving, Texas
75038-1003 (“TXDC”); and

 

ZALE PUERTO RICO, INC., a Puerto Rico corporation having a place of business at
901 W. Walnut Hill Lane, Irving, Texas 75038-1003 (“Zale PR”) and together with
Zale Delaware, Zale, ZGCO, and TXDC, the “Initial Borrowers”); and

 

ZALE CANADA CO., an unlimited company organized under the laws of Nova Scotia
having a place of business at 901 W. Walnut Hill Lane, Irving, Texas 75038-1003
(“Zale Canada”); and

 

ZALE CANADA DIAMOND SOURCING INC., a limited company organized under the laws of
Nova Scotia having a place of business at 901 W. Walnut Hill Lane, Irving, Texas
75038-1003 (“ZCDS”); and

 

ZAP, INC., a Delaware corporation having a place of business at 901 W. Walnut
Hill Lane, Irving, Texas 75038-1003 (“Zap”); and

 

ZCSC, LLC, a Delaware limited liability company having a place of business at
901 W. Walnut Hill Lane, Irving, Texas 75038-1003 (“ZCSC”); and

 

ZALE INTERNATIONAL, INC., a Delaware corporation having a place of business at
901 W. Walnut Hill Lane, Irving, Texas 75038-1003 (“Zale International”); and

 

ZALE EMPLOYEES’  CHILD CARE ASSOCIATION, INC., a Texas corporation having a
place of business at 901 W. Walnut Hill Lane, Irving, Texas 75038-1003
(“ZECCA”); and

 

ZALE CANADA HOLDING LP, a limited partnership organized under the laws of New
Brunswick having a place of business at 901 W. Walnut Hill Lane, Irving, Texas
75038-1003 (“ZC Holding”)

 

ZALE CANADA FINCO 1, INC., a limited company organized under the laws of Nova
Scotia having a place of business at 901 W. Walnut Hill Lane, Irving, Texas
75038-1003 (“Finco 1”); and

 

ZALE CANADA FINCO 2, INC., a limited company organized under the laws of Nova
Scotia having a place of business at 901 W. Walnut Hill Lane, Irving, Texas
75038-1003 (“Finco 2”); and

 

1

--------------------------------------------------------------------------------


 

FINCO HOLDING LP, a limited partnership organized under the laws of New
Brunswick having a place of business at 901 W. Walnut Hill Lane, Irving, Texas
75038-1003 (“Finco Holding”); and

 

FINCO PARTNERSHIP LP, a limited partnership organized under the laws of New
Brunswick having a place of business at 901 W. Walnut Hill Lane, Irving, Texas
75038-1003 (“Finco Partnership”); and

 

ZALE CANADA FINCO, LLC, a limited liability company organized under the laws of
the State of Delaware having a place of business at 901 W. Walnut Hill
Lane, Irving, Texas 75038-1003 (“ZC Finco”, and together with Zale Canada, ZCDS,
Zap, ZCSC, Zale International, Zecca, ZC Holding, Finco 1, Finco 2, Finco
Holding, and Finco Partnership, the “Initial Facility Guarantors”); and

 

the LENDERS party hereto; and

 

BANK OF AMERICA, N.A., as Administrative Agent, Collateral Agent, and as a
Co-Borrowing Base Agent, a national banking association having a place of
business at 100 Federal Street, Boston, Massachusetts 02110; and

 

WELLS FARGO BANK, NATIONAL ASSOCIATION (“Wells Fargo”), as a Co-Borrowing Base
Agent; and

 

WELLS FARGO CAPITAL FINANCE, LLC and JPMORGAN CHASE BANK, N.A., each as a
Co-Syndication Agent; and

 

CIT FINANCE LLC, RBS BUSINESS CAPITAL, A DIVISION OF RBS ASSET FINANCE, INC., a
subsidiary of RBS CITIZENS, N.A. and PNC BANK, NATIONAL ASSOCIATION, each as a
Co-Documentation Agent; and

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, WELLS FARGO CAPITAL FINANCE,
LLC and J.P. MORGAN SECURITIES LLC, as Joint Lead Arrangers and Joint
Bookrunners.

 

W I T N E S S E T H:

 

WHEREAS, the Borrowers and the Facility Guarantors have entered into an Amended
and Restated Credit Agreement, dated as of May 10, 2010 (as amended and in
effect, the “Existing Credit Agreement”), between, among others, the Borrowers,
the Facility Guarantors, the “Lenders” as defined therein, Bank of America, N.A.
as “Administrative Agent” and “Collateral Agent” and Bank of America, N.A. Wells
Fargo Bank, National Association and General Electric Capital Corporation, as
Co-Borrowing Base Agents; and

 

WHEREAS, in accordance with Section 9.2 of the Existing Credit Agreement, the
Borrowers, the Facility Guarantors, the Required Lenders, and the Agents desire
to amend and restate the Existing Credit Agreement as provided herein.

 

NOW, THEREFORE, in consideration of the mutual conditions and agreements set
forth in this Agreement, and for good and valuable consideration, the receipt of
which is hereby acknowledged, the undersigned hereby agree that the Existing
Credit Agreement shall be amended and restated in its entirety

 

2

--------------------------------------------------------------------------------


 

(except to the extent that definitions from the Existing Credit Agreement are
incorporated herein by reference) to read as follows (it being agreed that this
Agreement shall not be deemed to evidence or result in a novation or repayment
and reborrowing of the Loan Agreement Obligations under (and as defined in) the
Existing Credit Agreement):

 

ARTICLE I
DEFINITIONS

 

SECTION 1.1                                        Defined Terms.  As used in
this Agreement, the following terms have the meanings specified below:

 

“Account” means any right to payment for goods sold or leased or for services
rendered, whether or not earned by performance, or any right to payment for
credit extended for goods sold or leased or services rendered.

 

“ACH” means automated clearing house transfers.

 

“Activation Notice” has the meaning set forth in Section 2.21(b).

 

“Adjusted LIBOR Rate” means, with respect to any LIBOR Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBOR Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate. The Adjusted LIBOR Rate will be
adjusted automatically as to all LIBOR Borrowings then outstanding as of the
effective date of any change in the Statutory Reserve Rate.

 

“Adjustment Date” means the first day of each fiscal quarter, commencing
[November 1], 2012.

 

“Administrative Agent” means Bank of America, in its capacity as administrative
agent for the Lenders hereunder.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Agents” means collectively, the Administrative Agent and the Collateral Agent.

 

“Aggregate FILO Commitments” means the FILO Commitments of all the FILO Lenders,
as reduced by the Borrowers pursuant to Section 2.15.  As of the Effective Date,
the Aggregate FILO Commitments are in the sum of $15,000,000.

 

“Aggregate Tranche A Commitments” means the Tranche A Commitments of all the
Tranche A Lenders, as reduced by the Borrowers pursuant to Section 2.15 or
increased pursuant to Section 2.29.  As of the Effective Date, the Aggregate
Tranche A Commitments are in the sum of $650,000,000.

 

“Agreement” has the meaning set forth in the preamble.

 

“Alternate Base Rate” means, for any day, the highest of: (a) the variable
annual rate of interest then most recently announced by Bank of America, N.A. at
its head office in Charlotte, North Carolina as its “prime rate”; (b) the
Federal Funds Effective Rate in effect on such day plus one-half of one percent
(0.50%) per annum; or (c) the Adjusted LIBOR Rate (calculated utilizing

 

3

--------------------------------------------------------------------------------


 

the LIBOR Rate for a one-month Interest Period) plus one percent (1.00%) per
annum.  The “prime rate” is a reference rate and does not necessarily represent
the lowest or best rate being charged by Bank of America to any customer.  If
for any reason the Administrative Agent shall have determined (which
determination shall be conclusive absent manifest error) that it is unable to
ascertain the Federal Funds Effective Rate or the LIBOR Rate for any reason,
including the inability or failure of the Administrative Agent to obtain
sufficient quotations thereof in accordance with the terms hereof, the Alternate
Base Rate shall be determined without regard to clauses (b) or (c) of the first
sentence of this definition, as applicable, until the circumstances giving rise
to such inability no longer exist. Any change in the Alternate Base Rate due to
a change in Bank of America’s “prime rate”, the Federal Funds Effective Rate or
the Adjusted LIBOR Rate shall be effective on the effective date of such change
in Bank of America’s Prime Rate, the Federal Funds Effective Rate or the
Adjusted LIBOR Rate, respectively.

 

“Applicable Lenders” means the Required Lenders, the Required Supermajority
Lenders, all affected Lenders, or all Lenders, as applicable.

 

“Applicable Lending Office” means with respect to each Lender, its domestic
lending office in the case of a Loan that is a Base Rate Loan and its LIBOR
lending office in the case of a LIBOR Loan.

 

“Applicable Margin” means:

 

(a)                                 From and after the Effective Date until the
first Adjustment Date, the percentages set forth in Level II of the pricing grid
below; and

 

(b)                                 On the first Adjustment Date and on each
Adjustment Date thereafter, the Applicable Margin shall be determined from the
pricing grid below based upon average daily Excess Availability for the most
recently ended fiscal quarter immediately preceding such Adjustment Date,
provided that if any Borrowing Base Certificates are at any time restated or
otherwise revised (including as a result of an audit) or if the information with
respect to Inventory or Accounts set forth in any Borrowing Base Certificates
otherwise proves to be false or incorrect such that the Applicable Margin would
have been higher than was otherwise in effect during any period, without
constituting a waiver of any Default or Event of Default arising as a result
thereof, interest due under this Agreement shall be immediately recalculated at
such higher rate for any applicable periods (after netting out, during the same
relevant period solely to the extent that such period is not more than two
fiscal quarters prior to the relevant date of adjustment, any payments of
interest and fees paid during such period which have been determined to have
been in excess of what was owed by the Borrowers as a result of a proper
calculation of the average daily Excess Availability that would have resulted in
lower pricing for such period) and shall be due and payable on demand.

 

Level

 

Average Daily Excess
Availability

 

Tranche A
LIBOR Loan

 

Tranche A
Base Rate
Loan

 

FILO LIBOR
Loan

 

FILO Base
Rate Loan

 

I

 

Greater than or equal to $250,000,000

 

1.75

%

0.75

%

3.50

%

2.50

%

II

 

Greater than or equal to 100,000,000 but less than $250,000,000

 

2.00

%

1.00

%

3.75

%

2.75

%

III

 

Less than $100,000,000

 

2.25

%

1.25

%

4.00

%

3.00

%

 

4

--------------------------------------------------------------------------------


 

Notwithstanding anything to the contrary herein contained, upon the occurrence
and during the continuance of an Event of Default, the Applicable Margin shall
be at the percentages set forth in Level III of the pricing grid.  The foregoing
shall be supplemental of, and shall not be deemed to modify or waive, any rights
of the Administrative Agent or the Required Lenders under Section 2.10 hereof.

 

“Appraised Inventory Liquidation Value” means the product of (a) the Cost of
Eligible Inventory, minus Inventory Reserves multiplied by (b) that percentage
determined from the then most recent appraisal of the Loan Parties’ Inventory
undertaken at the request of the Administrative Agent, to reflect the
appraiser’s estimate of the net recovery on the Loan Parties’ Inventory in the
event of an in-Store net orderly liquidation of that Inventory.

 

“Arranger” means, collectively, Merrill Lynch, Pierce, Fenner & Smith
Incorporated, Wells Fargo Capital Finance, LLC and J.P. Morgan Securities LLC,
in their capacities as joint lead arrangers.

 

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an assignee (with the consent of each party whose consent is required
by SECTION 9.4), and accepted by the Administrative Agent, substantially in the
form of Exhibit A or any other form approved by the Administrative Agent.

 

“Bank of America” means Bank of America, N.A., a national banking association,
its Subsidiaries, Affiliates and branches.

 

“Bank Products” means any services or facilities provided to any Borrower or any
of its Subsidiaries by the Administrative Agent, any Lender, or any of their
respective Affiliates, including, without limitation, on account of (a) Hedging
Agreements, (b) purchase cards, (c) merchant card services, (d) leasing,
(e) factoring, and (f) supply chain finance services (including, without
limitation, trade payable services and supplier accounts receivable purchases),
but excluding Cash Management Services.  For purposes hereof, (x) if a Person
who is a Lender ceases to be a Lender, or (y) if a Lender fails to provide the
Administrative Agent with written notice of any Bank Products furnished by such
Lender or its Affiliates on the earlier of ten (10) days after the effective
date of such Bank Product or the delivery of the first Borrowing Base
Certificate after such effective date, then, in either such event, the Bank
Products furnished by such Person or its Affiliates shall no longer be deemed to
constitute “Bank Products” for purposes of this Agreement and the other Loan
Documents.  As of the Effective Date, all Bank Products are as set forth on
Schedule 1.1(b) and all such Bank Products shall at all times be deemed to be
within the “Ancillary Cap” (as defined in the Intercreditor Agreement)
regardless of any new Bank Products which may hereafter be furnished.

 

“Bankruptcy Code” shall mean Title 11 of the United States Code, as now or
hereafter in effect or any successor thereto.

 

“Base Rate Loan” means any Loan to the Borrowers bearing interest at a rate
determined by reference to the Alternate Base Rate in accordance with the
provisions of Article II.

 

“Blocked Account Agreements” has the meaning set forth in Section 2.21(b).

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

5

--------------------------------------------------------------------------------


 

“Borrowers” means the Initial Borrowers and any other Subsidiary of Zale which
becomes a Borrower under this Agreement pursuant to a joinder agreement to this
Agreement and the Loan Documents, as applicable, with the other parties hereto
and thereto, in form and substance satisfactory to the Administrative Agent.

 

“Borrowing” means (a) the incurrence of Loans of a single Type, on a single date
and having, in the case of LIBOR Loans, a single Interest Period, or (b) a
Swingline Loan.

 

“Borrowing Base” means at any time of calculation, an amount equal to

 

(a)                                 ninety percent (90%) of the Appraised
Inventory Liquidation Value;

 

plus

 

(b)                                 ninety percent (90%) of the Loan Parties’
Eligible Credit Card Receivables;

 

minus

 

(c)                                  the Reserves (other than the Incremental
Reserve and the Term Reserve), but including a Reserve for Texas ad valorem
taxes;

 

minus

 

(d)                                 the Incremental Reserve;

 

minus

 

(e)                                  the Term Reserve, if then in effect.

 

For clarity, the “Borrowing Base” calculation does not include Incremental
Availability (other than to the extent of its relationship to the Incremental
Reserve), and Incremental Availability is in addition to, and separate from,
amounts calculated under the Borrowing Base.

 

“Borrowing Base Certificate” has the meaning set forth in Section 5.1(f).

 

“Breakage Costs” has the meaning set forth in SECTION 2.19(b).

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in Boston, Massachusetts, New York, New York or Dallas,
Texas are authorized or required by law to remain closed, provided, that, when
used in connection with a LIBOR Loan, the term “Business Day” shall also exclude
any day on which banks are not open for dealings in dollar deposits in the
London interbank market.

 

“Canadian Loan Party” or “Canadian Loan Parties” means each Loan Party organized
under organized under the laws of Canada or any province or territory thereof.

 

“Canadian Plan” means an employee pension benefit plan or pension plan that is
covered by the Laws of any jurisdiction in Canada including the Pension Benefits
Act (Ontario) and the Income Tax Act (Canada) or subject to minimum funding
standards and that is either (a) maintained or sponsored by any Canadian Loan
Party for its employees, (b) maintained pursuant to a collective bargaining
agreement, or other arrangement under which more than one employer makes
contributions and to which any Canadian Loan Party is making or accruing an
obligation to make

 

6

--------------------------------------------------------------------------------


 

contributions or has within the preceding five years made or accrued such
contributions or (c) any other plan with respect to which any Canadian Loan
Party has incurred or may incur liability, including contingent liability either
to such plan or to any Person, administration or Governmental Authority.

 

“Canadian Priority Payables Reserve” means on any date of determination, a
reserve established from time to time in accordance with Section 2.2 for amounts
payable by any Canadian Loan Party and secured by any Liens, choate or inchoate,
which rank or which would reasonably be expected to rank in priority to or pari
passu with the Collateral Agent’s Liens and/or for amounts which represent costs
in connection with the preservation, protection, collection or realization of
the Collateral, including any such amounts due and not paid for wages, vacation
pay, severance pay, amounts payable under the Wage Earner Protection Program Act
(Canada), amounts due and not paid under any legislation relating to workers’
compensation or to employment insurance, all amounts deducted or withheld and
not paid and remitted when due under the Income Tax Act (Canada), sales tax,
goods and services tax, value added tax, harmonized tax, excise tax, tax payable
pursuant to Part IX of the Excise Tax Act (Canada) or similar applicable
provincial legislation, government royalties, amounts currently or past due and
not paid for realty, municipal or similar taxes and all amounts currently or
past due and not contributed, remitted or paid to any Canadian Plan under any
applicable law or otherwise as required to be contributed pursuant to any
applicable law relating to Canadian Plans, or any similar statutory or other
claims that would have or would reasonably be expected to have priority over or
pari passu with any Liens granted to the Collateral Agent in the future;
provided, however, that the Canadian Priority Payables Reserve shall not exceed
the aggregate availability derived from the Canadian assets included in the
Borrowing Base.

 

“Canadian Restructuring” means a series of transactions undertaken after the
Effective Date to streamline Zale’s Canadian entity structure consisting of
(a) the dissolution and liquidation of ZC Partnership, (b) the conversion of
ZCDS into an unlimited company, and (c) the merger, amalgamation, liquidation,
dissolution and/or distribution and contribution of ZCDS, Finco 1, Finco 2,
Finco Holding, Finco Partnership and ZC Finco, with and/or into Zale Canada as
the owner of the assets of the entities so merged, amalgamated, liquidated,
dissolved or distributed and contributed following the completion of the
restructuring.

 

“Capital Expenditures” means, for any period, (a) the additions to property,
plant and equipment and other capital expenditures of the Borrowers and their
Subsidiaries that are (or would be) set forth in a consolidated statement of
cash flows of the Borrowers and their Subsidiaries for such period prepared in
accordance with GAAP and (b) Capital Lease Obligations incurred by the Borrowers
and their Subsidiaries during such period.

 

“Capital Lease Obligations” means of any Person, the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real (immovable) or personal (movable) property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP,
and the amount of such obligations shall be the capitalized amount thereof
determined in accordance with GAAP.

 

“Cash Collateral Account” means an interest-bearing account established by the
Borrowers with the Collateral Agent at Bank of America under the sole and
exclusive dominion and control of the Collateral Agent designated as the “Zale
Cash Collateral Account”.

 

“Cash Control Event” means that either: (a) an Event of Default exists and is
continuing, or (b) Excess Availability is less than twelve and one-half percent
(12.5%) of the Line Cap at any time.

 

7

--------------------------------------------------------------------------------


 

For purposes of this Agreement, the occurrence of a Cash Control Event shall be
deemed continuing, notwithstanding that Excess Availability may after the Cash
Control Event exceed the applicable amount set forth in clause (b), above,
unless and until the Event of Default giving rise to the Cash Control Event has
been waived and Excess Availability exceeds the applicable amount set forth in
clause (b), above for thirty (30) consecutive days, in which case a Cash Control
Event shall no longer be deemed to be continuing for purposes of this Agreement,
provided that a Cash Control Event shall be deemed continuing (even if an Event
of Default is no longer continuing and/or Excess Availability exceeds the
required amount for thirty (30) consecutive days) at all times after a Cash
Control Event has occurred and been discontinued on two (2) occasions in any
twelve (12) month period.

 

“Cash Management Services” means any one or more of the following types or
services or facilities provided to any Borrower or any of its Subsidiaries by
the Administrative Agent or any Lender or any of their respective Affiliates:
(a) ACH transactions, (b) cash management services, including, without
limitation, controlled disbursement services, treasury, depository, overdraft,
and electronic funds transfer services, (c) foreign exchange facilities,
(d) credit card processing services, and (e) credit or debit cards.  For
purposes hereof, if a Person who is a Lender ceases to be a Lender, the Cash
Management Services previously furnished by such Lender or its Affiliates shall
no longer be deemed to constitute “Cash Management Services” for purposes of
this Agreement and the other Loan Documents.

 

“Cash Receipts” has the meaning set forth in Section 2.21(b).

 

“CDN$” means Canadian Dollars.

 

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act, 42 U.S.C. § 9601 et seq.

 

“CFC” means a controlled foreign corporation (as that term is defined in
Section 957(a) of the Code).

 

“Change in Control” means, at any time, (a) occupation of a majority of the
seats (other than vacant seats) on the board of directors of Zale by Persons who
were neither (i) nominated by the board of directors of Zale or (ii) appointed
by directors so nominated; or (b) the acquisition of fifty percent (50%) or more
of the Stock of Zale by any Person or group of Persons, or (c) the failure of
Zale or another Borrower to own directly 100% of the capital stock or other
ownership interest of Zale Delaware, ZGCO, TXDC, Zale PR and Zale Canada.

 

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or any Issuing Bank (or,
for purposes of SECTION 2.23(b), by any lending office of such Lender or by such
Lender’s or such Issuing Bank’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement; provided
that notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted or issued.

 

8

--------------------------------------------------------------------------------


 

“Charges” has the meaning set forth in SECTION 9.12.

 

“Co-Borrowing Base Agent Rights Agreement” means that certain letter agreement,
in the form of Exhibit E attached hereto, entered into as of the date hereof by
and among the Agents, the Co-Borrowing Base Agents and the Loan Parties.

 

“Co-Borrowing Base Agents” means Bank of America and Wells Fargo.

 

“Co-Documentation Agents” means CIT Finance LLC, RBS Business Capital, a
division of RBS Asset Finance, Inc., a subsidiary of RBS Citizens, N.A. and PNC
Bank, National Association

 

“Co-Syndication Agents” means Wells Fargo Capital Finance, LLC and JPMorgan
Chase Bank, N.A.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Collateral” means any and all “Collateral” as defined in any applicable
Security Document.

 

“Collateral Agent” means Bank of America, in its capacity as collateral agent
under the Security Documents.

 

“Collection Account” has the meaning set forth in Section 2.21(b) hereof.

 

“Commercial Letter of Credit” means any Letter of Credit issued for the purpose
of providing the primary payment mechanism in connection with the purchase of
any materials, goods or services by a Borrower in the ordinary course of
business of such Borrower.

 

“Commitment Fee” has the meaning set forth in Section 2.12(a).

 

“Commitment Percentage” means, (a) with respect to each Loan or Letter of Credit
under the Tranche A Commitments, the Tranche A Commitment Percentage, (b) with
respect to each Loan under the FILO Commitments, the FILO Commitment Percentage,
and (c) with respect to each Lender, its percentage of the Total Commitments of
all Lenders hereunder, in each case as the context provides.  If the Tranche A
Commitments or the FILO Commitments have been terminated pursuant to
Section 2.15 or Section 7.1 or if the Commitments have expired, then the
Commitment Percentage of each Lender shall be determined based on the Commitment
Percentage of such Lender most recently in effect, giving effect to any
subsequent assignments.  The initial Commitment Percentage of each Lender is set
forth opposite the name of such Lender on Schedule 1.1 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.

 

“Commitments” means, with respect to each Lender, its Tranche A Commitment and
its FILO Commitment.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit F.

 

“Concentration Accounts” has the meaning set forth in Section 2.21(a).

 

“Consignment A/R Reserve” means (a) prior to the occurrence of a Cash Control
Event, an amount, determined on a monthly basis, equal to (i) that percentage
determined by dividing the total sales arising from the Loan Parties’ sale of
Inventory consisting of consigned goods during the immediately preceding month
(the “Subject Month”) by the total sales arising from the Loan Parties’ sale of
Inventory (including but not limited to consigned goods) during the Subject
Month,

 

9

--------------------------------------------------------------------------------


 

multiplied by (ii) the credit card receivables arising from the Loan Parties’
sale of Inventory (including but not limited to consigned goods) during the
Subject Month multiplied by (iii) fifty percent (50%), and (b) after the
occurrence and during the continuance of a Cash Control Event, an amount equal
to 100% of the outstanding accounts payable to all of the consignment vendors of
the Loan Parties.

 

“Consolidated EBITDA” means Consolidated Net Income for any period plus
(a) without duplication, the sum of the following expenses of Zale and its
Subsidiaries for such period, in each case to the extent included in determining
said Consolidated Net Income: (i) depreciation expense, (ii) amortization
expense, excluding amortization expense attributable to a prepaid cash item,
(iii) interest expense, (iv) total United States and foreign federal, state,
provincial and local income tax expense, (v) charges relating to the valuation
of inventory by application of the LIFO (last in/first out) method of inventory
valuation, (vi) non-cash compensation expense arising out of the grant or
exercise of stock options or other equity based compensation, (vii) the effect
of any non-cash impairment charges related to the write-off of goodwill,
property or equipment resulting from the application of GAAP, (viii) non-cash
restructuring charges, and (ix) all other non-cash charges less (b) without
duplication, in each case to the extent included in determining Consolidated Net
Income, the sum of (i) income earned during such period relating to the
valuation of inventory by the application of the LIFO method of inventory
valuation, (ii) interest income for such period, (iii) non-cash gains for such
period and (iv) total United States and foreign federal, state, provincial and
local income tax benefits provided during such period.

 

“Consolidated Net Income” means the consolidated net income (or loss) of Zale
and its Subsidiaries, after eliminating therefrom all non-cash extraordinary
items of income and all non-cash extraordinary items of loss, all determined on
a consolidated basis in accordance with GAAP; provided, however, that there
shall be excluded from Consolidated Net Income (a) the income (or loss) of any
Person in which Zale or any of its Subsidiaries has a joint interest except to
the extent of any cash dividends actually paid to Zale or its Subsidiaries,
(b) the income (or loss) of any Person accrued prior to the date it becomes a
Subsidiary of Zale or is merged into or consolidated with Zale or any of its
Subsidiaries or that Person’s assets are acquired by Zale or any of its
Subsidiaries and (c) the income of any direct or indirect Subsidiary of Zale
that is not a Loan Party or a Zale Insurance Subsidiary to the extent that, on
the date of determination, the declaration or payment of cash dividends or
similar cash distributions by such Subsidiary is not permitted without any prior
approval of any Governmental Authority that has not been obtained or is not
permitted by the operation of the terms of its charter, by-laws or other
organizational documents or any agreement or other instrument binding upon such
Subsidiary or any law applicable to such Subsidiary, unless such restrictions
with respect to the payment of cash dividends and other similar cash
distributions have been legally and effectively waived.

 

“Consolidated Total Interest Expense” means for any period, the aggregate amount
of interest required to be paid or payable in cash by Zale and its Subsidiaries
in respect of such period on all Disqualified Stock and all Indebtedness of Zale
and its Subsidiaries outstanding during all or any part of such period in
accordance with GAAP (including payments consisting of interest in respect of
Capital Lease Obligations or Synthetic Leases), but excluding all non-cash
interest expense including, but not limited to: (i) the amortization of original
issue discount associated with Indebtedness, (ii) the amortization of
capitalized issuance costs associated with Indebtedness, (iii) the amortization
of discount resulting from the valuation of any warrants issued in connection
with any Indebtedness, (iv) interest expense resulting from remaining
capitalized issuance costs associated with the Existing Credit Agreement and the
Existing Term Loan Agreement, and (v) interest paid in the form of additional
Indebtedness.

 

10

--------------------------------------------------------------------------------


 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.  The
terms “Controlling” and “Controlled” have meanings correlative thereto.

 

“Cost” means the cost of Inventory as reported on the Loan Parties’ financial
stock ledger using the retail method of accounting based on practices which are
in effect on the date of this Agreement.

 

“Covenant Compliance Event” means that Excess Availability at any time is less
than or equal to the greater of (i) ten percent (10%) of the Line Cap, or
(ii) $40,000,000. The termination of a Covenant Compliance Event as provided
herein shall in no way limit, waive or delay the occurrence of a subsequent
Covenant Compliance Event in the event that the conditions set forth in this
definition again arise.

 

“Credit Card Issuer” means any Person (other than a Loan Party) who issues or
whose members issue credit cards, including, without limitation, MasterCard or
VISA bank credit or debit cards or other bank credit or debit cards issued
through MasterCard International, Inc., Visa, U.S.A., Inc. or Visa International
and American Express, Discover, Diners Club, Carte Blanche and other credit or
debit cards issued by other issuers approved by the Administrative Agent.

 

“Credit Card Processor” means any servicing or processing agent or any factor or
financial intermediary who facilitates, services, processes or manages the
credit authorization, billing transfer and/or payment procedures with respect to
any Loan Party’s sales transactions involving credit card or debit card
purchases by customers using credit cards or debit cards issued by any Credit
Card Issuer.

 

“Credit Card Notifications” has the meaning set forth in Section 2.21(b)(ii).

 

“Credit Card Receivables” means each Account, together with all income, payments
and proceeds thereof, owed by a Credit Card Issuer or Credit Card Processor to a
Loan Party resulting from charges by a customer of a Loan Party on credit or
debit cards issued by such Credit Card Issuer in connection with the sale of
goods by a Loan Party, or services performed by a Loan Party, in each case in
the ordinary course of its business.

 

“Credit Extensions” means as of any day, the sum of (a) the principal balance of
all Loans then outstanding, and (b) the then amount of the Letter of Credit
Outstandings.

 

“Customer Credit Reserve” means 50% of the aggregate face value at such time of
(a) outstanding gift certificates and gift cards of the Loan Parties entitling
the holder thereof to use all or a portion of the certificate to pay all or a
portion of the purchase price for any Inventory, and (b) outstanding merchandise
credits of the Loan Parties.

 

“DDAs” means any checking or other demand deposit account maintained by the Loan
Parties.

 

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect, including, without limitation, the Bankruptcy and
Insolvency Act (Canada) and the Companies’ Creditors Arrangement Act (Canada).

 

11

--------------------------------------------------------------------------------


 

“Default” means any event or condition that constitutes an Event of Default or
that upon notice, lapse of time or both would, unless cured or waived, become an
Event of Default.

 

“Defaulting Lender” means, subject to Section 2.31(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder, or (ii) pay to the
Agents, the Issuing Bank, the Swingline Lender or any other Lender any other
amount required to be paid by it hereunder (including in respect of its
participation in Letters of Credit or Swingline Loans) within two Business Days
of the date when due, (b) has notified the Borrower, any Agent, the Issuing Bank
or the Swingline Lender in writing that it does not intend to comply with its
funding obligations hereunder, or has made a public statement to that effect,
(c) has failed, within three Business Days after written request by the
Administrative Agent or any Borrower, to confirm in writing to the
Administrative Agent and the Borrowers that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrowers), or (d) has, or has
a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any Stock in that Lender or any direct or indirect parent
company thereof by a Governmental Authority so long as such ownership interest
does not result in or provide such Lender with immunity from the jurisdiction of
courts within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender.  Any determination by the Administrative Agent that a Lender is a
Defaulting Lender (or if the Required Supermajority Lenders determine that the
Administrative Agent, in its capacity as a Lender, is a Defaulting Lender) under
any one or more of clauses (a) through (d) above, and of the effective date of
such status, shall be conclusive and binding absent manifest error, and such
Lender shall be deemed to be a Defaulting Lender (subject to Section 2.31(b)) as
of the date established therefor by the Administrative Agent (or the Required
Supermajority Lenders, if applicable) in a written notice of such determination,
which shall be delivered by the Administrative Agent (or the Required
Supermajority Lenders, if applicable) to the Borrowers, the Issuing Bank, the
Swingline Lender and each other Lender promptly following such determination.

 

“Disqualified Stock” means any Stock (other than the Warrants and any Stock
issued in respect of the Warrants) that, by its terms (or by the terms of any
security into which it is convertible, or for which it is exchangeable for cash,
in each case at the option of the holder thereof), or upon the happening of any
event, matures or is mandatorily redeemable, pursuant to a sinking fund
obligation or otherwise, or redeemable at the option of the holder thereof, in
whole or in part, on or prior to the date that is 91 days after the Maturity
Date; provided, however, that (i) only the portion of such Stock which so
matures or is mandatorily redeemable, is so convertible or exchangeable or is so
redeemable at the option of the holder thereof prior to such date shall be
deemed to be Disqualified Stock, (ii) with respect to any Stock issued to any
employee or to any plan for the benefit of employees of Zale or its Subsidiaries
or by any such plan to such employees, such Stock shall not constitute
Disqualified Stock solely because it may be required to be repurchased by Zale
or one of its Subsidiaries in order to satisfy applicable statutory or
regulatory obligations or as a result of such employee’s termination,
resignation, death or disability and (iii) if any class of Stock of such Person
by its terms authorizes such Person to satisfy its obligations thereunder by
delivery of Stock that is not Disqualified Stock, such Stock shall not be deemed
to be

 

12

--------------------------------------------------------------------------------


 

Disqualified Stock. Notwithstanding the preceding sentence, any Stock that would
constitute Disqualified Stock solely because the holders thereof have the right
to require a Loan Party to repurchase such Stock upon the occurrence of a change
of control or an asset sale shall not constitute Disqualified Stock so long as
any rights of the holders thereof upon the occurrence of a change of control or
asset sale event shall be subject to the prior repayment in full of the
Obligations. The amount of Disqualified Stock deemed to be outstanding at any
time for purposes of this Agreement will be the maximum amount that Zale and its
Subsidiaries may become obligated to pay upon maturity of, or pursuant to any
mandatory redemption provisions of, such Disqualified Stock or portion thereof,
plus accrued dividends.

 

“Dollars” or “$” means lawful money of the United States of America.

 

“Domestic Subsidiary” means any Subsidiary that is incorporated or formed under
the laws of the United States or any State or other political subdivision
thereof (including the District of Columbia).

 

“Effective Date” means the date on which the conditions specified in SECTION 4.1
are satisfied (or waived by the Administrative Agent).

 

“Eligible Credit Card Receivables” means at the time of any determination
thereof, each Credit Card Receivable that satisfies the following criteria at
the time of creation and continues to meet the same at the time of such
determination: such Credit Card Receivable (i) has been earned by performance
and represents the bona fide amounts due to a Loan Party from a Credit Card
Issuer or Credit Card Processor, and in each case is originated in the ordinary
course of business of such Loan Party, and (ii) is not ineligible for inclusion
in the calculation of the Borrowing Base pursuant to any of clauses (a) through
(i) below.  Without limiting the foregoing, to qualify as an Eligible Credit
Card Receivable, an Account shall indicate no Person other than a Loan Party as
payee or remittance party.  In determining the amount to be so included, the
face amount of an Account shall be reduced by, without duplication, to the
extent not reflected in such face amount, (i) the amount of all accrued and
actual discounts, claims, credits or credits pending, promotional program
allowances, price adjustments, finance charges or other allowances (including
any amount that a Loan Party may be obligated to rebate to a customer, a Credit
Card Issuer or Credit Card Processor pursuant to the terms of any agreement or
understanding (written or oral)) and (ii) the aggregate amount of all cash
received in respect of such Account but not yet applied by the Loan Parties to
reduce the amount of such Credit Card Receivable.  Except as otherwise agreed by
the Administrative Agent, any Credit Card Receivable included within any of the
following categories shall not constitute an Eligible Credit Card Receivable:

 

(a)                                 Credit Card Receivables which do not
constitute an Account;

 

(b)                                 Credit Card Receivables that have been
outstanding for more than four (4) Business Days from the date of sale;

 

(c)                                  Credit Card Receivables that are not
subject to a perfected first-priority security interest in favor of the
Collateral Agent;

 

(d)                                 Credit Card Receivables with respect to
which a Loan Party does not have good and valid title thereto, free and clear of
any Lien (other than Liens permitted by Section 6.2 hereof or Liens granted to
the Collateral Agent pursuant to the Security Documents and to the agent for the
Term Loan);

 

13

--------------------------------------------------------------------------------


 

(e)                                  Credit Card Receivables which are disputed,
are with recourse, or with respect to which a claim, counterclaim, offset or
chargeback has been asserted (to the extent of such claim, counterclaim, offset
or chargeback);

 

(f)                                   Credit Card Receivables due from a Credit
Card Issuer or a Credit Card Processor of the applicable credit card which is
the subject of any bankruptcy or insolvency proceedings;

 

(g)                                  Credit Card Receivables which are not a
valid, legally enforceable obligation of the applicable Credit Card Issuer or a
Credit Card Processor with respect thereto;

 

(h)                                 Credit Card Receivables which do not conform
to all representations, warranties or other provisions in the Loan Documents
relating to Credit Card Receivables; or

 

(i)                                     Credit Card Receivables which the
Administrative Agent determines in its discretion to be uncertain of collection
or which do not meet such other reasonable eligibility criteria for Credit Card
Receivables as the Agent may reasonably determine.

 

For clarity, amounts due on account of Credit Card Receivables transferred to
Monterrey Financial Services or its Affiliates and amounts due from Monterrey
Financial Services or its Affiliates to the Loan Parties shall not be deemed
Eligible Credit Card Receivables or Eligible Private Label Receivables.

 

“Eligible Inventory” means, as of the date of determination thereof, items of
Inventory of the Loan Parties that are finished goods (including, but not
limited to, unmounted gemstones and shanks or mounts for which no stone has been
mounted to the extent such goods are listed in the stock ledger or inventory
systems), merchantable and readily saleable to the public in the ordinary course
deemed by the Administrative Agent in accordance with its customary credit and
collateral considerations and policies to be eligible for inclusion in the
calculation of the Borrowing Base and Incremental Availability.  Without
limiting the foregoing, unless otherwise approved in writing by the
Administrative Agent, none of the following shall be deemed to be Eligible
Inventory:

 

(a)                                 Inventory that is not owned solely by the
Loan Parties, or is leased or on consignment or such Loan Parties do not have
good and valid title thereto;

 

(b)                                 Inventory (i) that is not located at a
warehouse facility or Store that is owned or leased by a Loan Party, unless it
is in-transit (in the United States and its territories and possessions, or
Canada) between warehouse facilities and Stores leased or owned by a Loan Party
and (ii) that is located at a warehouse facility, unless a landlord, bailee or
other access or custodial agreement in favor of the Collateral Agent, and in
form and substance reasonably satisfactory to the Collateral Agent and the
Co-Borrowing Base Agents, has been executed and delivered by the applicable
landlord, bailee or other Person;

 

(c)                                  Inventory that represents (i) goods
damaged, defective or otherwise unmerchantable, except in the case of each of
the foregoing to the extent that the Administrative Agent has determined a
recoverable value and (ii) goods that do not conform in all material respects to
the representations and warranties contained in this Agreement or any of the
Security Documents;

 

(d)                                 Inventory that is not located in the United
States of America (excluding, except as otherwise specifically provided,
territories and possessions thereof), Puerto Rico or Canada;

 

14

--------------------------------------------------------------------------------


 

(e)                                  Inventory that is not subject to a
perfected first-priority Lien in favor of the Collateral Agent for the benefit
of the Secured Parties;

 

(f)                                   Inventory which consists of samples,
labels, bags, packaging, and other similar non-merchandise categories;

 

(g)                                  Inventory as to which insurance in
compliance with the provisions of SECTION 5.7 hereof is not in effect;

 

(h)                                 Inventory, other than layaway inventory,
which has been sold but not yet delivered or as to which any Loan Party has
accepted a deposit;

 

(i)                                     Inventory acquired in permitted
acquisitions in compliance with the provisions of Section 6.4, unless and until
the Administrative Agent shall have received (i) the results of appraisals of
the Inventory acquired in such acquisition and (ii) such other due diligence
related to such acquisition by the Administrative Agent that the Administrative
Agent may require, all of the results of the foregoing to be reasonably
satisfactory to the Administrative Agent;

 

(j)                                    Inventory of a Subsidiary that becomes a
Loan Party hereunder in compliance with the provisions of Section 5.13, unless
and until the Administrative Agent shall have received (i) the results of
appraisals of the Inventory of such Subsidiary and (ii) such other due diligence
related to such Subsidiary by the Administrative Agent that the Administrative
Agent may require, all of the result of the foregoing to be reasonably
satisfactory to the Administrative Agent.

 

“Eligible Private Label Credit Card Receivables” means Eligible Credit Card
Receivables and which are due on account of (a) private label credit cards
issued by Citibank USA, N.A. on substantially the terms as in effect on the
Effective Date or as otherwise modified in a manner reasonably acceptable to the
Administrative Agent, (b) private label credit cards issued by TD Financing
Services or an Affiliate thereof on substantially the terms as in effect on the
Effective Date or as otherwise modified in a manner reasonably acceptable to the
Administrative Agent, and (c) other private label credit cards issued by other
Persons reasonably acceptable to the Administrative Agent.

 

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by or with any Governmental Authority, relating in
any way to the environment, preservation or reclamation of natural resources,
handling, treatment, storage, disposal, Release or threatened Release of any
Hazardous Material or to health and safety matters.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, natural resource damage, costs of
environmental remediation, administrative oversight costs, fines, penalties or
indemnities), of any Loan Party directly or indirectly resulting from or based
upon a violation of any Environmental Law, including those resulting from
(a) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (b) exposure to any Hazardous Materials,
(c) the release or threatened release of any Hazardous Materials into the
environment or (d) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

“Equivalent Amount” means, on any date, the rate at which Canadian dollars may
be exchanged into Dollars, determined by reference to the Bank of Canada noon
rate as published on

 

15

--------------------------------------------------------------------------------


 

the Reuters Screen BOFC on the immediately preceding Business Day.  In the event
that such rate does not appear on such Reuters page, “Equivalent Amount” shall
mean, on any date, the amount of Dollars into which an amount of Canadian
dollars may be converted or the amount of Canadian dollars into which an amount
of Dollars may be converted, in either case, at the Administrative Agent’s spot
buying rate in New York as at approximately 12:00 noon (New York City time) on
the immediately preceding Business Day.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Loan Parties, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of a Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA, or a cessation
of operations of such entity that is treated as such a withdrawal under
Section 4062(e) of ERISA; (c) a complete or partial withdrawal by a Borrower or
any ERISA Affiliate from a Multiemployer Plan or notification that a
Multiemployer Plan is in reorganization; (d) the filing of a notice of intent to
terminate a Pension Plan, the treatment of a Pension Plan amendment as a
termination under Section 4041 or 4041A of ERISA; (e) the institution by the
PBGC of proceedings to terminate a Pension Plan or a Multiemployer Plan;
(f)  the determination that any Pension Plan is considered an at-risk plan or a
plan in endangered or critical status within the meaning of Sections 430, 431
and 432 of the Code or Sections 303, 304 and 305 of ERISA; or (g) the imposition
of any liability under Title IV of ERISA, other than for PBGC premiums due but
not delinquent under Section 4007 of ERISA, upon the Borrower or any ERISA
Affiliate.

 

“Event of Default” has the meaning set forth in SECTION 7.1.

 

“Excess Availability” means, as of any date of determination, (a) as long as the
Aggregate FILO Commitments have not been terminated or expired, the excess, if
any, of (i) the lesser of (A) the Total Commitments, or (B) the sum of the
Borrowing Base and the Aggregate FILO Commitments, minus (ii) the outstanding
Credit Extensions, and (b) after termination or expiration of the Aggregate FILO
Commitments, the excess, if any, of (i) the Line Cap, minus (ii) the outstanding
Credit Extensions.

 

“Excluded Subsidiaries” means, collectively, Zale Life Insurance Company, an
Arizona corporation, Zale Indemnity Company, a Texas corporation, Jewel
Re-Insurance Ltd., a Barbados corporation, Zale Funding Trust, a Delaware trust,
Zale Disaster Relief Fund, Inc. a Texas corporation, ZC Partnership LP, a New
Brunswick limited partnership, and Dobbins Jewelers, Inc., a Guam corporation
and any future Subsidiary which is either (a) not wholly-owned or (b) a Foreign
Subsidiary.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its lending office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal

 

16

--------------------------------------------------------------------------------


 

withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 2.28) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 2.26(a)(ii) or (c),
amounts with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its lending office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 2.26(e) and (d) any U.S. federal
withholding Taxes imposed pursuant to FATCA.

 

“Existing Letters of Credit” means those letters of credit issued and
outstanding under the Existing Credit Agreement which are identified on Schedule
1.1(a).

 

“Existing Credit Agreement” has the meaning set forth in the recitals hereto.

 

“Existing Term Loan Agreement” means that certain Credit Agreement dated as of
May 10, 2010 among Zale, the lenders party thereto, and Z Investment Holdings
LLC as administrative agent, as amended and in effect.

 

“Facility Guarantee” means each Guarantee executed by each of the Facility
Guarantors in favor of the Agents and the other Secured Parties, as amended and
in effect from time to time.

 

“Facility Guarantor” means the Initial Facility Guarantors and each other
Subsidiary of any Loan Party that is required to from time to time to execute
and deliver a Facility Guarantee pursuant to SECTION 5.13.

 

“Facility Guarantor Collateral Documents” means all security agreements,
mortgages, pledge agreements, deeds of trust, and other instruments, documents
or agreements executed and delivered by any Facility Guarantor to secure the
Facility Guarantee and repayment and performance of the Obligations.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.

 

“Federal Funds Effective Rate” means, for any day, the rate per annum equal to
the the weighted average (rounded upwards, if necessary, to the next 1/100 of
1%) of the rates on overnight Federal funds transactions with members of the
Federal Reserve System arranged by Federal funds brokers, as published on the
next succeeding Business Day by the Federal Reserve Bank of New York, or, if
such rate is not so published for any day that is a Business Day, the average
(rounded upwards, if necessary, to the next 1/100 of 1%) of the quotations for
such day for such transactions received by Bank of America from three Federal
funds brokers of recognized standing selected by it.

 

“Fee Letters” means the letters entitled “Fee Letter” among the Borrowers, the
Administrative Agent and the Arranger dated on or before July 24, 2012, as such
letters may from time to time be amended.

 

“FILO Commitment” means, with respect to each FILO Lender, the commitment of
such FILO Lender to make Loans to the Borrowers in the amount set forth opposite
its name on Schedule 1.1 or as may subsequently be set forth in the Register
from time to time, as the same may be reduced from time to time pursuant to
SECTION 2.15.

 

17

--------------------------------------------------------------------------------


 

“FILO Commitment Percentage” means, with respect to any FILO Lender at any time,
the percentage (carried out to the fourth decimal place) of the Aggregate FILO
Commitments represented by such FILO Lender’s FILO Commitment at such time.  If
the FILO Commitment of each FILO Lender to make Loans has been terminated
pursuant to Section 2.15 or Section 7.1 or if the Aggregate FILO Commitments
have expired, then the FILO Commitment Percentage of each Lender shall be
determined based on the FILO Commitment Percentage of such FILO Lender most
recently in effect, giving effect to any subsequent assignments.  The initial
FILO Commitment Percentage of each FILO Lender is set forth opposite the name of
such FILO Lender on Schedule 1.1 or in the Assignment and Acceptance pursuant to
which such FILO Lender becomes a party hereto, as applicable.

 

“FILO Lender” means each Lender having a FILO Commitment as set forth on
Schedule 1.1 hereto or in the Assignment and Acceptance by which it becomes a
FILO Lender.

 

“FILO Loans” means all Loans at any time made by a FILO Lender pursuant to
Section 2.1.

 

“Financial Officer” means, with respect to any Borrower, the chief financial
officer, controller, treasurer or assistant treasurer of such Borrower. Any
document delivered hereunder that is signed by any Person who the Administrative
Agent reasonably believes (or has been notified by the Borrowers) is a Financial
Officer of a Loan Party shall be conclusively presumed to have been authorized
by all necessary corporate, partnership and/or other action on the part of such
Loan Party and such Financial Officer shall be conclusively presumed to have
acted on behalf of such Loan Party unless and until the Borrowers furnish
written notice to the Administrative Agent that such Person is no longer a
Financial Officer.

 

“Finco 1” has the meaning set forth in the preamble.

 

“Finco 2” has the meaning set forth in the preamble.

 

“Finco Holding” has the meaning set forth in the preamble.

 

“Finco Partnership” has the meaning set forth in the preamble.

 

“Fixed Charge Coverage Ratio” means for any Reference Period the ratio of
(a)(i) Consolidated EBITDA for such period less (ii) the sum of (A) Unfinanced
Capital Expenditures for such period and (B) federal income tax (whether U.S.,
Canadian or Puerto Rican) paid in cash during such period to (b) the sum of
(i) Consolidated Total Interest Expense for such period, (ii) the sum of all
scheduled payments of principal on Indebtedness and all payments with respect to
Disqualified Stock of Zale and its Subsidiaries (including without limitation,
the principal component of amounts paid on account of Capital Lease Obligations)
made or required to be made during such period, and (iii) Restricted Payments
consisting of dividends made during such period.

 

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than the United States of America or any State thereof or the
District of Columbia.

 

“Foreign Subsidiary” means any Subsidiary that is (a) not a Domestic Subsidiary;
(b), so long as Zale Puerto Rico is a Loan Party, not formed or incorporated
under the laws of Puerto Rico (c) so long as Zale Canada is a Loan Party, is not
formed or incorporated under the laws of Canada (or any political subdivision
thereof), and (d) a CFC.

 

18

--------------------------------------------------------------------------------


 

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the Issuing Bank, such Defaulting Lender’s Tranche A Commitment
Percentage of the outstanding Letter of Credit Outstandings other than Letter of
Credit Outstandings as to which such Defaulting Lender’s participation
obligation has been reallocated to other Lenders or cash collateralized in
accordance with the terms hereof, and (b) with respect to the Swingline Lender,
such Defaulting Lender’s Tranche A Commitment Percentage of Swingline Loans
other than Swingline Loans as to which such Defaulting Lender’s participation
obligation has been reallocated to other Lenders in accordance with the terms
hereof.

 

“FSCO” means the Financial Services Commission of Ontario and any Person
succeeding to the functions thereof and includes the Superintendent under such
statute and any other Governmental Authority empowered or created by the
Supplemental Pensions Act (Québec) or the Pension Benefits Act (Ontario) or any
Governmental Authority of any other Canadian jurisdiction exercising similar
functions in respect of any Canadian Plan of the Canadian Loan Parties or any of
their Subsidiaries or Affiliates and any Governmental Authority succeeding to
the functions thereof.

 

“GAAP” means generally accepted accounting principles in the United States of
America.

 

“Governmental Authority” means the government of the United States of America,
Canada, any other nation or any political subdivision thereof, whether state,
provincial, territorial, municipal, or local, and any agency, authority,
instrumentality, regulatory body, court, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government.

 

“Guarantee” means, of or by any Person (the “guarantor”), any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or to
purchase (or to advance or supply funds for the purchase of) any security for
the payment thereof, (b) to purchase or lease property, securities or services
for the purpose of assuring the owner of such Indebtedness or of the payment
thereof, (c) to maintain working capital, equity capital or any other financial
statement condition or liquidity of the primary obligor so as to enable the
primary obligor to pay such Indebtedness or (d) as an account party in respect
of any letter of credit or letter of guaranty issued to support such
Indebtedness, provided, that the term “Guarantee” shall not include endorsements
for collection or deposit in the ordinary course of business.  The amount of any
Guarantee shall be deemed to be an amount equal to the maximum stated or
determinable amount of the related primary obligation, or portion thereof, in
respect of which such Guarantee is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof.  The term
“Guarantee” as a verb has a corresponding meaning.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law,
including any material listed as a hazardous substance under Section 101(14) of
CERCLA.

 

“Hedging Agreement” means any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial

 

19

--------------------------------------------------------------------------------


 

or pricing indices or measures of economic, financial or pricing risk or value
or any similar transaction or any combination of these transactions; provided
that no phantom stock or similar plan providing for payments only on account of
services provided by current or former directors, officers, employees or
consultants of Zale or its Subsidiaries shall be a Hedging Agreement.

 

“Inadvertent Overadvance” means the funding of any Loan or the issuance, renewal
or amendment of a Letter of Credit by an Issuing Bank which did not result in an
Overadvance when made based upon the most recent Borrowing Base Certificate
received by the Administrative Agent prior to such funding or issuance, renewal
or amendment of a Letter of Credit but which has, on the relevant date of
determination, become an Overadvance as the result of (i) a decline in the value
of the Borrowing Base, Incremental Availability or the Collateral, (ii) errors
or fraud on a Borrowing Base Certificate, (iii) components of the Borrowing Base
or Incremental Availability on any date thereafter being deemed ineligible,
(iv) the return of uncollected checks or other items of payment applied to the
reduction of Loans or other similar involuntary or unintentional actions,
(v) the imposition or modification of any Reserve or a reduction in advance
rates after the funding of any loan or advance or the issuance, renewal or
amendment of a Letter of Credit by an Issuing Bank or (vi) any other
circumstance beyond the reasonable control of the Administrative Agent or the
Secured Parties that results in the reduction of the realizable value of the
Borrowing Base or Incremental Availability. An Inadvertent Overadvance shall be
deemed outstanding until such time as no Overadvance is outstanding.

 

“Incremental Availability” means two and one-half percent (2.50%) of the
Appraised Inventory Liquidation Value.

 

“Incremental Reserve” means, at any time of calculation, the difference (but not
less than zero) between the Aggregate FILO Commitments and Incremental
Availability.

 

“Indebtedness” means, of any Person, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (d) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding trade payables
not more than 60 days past due or other current accounts payable incurred in the
ordinary course of business, deferred compensation and any purchase-price
adjustment or earn-out obligation), (e) all Indebtedness of others secured by
(or for which the holder of such Indebtedness has an existing right, contingent
or otherwise, to be secured by) any Lien on property owned or acquired by such
Person, whether or not the Indebtedness secured thereby has been assumed,
(f) all Guarantees by such Person of Indebtedness of others (including under any
Synthetic Leases), (h) all Capital Lease Obligations of such Person, (i) all
obligations, contingent or otherwise, of such Person as an account party in
respect of letters of credit and letters of guaranty and (j) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances.  The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor. 
Notwithstanding clause (e) above, Indebtedness of any Excluded Subsidiary
secured by a pledge of the Stock of such Excluded Subsidiary and otherwise
without recourse to the pledgor shall not be deemed Indebtedness of the pledgor.

 

“Indemnified Taxes” means (a) Taxes other than Excluded Taxes imposed on or with
respect to any payment made by or on account of any obligation of any Loan Party
under any Loan Document and (b) to the extent not otherwise described in clause
(a), Other Taxes.

 

20

--------------------------------------------------------------------------------


 

“Indemnitee” has the meaning set forth in Section 9.3(b).

 

“Initial Borrowers” has the meaning set forth in the preamble hereto.

 

“Initial Facility Guarantors” has the meaning set forth in the preamble hereto.

 

“Insurance Restructuring” means the proposed sale or other transfer of Zale Life
Insurance Company to Zale Indemnity Company, whether by means of a sale or other
transfer of Stock or a sale or other transfer of assets as approved by the
applicable regulatory authority.

 

“Intercompany Subordination Agreement” means the Intercompany Subordination
Agreement, dated as of May 10, 2010, by and among the obligors party thereto, in
favor of the Administrative Agent and the Secured Parties, as amended and in
effect from time to time.

 

“Intercreditor Agreement” means that certain Amended and Restated Intercreditor
Agreement dated as of July 24, 2012 by and between the Agents and Z Investment
Holdings LLC as administrative agent for the holders of the Term Loan, as
amended and in effect from time to time.

 

“Interest Payment Date” means (a) with respect to any Base Rate Loan (including
a Swingline Loan), the last day of each calendar month, and (b) with respect to
any LIBOR Loan, the last day of each Interest Period and, in the case of any
Interest Period longer than three months, on each successive date three months
after the first day of such Interest Period.

 

“Interest Period” means, with respect to any LIBOR Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as any Borrower may elect, provided, that (a) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day, and (b) any Interest Period
that commences on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the last calendar month of
such Interest Period) shall end on the last Business Day of the last calendar
month of such Interest Period, and (c) no Interest Period shall extend beyond
the Maturity Date.  For purposes hereof, the date of a Borrowing initially shall
be the date on which such Borrowing is made and thereafter shall be the
effective date of the most recent conversion or continuation of such Borrowing.

 

“Inventory” has the meaning set forth in the Security Agreement.

 

“Inventory Reserves” means such reserves as may be established from time to time
by the Administrative Agent, either in its reasonable commercial discretion, or
at the direction of any Co-Borrowing Base Agent acting in its reasonable
discretion, exercised in good faith, with respect to changes in the
determination of the saleability of the Eligible Inventory or which reflect such
other factors as negatively affect the value of the Eligible Inventory. 
Inventory Reserves shall include, without limitation, the Shrink Reserve.

 

“Issuing Bank” means each of Bank of America and Wells Fargo Bank, National
Association, and any other Lender which agrees to issue Letters of Credit
hereunder (which may only be a Lender selected by the Borrowers and approved by
the Administrative Agent in its discretion, such approval not to be unreasonably
withheld or delayed), each in its capacity as the issuer of Letters of Credit
hereunder,.  Each Issuing Bank may, in its reasonable discretion, arrange for
one or more Letters of Credit to be issued by Affiliates of such Issuing Bank,
in which case the

 

21

--------------------------------------------------------------------------------


 

term “Issuing Bank” shall include any such Affiliate with respect to Letters of
Credit issued by such Affiliate.  Each Issuing Bank shall act commercially
reasonably and otherwise in accordance with the standard of care set forth in
SECTION 2.6(i).

 

“Judgment Conversion Date” has the meaning set forth in Section 9.18.

 

“Judgment Currency” has the meaning set forth in Section 9.18.

 

“Landlord Lien Reserve” means two (2) month’s base rent for each of the Loan
Parties’ facilities at which inventory is stored and located in the States of
Washington, Pennsylvania, Virginia and such other state(s), province(s), and
other jurisdiction(s) in which a landlord’s claim for rent may have priority
over the Lien of the Collateral Agent in any of the Collateral. The Landlord
Lien Reserve shall be calculated quarterly.

 

“Layaway Reserve” means 100% of the aggregate amount deposited by customers with
the Loan Parties including, without limitation, amounts deposited on account of
layaway or similar programs.

 

“L/C Disbursement” means a payment made by any Issuing Bank pursuant to a Letter
of Credit.

 

“Lenders” means the Persons identified on Schedule 1.1 and each assignee that
becomes a party to this Agreement as set forth in SECTION 9.4.

 

“Letter of Credit” means a letter of credit that is (i) issued pursuant to this
Agreement for the account of any Borrower, (ii) a Standby Letter of Credit or
Commercial Letter of Credit, (iii) issued in connection with the purchase of
Inventory by any Borrower or for any other purpose that is reasonably acceptable
to the Administrative Agent, and (iv) in form and substance reasonably
satisfactory to the applicable Issuing Bank.  The term “Letter of Credit” shall
also include any banker’s acceptance issued by any Issuing Bank.

 

“Letter of Credit Fees” means the fees payable in respect of Letters of Credit
pursuant to SECTION 2.13.

 

“Letter of Credit Outstandings” means, at any time, the sum of (a) with respect
to Letters of Credit outstanding at such time, the aggregate maximum amount that
then is or at any time thereafter may become available for drawing or payment
thereunder plus (b) all amounts theretofore drawn or paid under Letters of
Credit for which any Issuing Bank has not then been reimbursed. For all purposes
of this Agreement, if on any date of determination a Letter of Credit has
expired by its terms but any amount may still be drawn thereunder by reason of
the operation of Rule 3.14 (or such other comparable rule then in effect) of the
International Standby Practices (published by the Institute of International
Banking Law & Practice), such Letter of Credit shall be deemed to be
“outstanding” in the amount so remaining available to be drawn.

 

“LIBOR Borrowing” means a Borrowing comprised of LIBOR Loans.

 

“LIBOR Loan” means any Loan bearing interest at a rate determined by reference
to the Adjusted LIBOR Rate in accordance with the provisions of Article II.

 

“LIBOR Rate” means

 

22

--------------------------------------------------------------------------------


 

(a) for any Interest Period with respect to a LIBOR Loan, the rate per annum
equal to the British Bankers Association LIBOR Rate (“BBA LIBOR”), as published
by Reuters (or other commercially available source providing quotations of BBA
LIBOR as designated by the Administrative Agent from time to time) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for Dollar deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period.  If such rate is not available at such time for any reason, then the
“LIBOR Rate” for such Interest Period shall be the rate per annum determined by
the Administrative Agent to be the rate at which deposits in Dollars for
delivery on the first day of such Interest Period in same day funds in the
approximate amount of the LIBOR Loan being made, continued or converted by Bank
of America and with a term equivalent to such Interest Period would be offered
by Bank of America’s London Branch to major banks in the London interbank
eurodollar market at their request at approximately 11:00 a.m. (London time) two
Business Days prior to the commencement of such Interest Period; and

 

(b) for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to (i) BBA LIBOR, at approximately 11:00 a.m., London
time determined two Business Days prior to such date for Dollar deposits being
delivered in the London interbank market for a term of one month commencing that
day or (ii) if such published rate is not available at such time for any reason,
the rate per annum determined by the Administrative Agent to be the rate at
which deposits in Dollars for delivery on the date of determination in same day
funds in the approximate amount of the Base Rate Loan being made or maintained
and with a term equal to one month would be offered by Bank of America’s London
Branch to major banks in the London interbank Eurodollar market at their request
at the date and time of determination.

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust,
statutory or deemed trust, lien, pledge, hypothecation, encumbrance, charge or
security interest in, on or of such asset, (b) the interest of a vendor or a
lessor under any conditional sale agreement, capital lease or title retention
agreement (or any financing lease having substantially the same economic effect
as any of the foregoing) relating to such asset and (c) in the case of
securities, any purchase option, call or similar right of a third party with
respect to such securities.

 

“Line Cap” means, at any time of determination, the lesser of (a) the Aggregate
Tranche A Commitments or (b) the Borrowing Base, provided that solely for
purposes of determining the amount of Permitted Overadvances which may be made,
the Borrowing Base shall be calculated without giving effect to the Term
Reserve, if any.

 

“Loan Account” has the meaning set forth in SECTION 2.20(a).

 

“Loan Agreement Obligations” means (a) the payment by the Loan Parties of
(i) the principal of, and interest on the Loans (including all interest that
accrues after the commencement of any case or proceeding by or against any Loan
Party under the Bankruptcy Code or any state, federal, provincial or foreign
bankruptcy, insolvency, receivership, reorganization or similar law, whether or
not allowed or allowable in such case or proceeding), when and as due, whether
at maturity, by acceleration, upon one or more dates set for prepayment or
otherwise, (ii) each payment required to be made by the Loan Parties under this
Agreement in respect of any Letter of Credit, when and as due, including
payments in respect of reimbursement of disbursements, interest thereon and
obligations to provide cash collateral and (iii) all other monetary obligations,
including fees, costs, expenses and indemnities, whether primary, secondary,
direct, contingent, fixed or otherwise (excluding obligations under clauses
(b) and (c) of the definition of “Obligations”), of the Loan Parties to the
Secured Parties under this Agreement and the other Loan Documents (in each case,
including all such amounts that accrue after the commencement of any case or
proceeding by

 

23

--------------------------------------------------------------------------------


 

or against any Loan Party under the Bankruptcy Code or any state, federal,
provincial, or foreign bankruptcy, insolvency, receivership, organization or
similar law, whether or not allowed or allowable in such case or proceeding),
and (b) the payment and performance of all the covenants, agreements,
obligations and liabilities of each Loan Party under or pursuant to this
Agreement, and the other Loan Documents.

 

“Loan Documents” means this Agreement, the Notes, the Letters of Credit, the Fee
Letters, all Borrowing Base Certificates, the Blocked Account Agreements, the
Credit Card Notifications, the Security Documents, the Facility Guarantee, the
Facility Guarantor Collateral Documents, the Intercreditor Agreement, the
Intercompany Subordination Agreement, and any other instrument or agreement
executed and delivered in connection herewith or therewith.

 

“Loan Party” or “Loan Parties” means each Borrower and each Facility Guarantor.

 

“Loans” means all Revolving Loans, FILO Loans and Swingline Loans at any time
made to the Borrowers or for account of the Borrowers pursuant to this
Agreement.

 

“Margin Stock” has the meaning set forth in Regulation U.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, property, assets, or financial condition of the Loan Parties and
their Subsidiaries taken as a whole, or (b) the validity or enforceability of
this Agreement or any of the other Loan Documents or any of the material rights
or remedies of the Administrative Agent, the Collateral Agent, the Co-Borrowing
Base Agents, the Lenders or the Issuing Banks hereunder or thereunder; provided,
however, that no Material Adverse Effect shall be deemed to exist with respect
to the Loan Parties solely as a result of (i) the loss by any Loan Party of its
investment in an Excluded Subsidiary; (ii) the loss of that portion of the Loan
Parties’ consolidated results of operations generated by any Excluded
Subsidiary; or (iii) any liability of an Excluded Subsidiary that is not, on an
unconsolidated basis, a liability of a Loan Party.

 

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit) of any one or more of the Loan Parties in an aggregate principal amount
exceeding $25,000,000.

 

“Maturity Date” means July 24, 2017.

 

“Maximum Rate” has the meaning set forth in SECTION 9.12.

 

“Minority Lenders” has the meaning set forth in Section 9.2(c).

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which a Loan Party or any ERISA Affiliate makes
or is obligated to make contributions, or has any continuing liability.

 

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including a Loan Party) at least two of whom are not under common
control, as such a plan is described in Section 4064 of ERISA.

 

“Net Proceeds” means

 

24

--------------------------------------------------------------------------------


 

(a)         with respect to any sale, transfer or other disposition by any Loan
Party or any Subsidiary thereof, the excess, if any, of (i) the sum of cash and
cash equivalents actually received in connection with such transaction
(including any cash or cash equivalents received by way of deferred payment
pursuant to, or by monetization of, a note receivable or otherwise, but only as
and when so received) over (ii) the sum of (A) the principal amount of (and
accrued and unpaid interest on, and other amounts payable in connection with)
any Indebtedness that is secured by a Lien on the applicable asset which Lien is
permitted hereunder and which Lien is senior to the Collateral Agent’s Lien on
such asset and that is required to be paid or repaid (or to establish an escrow
for the future repayment thereof) in connection with such transaction (other
than Indebtedness under the Loan Documents), (B) the reasonable and customary
out-of-pocket expenses incurred by such Loan Party in connection with such
transaction (including, without limitation, appraisals, brokerage, title and
recording or transfer tax expenses and commissions, legal, accounting and other
professional fees) paid or payable by such Loan Party to third parties (other
than Affiliates)), (C) cash taxes paid or reasonably estimated to be actually
payable in cash in connection therewith (provided that, to the extent and at the
time any such amounts are determined to not be payable, such amounts shall
constitute Net Proceeds), (D) amounts provided as a reserve against any
liabilities under any indemnification obligations or purchase price adjustment
associated with such asset disposition (provided that, to the extent and at the
time any such amounts are released from such reserve, such amounts shall
constitute Net Proceeds), and (E) any liabilities relating to the property
subject to such asset disposition that are retained by any Loan Party or its
Subsidiaries, provided that, at all times such liabilities remain outstanding,
the Loan Parties shall maintain an amount sufficient to satisfy such liabilities
in a segregated account established with the Administrative Agent to be used by
the Loan Parties solely to satisfy such liabilities as they become due;

 

(b)         with respect to the incurrence or issuance of any Indebtedness by
any Loan Party or any of its Subsidiaries (other than Indebtedness permitted to
be incurred or issued pursuant to Section 6.1), the result of (i) the sum of the
cash and cash equivalents received in connection with such incurrence or
issuance minus (ii) the underwriting discounts and commissions, and other
reasonable out-of-pocket costs, fees, commissions, premiums and expenses
incurred by the Loan Parties or their Subsidiaries in connection with such
incurrence or issuance to the extent such amounts (A) were not deducted in
determining the amount referred to in clause (i) above, (B) are, at the time of
receipt of such cash or cash equivalents, actually paid or payable to a Person
that is not an Affiliate of any Loan Party or any of its Subsidiaries, and
(C) are properly attributable to such transaction; and

 

(c)          with respect to the sale or issuance of any Stock of Zale (or
successor thereof), the result of (i) the sum of the cash and cash equivalents
received in connection with such sale or issuance minus (ii) the underwriting
discounts and commissions, and other reasonable out-of-pocket costs, fees,
commissions, premiums and expenses, incurred by Zale in connection with such
sale or issuance to the extent such amounts (A) were not deducted in determining
the amount referred to in clause (i) above, (B) are, at the time of receipt of
such cash or cash equivalents, actually paid or payable to a Person that is not
an Affiliate of any Loan Party or any of its Subsidiaries, and (C) are properly
attributable to such transaction.

 

“Noncompliance Notice” has the meaning set forth in Section 2.5(b).

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

“Notes” means (i) the promissory notes of the Borrowers substantially in the
form of Exhibit B-1, each payable to the order of a Tranche A Lender, evidencing
the Revolving Loans, (ii)

 

25

--------------------------------------------------------------------------------


 

the promissory notes of the Borrowers substantially in the form of Exhibit B-2,
each payable to the order of a FILO Lender, evidencing the FILO Loans, and
(iii) the promissory note of the Borrowers substantially in the form of
Exhibit B-3, payable to the Swingline Lender, evidencing the Swingline Loans.

 

“Obligations” means (a) Loan Agreement Obligations, (b) the payment and
performance of any transaction which arises out of any Cash Management Services,
and (c) the payment and performance of any transaction which arises out of any
Bank Products.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.28).

 

“Overadvance” means, at any time of calculation, a circumstance in which the
Credit Extensions exceed the sum of the Line Cap, plus the FILO Commitments.

 

“Payment Conditions” means, at the time of determination with respect to a
specified transaction or payment, that (a) no Default or Event of Default then
exists or would arise as a result of the entering into of such transaction or
the making of such payment and (b) after giving effect to such transaction or
payment, the Pro Forma Availability Condition has been satisfied and the Fixed
Charge Coverage Ratio, on a pro-forma basis for the Reference Period immediately
preceding such transaction or payment, will be equal to or greater than
1.00:1.00.  Prior to undertaking any transaction or payment which is subject to
the Payment Conditions, the Loan Parties shall deliver to the Administrative
Agent a certificate certifying as to the absence of any Default or Event of
Default and setting forth the calculations of the Pro Forma Availability
Condition and the Fixed Charge Coverage Ratio which evidences satisfaction of
the conditions contained in clause (b) above on a basis reasonably satisfactory
to the Administrative Agent and the Co-Borrowing Base Agents.

 

“Participation Register” has the meaning provided therefor in Section 9.4(f).

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Pension Act” means the Pension Protection Act of 2006.

 

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

 

26

--------------------------------------------------------------------------------


 

“Pension Plan” means any employee pension benefit plan within the meaning of
Section 3(2) of ERISA (including a Multiple Employer Plan but excluding a
Multiemployer Plan) that is maintained or is contributed to by any Loan Party
and any ERISA Affiliate and is either covered by Title IV of ERISA or is subject
to the minimum funding standards under Section 412 of the Code.

 

“Permitted Asset Sales” means sales and dispositions of assets that are deemed
appropriate by the Loan Parties for fair market value not to exceed $30,000,000
in any fiscal year and for which not less than seventy-five percent (75%) of the
aggregate purchase price is paid in cash.

 

“Permitted Encumbrances” means:

 

(a)                                 Liens imposed by law for taxes that are not
yet delinquent or are being contested in compliance with SECTION 5.5;

 

(b)                                 carriers’, warehousemen’s, landlord’s,
mechanics’, materialmen’s, repairmen’s, custom broker’s, and other like Liens,
arising in the ordinary course of business and securing obligations that are not
overdue by more than ninety (90) days or are being contested in compliance with
SECTION 5.5;

 

(c)                                  Liens on assets (other than Inventory,
Accounts and the proceeds thereof) incurred in the ordinary course of business
in compliance with workers’ compensation, unemployment insurance, old-age
pension and other social security laws or regulations, other than any Liens
imposed by ERISA or applicable law relating to any Canadian Plans;

 

(d)                                 Liens on assets (other than Inventory,
Accounts and the proceeds thereof) to secure the performance of bids, trade
contracts, leases, contracts (other than for the repayment of borrowed money),
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

 

(e)                                  judgment Liens in respect of judgments that
do not constitute an Event of Default under SECTION 7.1(k); and

 

(f)                                   easements, zoning restrictions,
rights-of-way and similar encumbrances (and with respect to leasehold interests,
mortgages, obligations, liens and other encumbrances incurred, created, assumed
or permitted to exist and arising by, through or under or asserted by a landlord
or owner of leased property, with or without the consent of the lessee) on real
property imposed by law or arising in the ordinary course of business that do
not secure any monetary obligations and do not materially detract from the value
of the affected property or materially interfere with the ordinary conduct of
business of the Loan Parties, and such other minor title defects or survey
matters that are disclosed by current surveys that, in each case, do not
materially interfere with the ordinary conduct of business of the Loan Parties.

 

provided, that except as provided in any one or more of clauses (a) through
(f) above, the term “Permitted Encumbrances” shall not include any Lien securing
Indebtedness.

 

“Permitted Investments” means each of the following:

 

(a)                                 marketable direct or guaranteed obligations
of the United States of America that mature within two (2) years from the date
of purchase by such Loan Party or such Subsidiary;

 

27

--------------------------------------------------------------------------------


 

(b)                                 demand deposits, certificates of deposit,
Eurodollar deposits, time deposits and bankers acceptances issued by banking
institutions provided, that such banks have a long-term credit rating of at
least “AA” (or its then equivalent) if rated by S&P or any successor service
thereto having a substantially similar rating system or “Aa” (or its then
equivalent) if rated by Moody’s or any successor service thereto having a
substantially similar rating system, or an equivalent rating from either
Dominion Bond Rating Services Limited or CBRS, Inc.; provided, however, the Loan
Parties’ investment in any one bank shall not exceed 5% of the primary capital
of such bank;

 

(c)                                  securities commonly known as “commercial
paper” issued by the Administrative Agent, or a corporation or any other
financial institution that at the time of purchase have been rated and the
ratings for which are not less than “P1” (or its then equivalent) if rated by
Moody’s or any successor service thereto having a substantially similar rating
system, or not less than “A1” (or its then equivalent) if rated by S&P or any
successor service thereto having a substantially similar rating system, or an
equivalent rating from either Dominion Bond Rating Services Limited or
CBRS, Inc.; provided, however, the Loan Parties may invest up to 20% of their
Permitted Investments measured at the time of investment made pursuant to
paragraphs (a)-(i) hereof in commercial paper with a combined rating of
“A-2/P-2” (or its then equivalent);

 

(d)                                 demand notes issued by a corporation
organized and existing under the laws of the United States of America or any
state thereof that at that time of purchase have a rating of at least “AA” (or
its then equivalent) if rated by S&P or any successor service thereto having a
substantially similar rating system, or its equivalent by at least two
(2) nationally recognized rating services, or an equivalent rating from either
Dominion Bond Rating Services Limited or CBRS, Inc., and have a maturity date
that does not exceed one (1) year beyond the date of purchase; provided,
however, such investments will be limited to the greater of $20 million per
obligor or 20% of investments made pursuant to paragraphs (a)-(i) hereof
measured at the time of investment;

 

(e)                                  repurchase agreements, purchased through
the Administrative Agent, or a corporation organized and existing under the laws
of the United States of America or any state thereof that at the time of
purchase have been rated and the ratings for which are not less than “P1” (or
its then equivalent) if rated by Moody’s or any successor service thereto having
a substantially similar rating system, or not less than “A1” (or its then
equivalent) if rated by S&P or any successor service thereto having a
substantially similar rating system, or an equivalent rating from either
Dominion Bond Rating Services Limited or CBRS, Inc., which repurchase agreements
are collateralized by securities of the United States of America or any agency
thereof in an amount equal to at least 102% of the amount of such investment;

 

(f)                                   shares of any so-called “money market
fund” advised, serviced or sold by any of the Lenders or by any other financial
institution provided, that such fund is registered under the Investment Company
Act of 1940, has net assets of at least $250,000,000, has an investment
portfolio with an average maturity of 365 days or less and is not considered to
be a “high-yield” fund;

 

(g)                                  municipal fixed and variable rate
short-term securities that mature within one (1) year from the date of purchase
by any Loan Party or such Subsidiary that at the time of purchase have been
rated and the ratings for which are not less than “MIG-1/VMIG-1” (or its then
equivalent) if rated by Moody’s or any successor service thereto having a
substantially similar rating system or not less than “SP-1+/A-1” (or its then
equivalent) if rated by S&P or any

 

28

--------------------------------------------------------------------------------


 

successor service thereto having a substantially similar rating system, or an
equivalent rating from either Dominion Bond Rating Services Limited or
CBRS, Inc.;

 

(h)                                 municipal fixed and variable rate
medium-term securities that mature between one (1) and two (2) years from the
date of purchase by such Loan Party or such Subsidiary that at the time of
purchase have been rated and the ratings for which are not less than “Aa” (or
its then equivalent) if rated by Moody’s or any successor service thereto having
a substantially similar rating system or not less than “AA” (or its then
equivalent) if rated by S&P or any successor service thereto having a
substantially similar rating system, or an equivalent rating from either
Dominion Bond Rating Services Limited or CBRS, Inc.;

 

(i)                                     marketable direct obligations of the
State of Texas or its agencies and instrumentalities that at the time of
purchase have been rated and the ratings for which are not less than “P” (or its
then equivalent) if rated by Moody’s or any successor service thereto having a
substantially similar rating system or not less than “A” (or its then
equivalent) if rated by S&P or any successor service thereto having a
substantially similar rating system; and

 

(j)                                    in the case of Foreign Subsidiaries,
short-term investments comparable to the foregoing.

 

“Permitted Overadvance” means an Overadvance determined by the Administrative
Agent, in its reasonable discretion, (a) which is made to maintain, protect or
preserve the Collateral, and/or the Lenders’ rights under the Loan Documents,
including to preserve the Loan Parties’ business assets and infrastructure (such
as the payment of insurance premiums, taxes, necessary suppliers, rent and
payroll), (b) to fund an orderly liquidation or wind-down of the Loan Parties’
assets or business or a bankruptcy or other insolvency proceeding (whether or
not occurring prior to or after the commencement of such a bankruptcy or
insolvency proceeding), (iv) to enhance the likelihood, or maximize, the
repayment of the Obligations, or (v) which is otherwise in the Lenders’
interests; provided, that Permitted Overadvances shall not (i) exceed five
percent (5%) of the Line Cap (without giving effect to the Term Reserve) or
(ii) unless a liquidation of any of the Collateral is occurring, remain
outstanding for more than thirty consecutive Business Days, unless in case of
clause (ii), the Required Supermajority Lenders otherwise agree; and provided,
further, that the foregoing shall not (1) modify or abrogate any of the
provisions of SECTION 2.6(f) regarding the Lenders’ obligations with respect to
L/C Disbursements or Section 2.7(a) with respect to Swingline Loans, or
(2) result in any claim or liability against the Administrative Agent
(regardless of the amount of any Overadvance) for Inadvertent Overadvances and
such Inadvertent Overadvances shall not reduce the amount of Permitted
Overadvances allowed hereunder, and further provided, that in no event shall the
Administrative Agent make an Overadvance, if after giving effect thereto, the
principal amount of the Credit Extensions would exceed the Total Commitments.

 

“Permitted Refinancing” means, with respect to any Person, any Indebtedness
issued in exchange for, or the net proceeds of which are used to extend,
refinance, renew, replace, defease or refund (collectively, to “Refinance”), the
Indebtedness being Refinanced (or previous refinancings thereof constituting a
Permitted Refinancing); provided, that (a) the principal amount (or accreted
value, if applicable) of such Permitted Refinancing does not exceed the
principal amount (or accreted value, if applicable) of the Indebtedness so
Refinanced (plus unpaid accrued interest and premiums thereon and underwriting
discounts, defeasance costs, fees, commissions and expenses), (b) the weighted
average life to maturity of such Permitted Refinancing is greater than or equal
to the weighted average life to maturity of the Indebtedness being Refinanced,
(c) such Permitted Refinancing shall not require any scheduled principal
payments due prior to the Maturity Date in excess of, or prior to, the scheduled
principal payments due prior to such Maturity Date for the

 

29

--------------------------------------------------------------------------------


 

Indebtedness being Refinanced, (d) if the Indebtedness being Refinanced is
subordinated in right of payment to the Obligations under this Agreement, such
Permitted Refinancing shall be subordinated in right of payment to such
Obligations on terms at least as favorable to the Lenders as those contained in
the documentation governing the Indebtedness being Refinanced, (e) no Permitted
Refinancing shall have different direct or indirect obligors, or greater
guarantees or security, than the Indebtedness being Refinanced, (f) the interest
rate applicable to any such Permitted Refinancing shall not exceed the then
applicable market interest rate, (g) at the time thereof, both before and after
giving effect to such Refinancing, no Default or Event of Default shall have
occurred and be continuing, and (h) if the Indebtedness being Refinanced is the
Term Loan, such Refinancing shall comply with the applicable provisions of the
Intercreditor Agreement.

 

“Person” means any natural person, corporation, limited liability company,
unlimited liability company, trust, joint venture, association, company,
partnership, Governmental Authority or other entity.

 

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA maintained for employees of a Loan Party or any such Plan to which a Loan
Party or any ERISA Affiliate is required to contribute on behalf of any of its
employees.

 

“PPSA” means the Personal Property Security Act of Ontario (or any successor
statute) or similar legislation of any other Canadian jurisdiction, including,
without limitation, the Civil Code of Quebec, the laws of which are required by
such legislation to be applied in connection with the issue, perfection,
enforcement, opposability, validity or effect of security interests or
hypothecs.

 

“Prepayment Event” means the occurrence of any of the following events:

 

(a)                                 Any sale, transfer or other disposition
(including pursuant to a sale and leaseback transaction, other than (i) sales of
Inventory or equipment in the ordinary course of business, (ii) sales or
assignments of leasehold interests in real property, and (iii) dispositions of
other property resulting in Net Proceeds of not more than $1,000,000 in any
transaction or series of related transactions) of any asset of a Loan Party,
unless the proceeds therefrom are required to be paid to the holder of a Lien on
such property or asset having priority over the Lien of the Collateral Agent;

 

(b)                                 Any casualty or other insured damage to, or
any taking under power of eminent domain or by condemnation, expropriation or
similar proceeding of, any asset of a Loan Party or any Subsidiary thereof,
unless the proceeds therefrom are required to be paid to the holder of a Lien on
such property or asset having priority over the Lien of the Collateral Agent;
provided that any casualty or other damage to, or any taking under power of
eminent domain or by condemnation, expropriation or similar proceeding of, any
asset of a non-wholly owned Subsidiary that is not a Loan Party shall constitute
a Prepayment Event only to the extent of the proceeds distributed to a Loan
Party or a wholly-owned Subsidiary of a Loan Party;

 

(c)                                  Any incurrence of any Indebtedness by any
Loan Party or any Subsidiary thereof (excluding Indebtedness permitted to be
incurred under SECTION 6.1, other than clause (l) thereof) to the extent that
the proceeds of any such incurrence are not used to prepay the Term Loan; or

 

(d)                                 Any issuance by Zale (or any successor
thereof) of any Stock (other than Stock issued to another Loan Party and Stock
issued upon the exercise of options, warrants or other

 

30

--------------------------------------------------------------------------------


 

similar rights to purchase Stock), to the extent that the proceeds of any such
issuance are not used to prepay the Term Loan.

 

“Pro Forma Availability Condition” means, for any date of calculation with
respect to any transaction or payment, the Pro Forma Availability for each of
the twelve months following, and after giving effect to, such transaction or
payment, will be equal to or greater than fifteen percent (15%) of the Line Cap.

 

“Pro Forma Availability” means, for any date of calculation, the projected
average monthly Excess Availability for each month during any projected twelve
(12) months (and measured at the end of each such month).

 

“PRUCC” means the Puerto Rico Commercial Transactions act, Ley de Transacciones
Comerciales, Act #214 of September 19, 1996, as amended from time to time.

 

“Real Estate” means all land, together with the buildings, structures, fixtures,
parking areas, and other improvements thereon, now or hereafter owned by any
Loan Party, including all easements, rights-of-way, and similar rights relating
thereto and all leases, tenancies, and occupancies thereof.

 

“Recipient” means any Agent, any Lender, the Issuing Bank or any other recipient
of any payment to be made by or on account of any obligation of any Loan Party
hereunder.

 

“Record” means the grid attached to a Note, or the continuation of such grid, or
any other similar record, including computer records, maintained by a Lender
with respect to any Loan, whether referred to in such Note or otherwise.

 

“Reference Period” means as of any date of determination, the period of twelve
(12) consecutive fiscal months of Zale and its Subsidiaries ending on such date,
or if such date is not a fiscal month end date, the period of twelve (12)
consecutive fiscal months most recently ended (in each case treated as a single
accounting period).

 

“Register” has the meaning set forth in Section 9.4(c).

 

“Regulation U” means Regulation U of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

 

“Regulation X” means Regulation X of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

 

“Release” has the meaning set forth in Section 101(22) of CERCLA.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

 

“Required Lenders” means, at any time, Lenders having Commitments equal to 51%
of the Total Commitments, or if the Commitments have been terminated or expired,
Lenders whose

 

31

--------------------------------------------------------------------------------


 

percentage of the Credit Extensions (after settlement and repayment of all
Swingline Loans and risk participations in Letters of Credit by the Tranche A
Lenders) aggregate not less than 51% of all such Credit Extensions, provided
that the Commitments of, and the portion of the Credit Extensions held or deemed
held by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required Lenders.

 

“Required Supermajority Lenders” means, at any time, Lenders having Commitments
equal to 66 2/3% of the Total Commitments, or if the Commitments have been
terminated or expired, Lenders whose percentage of the Credit Extensions (after
settlement and repayment of all Swingline Loans by the Tranche A Lenders and
risk participations in Letters of Credit) aggregate not less than 66 2/3% of all
such Credit Extensions, provided that the Commitments of, and the portion of the
Credit Extensions held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Supermajority
Lenders; provided further that the Commitments of, and the portion of the Credit
Extensions held or deemed held by the Administrative Agent in its capacity as a
Lender hereunder shall, for purposes of Section 8.12, shall be excluded for
purposes of making a determination of Required Supermajority Lenders.

 

“Reserves” means, without duplication, Inventory Reserves, the Shrink Reserve,
Layaway Reserve, Customer Credit Reserve, the Landlord Lien Reserve, the
Consignment A/R Reserve, the Canadian Priority Payables Reserve, the Incremental
Reserve, the Term Reserve and such other reserves established from time to time
in accordance with SECTION 2.2(b).

 

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer or assistant treasurer of a Loan Party or any of
the other individuals designated in writing to the Administrative Agent by an
existing Responsible Officer of a Loan Party as an authorized signatory of any
certificate or other document to be delivered hereunder. Any document delivered
hereunder that is signed by any Person who the Administrative Agent reasonably
believes (or has been notified by the Borrowers) is a Responsible Officer of a
Loan Party shall be conclusively presumed to have been authorized by all
necessary corporate, partnership and/or other action on the part of such Loan
Party and such Responsible Officer shall be conclusively presumed to have acted
on behalf of such Loan Party unless and until the Borrowers furnish written
notice to the Administrative Agent that such Person is no longer a Responsible
Officer.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any shares of any class of Stock
of any Loan Party other than dividends payable solely in shares of common Stock
of such Loan Party, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such shares of Stock of any Loan Party or any option, warrant or other right
to acquire any such shares of Stock of any Loan Party, other than any such
payment made solely in shares of common Stock of such Loan Party.

 

“Revolving Credit Increase Effective Date” has the meaning set forth in
Section 2.29(e).

 

“Revolving Loans” means all Loans at any time made by a Tranche A Lender
pursuant to Section 2.1.

 

“RP Conditions” means, at the time of determination with respect to a Restricted
Payment, that (a) no Default or Event of Default then exists or would arise as a
result of the making of such Restricted Payment and (b) after giving effect to
such transaction or payment, the RP Pro Forma Availability Condition has been
satisfied and the Fixed Charge Coverage Ratio, on a pro-forma

 

32

--------------------------------------------------------------------------------


 

basis for the Reference Period immediately preceding such Restricted Payment,
will be equal to or greater than 1.10:1.00.  Prior to making any Restricted
Payment, the Loan Parties shall deliver to the Administrative Agent a
certificate certifying as to the absence of any Default or Event of Default and
setting forth the calculations of the RP Pro Forma Availability Condition and
the Fixed Charge Coverage Ratio which evidences satisfaction of the conditions
contained in clause (b) above on a basis reasonably satisfactory to the
Administrative Agent and the Co-Borrowing Base Agents.

 

“RP Pro Forma Availability Condition” means, for any date of calculation with
respect to any Restricted Payment, the Pro Forma Availability for each of the
twelve months following, and after giving effect to, such transaction or
payment, will be equal to or greater than seventeen and one-half percent (17.5%)
of the Line Cap.

 

“S&P” means Standard & Poor’s Ratings Service, a division of The McGraw-Hill
Companies, Inc.

 

“Secured Parties” has the meaning set forth in the Security Agreement.

 

“Security Agreement” means, collectively, the Security Agreement, in the form of
Exhibit C-1 attached hereto and incorporated herein, among the Loan Parties and
the Collateral Agent for the benefit of the Secured Parties, and the General
Security Agreement, in the form of Exhibit C-2 attached hereto and incorporated
herein, among each Canadian Loan Party and the Collateral Agent for the benefit
of the Secured Parties, in each case as amended and in effect from time to time.

 

“Security Documents” means the Security Agreement and each other security
agreement or other instrument or document executed and delivered pursuant to
Section 5.13 to secure any of the Obligations.

 

“Settlement Date” has the meaning set forth in SECTION 2.7(b).

 

“Shrink” means Inventory which has been lost, misplaced, stolen, or is otherwise
unaccounted for.

 

“Shrink Reserve” means from time to time the Loan Parties’ then current general
ledger reserve for Shrink provided that the determination of such current
general ledger reserve is consistent with the methodologies used in the Loan
Parties’ most recent physical Inventory results delivered to the Administrative
Agent prior to the Effective Date.

 

“Solvent” means, with respect to any Person on a particular date, that on such
date (a) at fair valuations, all of the properties and assets of such Person are
greater than the sum of the debts, including contingent liabilities, of such
Person, (b) the present fair saleable value of the properties and assets of such
Person is not less than the amount that would be required to pay the probable
liability of such Person on its debts as they become absolute and matured,
(c) such Person is able to realize upon its properties and assets and pay its
debts and other liabilities, contingent obligations and other commitments as
they mature in the normal course of business, (d) such Person does not intend
to, and does not believe that it will, incur debts beyond such Person’s ability
to pay as such debts mature, and (e) such Person is not engaged in a business or
a transaction, and is not about to engage in a business or transaction, for
which such Person’s properties and assets would constitute unreasonably small
capital after giving due consideration to the prevailing practices in the
industry in which such Person is engaged.

 

33

--------------------------------------------------------------------------------


 

“Standby Letter of Credit” means any Letter of Credit other than a Commercial
Letter of Credit.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBOR Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board).  Such reserve
percentages shall include those imposed pursuant to such Regulation D.  LIBOR
Loans shall be deemed to constitute eurocurrency funding and to be subject to
such reserve requirements without benefit of or credit for pro ration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation.  The Statutory Reserve
Rate shall be adjusted automatically on and as of the effective date of any
change in any reserve percentage.

 

“Stock” means all shares of capital stock (whether denominated as common stock
or preferred stock), equity interests, beneficial, partnership or membership
interests, joint venture interests, participations or other ownership or profit
interests in or equivalents (regardless of how designated) of or in a Person
(other than an individual), whether voting or non-voting.

 

“Store” means any retail store (including kiosk) leased, owned or operated, or
to be leased, owned or operated, by any Loan Party or any of its Subsidiaries.

 

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, unlimited liability company,
partnership, association or other entity the accounts of which would be
consolidated with those of the parent in the parent’s consolidated financial
statements if such financial statements were prepared in accordance with GAAP as
of such date, as well as any other corporation, limited liability company,
partnership, association or other entity of which securities or other ownership
interests representing more than 50% of the equity or more than 50% of the
ordinary voting power or, in the case of a partnership, more than 50% of the
general partnership interests are, as of such date, owned, controlled or held.

 

“Swingline Lender” means Bank of America, in its capacity as lender of Swingline
Loans hereunder.

 

“Swingline Loan” means a Loan made by the Swingline Lender to the Borrowers
pursuant to SECTION 2.5.

 

“Synthetic Lease” means any lease or other agreement for the use or possession
of property creating obligations which do not appear as Indebtedness on the
balance sheet of the lessee thereunder but which, upon the insolvency or
bankruptcy of such Person, would be characterized as Indebtedness of such lessee
without regard to the accounting treatment.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Term Agent” means Z Investment Holdings, LLC as administrative agent under the
Term Loan Agreement and any successor administrative agent thereunder.

 

34

--------------------------------------------------------------------------------


 

“Term Loan” means the term loan facility in favor of Zale, as borrower, in the
original principal amount of $80,000,000 made under the Term Loan Agreement.

 

“Term Loan Agreement” means that certain Amended and Restated Credit Agreement
dated as of July 24, 2012 among Zale, the lenders party thereto, and Z
Investment Holdings LLC as administrative agent, as amended and in effect from
time to time in accordance with the terms of the Intercreditor Agreement.

 

“Term Priority Collateral” has the meaning set forth in the Intercreditor
Agreement.

 

“Term Reserve” means a Reserve, calculated by reference to the most recent
Borrowing Base Certificate, in the amount by which the outstanding principal
amount of the Term Loan exceeds an amount equal to (a) the Term Loan Borrowing
Base (as defined in the Term Loan Agreement) less (b) the sum of (x) the amount
of the Borrowing Base (excluding any Reserves other than the Incremental
Reserve) plus (y) the Aggregate FILO Commitments.  The Term Reserve shall
automatically be adjusted upon delivery of each Borrowing Base Certificate or
otherwise only with the prior written consent of the Term Agent and the
Borrowers.

 

“Term Securities Accounts” means one or more securities accounts into which
Permitted Investments and/or proceeds of ABL Priority Collateral are deposited
from time to time; provided that the maximum amount deposited in such securities
accounts shall in no event exceed $10,000,000 in the aggregate outstanding at
any time.

 

“Termination Date” means the earliest to occur of (i) the Maturity Date,
(ii) the date on which the maturity of the Loans is accelerated and the
Commitments are terminated in accordance with SECTION 7.1, (iii) the date of the
occurrence of any Event of Default pursuant to SECTION 7.1(h) or (i) or (iv) the
date on which the Borrowers permanently terminate all Commitments pursuant to
SECTION 2.15.

 

“Total Commitments” means, as of any date of determination, the sum of the
Aggregate Tranche A Commitments of all the Tranche A Lenders and the Aggregate
FILO Commitments of all the FILO Lenders. As of the Effective Date, the Total
Commitments are in the sum of $665,000,000.

 

“Tranche A Commitment” means, with respect to each Tranche A Lender, the
commitment of such Tranche A Lender to make Revolving Loans to the Borrowers and
to purchase participations in Swingline Loans and in Letter of Credit
Outstandings hereunder in the amount set forth opposite its name on Schedule 1.1
or as may subsequently be set forth in the Register from time to time, as the
same may be reduced from time to time pursuant to SECTION 2.15 or increased
pursuant to Section 2.29.

 

“Tranche A Commitment Percentage” means, with respect to any Tranche A Lender at
any time, the percentage (carried out to the fourth decimal place) of the
Aggregate Tranche A Commitments represented by such Tranche A Lender’s Tranche A
Commitment at such time.  If the Tranche A Commitment of each Tranche A Lender
to make Revolving Loans has been terminated pursuant to Section 2.15 or
Section 7.1 or if the Aggregate Tranche A Commitments have expired, then the
Tranche A Commitment Percentage of each Lender shall be determined based on the
Tranche A Commitment Percentage of such Tranche A Lender most recently in
effect, giving effect to any subsequent assignments.  The initial Tranche A
Commitment Percentage of each Tranche A Lender is set forth opposite the name of
such Tranche A Lender on Schedule 1.1 or in the

 

35

--------------------------------------------------------------------------------


 

Assignment and Acceptance pursuant to which such Tranche A Lender becomes a
party hereto, as applicable.

 

“Tranche A Lender” means each Lender having a Tranche A Commitment as set forth
on Schedule 1.1 hereto or in the Assignment and Acceptance by which it becomes a
Tranche A Lender.

 

“TXDC” has the meaning set forth in the preamble.

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBOR Rate or the Alternate Base Rate.

 

“Unfinanced Capital Expenditures” means all Capital Expenditures other than
those made with the proceeds of Indebtedness or Capital Lease Obligations
permitted hereunder; provided that any Capital Expenditures made with the
proceeds of Loans or Letters of Credit hereunder shall constitute Unfinanced
Capital Expenditures.

 

“Uniform Customs” means with respect to any Letter of Credit, the Uniform
Customs and Practice for Documentary Credits, International Chamber of Commerce
Publication No. 600 or the “International Standby Practices 1998” published by
the Institute of International Banking Law & Practice, as applicable, or any
successor version thereto adopted by the Administrative Agent in the ordinary
course of its business as a letter of credit issuer and in effect at the time of
issuance of such Letter of Credit.

 

“Unused Commitment” means, on any day, (a) with respect to the Tranche A
Commitments, the then Aggregate Tranche A Commitments minus the sum of (i) the
principal amount of Revolving Loans then outstanding and (ii) the then Letter of
Credit Outstandings, and (b) with respect to the FILO Commitments, the then
Aggregate FILO Commitments minus the principal amount of FILO Loans then
outstanding.

 

“Unused Fee” shall have the meaning given such term in SECTION 2.12.

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” has the meaning specified in Section 2.26
(e)(ii)(B)(III).

 

“Warrant Agreement” means the Warrant and Registration Rights Agreement, dated
as of May 10, 2010, by and among Zale and Z Investment Holdings, LLC, in its
capacity as agent and the initial warrant holder thereunder.

 

“Warrants” means the warrants to purchase shares of common Stock of Zale arising
under the Warrant Agreement.

 

“Zale” has the meaning set forth in the preamble.

 

“Zale Canada” has the meaning set forth in the preamble.

 

“Zale Delaware” has the meaning set forth in the preamble.

 

36

--------------------------------------------------------------------------------


 

“Zale Insurance Subsidiaries” means Zale Life Insurance Company, an Arizona
corporation, Zale Indemnity Company, a Texas corporation, and Jewel Re-Insurance
Ltd., a Barbados corporation.

 

“Zale International” has the meaning set forth in the preamble.

 

“Zale PR” has the meaning set forth in the preamble.

 

“Zap” has the meaning set forth in the preamble.

 

“ZCDS” has the meaning set forth in the preamble.

 

“ZC Finco” has the meaning set forth in the preamble.

 

“ZC Holding” has the meaning set forth in the preamble.

 

“ZC Partnership” means ZC Partnership LP, a New Brunswick partnership.

 

“ZCSC” has the meaning set forth in the preamble.

 

“ZECCA” has the meaning set forth in the preamble.

 

“ZGCO” has the meaning set forth in the preamble.

 

SECTION 1.2                                        Terms Generally. The
definitions of terms herein shall apply equally to the singular and plural forms
of the terms defined.  Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms.  The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”.  The word “will” shall be construed to have the
same meaning and effect as the word “shall”.  Unless the context requires
otherwise (a) any definition of or reference to any agreement, instrument or
other document herein shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein), (b) any reference herein to any Person shall
be construed to include such Person’s successors and permitted assigns, (c) the
words “herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (d) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement (e) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible (corporeal) and intangible (incorporeal) assets and properties,
including cash, securities, accounts and contract rights, and (f) all references
to “$” or “Dollars” or to amounts of money and all calculations of the Borrowing
Base, Incremental Availability, Excess Availability, permitted “baskets” and
other similar matters shall be deemed to be references to the lawful currency of
the United States of America or the Equivalent Amount.

 

Except as otherwise expressly provided herein, all terms of an accounting or
financial nature shall be construed in accordance with GAAP, as in effect from
time to time, provided that if any Borrower notifies the Administrative Agent
that the Borrowers request an amendment to any provision hereof to reflect the
effect of any change occurring after the date hereof in GAAP or in the
application thereof on the operation of such provision (or if the Administrative
Agent notifies the Borrowers that the Required Lenders request an amendment to
any provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision

 

37

--------------------------------------------------------------------------------


 

shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such provision shall have
been amended in accordance herewith.

 

Any financial ratios shall be calculated by dividing the appropriate component
by the other component, carrying the result to one place more than the number of
places by which such ratio is expressed herein and rounding the result up or
down to the nearest number (with a rounding-up if there is no nearest number).

 

Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).

 

ARTICLE II
AMOUNT AND TERMS OF CREDIT

 

SECTION 2.1                                        Commitments of the Lenders.

 

(a)                                 Each Tranche A Lender severally and not
jointly with any other Lender, agrees, upon the terms and subject to the
conditions herein set forth, to extend credit to the Borrowers, or any of them,
on a revolving basis, in the form of Revolving Loans and in an amount (when
aggregated with such Tranche A Lender’s Tranche A Applicable Percentage of the
outstanding amount of all Letter of Credit Outstandings, and such Tranche A
Lender’s Tranche A Applicable Percentage of the outstanding amount of all
Swingline Loans) not to exceed the lesser of such Lender’s Tranche A Commitment
or such Lender’s Tranche A Commitment Percentage of the Borrowing Base, and each
FILO Lender severally and not jointly with any other Lender, agrees, upon the
terms and subject to the conditions herein set forth, to extend credit to the
Borrowers, or any of them, on a revolving basis, in the form of FILO Loans and
in an amount not to exceed such Lender’s FILO Commitment, in each case subject
to the following limitations:

 

(i)                                     The aggregate outstanding amount of the
Credit Extensions shall not at any time exceed the sum of the Line Cap plus the
Aggregate FILO Commitments.

 

(ii)                                  The aggregate outstanding amount of the
Credit Extensions of the Tranche A Lenders shall not at any time exceed the Line
Cap.

 

(iii)                               No Lender shall be obligated to issue any
Letter of Credit, and Letters of Credit shall be available from the Issuing
Banks, subject to the ratable participation of all Tranche A Lenders, as set
forth in SECTION 2.6.  The Borrowers will not at any time permit the aggregate
Letter of Credit Outstandings to exceed $35,000,000.

 

(iv)                              Subject to all of the other provisions of this
Agreement, Loans that are repaid may be reborrowed prior to the Termination
Date.  However, no new Loans shall be made to the Borrowers and no new Letter of
Credit shall be issued for the account of the Borrowers, after the Termination
Date.

 

(b)                                 Each Borrowing of Revolving Loans shall be
made by the Tranche A Lenders ratably in accordance with their respective
Tranche A Commitment Percentages and each Borrowing of FILO Loans shall be made
by the FILO Lenders ratably in accordance with their respective FILO Commitment
Percentages.  The failure of any Lender to make any Loan shall neither relieve
any other Lender of its obligation to fund its Loan in accordance with the
provisions of this Agreement nor increase the obligation of any such other
Lender.

 

38

--------------------------------------------------------------------------------


 

SECTION 2.2                                        Reserves; Changes to
Reserves.

 

(a)                                 The initial Reserves as of the Effective
Date are (i) the Shrink Reserve, (ii) the Customer Credit Reserve, (iii) the
Layaway Reserve, (iv) the Landlord Lien Reserve (v) the Consignment A/R Reserve,
(vi) other Inventory Reserves for (A) point of sale and permanent markdowns,
(B) Form 400 and Damaged Inventory, and (C) Texas ad valorem taxes, (vii) a
Reserve for outstanding customer refund liabilities, (viii) the Canadian
Priority Payables Reserve, (ix) a Reserve for rent payments at Canadian Stores,
(x) Canadian sales taxes Reserves, (xi) the Term Reserve, and (xii) the
Incremental Reserve.

 

(b)                                 The Administrative Agent may, or at the
direction of any Co-Borrowing Base Agent, shall, hereafter establish additional
Reserves or change any of the foregoing Reserves without consent from the
Borrowers.  The Administrative Agent shall endeavor to consult with the Borrower
prior to the establishment or change of any such Reserves, provided that the
failure of the Administrative Agent to so consult with the Borrower shall not
limit, delay or impair any of the rights of the Administrative Agent or any
Co-Borrowing Base Agent hereunder (or with respect to the Term Reserve, the
rights of the Term Agent), or postpone the date of the effectiveness of any such
Reserves (or changes thereto).  The Administrative Agent shall furnish the
Borrowers with prompt written notice of the establishment of or change to any
Reserves.

 

SECTION 2.3                                        Making of Loans.

 

(a)                                 Except as set forth in SECTION 2.16 and
SECTION 2.24, Loans (other than Swingline Loans) by the Lenders shall be either
Base Rate Loans or LIBOR Loans as the relevant Borrower may request subject to
and in accordance with this SECTION 2.3, provided, that all Swingline Loans
shall be only Base Rate Loans.  All Loans made pursuant to the same Borrowing
shall, unless otherwise specifically provided herein, be Loans of the same
Type.  Each Lender may fulfill its Commitments with respect to any Loan by
causing any lending office of such Lender to make such Loan; but any such use of
a lending office shall not affect the obligation of the Borrowers to repay such
Loan in accordance with the terms of the applicable Note.  Subject to the other
provisions of this Section 2.3 and the provisions of SECTION 2.24, Borrowings of
Loans of more than one Type may be incurred at the same time, but no more than
six (6) Borrowings of LIBOR Loans may be outstanding at any time.

 

(b)                                 The Borrowers requesting a Borrowing shall
give the Administrative Agent telephonic notice (thereafter confirmed in
writing) of each Borrowing of (i) LIBOR Loans not later than 12:00 p.m. on the
third Business Day prior to the date on which such Borrowing is to be made and
(ii) Base Rate Loans not later than 12:00 p.m. on the Business Day on which such
Borrowing is to be made. Such notice shall be irrevocable and binding on each of
the Borrowers and shall specify the amount of the proposed Borrowing (which
shall be in an integral multiple of $1,000,000, but not less than $5,000,000 in
the case of LIBOR Loans) and the date thereof (which shall be a Business Day)
and shall contain disbursement instructions.  Such notice shall specify whether
the Borrowing then being requested is to be a Borrowing of Base Rate Loans or
LIBOR Loans and, if LIBOR Loans, the Interest Period with respect thereto.  If
no election of Interest Period is specified in any such notice for a Borrowing
of LIBOR Loans, such notice shall be deemed a request for an Interest Period of
one month.  If no election is made as to the Type of Loan, such notice shall be
deemed a request for a Borrowing of Base Rate Loans.  The Administrative Agent
shall promptly notify each Lender of its proportionate share of such Borrowing,
the date of such Borrowing, the Type of Borrowing being requested and the
Interest Period or Interest Periods applicable thereto, as appropriate.  On the
borrowing date specified in such notice, each Lender shall make its share of the
Borrowing available at the office of the Administrative Agent at 100 Federal
Street, Boston, Massachusetts 02110, not later than 4:00 p.m. in immediately
available funds.  Unless the Administrative Agent shall have received notice
from a Lender prior to the proposed date of any Borrowing of LIBOR Loans and no
less than one (1) hour prior to the proposed Borrowing of Base Rate Loans that
such Lender

 

39

--------------------------------------------------------------------------------


 

will not make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with this Section and may, in
reliance upon such assumption, make available to the Borrowers a corresponding
amount.  In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrowers severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrowers
to but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation or (ii) in the case of the Borrowers, the
interest rate applicable to Base Rate Loans.  If such Lender pays such amount to
the Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing.  Upon receipt of the funds made available by the
Lenders to fund any Borrowing hereunder, the Administrative Agent shall disburse
such funds in the manner specified in the notice of borrowing delivered by the
Borrowers and shall use reasonable efforts to make the funds so received from
the Lenders available to the Borrowers not later than 4:00 p.m.

 

(c)                                  Notwithstanding the provisions of
Section 2.3(b), the Borrowers shall not request, and the Tranche A Lenders shall
be under no obligation to fund, any Revolving Loan unless the Borrowers have
borrowed the full amount available under the FILO Commitments (to the extent
that such FILO Commitments have not been terminated).  If any FILO Loan is
prepaid in whole or part pursuant to Sections 2.18 or 2.19, any Loans to the
Borrowers thereafter requested shall be FILO Loans until the maximum principal
amount of FILO Loans outstanding equals the FILO Commitments and thereafter
shall be Revolving Loans.

 

SECTION 2.4                                        Overadvances

 

.  The Agents, the Lenders and the Issuing Banks have no obligation to make any
Loan or to provide any Letter of Credit to the extent an Overadvance would
result.  The Administrative Agent may, in its discretion, make Permitted
Overadvances without the consent of the Lenders and each Lender shall be bound
thereby.  Any Permitted Overadvances may constitute Swingline Loans.  The making
of any Permitted Overadvance is for the benefit of the Borrowers; such Permitted
Overadvances constitute Base Rate Loans and Obligations.  The making of any such
Permitted Overadvances on any one occasion shall not obligate the Administrative
Agent or any Lender to make or permit any Permitted Overadvances on any other
occasion or to permit such Permitted Overadvances to remain outstanding. The
making by the Administrative Agent of a Permitted Overadvance shall not modify
or abrogate any of the provisions of this Agreement regarding the Lenders’
obligations to purchase participations with respect to Letters of Credit or with
respect to Swingline Loans. The Agents shall have no liability for, and no Loan
Party or Lender shall have the right to, or shall, bring any claim of any kind
whatsoever against the Agents with respect to Inadvertent Overadvances
regardless of the amount of any such Overadvances.

 

SECTION 2.5                                        Swingline Loans.

 

(a)                                 The Swingline Lender is authorized by the
Lenders and shall, subject to the provisions of this Section, make Swingline
Loans up to $50,000,000 in the aggregate outstanding at any time, consisting
only of Base Rate Loans at the Alternate Base Rate, upon a notice of Borrowing
received by the Administrative Agent and the Swingline Lender (which notice, at
the Swingline Lender’s discretion, may be submitted prior to 1:00 p.m. on the
Business Day on which such Swingline Loan is requested).  Swingline Loans shall
be subject to periodic settlement with the Tranche A Lenders under SECTION 2.7
below provided that the Swingline Lender shall not be obligated to make any
Swingline Loan if it shall

 

40

--------------------------------------------------------------------------------


 

determine (which determination shall be conclusive and binding absent manifest
error) that it has, or by such Loan may have, Fronting Exposure.

 

(b)                                 Swingline Loans may be made only in the
following circumstances: (A) for administrative convenience, the Swingline
Lender shall, at the Borrowers’ request, make Swingline Loans in reliance upon
the Borrowers’ actual or deemed representations under SECTION 4.2, that the
applicable conditions for borrowing are satisfied or (B) for Permitted
Overadvances.  If the conditions for borrowing under SECTION 4.2 cannot be
fulfilled, the Borrowers shall give immediate notice thereof to the
Administrative Agent and the Swingline Lender (a “Noncompliance Notice”), and
the Administrative Agent shall promptly provide each Lender with a copy of the
Noncompliance Notice.  If the conditions for borrowing under SECTION 4.2 cannot
be fulfilled, the Required Lenders may direct the Swingline Lender to, and the
Swingline Lender thereupon shall, cease making Swingline Loans (other than
Permitted Overadvances) until such conditions can be satisfied or are waived in
accordance with SECTION 9.2.  Unless the Required Lenders so direct the
Swingline Lender, the Swingline Lender may, but is not obligated to, continue to
make Swingline Loans beginning one Business Day after the Noncompliance Notice
is furnished to the Lenders.  Notwithstanding the foregoing, no Swingline Loans
shall be made pursuant to this Subsection (b) (other than Permitted
Overadvances) if the aggregate outstanding amount of Revolving Loans, Letter of
Credit Outstandings, and Swingline Loans would exceed the Line Cap.

 

SECTION 2.6                                        Letters of Credit.

 

(a)                                 Upon the terms and subject to the conditions
herein set forth, the Borrowers may request any Issuing Bank, at any time and
from time to time after the date hereof and prior to the Termination Date, to
issue, and subject to the terms and conditions contained herein, such Issuing
Bank shall issue, for the account of the relevant Borrower one or more Letters
of Credit; provided, that no Letter of Credit shall be issued if after giving
effect to such issuance (i) the aggregate Letter of Credit Outstandings shall
exceed $35,000,000, (ii) the aggregate Credit Extensions would exceed the
limitations set forth in Sections 2.1(a)(i) or (a)(ii), or (iii) the Credit
Extensions of the Tranche A Lenders would exceed the limitations set forth in
Section 2.1(a); and provided, further, that no Letter of Credit shall be issued
if such Issuing Bank shall have received notice from the Administrative Agent or
the Required Lenders that the conditions to such issuance have not been met;
provided further that an Issuing Bank shall not be required to issue any such
Letter of Credit in its reasonable discretion if: (A) any order, judgment or
decree of any Governmental Authority or arbitrator shall by its terms purport to
enjoin or restrain the applicable Issuing Bank from issuing such Letter of
Credit, or any applicable law relating to such Issuing Bank or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the applicable Issuing Bank shall prohibit, or
request that such Issuing Bank refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon such
Issuing Bank with respect to such Letter of Credit any restriction, reserve or
capital requirement (for which such Issuing Bank is not otherwise compensated
hereunder) not in effect on the Effective Date, or shall impose upon the
applicable Issuing Bank any unreimbursed loss, cost or expense which was not
applicable on the Effective Date and which such Issuing Bank in good faith deems
material to it, (B) the issuance of such Letter of Credit would violate one or
more policies of the applicable Issuing Bank applicable to letters of credit
generally, or (C) any Tranche A Lender is at that time a Defaulting Lender,
unless the Issuing Bank has entered into arrangements, including the delivery of
cash collateral, satisfactory to the Issuing Bank (in its sole discretion) with
the Borrowers or such Tranche A Lender to eliminate the Issuing Bank’s actual or
potential Fronting Exposure (after giving effect to Section 2.31(a)(iv)) with
respect to the Defaulting Lender arising from either the Letter of Credit then
proposed to be issued or that Letter of Credit and all other Letter of Credit
Outstandings as to which the Issuing Bank has actual or potential Fronting
Exposure, as it may elect in its sole discretion.  Any Issuing Bank (other than
Bank of America or any of its Affiliates) shall notify the Administrative Agent
in writing on each

 

41

--------------------------------------------------------------------------------


 

Business Day of all Letters of Credit issued on the prior Business Day by such
Issuing Bank; provided that (A) until the Administrative Agent advises any such
Issuing Bank that Excess Availability is less than $80,000,000, or (B) the
aggregate amount of the Letters of Credit issued in any such week exceeds such
amount as shall be agreed by the Administrative Agent and such Issuing Bank,
such Issuing Bank shall be required to so notify the Administrative Agent in
writing only once each week of the Letters of Credit issued by such Issuing Bank
during the immediately preceding week as well as the daily amounts outstanding
for the prior week, such notice to be furnished on such day of the week as the
Administrative Agent and such Issuing Bank may agree.

 

(b)                                 Each Standby Letter of Credit shall expire
at or prior to the close of business on the earlier of (i) the date one year
after the date of the issuance of such Letter of Credit (or, in the case of any
renewal or extension thereof, one year after such renewal or extension) and
(ii) the date that is five Business Days prior to the Maturity Date, provided,
that each Standby Letter of Credit may, upon the request of the Borrowers,
include a provision whereby such Letter of Credit shall be renewed automatically
for additional consecutive periods of 12 months or less (but not beyond the date
that is five Business Days prior to the Maturity Date) unless the applicable
Issuing Bank notifies the beneficiary thereof at least 30 days prior to the then
applicable expiration date that such Letter of Credit will not be renewed.

 

(c)                                  Each Commercial Letter of Credit shall
expire at or prior to the close of business on the earlier of (i) the date that
is 120 days after the date of the issuance of such Commercial Letter of Credit
and (ii) the date that is five Business Days prior to the Maturity Date.

 

(d)                                 Drafts drawn under any Letter of Credit
shall be reimbursed by the Borrowers in Dollars on the next Business Day of any
such payment thereof by an Issuing Bank by paying to the Administrative Agent an
amount equal to such drawing not later than 3:00 p.m. on such date, provided,
that the Borrowers may, subject to the conditions to borrowing set forth herein,
request in accordance with SECTION 2.3 that such payment be financed with a
Revolving Loan consisting of a Base Rate Loan or Swingline Loan in an equivalent
amount and, to the extent so financed, the Borrowers’ obligation to make such
payment shall be discharged and replaced by the resulting Base Rate Loan or
Swingline Loan.  Each Issuing Bank shall, promptly following its receipt
thereof, examine all documents purporting to represent a demand for payment
under a Letter of Credit.  Each Issuing Bank shall promptly notify the
Administrative Agent and the Borrowers by telephone (confirmed by telecopy) of
such demand for payment and whether such Issuing Bank has made or will make
payment thereunder (which payment shall not be made until two (2) Business Days
after such notice from such Issuing Bank to the Borrowers), provided, that any
failure to give or delay in giving such notice shall not relieve the Borrowers
of their obligation to reimburse such Issuing Bank and the Tranche A Lenders
with respect to any such payment.

 

(e)                                  If any Issuing Bank shall make any L/C
Disbursement, then, unless the Borrowers shall reimburse such Issuing Bank in
full on the date such payment is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such payment is made to but
excluding the date that the Borrowers reimburse such Issuing Bank therefor, at
the rate per annum then applicable to Base Rate Loans, provided, that if the
Borrowers fail to reimburse such Issuing Bank when due pursuant to
paragraph (d) of this Section, then SECTION 2.10 shall apply.  Interest accrued
pursuant to this paragraph shall be for the account of the applicable Issuing
Bank, except that interest accrued on and after the date of payment by any
Tranche A Lender pursuant to paragraph (f) of this Section to reimburse an
Issuing Bank shall be paid to such Tranche A Lender calculated based upon the
rate per annum then applicable to Base Rate Loans.

 

42

--------------------------------------------------------------------------------


 

(f)                                   Immediately upon the issuance of any
Letter of Credit by an Issuing Bank (or the amendment of a Letter of Credit
increasing the amount thereof), and without any further action on the part of
such Issuing Bank, such Issuing Bank shall be deemed to have sold to each
Tranche A Lender, and each such Tranche A Lender shall be deemed unconditionally
and irrevocably to have purchased from such Issuing Bank, without recourse or
warranty, an undivided interest and participation, to the extent of such Tranche
A Lender’s Tranche A Commitment Percentage, in such Letter of Credit, each
drawing thereunder and the obligations of the Borrowers under this Agreement and
the other Loan Documents with respect thereto.  Upon any change in the Tranche A
Commitments pursuant hereto, it is hereby agreed that with respect to all Letter
of Credit Outstandings, there shall be an automatic adjustment to the
participations hereby created to reflect the new Commitment Percentages of the
assigning and assignee Tranche A Lenders.  Any action taken or omitted by any
Issuing Bank under or in connection with a Letter of Credit, if taken or omitted
in the absence of gross negligence or willful misconduct, shall not create for
any Issuing Bank any resulting liability to any Lender.

 

(g)                                  In the event that an Issuing Bank makes any
L/C Disbursement and the Borrowers shall not have reimbursed such amount in full
to such Issuing Bank pursuant to Section 2.6(d), such Issuing Bank shall
promptly notify the Administrative Agent, which shall promptly notify each
Lender of such failure, and each Tranche A Lender shall promptly and
unconditionally pay to the Administrative Agent for the account of such Issuing
Bank the amount of such Tranche A Lender’s Tranche A Commitment Percentage of
such unreimbursed payment in Dollars (or, if such L/C Disbursement is made in
CDN$, the Equivalent Amount thereof in Dollars) and in same day funds.  If an
Issuing Bank so notifies the Administrative Agent, and the Administrative Agent
so notifies the Lenders prior to 11:00 a.m. on any Business Day, each such
Tranche A Lender shall make available to such Issuing Bank such Tranche A
Lender’s Tranche A Commitment Percentage of the amount of such payment on such
Business Day in same day funds.  If and to the extent such Tranche A Lender
shall not have so made its Tranche A Commitment Percentage of the amount of such
payment available to such Issuing Bank, such Tranche A Lender agrees to pay to
such Issuing Bank, forthwith on demand such amount, together with interest
thereon, for each day from such date until the date such amount is paid to the
Administrative Agent for the account of the applicable Issuing Bank at the
Federal Funds Effective Rate.  Each Tranche A Lender agrees to fund its Tranche
A Commitment Percentage of such unreimbursed payment notwithstanding any setoff,
counterclaim, recoupment, defense or other right which such Tranche A Lender may
have against the Issuing Bank, any Borrower or any other Person for any reason
whatsoever, a failure to satisfy any applicable lending conditions or the
provisions of SECTION 2.1 or SECTION 2.6, or the occurrence of the Termination
Date, or the occurrence or continuance of a Default or Event of Default.  The
failure of any Tranche A Lender to make available to an Issuing Bank its Tranche
A Commitment Percentage of any payment under any Letter of Credit shall neither
relieve any Tranche A Lender of its obligation hereunder to make available to
such Issuing Bank its Tranche A Commitment Percentage of any payment under any
Letter of Credit on the date required, as specified above, nor increase the
obligation of such other Tranche A Lender.  Whenever any Tranche A Lender has
made payments to an Issuing Bank in respect of any reimbursement obligation for
any Letter of Credit, such Tranche A Lender shall be entitled to share ratably,
based on its Tranche A Commitment Percentage, in all payments and collections
thereafter received on account of such reimbursement obligation.

 

(h)                                 Whenever a Borrower desires that an Issuing
Bank issue a Letter of Credit (or the amendment, renewal or extension of an
outstanding Letter of Credit), such Borrower shall give to the applicable
Issuing Bank and the Administrative Agent at least two Business Days’ prior
written (including telegraphic, telex, facsimile or cable communication) notice
(or such shorter period as may be agreed upon in writing by an Issuing Bank and
such Borrower) specifying the date on which the proposed Letter of Credit is to
be issued, amended, renewed or extended (which shall be a Business Day), the
stated amount of the Letter of Credit so requested, the expiration date of such
Letter of Credit, the name and address of the beneficiary thereof, and the
provisions thereof.  If requested by an Issuing Bank, the

 

43

--------------------------------------------------------------------------------


 

Borrowers shall also submit a letter of credit application on such Issuing
Bank’s standard form in connection with any request for the issuance, amendment,
renewal or extension of a Letter of Credit. In the event of any conflict between
the terms hereof and the terms of any such Issuing Bank’s forms, the terms
hereof shall control

 

(i)                                     The obligations of the Borrowers to
reimburse each Issuing Bank for any L/C Disbursement shall be unconditional and
irrevocable and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including, without limitation: (i) any lack
of validity or enforceability of any Letter of Credit; (ii) the existence of any
claim, setoff, defense or other right which the Borrowers may have at any time
against a beneficiary of any Letter of Credit or against any of the Lenders,
whether in connection with this Agreement, the transactions contemplated herein
or any unrelated transaction; (iii) any draft, demand, certificate or other
document presented under any Letter of Credit proving to be forged, fraudulent,
invalid or insufficient in any respect or any statement therein being untrue or
inaccurate in any respect; (iv) any other circumstance or happening whatsoever,
whether or not similar to any of the foregoing, that might, but for the
provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrowers’ obligations hereunder; or
(v) the fact that any Event of Default shall have occurred and be continuing. 
None of the Administrative Agent, the Lenders, the Issuing Banks or any of their
Affiliates shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of an
Issuing Bank, provided, that the foregoing shall not be construed to excuse any
Issuing Bank from liability to the Borrowers to the extent of any direct damages
(as opposed to consequential damages, claims in respect of which are hereby
waived by the Borrowers to the extent permitted by applicable law) suffered by
the Borrowers that are caused by an Issuing Bank’s failure to exercise care when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof.  The parties hereto expressly agree that,
in the absence of gross negligence or willful misconduct on the part of an
Issuing Bank (as finally determined by a court of competent jurisdiction), such
Issuing Bank shall be deemed to have exercised care in each such determination. 
In furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented that appear on their
face to be in compliance with the terms of a Letter of Credit, an Issuing Bank
may, in its reasonable discretion, either accept and make payment upon such
documents without responsibility for further investigation, regardless of any
notice or information to the contrary, or refuse to accept and make payment upon
such documents if such documents are not in strict compliance with the terms of
such Letter of Credit.

 

(j)                                    If any Event of Default shall occur and
be continuing, on the Business Day that the Borrowers receive notice from the
Administrative Agent or the Required Lenders demanding the deposit of cash
collateral pursuant to this paragraph, the Borrowers shall deposit in the Cash
Collateral Account an amount in cash equal to 103% of the Letter of Credit
Outstandings as of such date plus any accrued and unpaid interest thereon.  Each
such deposit shall be held by the Collateral Agent as collateral for the payment
and performance of the Obligations of the Borrowers under this Agreement.  The
Collateral Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such Cash Collateral Account.  Other than
any interest earned on the investment of such deposits, which investments shall
be made at the option and sole discretion of the Administrative Agent at the
request of the Borrowers and at the Borrowers’ risk and expense, such deposits
shall not bear interest.  Interest or profits, if any, on such investments shall
accumulate in such account.  Moneys in such Cash Collateral Account shall be
applied by the Administrative Agent to reimburse the Issuing Banks for payments
on account of drawings under Letters of Credit for which it has not been
reimbursed and, to the extent not so

 

44

--------------------------------------------------------------------------------


 

applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrowers for the Letter of Credit Outstandings at such time or, if the
Loans have matured or the maturity of the Loans has been accelerated, be applied
to satisfy other Obligations of the Borrowers under this Agreement.

 

(i)                                     Unless otherwise expressly agreed by the
Issuing Bank and Zale when a Letter of Credit is issued, the Uniform Customs
shall apply to each Letter of Credit.  Notwithstanding the foregoing, the
Issuing Bank shall not be responsible to the Borrowers for, and the Issuing
Bank’s rights and remedies against the Borrowers shall not be impaired by, any
action or inaction of the Issuing Bank required or permitted under any law,
order, or practice that is required or permitted to be applied to any Letter of
Credit or this Agreement, including the law or any order of a jurisdiction where
the Issuing Bank or the beneficiary is located, the practice stated in the
Uniform Customs or in the decisions, opinions, practice statements, or official
commentary of the ICC Banking Commission, the Bankers Association for Finance
and Trade - International Financial Services Association (BAFT-IFSA), or the
Institute of International Banking Law & Practice, whether or not any Letter of
Credit chooses such law or practice.

 

(k)                                 All Existing Letters of Credit shall, from
and after the Effective Date, be deemed for all purposes to be Letters of Credit
under this Agreement.

 

SECTION 2.7                                        Settlements Amongst Lenders.

 

(a)                                 The Swingline Lender may (but shall not be
obligated to), at any time, on behalf of the Borrowers (which hereby authorize
the Swingline Lender to act in their behalf in that regard) request the
Administrative Agent to cause the Tranche A Lenders to make a Revolving Loan
(which shall be a Base Rate Loan) in an amount equal to such Tranche A Lender’s
Tranche A Commitment Percentage of the outstanding amount of Swingline Loans
made in accordance with SECTION 2.5, which request may be made regardless of
whether the conditions set forth in Article IV have been satisfied.  Upon such
request, each Tranche A Lender shall make available to the Administrative Agent
the proceeds of such Revolving Loan for the account of the Swingline Lender.  If
the Swingline Lender requires a Revolving Loan to be made by the Tranche A
Lenders and the request therefor is received prior to 12:00 Noon on a Business
Day, such transfers shall be made in immediately available funds not later than
4:00 p.m. that day; and, if the request therefor is received after 12:00 Noon
then not later than 4:00 p.m. on the next Business Day.  The obligation of each
Tranche A Lender to transfer such funds is irrevocable, unconditional and
without recourse to or warranty by the Administrative Agent or the Swingline
Lender.  If and to the extent any Tranche A Lender shall not have so made its
transfer to the Administrative Agent, such Tranche A Lender agrees to pay to the
Administrative Agent, forthwith on demand such amount, together with interest
thereon, for each day from such date until the date such amount is paid to the
Administrative Agent at the Federal Funds Effective Rate.

 

(b)                                 The amount of each Lender’s Commitment
Percentage of outstanding Revolving Loans, FILO Loans and Swingline Loans shall
be computed weekly (or more frequently in the Administrative Agent’s discretion)
and shall be adjusted upward or downward based on all Revolving Loans, FILO
Loans, Swingline Loans and repayments of Revolving Loans, FILO Loans, and
Swingline Loans received by the Administrative Agent as of 4:00 p.m. on the
first Business Day following the end of the period specified by the
Administrative Agent (such date, the “Settlement Date”).

 

(c)                                  The Administrative Agent shall deliver to
each of the Lenders promptly after the Settlement Date a summary statement of
the amount of outstanding Revolving Loans, FILO Loans and Swingline Loans for
the period and the amount of repayments received for the period.  As reflected
on the summary statement: (x) the Administrative Agent shall transfer to each
Lender its applicable Commitment Percentage of repayments, and (y) each Lender
shall transfer to the Administrative Agent (as provided below), or the
Administrative Agent shall transfer to each Lender, such amounts as are

 

45

--------------------------------------------------------------------------------


 

necessary to insure that, after giving effect to all such transfers, (i) the
amount of Revolving Loans made by each Tranche A Lender shall be equal to such
Tranche A Lender’s applicable Tranche A Commitment Percentage of Revolving Loans
outstanding as of such Settlement Date, and (ii) the amount of FILO Loans made
by each FILO Lender shall be equal to such FILO Lender’s applicable FILO
Commitment Percentage of FILO Loans outstanding as of such Settlement Date.  If
the summary statement requires transfers to be made to the Administrative Agent
by the Lenders and is received prior to 12:00 Noon on a Business Day, such
transfers shall be made in immediately available funds not later than 4:00 p.m.
that day; and, if received after 12:00 Noon then not later than 4:00 p.m. on the
next Business Day.  The obligation of each Lender to transfer such funds is
irrevocable, unconditional and without recourse to or warranty by the
Administrative Agent.  If and to the extent any Lender shall not have so made
its transfer to the Administrative Agent, such Lender agrees to pay to the
Administrative Agent, forthwith on demand such amount, together with interest
thereon, for each day from such date until the date such amount is paid to the
Administrative Agent at the Federal Funds Effective Rate.

 

SECTION 2.8                                        Notes; Repayment of Loans.

 

(a)                                 The Loans made by each Lender (and by the
Swingline Lender, with respect to Swingline Loans) shall be evidenced by a Note
duly executed by the Borrowers, dated the Effective Date, in substantially the
form attached hereto as Exhibit B-1, B-2, or B-3, as applicable, payable to the
order of each such Lender (or the Swingline Lender, as applicable) in an
aggregate principal amount equal to such Lender’s Tranche A Commitment, FILO
Commitment (or, in the case of the Note evidencing the Swingline Loans,
$50,000,000).

 

(b)                                 The outstanding principal balance of all
Swingline Loans shall be repaid on the earlier of the Termination Date or, on
the date otherwise required in accordance with the provisions of Sections
2.5(a) and 2.5(b).  The outstanding principal balance of all other Loan
Agreement Obligations shall be payable on the Termination Date (subject to
earlier repayment as provided below).  Each Note shall bear interest from the
date thereof on the outstanding principal balance thereof as set forth in this
Article II.  Each Lender is hereby authorized by the Borrowers to endorse on a
schedule attached to each Note delivered to such Lender (or on a continuation of
such schedule attached to such Note and made a part thereof), or otherwise to
record in such Lender’s internal records, an appropriate notation evidencing the
date and amount of each Loan from such Lender, each payment and prepayment of
principal of any such Loan, each payment of interest on any such Loan and the
other information provided for on such schedule; provided, however, that the
failure of any Lender to make such a notation or any error therein shall not
affect the obligation of the Borrowers to repay the Loans made by such Lender in
accordance with the terms of this Agreement and the applicable Notes.

 

SECTION 2.9                                        Interest on Loans.

 

(a)                                 Subject to SECTION 2.10, each Base Rate Loan
shall bear interest (computed on the basis of the actual number of days elapsed
over a year of 365 or 366 days, as applicable) at a rate per annum that shall be
equal to the then Alternate Base Rate, plus the Applicable Margin for Base Rate
Loans.

 

(b)                                 Subject to SECTION 2.10, each LIBOR Loan
shall bear interest (computed on the basis of the actual number of days elapsed
over a year of 360 days) at a rate per annum equal, during each Interest Period
applicable thereto, to the Adjusted LIBOR Rate for such Interest Period, plus
the Applicable Margin for LIBOR Loans.

 

46

--------------------------------------------------------------------------------


 

(c)                                  Accrued interest on all Loans shall be
payable in arrears on each Interest Payment Date applicable thereto, on the
Termination Date, after the Termination Date on demand and (with respect to
LIBOR Loans) upon any repayment or prepayment thereof (on the amount prepaid).

 

(d)                                 For the purposes of the Interest Act
(Canada) and disclosure thereunder, whenever interest to be paid hereunder is to
be calculated on the basis of a year of 360 days or any other period of time
that is less than a calendar year, the yearly rate of interest to which the rate
determined pursuant to such calculation is equivalent is the rate so determined
multiplied by the actual number of days in the calendar year in which the same
is to be ascertained and divided by either 360 or such other period of time, as
the case may be. Calculations of interest shall be made using the nominal rate
method of calculation, and will not be calculated using the effective rate
method of calculation or any other basis that gives effect to the principle of
deemed reinvestment of interest.

 

SECTION 2.10                                 Default Interest.  Effective upon
the occurrence of any Event of Default and at all times thereafter while such
Event of Default is continuing, at the option of the Administrative Agent or
upon the direction of the Required Lenders, interest shall accrue on all
outstanding Loans (including Swingline Loans) (after as well as before judgment,
as and to the extent permitted by law) at a rate per annum equal to the rate
(including the Applicable Margin) in effect from time to time plus 2.00% per
annum, and such interest shall be payable on demand.

 

SECTION 2.11                                 Certain Fees.  The Borrowers shall
pay to the Arranger (or its Affiliates or designees), the fees set forth in the
Fee Letters as and when payment of such fees is due as therein set forth.

 

SECTION 2.12                                 Unused Commitment FeeThe Borrowers
shall pay to the Administrative Agent for the account of each of the Tranche A
Lenders and FILO Lenders, a commitment fee (the “Unused Fee”) equal to 0.375%
per annum (on the basis of actual days elapsed in a year of 360 days) of the
average daily balance of the Unused Commitment for each day commencing on and
including the Effective Date and ending on but excluding the Termination Date. 
The Unused Fee so accrued in any fiscal quarter shall be payable on the first
Business Day of the immediately succeeding fiscal quarter, except that all
Unused Fees so accrued as of the Termination Date shall be payable on the
Termination Date.

 

SECTION 2.13                                 Letter of Credit Fees.

 

(a)                                 The Borrowers shall pay the Administrative
Agent, for the account of the Tranche A Lenders, on the first day of each fiscal
quarter, in arrears, a fee (each, a “Letter of Credit Fee”) equal to the
following per annum percentages of the average face amount of the following
categories of Letters of Credit outstanding during the subject quarter (each
computed on the basis of the actual number of days elapsed over a year of 360
days):

 

(i)                                     Standby Letters of Credit: A per annum
rate equal to the then Applicable Margin for LIBOR Loans.

 

(ii)                                  Commercial Letters of Credit: A per annum
rate equal to fifty percent (50%) of the then Applicable Margin for LIBOR Loans.

 

(iii)                               After the occurrence and during the
continuance of an Event of Default, at the option of the Administrative Agent or
upon the direction of the Required Lenders, the Letter of Credit Fee set forth
in clauses (i) and (ii) above, shall be increased by an amount equal to two
percent (2%) per annum.

 

47

--------------------------------------------------------------------------------


 

(b)                                 The Borrowers shall pay to the
Administrative Agent, for the account of each Issuing Bank, and in addition to
all Letter of Credit Fees otherwise provided for hereunder, such fees and
charges in connection with the issuance, negotiation, settlement, amendment and
processing of each Letter of Credit issued by such Issuing Bank as are
customarily imposed by each Issuing Bank from time to time in connection with
letter of credit transactions and such fronting fees as are agreed upon by the
Borrowers and each Issuing Bank, and upon receipt thereof the Administrative
Agent shall promptly remit such fees to the applicable Issuing Bank.

 

SECTION 2.14                                 Nature of Fees.  All fees shall be
paid on the dates due, in immediately available funds, to the Administrative
Agent, for the respective accounts of the Administrative Agent, the Issuing
Banks, and the Lenders, as provided herein.  Once paid, all fees shall be fully
earned and shall not be refundable under any circumstances.

 

SECTION 2.15                                 Termination or Reduction of
Commitments(a)                  At any time after the FILO Commitments have been
terminated in accordance with the terms hereof, upon at least five (5) Business
Days’ prior written notice to the Administrative Agent, the Borrowers may at any
time in whole permanently terminate, or from time to time in part permanently
reduce, the Tranche A Commitments.  Each such reduction or termination shall
first be applied ratably to the Tranche A Commitments of each Tranche A Lender.
Each such reduction shall be in the principal amount of $5,000,000 or any
integral multiple of $1,000,000 in excess thereof.  Each notice of such
reduction or termination shall be irrevocable when given.  At the effective time
of each such reduction or termination, the Borrowers shall pay to the
Administrative Agent for application as provided herein (i) all Unused Fees
accrued on the unused portion of the Tranche A Commitments so terminated or
reduced through the date thereof, and (ii) any amount by which the Credit
Extensions of the Tranche A Lenders outstanding on such date exceed the amount
to which the Tranche A Commitments are to be reduced effective on such date, in
each case pro rata based on the amount prepaid.

 

(b)                                 Upon at least five (5) Business Days’ prior
written notice to the Administrative Agent, the Borrower may at any time in
whole permanently terminate, or from time to time in part permanently reduce,
the FILO Commitments without premium or penalty without first terminating the
Tranche A Commitments or repaying the Obligations owing to the Tranche A
Lenders, provided that after giving pro forma effect to such termination and
repayment, (i) Pro Forma Availability will be equal to or greater than twenty
percent (20%) of the Line Cap, and (ii) the Fixed Charge Coverage Ratio, after
pro forma giving effect to the reduction or termination, for most recent
Reference Period, is no less than 1.00:1.00, and (iii) no Default or Event of
Default then exists or would arise therefrom.

 

(c)                                  In the event that the Tranche A Commitments
are terminated, the FILO Commitments shall be automatically terminated.

 

(d)                                 Upon the termination of all Commitments by
the Borrowers hereunder and the Borrowers’ payment and satisfaction in full of
all Obligations, all Letters of Credit shall have expired or terminated (or been
collateralized in a manner satisfactory to the Issuing Banks) and all Letter of
Credit Outstandings have been reduced to zero (or collateralized in a manner
satisfactory to the Issuing Banks), the Collateral Agent and Administrative
Agent shall, subject to SECTION 9.5, release, discharge and terminate their
respective Liens on the Collateral and, subject to the Intercreditor Agreement,
deliver any possessory Collateral to the Loan Parties or their designee.

 

48

--------------------------------------------------------------------------------


 

SECTION 2.16                                 Alternate Rate of Interest.  If
prior to the commencement of any Interest Period for a LIBOR Borrowing:

 

(a)                                 the Administrative Agent reasonably
determines (which determination shall be conclusive absent manifest error) that
adequate and reasonable means do not exist for ascertaining the Adjusted LIBOR
Rate for such Interest Period; or

 

(b)                                 the Administrative Agent is advised by the
Required Supermajority Lenders that the Adjusted LIBOR Rate for such Interest
Period will not adequately and fairly reflect the cost to such Lenders (or
Lender) of making or maintaining their Loans (or its Loan) included in such
Borrowing for such Interest Period;

 

then the Administrative Agent shall give notice thereof to the Borrowers and the
Lenders by telephone or telecopy as promptly as practicable thereafter (but in
any event, within two (2) Business Days) and, until the Administrative Agent
notifies the Borrowers and the Lenders that the circumstances giving rise to
such notice no longer exist, (i) any Borrowing Request that requests the
conversion of any Borrowing to, or continuation of any Borrowing as, a LIBOR
Borrowing shall be ineffective and (ii) if any Borrowing Request requests a
LIBOR Borrowing, such Borrowing shall be made as a Borrowing of Base Rate Loans.

 

SECTION 2.17                                 Conversion and Continuation of
Loans.  The Borrowers shall have the right at any time,

 

(a)                                 on three (3) Business Days’ prior
irrevocable notice to the Administrative Agent (which notice, to be effective,
must be received by the Administrative Agent not later than 11:00 a.m. on the
third Business Day preceding the date of any conversion), (x) to convert any
outstanding Borrowings of Base Rate Loans (but in no event Swingline Loans) to
Borrowings of LIBOR Loans or (y) to continue an outstanding Borrowing of LIBOR
Loans for an additional Interest Period,

 

(b)                                 on one (1) Business Day’s prior irrevocable
notice to the Administrative Agent (which notice, to be effective, must be
received by the Administrative Agent not later than 11:00 a.m. on the first
Business Day preceding the date of any conversion), to convert any outstanding
Borrowings of LIBOR Loans to a Borrowing of Base Rate Loans, subject to the
following:

 

(i)                                     no Borrowing of Loans may be converted
into, or continued as, LIBOR Loans at any time when an Event of Default has
occurred and is continuing;

 

(ii)                                  if less than a full Borrowing of Loans is
converted, such conversion shall be made pro rata among the Lenders, as
applicable, in accordance with the respective principal amounts of the Loans
comprising such Borrowing held by such Lenders immediately prior to such
conversion;

 

(iii)                               the aggregate principal amount of Loans
being converted into or continued as LIBOR Loans shall be in an integral of
$1,000,000 and at least $5,000,000;

 

(iv)                              the Interest Period with respect to a
Borrowing of LIBOR Loans effected by a conversion or in respect to the Borrowing
of LIBOR Loans being continued as LIBOR Loans shall commence on the date of
conversion or the expiration of the current Interest Period applicable to such
continuing Borrowing, as the case may be;

 

49

--------------------------------------------------------------------------------


 

(v)                                 a Borrowing of LIBOR Loans may be converted
only on the last day of an Interest Period applicable thereto;

 

(vi)                              each request for a conversion or continuation
of a Borrowing of LIBOR Loans which fails to state an applicable Interest Period
shall be deemed to be a request for an Interest Period of one month; and

 

(vii)                           no more than six (6) Borrowings of LIBOR Loans
may be outstanding at any time.

 

If any of the Borrowers does not give notice to convert any Borrowing of Base
Rate Loans, or does not give notice to continue, or does not have the right to
continue, any Borrowing as LIBOR Loans, in each case as provided above, such
Borrowing shall automatically be converted to, or continued as, as applicable, a
Borrowing of Base Rate Loans at the expiration of the then-current Interest
Period.  The Administrative Agent shall, after it receives notice from any
Borrower, promptly give each Lender notice of any conversion, in whole or part,
of any Loan made by such Lender.

 

SECTION 2.18                                 Mandatory Prepayment; Cash
Collateral.  The outstanding Obligations shall be subject to mandatory
prepayment as follows:

 

(a)                                 If at any time the amount of the Credit
Extensions of the Tranche A Lenders exceeds the Line Cap, the Borrowers will
immediately (A) prepay the Revolving Loans in an amount necessary to eliminate
such excess, and (B) if, after giving effect to the prepayment in full of all
outstanding Revolving Loans such excess has not been eliminated, deposit cash
into the Cash Collateral Account in an amount equal to such excess.

 

(b)                                 To the extent required pursuant to
Section 2.21(b), the Loans shall be repaid daily in accordance with the
provisions of said Section 2.21(b).

 

(c)                                  Subject to the terms of the Intercreditor
Agreement, any Net Proceeds received from a Prepayment Event, whether or not a
Cash Control Event then exists, shall be paid over to the Administrative Agent
on the date of receipt by the Borrowers and shall be utilized to prepay the
Loans in the order of priority set forth in Section 2.22 or Section 7.4, as
applicable.  The Agents shall not be obligated to release their Liens on any
Collateral included in such Prepayment Event until such Net Proceeds have been
so received.  The application of such Net Proceeds to the Loans shall not reduce
the Commitments.  If all Loan Agreement Obligations are paid, any excess Net
Proceeds shall be remitted to the operating account of the Borrowers maintained
with the Administrative Agent.

 

(d)                                 Upon any reduction or termination of the
Revolving Commitments or the FILO Commitments, the Borrowers shall make those
payments required under Section 2.15 hereof.

 

(e)                                  Subject to the foregoing, outstanding Base
Rate Loans shall be prepaid before outstanding LIBOR Loans are prepaid.  Each
partial prepayment of LIBOR Loans shall be in an integral multiple of
$5,000,000.  No prepayment of LIBOR Loans shall be permitted pursuant to this
SECTION 2.18 other than on the last day of an Interest Period applicable
thereto, unless the Borrowers simultaneously reimburse the Lenders for all
“Breakage Costs” (as defined in SECTION 2.19, below) associated therewith.  In
order to avoid such Breakage Costs, as long as no Event of Default has occurred
and is continuing, at the request of the Borrowers, the Administrative Agent
shall hold all amounts required to be applied to LIBOR Loans in the Cash
Collateral Account and will apply such funds to the applicable LIBOR Loans at
the end of the then pending Interest Period therefor (provided, that the
foregoing shall in no way limit or restrict the Agents’ rights upon the
subsequent occurrence of an Event

 

50

--------------------------------------------------------------------------------


 

of Default).  No partial prepayment of a Borrowing of LIBOR Loans shall result
in the aggregate principal amount of the LIBOR Loans remaining outstanding
pursuant to such Borrowing being less than $5,000,000 (unless all such
outstanding LIBOR Loans are being prepaid in full).  Any prepayment of the
Revolving Loans shall not permanently reduce the Commitments.

 

(f)                                   All amounts required to be applied to all
Revolving Loans hereunder (other than Swingline Loans) shall be applied ratably
in accordance with each Tranche A Lender’s Tranche A Commitment Percentage. All
amounts required to be applied to all FILO Loans hereunder shall be applied
ratably in accordance with each FILO Lender’s FILO Commitment Percentage

 

(g)                                  Upon the Termination Date, the Commitments
of the Lenders shall be terminated in full and the Borrowers shall pay, in full
and in cash, all outstanding Loans and all other outstanding Loan Agreement
Obligations then owing by them.

 

(h)                                 For clarity, without limiting the provisions
of Section 9.6 hereof, except as otherwise set forth herein, all Obligations due
or to become due under any Cash Management Services or Bank Products provided to
any Borrower or any of its Subsidiaries, shall be terminated and paid by the
Borrowers and their Subsidiaries (to the extent liable therefor) in accordance
with the terms of the documents, instruments and agreements evidencing such
Obligations.

 

SECTION 2.19                                 Optional Prepayment of Loans;
Reimbursement of Lenders.

 

(a)                                 The Borrowers shall have the right at any
time and from time to time to prepay outstanding Revolving Loans and Swingline
Loans in whole or in part, (x) with respect to LIBOR Loans, upon at least two
Business Days’ prior written or facsimile notice to the Administrative Agent
prior to 11:00 a.m., Boston time, and (y) with respect to Base Rate Loans, on
the same Business Day if written, telex or facsimile notice is received by the
Administrative Agent prior to 1:00 p.m.  The Borrowers may voluntarily prepay
the FILO Loans in whole or in part, only if either (i)(A) no Default or Event of
Default then exists or would arise as a result thereof, and (B) there are no
Revolving Loans or Swingline Loans then outstanding, or (ii) as required
pursuant to Section 2.15 hereof.  All prepayments of subject to the following
limitations:

 

(i)                                     Subject to SECTION 2.18, all prepayments
shall be paid to the Administrative Agent for application, first, to the
prepayment of outstanding Swingline Loans, second, to the prepayment of other
outstanding Revolving Loans ratably in accordance with each Tranche A Lender’s
Tranche A Commitment Percentage, third, to the prepayment of outstanding FILO
Loans, and fourth, to the funding of a cash collateral deposit in the Cash
Collateral Account in an amount equal to 103% of all Letter of Credit
Outstandings.

 

(ii)                                  Subject to the foregoing, outstanding Base
Rate Loans shall be prepaid before outstanding LIBOR Loans are prepaid.  Each
partial prepayment of LIBOR Loans shall be in an integral multiple of
$5,000,000.  No prepayment of LIBOR Loans shall be permitted pursuant to this
SECTION 2.19 other than on the last day of an Interest Period applicable
thereto, unless the Borrowers simultaneously reimburse the Lenders for all
“Breakage Costs” (as defined below) associated therewith.  No partial prepayment
of a Borrowing of LIBOR Loans shall result in the aggregate principal amount of
the LIBOR Loans remaining outstanding pursuant to such Borrowing being less than
$5,000,000 (unless all such outstanding LIBOR Loans are being prepaid in full).

 

(iii)                               Each notice of prepayment shall specify the
prepayment date, the principal amount and Type of the Loans to be prepaid and,
in the case of LIBOR Loans, the Borrowing or

 

51

--------------------------------------------------------------------------------


 

Borrowings pursuant to which such Loans were made.  The Administrative Agent
shall, promptly after receiving notice from the Borrowers hereunder, notify each
Lender of the principal amount and Type of the Loans held by such Lender which
are to be prepaid, the prepayment date and the manner of application of the
prepayment.

 

(iv)                              Except as provided in Section 2.15, no such
optional prepayments shall reduce the Commitments.

 

(b)                                 The Borrowers shall reimburse each Lender on
demand for any loss incurred or to be incurred by it in the reemployment of the
funds released (i) resulting from any prepayment (for any reason whatsoever,
including, without limitation, conversion to Base Rate Loans or acceleration by
virtue of, and after, the occurrence of an Event of Default) of any LIBOR Loan
required or permitted under this Agreement, if such Loan is prepaid other than
on the last day of the Interest Period for such Loan or (ii) in the event that
after the Borrowers deliver a notice of borrowing under SECTION 2.3 in respect
of LIBOR Loans, such Loans are not borrowed on the first day of the Interest
Period specified in such notice of borrowing for any reason.  Such loss shall be
the amount as reasonably determined by such Lender as the excess, if any, of
(A) the amount of interest which would have accrued to such Lender on the amount
so paid or not borrowed at a rate of interest equal to the Adjusted LIBOR Rate
for such Loan, for the period from the date of such payment or failure to borrow
to the last day (x) in the case of a payment or refinancing of a LIBOR Loan
other than on the last day of the Interest Period for such Loan, of the then
current Interest Period for such Loan or (y) in the case of such failure to
borrow, of the Interest Period for such LIBOR Loan which would have commenced on
the date of such failure to borrow, over (B) the amount of interest which would
have accrued to such Lender on such amount by placing such amount on deposit for
a comparable period with leading banks in the London interbank market
(collectively, “Breakage Costs”).  Any Lender demanding reimbursement for such
loss shall deliver to the Borrowers simultaneously with such demand one or more
certificates setting forth the amount of such loss as determined by such Lender
and setting forth in reasonable detail the manner in which such amount was
determined.

 

(c)                                  In the event the Borrowers fail to prepay
any Loan on the date specified in any prepayment notice delivered pursuant to
SECTION 2.19(a), the Borrowers on demand by any Lender shall pay to the
Administrative Agent for the account of such Lender any amounts required to
compensate such Lender for any actual loss incurred by such Lender as a result
of such failure to prepay, including, without limitation, any loss, cost or
expenses incurred by reason of the acquisition of deposits or other funds by
such Lender to fulfill deposit obligations incurred in anticipation of such
prepayment.  Any Lender demanding such payment shall deliver to the Borrowers
simultaneously with such demand one or more certificates setting forth the
amount of such loss as determined by such Lender and setting forth in reasonable
detail the manner in which such amount was determined.

 

(d)                                 Whenever any partial prepayment of Loans is
to be applied to LIBOR Loans, such LIBOR Loans shall, unless the Borrowers
otherwise direct, be prepaid in the chronological order of their Interest
Payment Dates.

 

SECTION 2.20                                 Maintenance of Loan Account;
Statements of Account.

 

(a)                                 The Administrative Agent shall maintain an
account on its books in the name of the Borrowers (the “Loan Account”) which
will reflect (i) all Loans made by the Lenders to the Borrowers or for the
Borrowers’ account, (ii) all L/C Disbursements, fees and interest that have
become payable as herein set forth or in the other Loan Documents, and (iii) any
and all other monetary Obligations that have become payable.

 

52

--------------------------------------------------------------------------------


 

(b)                                 The Loan Account will be credited with all
amounts received by the Administrative Agent from the Borrowers, including all
amounts received in the Collection Account from any Concentration Account, on
the date such amounts are received and the amounts so credited shall be applied
as set forth in SECTION 2.22(a) and (b).  After the end of each month, the
Administrative Agent shall send to the Borrowers a statement accounting for the
charges, loans, advances and other transactions occurring among and between the
Administrative Agent, the Lenders and the Borrowers during that month.  The
monthly statements shall, absent manifest error, be an account stated, which is
final, conclusive and binding on the Loan Parties.

 

(c)                                  The Administrative Agent, without the
consent or request of the Borrowers, may advance any interest, fee, service
charge, cost, charge, expense, or other payment to which any Lender or any Agent
is entitled from the Loan Parties pursuant to this Agreement or any other Loan
Document and may charge the same to the Loan Account by adding such amount to
the principal balance of the Loan Account, notwithstanding that an Overadvance
may result thereby.  The Administrative Agent shall advise the Borrowers of any
such advance or charge promptly after the making thereof, provided, however, any
failure of the Administrative Agent to so advise or notify the Borrowers of such
advance or charge shall not limit or otherwise affect the obligation of the
Borrowers hereunder to pay any such amount.  Such action on the part of the
Administrative Agent shall not constitute a waiver of either the Administrative
Agent’s or any Lender’s rights under, or the Loan Parties’ obligations to make
any payment required pursuant to, this Agreement or any other Loan Document.

 

SECTION 2.21                                 Cash Receipts.

 

(a)                                 (i) Annexed hereto as Schedule 2.21(a)(i) is
a list of all DDAs and accounts maintained by the Loan Parties into which more
than one DDA deposits or transfers funds (the “Concentration Accounts”) as of
the date hereof, which Schedule includes, with respect to each Concentration
Account depository (1) the name of that depository; and (2) the last four digits
of the account number(s) maintained with such depository.

 

(ii) Annexed hereto as Schedule 2.21(a)(ii) is a list describing all
arrangements to which any Loan Party or any of its Subsidiaries is a party as of
the Effective Date with respect to the payment to any Loan Party or any of its
Subsidiaries of the proceeds of all credit card charges for sales by any Loan
Party or any of its Subsidiaries.

 

(b)                                 (i) Within sixty (60) days after the
Effective Date, to the extent not previously furnished to the Agents, the Loan
Parties shall have entered into agency agreements with the banks maintaining the
Concentration Accounts, which agreements (the “Blocked Account Agreements”)
shall establish control (as defined in the Uniform Commercial Code) of such
account by the Agents and whereby the bank maintaining such account agrees, upon
the occurrence and during the continuance of a Cash Control Event, to comply
only with the instructions originated by the Agents without the further consent
of any Loan Party and shall otherwise be in form and substance reasonably
satisfactory to the Administrative Agent.

 

(ii)                                  On the Effective Date, to the extent not
previously furnished to the Agents, the Loan Parties shall deliver to the
Administrative Agent notifications (the “Credit Card Notifications”) executed on
behalf of the Loan Parties to each of their major credit card processors
instructing such credit card processors to remit all proceeds of all credit card
charges to a Concentration Account.  On the Effective Date, the Administrative
Agent may deliver the Credit Card Notifications to such credit card processors.

 

53

--------------------------------------------------------------------------------


 

(iii)                               The Blocked Account Agreements shall provide
that, after the occurrence and during the continuance of a Cash Control Event,
the Administrative Agent shall (unless otherwise directed by the Required
Lenders) provide a notice to each bank (with a copy to the Borrowers)
maintaining a Concentration Account (an “Activation Notice”) requiring the sweep
on each Business Day of all available cash receipts and other proceeds from the
sale of Inventory, including, without limitation, the proceeds of all credit
card charges (all such cash receipts and proceeds, “Cash Receipts”), to an
account maintained by the Administrative Agent at Bank of America (the
“Collection Account”).  At such time as such Cash Control Event no longer
exists, the Activation Notice shall cease to be effective and the Administrative
Agent shall give notice thereof to each bank maintaining a Concentration Account
rescinding such Activation Notice previously given to such bank.  Furthermore,
during the continuance of a Cash Control Event, the Loan Parties shall cease
making Permitted Investments and depositing amounts in any securities account
(other than the Term Securities Accounts) and shall sweep any and all proceeds
thereof and deposits therein to the Collection Account.

 

(c)                                  The Loan Parties may close Concentration
Accounts and/or open new Concentration Accounts, subject to the execution and
delivery to the Administrative Agent of appropriate Blocked Account Agreements
consistent with the provisions of this SECTION 2.21. The Loan Parties may close
DDAs and/or open new DDAs, subject to the Borrowers updating Schedule
2.21(a)(i) and otherwise complying with the terms of this Agreement.  The Loan
Parties may not enter into any agreement with any credit card processors unless
contemporaneously therewith, a Credit Card Notification is executed and
delivered to the Administrative Agent. The Loan Parties shall each cause each of
their credit card processors to remit all proceeds of all credit card charges to
a Concentration Account.

 

(d)                                 The Collection Account is, and shall remain,
under the sole dominion and control of the Administrative Agent.  Each Loan
Party acknowledges and agrees that (i) such Loan Party has no right of
withdrawal from the Collection Account, (ii) the funds on deposit in the
Collection Account, if any, shall continue to be collateral security for all of
the Obligations and (iii) the funds on deposit in the Collection Account shall
be applied as provided in SECTION 2.22(a).

 

(e)                                  The Loan Parties shall cause the ACH or
wire transfer to a Concentration Account, no less frequently then daily, of the
then contents of each DDA, each such transfer to be net of any minimum balance,
not to exceed $10,000, as may be required to be maintained in the subject DDA by
the bank at which such DDA is maintained; provided, however, to the extent a DDA
is maintained for the deposit of the receipts of a Store, such DDA is maintained
with a bank that either does not provide daily balance information for such DDA
or cannot accommodate daily ACH or wire transfers and there is not a suitable
replacement bank reasonably available for such Store, then such DDA may be swept
on a monthly, rather than daily basis; provided, further, that (x) the number of
such DDAs swept on a monthly basis shall not exceed five percent (5%) of all of
the Store DDAs and (y) the aggregate amounts maintained in such DDAs shall not
exceed $5,000,000 at any time.

 

(f)                                   So long as no Activation Notice shall have
been given and remain in effect, the Loan Parties may direct, and shall have
sole control over, the manner of disposition of the funds in the Concentration
Accounts.  After the delivery of an Activation Notice and during the
effectiveness thereof, the Loan Parties shall cause the ACH or wire transfer to
the Collection Account, no less frequently than daily of the then contents of
each Concentration Account, each such transfer to be net of any minimum balance,
not to exceed $10,000, as may be required to be maintained in the subject
Concentration Account by the bank at which such Concentration Account is
maintained, and, in connection with each such transfer, the Loan Parties shall
also provide the Administrative Agent with an accounting of the contents of each
Concentration Account.

 

54

--------------------------------------------------------------------------------


 

In the event that, notwithstanding the provisions of this SECTION 2.21, after
the delivery of an Activation Notice and during the effectiveness thereof, the
Borrowers receive or otherwise have dominion and control of any such proceeds or
collections, such proceeds and collections shall be held in trust by the
Borrowers for the Administrative Agent and shall not be commingled with any of
the Borrowers’ other funds or deposited in any account of any Borrower other
than as instructed by the Administrative Agent.

 

Effective upon delivery of an Activation Notice to the Borrowers from the
Administrative Agent (which notice may be given by telephone if promptly
confirmed in writing), after the occurrence and during the continuation of a
Cash Control Event, each Concentration Accounts will, without any further action
on the part of any Borrower or the Administrative Agent convert into closed
accounts under the exclusive dominion and control of the Administrative Agent in
which funds are held subject to the rights of the Administrative Agent
hereunder.  In such event, all amounts in the Collection Account from time to
time may be applied to the Obligations in such order and manner as provided in
SECTION 2.22 hereof.

 

SECTION 2.22                                 Application of Payments.

 

(a)                                 Subject to the provisions of SECTION 2.21,
prior to the exercise of remedies provided for in Sections 7.1 or 7.3 (or after
the Obligations have automatically become immediately due and payable and the
Letter of Credit Outstandings have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 7.1), all amounts received
in the Collection Account from any source, including the Concentration Accounts,
shall be applied, on the day of receipt, in the following order: first, to pay
interest due and payable on Credit Extensions and to pay fees and expense
reimbursements and indemnification then due and payable to the Administrative
Agent, the Arrangers, the Issuing Banks, the Collateral Agent, the Co-Borrowing
Base Agents and the Lenders; second, to repay outstanding Swingline Loans;
third, to repay other outstanding Revolving Loans that are Base Rate Loans and
all outstanding reimbursement obligations under Letters of Credit; fourth, to
repay outstanding Revolving Loans that are LIBOR Loans and all Breakage Costs
due in respect of such repayment pursuant to SECTION 2.19(b) or, at the
Borrowers’ option, to fund a cash collateral deposit to the Cash Collateral
Account sufficient to pay, and with direction to pay, all such outstanding LIBOR
Loans on the last day of the then pending Interest Period therefor; fifth, to
pay outstanding FILO Loans that are Base Rate Loans, sixth, to pay outstanding
FILO Loans that are LIBOR Loans and all Breakage Costs due in respect of such
repayment pursuant to SECTION 2.19(b) or, at the Borrowers’ option, to fund a
cash collateral deposit to the Cash Collateral Account sufficient to pay, and
with direction to pay, all such outstanding LIBOR Loans on the last day of the
then pending Interest Period therefor, seventh, to pay all amounts then due for
Cash Management Services, eighth, to pay all amounts then due on account of Bank
Products, and ninth, to pay all other Obligations that are then outstanding and
then due and payable (it being understood that undrawn Letters of Credit shall
not be required to be cash collateralized if no Event of Default has occurred
and is continuing).  If all amounts set forth in clauses first through and
including ninth above are paid, any excess amounts shall be deposited in the
operating account of the Borrowers maintained with the Administrative Agent. 
Any other amounts received by the Administrative Agent, any Issuing Bank, the
Collateral Agent, or any Lender as contemplated by SECTION 2.21 shall also be
applied in the order set forth above in this SECTION 2.22.

 

(b)                                 All credits against the Obligations shall be
effective on the day of receipt thereof, and shall be conditioned upon final
payment to the Administrative Agent of the items giving rise to such credits. 
If any item deposited to the Collection Account and credited to the Loan Account
is dishonored or returned unpaid for any reason, whether or not such return is
rightful or timely, the Administrative Agent shall have the right to reverse
such credit and charge the amount of such item to the Loan Account and the
Borrowers shall indemnify the Administrative Agent, the Collateral Agent, each
Co-Borrowing Base Agent, each Issuing Bank and the Lenders against all claims
and losses resulting from such dishonor or return.

 

55

--------------------------------------------------------------------------------


 

SECTION 2.23                                 Increased Costs.

 

(a)                                 If any Change in Law shall:

 

(i)                                     impose, modify or deem applicable any
reserve, special deposit, compulsory loan, insurance charge or similar
requirement against assets of, deposits with or for the account of, or credit
extended or participated in by, any Lender (except any reserve requirement
reflected in the LIBOR Rate) or any Issuing Bank;

 

(ii)                                  subject any Recipient to any Taxes (other
than (A) Indemnified Taxes, (B) Excluded Taxes and (C) Connection Income Taxes)
on its loans, loan principal, letters of credit, commitments, or other
obligations, or its deposits, reserves, other liabilities or capital
attributable thereto; or

 

(iii)                               impose on any Lender or any Issuing Bank or
the London interbank market any other condition, cost or expense affecting this
Agreement or LIBOR Loans made by such Lender or any Letter of Credit or
participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any LIBOR Loan (or of maintaining its obligation
to make any such Loan), or to increase the cost to such Lender or such Issuing
Bank of participating in, issuing or maintaining any Letter of Credit (or of
maintaining its obligation to participate in or to issue any Letter of Credit),
or to reduce the amount of any sum received or receivable by such Lender or such
Issuing Bank hereunder (whether of principal, interest or any other amount)
then, upon request of such Lender or such Issuing Bank, the Borrowers will pay
to such Lender or such Issuing Bank, as the case may be, such additional amount
or amounts as will compensate such Lender or such Issuing Bank, as the case may
be, for such additional costs incurred or reduction suffered.

 

(b)                                 If any Lender or any Issuing Bank determines
that any Change in Law affecting such Lender or such Issuing Bank or any lending
office of such Lender or such Lender’s or such Issuing Bank’s holding company,
if any, regarding capital or liquidity requirements has or would have the effect
of reducing the rate of return on such Lender’s or such Issuing Bank’s capital
or on the capital of such Lender’s or such Issuing Bank’s holding company, if
any, as a consequence of this Agreement, the Commitments of such Lender or the
Loans made by, or participations in Letters of Credit held by, such Lender, or
the Letters of Credit issued by such Issuing Bank, to a level below that which
such Lender or such Issuing Bank or such Lender’s or such Issuing Bank’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or such Issuing Bank’s policies and the policies of
such Lender’s or such Issuing Bank’s holding company with respect to capital
adequacy and liquidity), then from time to time the Borrowers will pay to such
Lender or such Issuing Bank, as the case may be, such additional amount or
amounts as will compensate such Lender or such Issuing Bank or such Lender’s or
such Issuing Bank’s holding company for any such reduction suffered.

 

(c)                                  A certificate of a Lender or any Issuing
Bank setting forth the amount or amounts necessary to compensate such Lender or
such Issuing Bank or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section 2.23 and delivered to the Borrowers shall
be conclusive absent manifest error.  The Borrowers shall pay such Lender or
such Issuing Bank, as the case may be, the amount shown as due on any such
certificate within 10 days after receipt thereof.

 

(d)                                 Failure or delay on the part of any Lender
or any Issuing Bank to demand compensation pursuant to the foregoing provisions
of this Section 2.23 shall not constitute a waiver of such Lender’s or such
Issuing Bank’s right to demand such compensation, provided that the Borrowers
shall not be

 

56

--------------------------------------------------------------------------------


 

required to compensate a Lender or any Issuing Bank pursuant to the foregoing
provisions of this Section 2.23  for any increased costs incurred or reductions
suffered more than six months prior to the date that such Lender or such Issuing
Bank, as the case may be, notifies the Borrowers of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or such Issuing
Bank’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
six-month period referred to above shall be extended to include the period of
retroactive effect thereof).

 

SECTION 2.24                                 Change in Legality.

 

(a)                                 Notwithstanding anything to the contrary
contained elsewhere in this Agreement, if (x) any Change in Law shall make it
unlawful for a Lender to make or maintain a LIBOR Loan or to give effect to its
obligations as contemplated hereby with respect to a LIBOR Loan or (y) at any
time any Lender determines that the making or continuance of any of its LIBOR
Loans has become impracticable as a result of a contingency occurring after the
date hereof which adversely affects the London interbank market or the position
of such Lender in the London interbank market, then, by written notice to the
Borrowers, such Lender may (i) declare that LIBOR Loans will not thereafter be
made by such Lender hereunder, whereupon any request by the Borrowers for a
LIBOR Borrowing shall, as to such Lender only, be deemed a request for a Base
Rate Loan unless such declaration shall be subsequently withdrawn; and
(ii) require that all outstanding LIBOR Loans made by it be converted to Base
Rate Loans, in which event all such LIBOR Loans shall be automatically converted
to Base Rate Loans as of the effective date of such notice as provided in
paragraph (b) below.  In the event any Lender shall exercise its rights under
clause (i) or (ii) of this paragraph (a), all payments and prepayments of
principal which would otherwise have been applied to repay the LIBOR Loans that
would have been made by such Lender or the converted LIBOR Loans of such Lender
shall instead be applied to repay the Base Rate Loans made by such Lender in
lieu of, or resulting from the conversion of, such LIBOR Loans.

 

(b)                                 For purposes of this SECTION 2.24, a notice
to the Borrowers by any Lender pursuant to paragraph (a) above shall be
effective, if lawful, and if any LIBOR Loans shall then be outstanding, on the
last day of the then-current Interest Period; and otherwise such notice shall be
effective on the date of receipt by the Borrowers.

 

SECTION 2.25                                 Payments; Sharing of Setoff.

 

(a)                                 The Borrowers shall make each payment
required to be made by it hereunder or under any other Loan Document (whether of
principal, interest, fees or reimbursement of drawings under Letters of Credit,
or of amounts payable under SECTION 2.19(b), SECTION 2.23 or SECTION 2.26, or
otherwise) prior to 12:00 noon on the date when due, in immediately available
funds, without setoff or counterclaim.  Any amounts received after such time on
any date may, in the discretion of the Administrative Agent, be deemed to have
been received on the next succeeding Business Day for purposes of calculating
interest thereon.  All such payments shall be made to the Administrative Agent
at its offices at 100 Federal Street, Boston, Massachusetts, except payments to
be made directly to the applicable Issuing Bank or Swingline Lender as expressly
provided herein and except that payments pursuant to SECTION 2.19(b),
SECTION 2.23, SECTION 2.26 and SECTION 9.3 shall be made directly to the Persons
entitled thereto and payments pursuant to other Loan Documents shall be made to
the Persons specified therein.  The Administrative Agent shall distribute any
such payments received by it for the account of any other Person to the
appropriate recipient promptly following receipt thereof.  If any payment under
any Loan Document (other than payments with respect to LIBOR Borrowings) shall
be due on a day that is not a Business Day, the date for payment shall be
extended to the next succeeding Business Day, and, in the case of any payment
accruing interest, interest thereon shall be payable for the period of such
extension.  All payments under each Loan Document shall be made in Dollars.

 

57

--------------------------------------------------------------------------------


 

(b)                                 If at any time insufficient funds are
received by and available to the Administrative Agent to pay fully all amounts
of principal, unreimbursed drawings under Letters of Credit, interest and fees
then due hereunder, such funds shall be applied (i) first, towards payment of
interest and fees then due hereunder, ratably among the parties entitled thereto
in accordance with the amounts of interest and fees then due to such parties,
(ii) second, towards payment of principal on Revolving Loans (including
Swingline Loans) and unreimbursed drawings under Letters of Credit then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal and unreimbursed drawings under Letters of Credit then due
to such parties, and (iii) third, towards payment of principal on FILO Loans
ratably among the parties entitled thereto.

 

(c)                                  Each of the Lenders, the Agents, the
Co-Borrowing Base Agents, the Issuing Banks and the other Secured Parties agrees
that if it shall, through payment, foreclosure, counterclaim, the exercise of a
right of banker’s lien, setoff or counterclaim against the Loan Parties or
otherwise, including, but not limited to, a secured claim under Section 506 of
the Bankruptcy Code or other security or interest arising from, or in lieu of,
such secured claim and received by such Secured Party under any applicable
bankruptcy, insolvency or other similar law, or otherwise, obtain payment in
respect of the Obligations owed to it (an “excess payment”) as a result of which
such Lender, such Agent, such Co-Borrowing Base Agent or such Issuing Bank
receives payment of a greater proportion of the aggregate amount of its Loans
and participations in drawings under Letters of Credit and Swingline Loans and
accrued interest thereon than the proportion received by any other Lender if all
payments at any time applied to the Loans and other Obligations had been applied
in the order of priority set forth in SECTION 2.22 or Section 7.4, as
applicable, then the Lender receiving such greater proportion shall purchase
(for cash at par) without recourse or warranty, (and shall be deemed to have
thereupon purchased) participations in the Loans and participations in drawings
under Letters of Credit and Swingline Loans of other Lenders in an amount
determined by the Administrative Agent in good faith as the amount necessary to
ensure that the economic benefit of such excess payment is reallocated in such
manner as to cause such excess payment and all other payments at any time
applied to the Loans and other Obligations to be effectively applied in the
order of priority set forth in SECTION 2.22 or Section 7.4, as applicable,
pro rata in proportion to its Commitments, provided, that (i) if any such
participations are purchased and all or any portion of the payment giving rise
thereto is set aside or recovered, such participations shall be rescinded and
the purchase price restored to the extent of such recovery, without interest,
and (ii) the provisions of this paragraph shall not be construed to apply to any
payment made by the Borrowers pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in drawings under Letters of Credit to any assignee or
participant, other than to the Borrowers or any Affiliate thereof (as to which
the provisions of this paragraph shall apply).  The Borrowers consent to the
foregoing and agree, to the extent they may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against the Borrowers rights of setoff and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrowers in the amount of such participation.

 

(d)                                 Unless the Administrative Agent shall have
received notice from the Borrowers prior to the date on which any payment is due
to the Administrative Agent for the account of the Lenders or an Issuing Bank
hereunder that the Borrowers will not make such payment, the Administrative
Agent may assume that the Borrowers have made such payment on such date in
accordance herewith and may, in reliance upon such assumption, distribute to the
Lenders or the applicable Issuing Bank, as the case may be, the amount due.  In
such event, if the Borrowers have not in fact made such payment, then each of
the Lenders or the applicable Issuing Bank, as the case may be, severally agrees
to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or Issuing Bank with interest thereon, for each day
from and including the date such amount is distributed to it to but excluding
the date of payment to the Administrative Agent, at the greater of the Federal
Funds Effective Rate and a

 

58

--------------------------------------------------------------------------------


 

rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation.

 

SECTION 2.26                                 Taxes.

 

(a)                                 Payments Free of Taxes; Obligation to
Withhold; Payments on Account of Taxes.

 

(i)                                     Any and all payments by or on account of
any obligation of any Loan Party under any Loan Document shall be made without
deduction, remittance, or withholding for any Taxes, except as required by
applicable laws.  If any applicable laws require the deduction, remittance, or
withholding of any Tax from any such payment by the Administrative Agent (as
determined in the good faith discretion of the Administrative Agent) or a Loan
Party, then the Administrative Agent or such Loan Party shall be entitled to
make such deduction, remittance or withholding, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.

 

(ii)                                  If any Loan Party or the Administrative
Agent shall be required by any applicable laws other than the Code to withhold,
remit, or deduct any Taxes from any payment, then (A) such Loan Party or the
Administrative Agent, as required by such laws, shall withhold, remit, or make
such deductions as are determined by it to be required based upon the
information and documentation it has received pursuant to subsection (e) below,
(B) such Loan Party or the Administrative Agent, to the extent required by such
laws, shall timely pay the full amount withheld, remitted, or deducted to the
relevant Governmental Authority in accordance with such laws, and (C) to the
extent that the withholding, remittance, or deduction is made on account of
Indemnified Taxes, the sum payable by the applicable Loan Party shall be
increased as necessary so that after any required withholding or remittance, or
the making of all required deductions (including deductions applicable to
additional sums payable under this Section 2.26) the applicable Recipient
receives an amount equal to the sum it would have received had no such
withholding, remittance, or deduction been made.

 

(b)                                 Payment of Other Taxes by the Borrowers. 
Without limiting the provisions of subsection (a) above, the Borrowers shall
timely pay to the relevant Governmental Authority in accordance with applicable
law, or at the option of the Administrative Agent timely reimburse it for the
payment of, any Other Taxes.

 

(c)                                  Tax Indemnifications.

 

(i)                                     The Loan Parties shall, and each Loan
Party does hereby, jointly and severally indemnify each Recipient, and shall
make payment in respect thereof within ten (10) days after demand therefor, for
the full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section 2.26) payable
or paid by such Recipient or required to be withheld or deducted from a payment
to such Recipient, and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority.  A

 

59

--------------------------------------------------------------------------------


 

certificate as to the amount of such payment or liability delivered to Zale by a
Lender or the Issuing Bank (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender or the Issuing
Bank, shall be conclusive absent manifest error.

 

(ii)                                  Each Lender and Issuing Bank shall, and
does hereby, severally indemnify, and shall make payment in respect thereof
within ten (10) days after demand therefor, (x) the Administrative Agent against
any Indemnified Taxes attributable to such Lender or Issuing Bank (but only to
the extent that any Loan Party has not already indemnified the Administrative
Agent for such Indemnified Taxes and without limiting the obligation of the Loan
Parties to do so), (y) the Administrative Agent and the Loan Parties, as
applicable, against any Taxes attributable to such Lender’s failure to comply
with the provisions of Section 9.4(f) relating to the maintenance of a
Participant Register and (z) the Administrative Agent and the Loan Parties, as
applicable, against any Excluded Taxes attributable to such Lender or Issuing
Bank, in each case, that are payable or paid by the Administrative Agent or a
Loan Party in connection with any Loan Document, and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to any Lender by the Administrative Agent shall be conclusive absent
manifest error.  Each Lender and Issuing Bank hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender or the Issuing Bank, as the case may be, under this Agreement or
any other Loan Document against any amount due to the Administrative Agent under
this clause (ii).

 

(d)                                 Evidence of Payments.  Upon request by Zale
or the Administrative Agent, as the case may be, after any payment or remittance
of Taxes by the Loan Parties or by the Administrative Agent to a Governmental
Authority as provided in this Section 2.26, the Loan Parties shall deliver to
the Administrative Agent or the Administrative Agent shall deliver to Zale, as
the case may be, the original or a certified copy of a receipt issued by such
Governmental Authority evidencing such payment, a copy of any return required by
Laws to report such payment or other evidence of such payment reasonably
satisfactory to Zale or the Administrative Agent, as the case may be.

 

(e)                                  Status of Lenders; Tax Documentation.

 

(i)                                     Any Lender that is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
under any Loan Document shall deliver to Zale and the Administrative Agent, at
the time or times reasonably requested by Zale or the Administrative Agent, such
properly completed and executed documentation reasonably requested by Zale or
the Administrative Agent as will permit such payments to be made without
withholding or at a reduced rate of withholding.  In addition, any Lender, if
reasonably requested by Zale or the Administrative Agent, shall deliver such
other documentation prescribed by applicable Law or reasonably requested by Zale
or the Administrative Agent as will enable Zale or the Administrative Agent to
determine whether or not such Lender is subject to backup withholding or
information reporting requirements.  Notwithstanding anything to the contrary in
the preceding two sentences, the completion, execution and submission of such

 

60

--------------------------------------------------------------------------------


 

documentation (other than such documentation set forth in
Section 2.26(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in
the Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

 

(ii)                                  Without limiting the generality of the
foregoing, in the event that Zale is a U.S. Person,

 

(A)                               any Lender that is a U.S. Person shall deliver
to Zale and the Administrative Agent on or prior to the date on which such
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of Zale or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

 

(B)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to Zale and the Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Foreign Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of Zale or the
Administrative Agent), whichever of the following is applicable:

 

(I)                                   in the case of a Foreign Lender claiming
the benefits of an income tax treaty to which the United States is a party
(x) with respect to payments of interest under any Loan Document, executed
originals of IRS Form W-8BEN establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “business profits” or “other income”
article of such tax treaty;

 

(II)                              executed originals of IRS Form W-8ECI;

 

(III)                         in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Code, (x) a certificate substantially in the form of Exhibit G-1 to the effect
that such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of any Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed originals of IRS Form W-8BEN; or

 

(IV)                          to the extent a Foreign Lender is not the
beneficial owner, executed originals of IRS Form W-8IMY, accompanied by IRS
Form W-8ECI, IRS Form W-8BEN, a U.S. Tax Compliance Certificate substantially in
the form of Exhibit G-2 or Exhibit G-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one

 

61

--------------------------------------------------------------------------------


 

or more direct or indirect partners of such Foreign Lender are claiming the
portfolio interest exemption, such Foreign Lender may provide a U.S. Tax
Compliance Certificate substantially in the form of Exhibit G-4 on behalf of
each such direct and indirect partner;

 

(C)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to Zale and the Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Foreign Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of Zale or the
Administrative Agent), executed originals of any other form prescribed by
applicable Law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit Zale or the
Administrative Agent to determine the withholding or deduction required to be
made; and

 

(D)                               if a payment made to a Lender under any Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to Zale and the Administrative Agent at
the time or times prescribed by law and at such time or times reasonably
requested by Zale or the Administrative Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by Zale or the
Administrative Agent as may be necessary for Zale and the Administrative Agent
to comply with their obligations under FATCA and to determine that such Lender
has complied with such Lender’s obligations under FATCA or to determine the
amount to deduct and withhold from such payment.  Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

 

(iii)                               Each Lender agrees that if any form or
certification it previously delivered pursuant to this Section 2.26 expires or
becomes obsolete or inaccurate in any respect, it shall update such form or
certification or promptly notify Zale and the Administrative Agent in writing of
its legal inability to do so.

 

(f)                                   Treatment of Certain Refunds.  Unless
required by applicable laws, at no time shall the Administrative Agent have any
obligation to file for or otherwise pursue on behalf of a Lender or the Issuing
Bank, or have any obligation to pay to any Lender or the Issuing Bank, any
refund of Taxes withheld, remitted, or deducted from funds paid for the account
of such Lender or the Issuing Bank, as the case may be.  If any Recipient
determines, in its sole discretion exercised in good faith, that it has received
a refund of any Taxes as to which it has been indemnified by any Loan Party or
with respect to which any Loan Party has paid additional amounts pursuant to
this Section 2.26, it shall pay to the Loan Party an amount equal to such refund
(but only to the extent of indemnity payments made, or additional amounts paid,
by a Loan Party under this Section 2.26 with respect to the Taxes giving rise to
such refund), net of all out-of-pocket expenses (including Taxes) incurred by
such Recipient, and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund), provided that the
Loan Party, upon the request of the Recipient, agrees to repay the amount paid
over to the Loan Party (plus any penalties, interest or other charges imposed by
the relevant

 

62

--------------------------------------------------------------------------------


 

Governmental Authority) to the Recipient in the event the Recipient is required
to repay such refund to such Governmental Authority.  Notwithstanding anything
to the contrary in this subsection, in no event will the applicable Recipient be
required to pay any amount to the Loan Party pursuant to this subsection the
payment of which would place the Recipient in a less favorable net after-Tax
position than such Recipient would have been in if the indemnification payments
or additional amounts giving rise to such refund had never been paid.  This
subsection shall not be construed to require any Recipient to make available its
tax returns (or any other information relating to its taxes that it deems
confidential) to any Loan Party or any other Person.

 

(g)                                  Survival.  Each party’s obligations under
this Section 2.26 shall survive the resignation or replacement of the
Administrative Agent or any assignment of rights by, or the replacement of, a
Lender or the Issuing Bank, the termination of the Commitments and the
repayment, satisfaction or discharge of all other Obligations.

 

SECTION 2.27                                 Security Interests in Collateral. 
To secure their Obligations under this Agreement and the other Loan Documents,
the Loan Parties have granted, and shall grant, to the Collateral Agent, for its
benefit and the ratable benefit of the other Secured Parties, a first-priority
Lien on all of the Collateral pursuant hereto and to the Security Documents,
subject to the terms of the Intercreditor Agreement with respect to the Term
Priority Collateral.

 

SECTION 2.28                                 Mitigation Obligations; Replacement
of Lenders.

 

(a)                                 If any Lender requests compensation under
SECTION 2.23, or if any Lender is not required to make LIBOR Loans under
Section 2.24 or if the Borrowers are required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to SECTION 2.26, then such Lender shall use reasonable efforts to designate a
different lending office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the reasonable judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
SECTION 2.23 or SECTION 2.26 or would permit such Lender to make LIBOR Loans, as
the case may be, in the future and (ii) would not subject such Lender to any
material unreimbursed cost or expense and would not otherwise be materially
disadvantageous to such Lender.  The Borrowers hereby agree to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment; provided, however, that the Borrowers shall not be
liable for such costs and expenses of a Lender requesting compensation if
(i) such Lender becomes a party to this Agreement on a date after the Effective
Date and (ii) the relevant Change in Law occurs on a date prior to the date such
Lender becomes a party hereto.

 

(b)                                 If any Lender requests compensation under
SECTION 2.23, or if any Lender is not required to make LIBOR Loans under
SECTION 2.24, or if the Borrowers are required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to SECTION 2.26, or if any Lender is a Defaulting Lender, then the Borrowers may
upon notice to such Lender and the Administrative Agent either (i) terminate the
Commitments of such Lender or (ii) require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in SECTION 9.4), all its interests, rights and obligations under this Agreement
to an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided, that (A) except in the
case of an assignment to another Lender, the Borrowers shall have received the
prior written consent of the Administrative Agent, which consent shall not
unreasonably be withheld, (B) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and participations in
unreimbursed drawings under Letters of Credit and Swingline Loans, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder and
under the other Loan Documents, from the assignee (to the extent of such
outstanding principal,

 

63

--------------------------------------------------------------------------------


 

accrued interest, fees and other amounts) or the Borrowers (in the case of all
other amounts) and (C) in the case of any such assignment resulting from a claim
for compensation under SECTION 2.23 or payments required to be made pursuant to
SECTION 2.26, such assignment will result in a reduction in such compensation or
payments.  A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrowers to require such assignment
and delegation cease to apply.

 

(c)                                  If any Issuing Bank fails, in its
discretion, to issue a Letter of Credit pursuant to SECTION 2.6(a), then the
Borrowers may, upon notice to such Issuing Bank and the Administrative Agent,
replace such Issuing Bank with a Lender (if agreed to by such Lender in its sole
discretion) selected by the Borrowers and approved by the Administrative Agent
in its reasonable discretion.

 

SECTION 2.29                                 Increase in Commitments.

 

(a)                                 Request for Increase.  At any time and from
time to time, provided no Default or Event of Default then exists or would arise
therefrom, upon notice to the Administrative Agent (which shall promptly notify
the Lenders), the Borrowers may from time to time, request an increase in the
Aggregate Tranche A Commitments or the Aggregate FILO Commitments by an amount
(for all such requests) not exceeding $150,000,000 in the aggregate; provided
that (i) any such request for an increase shall be in a minimum amount of
$10,000,000 and (ii) after giving effect to any such increase, the Total
Commitments shall not exceed $815,000,000.  At the time of sending such notice,
the Borrowers (in consultation with the Administrative Agent) shall specify the
time period within which each Lender is requested to respond (which shall in no
event be less than ten Business Days from the date of delivery of such notice to
the Lenders).

 

(b)                                 Lender Elections to Increase.  Each Lender
shall notify the Administrative Agent within such time period whether or not it
agrees to increase its applicable Commitment and, if so, whether by an amount
equal to, greater than, or less than its applicable Commitment Percentage of
such requested increase.  Any Lender not responding within such time period
shall be deemed to have declined to increase its Commitments.  No Lender shall
be obligated to provide an increase of its applicable Commitment as a result of
any such request by the Borrowers and nothing contained herein shall constitute
the unconditional obligation of the Administrative Agent or any Lender to
provide or obtain commitments for such requested increase.

 

(c)                                  Notification by Administrative Agent;
Additional Lenders.  The Administrative Agent shall notify the Borrowers and
each Lender of the Lenders’ responses to each request made hereunder.  To
achieve the full amount of a requested increase, and subject to the approval of
the Administrative Agent (which approvals shall not be unreasonably withheld),
the Borrowers may also invite additional Persons to become Lenders pursuant to a
joinder agreement in form and substance satisfactory to the Administrative Agent
and its counsel.

 

(d)                                 Effective Date and Allocations.  If the
Aggregate Tranche A Commitments or the Aggregate FILO Commitments are increased
in accordance with this Section, the Administrative Agent and the Borrowers
shall determine the effective date (the “Revolving Credit Increase Effective
Date”) and the final allocation of such increase.  The Administrative Agent
shall promptly notify the Borrowers and the Lenders of the final allocation of
such increase and the Revolving Credit Increase Effective Date. Each Lender
agreeing to provide an increased Commitment and each additional Person becoming
a Lender shall be entitled to receive interest, letter of credit fees and unused
fees at the rates provided for Tranche A Lenders or FILO Lenders, as
applicable.  Moreover, that portion of the increased Commitment of each Tranche
A Lender and each such other Person (i) shall terminate on the Termination Date,
and (ii)

 

64

--------------------------------------------------------------------------------


 

shall otherwise be on the same terms as set forth in, and be entitled to the
benefits of, this Agreement and the other Loan Documents.

 

(e)                                  Conditions to Effectiveness of Increase. 
As a condition precedent to such increase, the Borrowers shall deliver to the
Administrative Agent a certificate of each Borrower dated as of the Revolving
Credit Increase Effective Date (in sufficient copies for each Lender) signed by
an authorized officer of such Borrower (i) certifying and attaching the
resolutions adopted by such Borrower approving or consenting to such increase,
and (ii) certifying that, before and after giving effect to such increase,
(A) the representations and warranties made by such Borrower in Article III and
the other Loan Documents are true and correct on and as of the Revolving Credit
Increase Effective Date, other than representations and warranties that relate
solely to an earlier date (in which case they are true and correct as of such
earlier date) and except for changes thereto which are not prohibited by the
other terms of this Agreement or the other Loan Documents, and except that for
purposes of this Section 2.29, the representations and warranties contained in
subsections (a) of Section 3.4 shall be deemed to refer to the most recent
statements furnished pursuant to clause (a) of Section 5.1, and (B) no Default
exists.  The Borrowers shall prepay any Loans outstanding on the Revolving
Credit Increase Effective Date (and pay any additional amounts required pursuant
to Section 2.19(b)) to the extent necessary to keep the outstanding Loans
ratable with any revised applicable Commitment Percentages arising from any
nonratable increase in the applicable Commitments under this Section.  In
addition, the Borrowers shall pay such fees and other compensation as the
Borrowers, the Administrative Agent and each such Lender may agree.

 

SECTION 2.30                                 Zale Puerto Rico; Canadian Loan
Parties.                                            Zale may, upon not less than
30 days’ notice to the Administrative Agent and the Co-Borrowing Base Agents (or
such shorter period as may be agreed by the Administrative Agent and the
Co-Borrowing Base Agents in their sole discretion), request that Zale PR’s
and/or each Canadian Loan Party’s status as a Borrower or as Facility Guarantor
and a Loan Party hereunder be terminated, provided that, any such termination
shall be conditioned upon, among other terms, the satisfaction of the following:
(a) all Letters of Credit issued for the account of Zale PR or each Canadian
Loan Party, as applicable, shall have expired or terminated (or been
collateralized in a manner satisfactory to the Issuing Banks) and all Letter of
Credit Outstandings with respect to all Letters of Credit issued for the account
of Zale PR or the Canadian Loan Parties, as applicable, have been reduced to
zero (or collateralized in a manner satisfactory to the Issuing Banks), as of
the effective date of such termination (unless such Obligations have been
assumed by a Borrower upon terms satisfactory to the Administrative Agent), (b)
all outstanding Loans made to Zale PR or based upon the assets of Zale PR or the
Canadian Loan Parties included in the Borrowing Base, as applicable, shall have
been repaid in full in cash, (c) after giving effect to such termination and to
the release of the Liens held by the Collateral Agent in the assets of Zale PR
or the Canadian Loan Parties, as applicable, and the removal of all assets of
Zale PR and the Canadian Loan Parties, as applicable, from the Borrowing Base
and Incremental Availability and all component definitions thereof, the Payment
Conditions shall be satisfied, (d) the Borrowers and the Administrative Agent
shall have entered into a technical amendment to this Agreement and the other
Loan Documents to effectuate the foregoing; and (e) all Liens on, and security
interests in, the assets of Zale PR or the Canadian Loan Parties, as applicable,
to secure the Term Loan have been terminated, discharged, and released to the
reasonable satisfaction of the Administrative Agent and neither Zale PR nor any
Canadian Loan Party shall Guarantee the Term Loan. The Administrative Agent will
promptly notify the Lenders of any such termination of Zale PR and/or the
Canadian Loan Parties status as a Borrower or as Facility Guarantors and Loan
Parties hereunder. Upon such termination, Zale PR or each Canadian Loan Party,
as applicable, shall be released from its obligations hereunder and under the
Loan Documents and the Administrative Agent and/or Collateral Agent shall,
subject to SECTION 9.5, release and discharge all Liens on, and security
interests held by them in, the assets of Zale PR or the Canadian Loan Parties,
as applicable.

 

65

--------------------------------------------------------------------------------


 

SECTION 2.31                                 Defaulting Lenders.

 

(a)                                 Adjustments.  Notwithstanding anything to
the contrary contained in this Agreement, if any Lender becomes a Defaulting
Lender, then, until such time as that Lender is no longer a Defaulting Lender,
to the extent permitted by applicable law:

 

(i)                                     Waivers and Amendments.  Such Defaulting
Lender’s right to approve or disapprove any amendment, waiver or consent with
respect to this Agreement shall be restricted as set forth in the definition of
“Required Lenders” and Section 9.2.

 

(ii)                                  Defaulting Lender Waterfall.  Any payment
of principal, interest, fees or other amounts received by the Agents for the
account of such Defaulting Lender (whether voluntary or mandatory, at maturity,
pursuant to Article VII or otherwise) or received by any Agent from a Defaulting
Lender pursuant to Section 9.9 shall be applied at such time or times as may be
determined by the Administrative Agent as follows: first, to the payment of any
amounts owing by such Defaulting Lender to the Agents hereunder; second, to the
payment on a pro rata basis of any amounts owing by such Defaulting Lender to
the Issuing Bank or Swingline Lender hereunder; third, to cash collateralize the
Issuing Bank’s Fronting Exposure with respect to such Defaulting Lender; fourth,
as Zale may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
Zale, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) cash collateralize the Issuing
Bank’s future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement; sixth, to the
payment of any amounts owing to the Lenders, the Issuing Bank or Swingline
Lender as a result of any judgment of a court of competent jurisdiction obtained
by any Lender, the Issuing Bank or the Swingline Lender against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; seventh, so long as no Default or Event of Default exists, to
the payment of any amounts owing to the Borrowers as a result of any judgment of
a court of competent jurisdiction obtained by the Borrowers against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; and eighth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans or L/C
Disbursements in respect of which such Defaulting Lender has not fully funded
its appropriate share, and (y) such Loans were made or the related Letters of
Credit were issued at a time when the conditions set forth in Section 4.2 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and L/C Obligations owed to, all Non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or Obligations on account
of Letters of Credit owed to, such Defaulting Lender until such time as all
Loans and funded and unfunded participations in Letters of Credit and Swingline
Loans are held by the Lenders pro rata in accordance with the Tranche A
Commitments hereunder without giving effect to Section 2.31(a)(iv). Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
cash collateral pursuant to this Section 2.31(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

 

66

--------------------------------------------------------------------------------


 

(iii)                               Certain Fees.

 

(A)                               No Defaulting Lender shall be entitled to
receive any fee payable under Section 2.12 for any period during which that
Lender is a Defaulting Lender (and the Borrowers shall not be required to pay
any such fee that otherwise would have been required to have been paid to that
Defaulting Lender).

 

(B)                               Each Defaulting Lender shall be entitled to
receive Letter of Credit Fees for any period during which that Lender is a
Defaulting Lender only to the extent allocable to its Tranche A Commitment
Percentage of the stated amount of Letters of Credit for which it has provided
cash collateral pursuant to Section 2.6(j).

 

(C)                               With respect to any fee payable under
Section 2.12 or any Letter of Credit Fee not required to be paid to any
Defaulting Lender pursuant to clause (A) or (B) above, the Borrowers shall
(x) pay to each Non-Defaulting Lender that portion of any such fee otherwise
payable to such Defaulting Lender with respect to such Defaulting Lender’s
participation in Letters of Credit or Swingline Loans that has been reallocated
to such Non-Defaulting Lender pursuant to clause (iv) below, (y) pay to the
Issuing Banks and Swingline Lender, as applicable, the amount of any such fee
otherwise payable to such Defaulting Lender to the extent allocable to such
Issuing Bank’s or Swingline Lender’s Fronting Exposure to such Defaulting
Lender, and (z) not be required to pay the remaining amount of any such fee.

 

(iv)                              Reallocation of Tranche A Commitment
Percentages to Reduce Fronting Exposure.  All or any part of such Defaulting
Lender’s participation in Letters of Credit and Swingline Loans shall be
reallocated among the Non-Defaulting Lenders in accordance with their respective
Tranche A Commitment Percentages (calculated without regard to such Defaulting
Lender’s Tranche A Commitment) but only to the extent that (x) the conditions
set forth in Section 4.2 are satisfied at the time of such reallocation (and,
unless the Borrowers shall have otherwise notified the Administrative Agent at
such time, the Borrowers shall be deemed to have represented and warranted that
such conditions are satisfied at such time), and (y) such reallocation does not
cause the aggregate outstanding Credit Extensions of any Non-Defaulting Lender
to exceed such Non-Defaulting Lender’s Tranche A Commitment.  No reallocation
hereunder shall constitute a waiver or release of any claim of any party
hereunder against a Defaulting Lender arising from that Lender having become a
Defaulting Lender, including any claim of a Non-Defaulting Lender as a result of
such Non-Defaulting Lender’s increased exposure following such reallocation.

 

(v)                                 Cash Collateral, Repayment of Swingline
Loans.  If the reallocation described in clause (a)(iv) above cannot, or can
only partially, be effected, the Borrowers shall, without prejudice to any right
or remedy available to them hereunder or under applicable law, (x) first, prepay
Swingline Loans in an amount equal to the Swingline Lender’s Fronting Exposure
and (y) second, cash collateralize the Issuing Bank’s Fronting Exposure in
accordance with the procedures set forth in Section 2.6(j).

 

67

--------------------------------------------------------------------------------


 

(b)                                 Defaulting Lender Cure.  If Zale, the
Administrative Agent, the Swingline Lender and the Issuing Bank agree in writing
that a Lender is no longer a Defaulting Lender, the Administrative Agent will so
notify the parties hereto, whereupon as of the effective date specified in such
notice and subject to any conditions set forth therein (which may include
arrangements with respect to any cash collateral), that Lender will, to the
extent applicable, purchase at par that portion of outstanding Loans of the
other Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause the Loans and funded and unfunded
participations in Letters of Credit and Swingline Loans to be held on a pro rata
basis by the Lenders in accordance with their applicable Commitment Percentages
(without giving effect to Section 2.31(a)(iv)), whereupon such Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrowers while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

 

ARTICLE III
REPRESENTATIONS AND WARRANTIES

 

Each Loan Party, represents and warrants to the Agents, the Lenders and the
other Secured Parties that:

 

SECTION 3.1                                        Organization; Powers.  Each
Loan Party, and each of its Subsidiaries, is duly organized, validly existing
and in good standing under the laws of the jurisdiction of its organization, and
each such Person has all requisite power and authority to carry on its business
as now conducted and, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, is qualified to do business in, and is in good standing in, every
jurisdiction where such qualification is required.

 

SECTION 3.2                                        Authorization;
Enforceability.  The transactions contemplated hereby, by the other Loan
Documents and by the Co-Borrowing Base Agent Rights Agreement entered into by
each Loan Party are within such Loan Party’s corporate or partnership powers and
have been duly authorized by all necessary corporate or partnership, and, if
required, stockholder action.  This Agreement and the Co-Borrowing Base Agent
Rights Agreement have been duly executed and delivered by each Loan Party that
is a party hereto and thereto and constitutes, and each other Loan Document to
which any Loan Party is a party, when executed and delivered by such Loan Party
will constitute, a legal, valid and binding obligation of such Loan Party (as
the case may be), enforceable in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

 

SECTION 3.3                                        Governmental Approvals; No
Conflicts.  The transactions to be entered into contemplated by the Loan
Documents (a) do not require any consent or approval of, registration or filing
with, or any other action by, any Governmental Authority, except (i) for such as
have been obtained or made and are in full force and effect, (ii) for those
which could not reasonably be expected to have a Material Adverse Effect, and
(iii) for filings and recordings necessary to perfect Liens created under the
Loan Documents, (b) will not violate any applicable law or regulation or the
charter, by-laws or other organizational documents of any Loan Party or any
order of any Governmental Authority, except for such violation which could not
reasonably be expected to have a Material Adverse Effect, (c) will not violate
or result in a default under any indenture, agreement or other instrument
binding upon any Loan Party or any of its Subsidiaries or their respective
assets, except for such violation or default which could not

 

68

--------------------------------------------------------------------------------


 

reasonably be expected to have a Material Adverse Effect, or give rise to a
right thereunder to require any payment to be made by any Loan Party, and
(d) will not result in the creation or imposition of any Lien on any asset of
any Loan Party, except Liens created under the Loan Documents or otherwise
permitted hereby or thereby.

 

SECTION 3.4                                        Financial Condition.
(a) There have been furnished to each of the Lenders (i) consolidated balance
sheets of Zale and its Subsidiaries as of July 31, 2011, and a consolidated
statement of operations and consolidated statement of cash flow of Zale and its
Subsidiaries for the fiscal year then ended, certified by Ernst & Young and
(ii) an unaudited consolidated and consolidating balance sheet of Zale and its
Subsidiaries as of April 30, 2012, and an unaudited consolidated statement of
operations and consolidated statement of cash flow of Zale and its Subsidiaries
for the period then ended.  Such balance sheets, statements of operations and
statements of cash flow have been prepared in accordance with GAAP and fairly
present in all material respects the financial condition of Zale and its
Subsidiaries as at the close of business on the dates thereof and the results of
operations for the periods then ended, subject, in the case of such unaudited
consolidated balance sheet, unaudited consolidated statement of operations and
unaudited consolidated statement of cash flow, to year-end adjustments, and
except that there are no notes to such financial statements.  There are no
contingent liabilities that are likely to become fixed obligations of Zale or
any of its Subsidiaries as of such dates involving material amounts, known to
the Financial Officers of the Loan Parties, which were not disclosed in such
balance sheets and the notes related thereto.

 

(b)                                 The projected consolidated balance sheets
and cash flow statements of Zale and its Subsidiaries have been prepared in good
faith, are based upon estimates and assumptions which the Borrowers deem
reasonable as of the date hereof, have been prepared on the basis of the
assumptions stated therein and reflect the reasonable estimates of Zale and its
Subsidiaries of the results of operations and other information projected
therein.

 

(c)                                  From July 31, 2011, there has been no event
or occurrence which has had a Material Adverse Effect.

 

SECTION 3.5                                        Properties.

 

(a)                                 As of the date hereof, the Loan Parties and
their Subsidiaries own all of the material assets reflected in the consolidated
balance sheet of Zale and its Subsidiaries as of July 31, 2011 or acquired since
that date (except property or assets sold or otherwise disposed of in the
ordinary course of business and other property sold as permitted by SECTION 6.5
hereof since that date), subject to no Liens except Liens permitted by
SECTION 6.2.

 

(b)                                 Each Loan Party owns, or is licensed to use,
all trademarks, trade names, copyrights, patents and other intellectual property
material to its business, and the use thereof by such Person does not infringe
upon the rights of any other Person, except for any such infringements that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.  Schedule 3.5(b) sets forth, as of the Effective
Date, a listing of all such Intellectual Property which has been registered with
any Governmental Authority including, in each case, the name of the Loan Party
that is the owner or licensee thereof.

 

SECTION 3.6                                        Litigation and Environmental
Matters.

 

(a)                                 There are no actions, suits or proceedings
by or before any arbitrator or Governmental Authority pending against or, to the
knowledge of any Loan Party or any of its Subsidiaries, threatened against or
affecting any such Person (i)  as to which there is a reasonable possibility of
an adverse

 

69

--------------------------------------------------------------------------------


 

determination and that, if adversely determined, could reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect (other
than those set forth on Schedule 3.6) or (ii) that involve any of the Loan
Documents.

 

(b)                                 Except for the matters set forth on Schedule
3.6, and except as could not reasonably be expected to have a Material Adverse
Effect, no Loan Party or any of its Subsidiaries (i) has failed to comply with
any Environmental Law or to obtain, maintain or comply with any permit, license
or other approval required under any Environmental Law, (ii) has become subject
to any Environmental Liability, (iii) has received notice of any claim with
respect to any Environmental Liability or (iv) knows of any basis for any
Environmental Liability.

 

(c)                                  Since the date of this Agreement, there has
been no change in the status of the matters set forth on Schedule 3.6 that,
individually or in the aggregate, has resulted in, or could reasonably be
expected to result in, a Material Adverse Effect.

 

SECTION 3.7                                        Compliance with Laws and
Agreements.  Each Loan Party, and each of its Subsidiaries, is in compliance
with all laws, regulations and orders of any Governmental Authority applicable
to it or its property and all indentures, material agreements and other
instruments binding upon it or its property, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.  No Default or Event of Default has occurred and is
continuing.

 

SECTION 3.8                                        Investment Company Status. 
None of the Loan Parties or any of their Subsidiaries is an “investment company”
as defined in, or subject to regulation under, the Investment Company Act of
1940.

 

SECTION 3.9                                        Taxes.  Each Loan Party, and
each of its Subsidiaries, has timely filed or caused to be filed all tax returns
and reports required to have been filed by it and has paid or caused to be paid
all Taxes required to have been paid by it, except (a) Taxes that are being
contested in good faith by appropriate proceedings, for which such Person has
set aside on its books adequate reserves, and as to which no Lien has arisen, or
(b) to the extent that the failure to do so could not reasonably be expected to
result in a Material Adverse Effect.

 

SECTION 3.10                                 ERISA; No Canadian Plans.

 

(a)                                 Each Plan has been administered in
compliance with the applicable provisions of ERISA, the Code and other Federal
or state laws, except where such non-compliance would not reasonably be expected
to have a Material Adverse Effect.  Each Pension Plan that is intended to be a
qualified plan under Section 401(a) of the Code has received a favorable
determination letter from the Internal Revenue Service (or may rely upon a
favorable opinion letter from the Internal Revenue Service issued with respect
to a prototype plan) to the effect that the form of such Plan is qualified under
Section 401(a) of the Code and the trust related thereto has been determined by
the Internal Revenue Service to be exempt from federal income tax under
Section 501(a) of the Code, or an application for such a letter is currently
being processed by the Internal Revenue Service or the time for requesting such
a letter has not passed.  To the best knowledge of the Loan Parties, nothing has
occurred that would prevent or cause the loss of such tax-qualified status.

 

(b)                                 There are no pending or, to the best
knowledge of the Loan Parties, threatened claims, actions or lawsuits, or action
by any Governmental Authority, with respect to any Plan that could reasonably be
expected to have a Material Adverse Effect.  There has been no prohibited
transaction or

 

70

--------------------------------------------------------------------------------


 

violation of the fiduciary responsibility rules with respect to any Plan that
has resulted or could reasonably be expected to result in a Material Adverse
Effect.

 

(c)                                  (i) No ERISA Event has occurred, and
neither the Loan Parties nor any ERISA Affiliate is aware of any fact, event or
circumstance that could reasonably be expected to constitute or result in an
ERISA Event with respect to any Pension Plan and which could reasonably be
expected to have a Material Adverse Effect; (ii) the Loan Parties and each ERISA
Affiliate has met all applicable requirements under the Pension Funding Rules in
respect of each Pension Plan except where such failure could not reasonably be
expected to have a Material Adverse Effect, and no waiver of the minimum funding
standards under the Pension Funding Rules has been applied for or obtained;
(iii) neither the Loan Parties nor any ERISA Affiliate has incurred any
liability or expects to incur any liability (and no event has occurred which,
with the giving of notice under Section 4219 of ERISA, would result in such
liability) under Sections 4201 or 4243 of ERISA with respect to a Multiemployer
Plan which could reasonably be expected to have a Material Adverse Effect;
(iv) neither the Loan Parties nor, to the best knowledge of the Loan Parties,
any ERISA Affiliate has engaged in a transaction that could be subject to
Section 4069 or Section 4212(c) of ERISA; and (v) no Pension Plan has been
terminated by the plan administrator thereof nor by the PBGC, and no event or
circumstance has occurred or exists that could reasonably be expected to cause
the PBGC to institute proceedings under Title IV of ERISA to terminate any
Pension Plan, in each case which could reasonably be expected to have a Material
Adverse Effect.

 

(d)                                 (i)                                     None
of the Loan Parties has any Canadian Plan.  Furthermore, no Canadian Plan has
been terminated or partially terminated by any such Person, nor is it insolvent
or in reorganization, nor have any proceedings been instituted to terminate, in
whole or in part, or reorganize any Canadian Plan.

 

(ii)                                  None of the Loan Parties nor any of their
Subsidiaries has ceased to participate (in whole or in part) as a participating
employer in any Canadian Plan which is a pension plan or has withdrawn from any
Canadian Plan which is a pension plan in a complete or partial withdrawal, nor
has a condition occurred which if continued would result in a complete or
partial withdrawal.

 

(iii)                               None of the Loan Parties nor any of their
Subsidiaries has any unfunded liability on windup or withdrawal liability,
including contingent withdrawal or windup liability, to any Canadian Plan or any
solvency deficiency in respect of any Canadian Plan.

 

(iv)                              None of the Loan Parties nor any of their
Subsidiaries has any unfunded liability on windup or any liability in respect of
any Canadian Plan (including to the FSCO) other than for required insurance
premiums or contributions or remittances which have been paid, contributed and
remitted when due.

 

(v)                                 The Loan Parties and their Subsidiaries have
made all contributions to any Canadian Plan required by law or the terms thereof
to be made by it when due, and it is not in arrears in the payment of any
contribution, payment, remittance or assessment or in default in filing any
reports, returns, statements, and similar documents in respect of such Canadian
Plan required to be made or paid by it pursuant to said Canadian Plan, any law,
act, regulation, directive or order or any employment, union, pension, deferred
profit sharing, benefit, bonus or other similar agreement or arrangement.

 

(vi)                              None of the Loan Parties nor any of their
Subsidiaries is liable or, to the best of the Loan Parties’ knowledge, alleged
to be liable, to any employee or former employee, director or former director,
officer or former officer or other Person resulting from any violation or

 

71

--------------------------------------------------------------------------------


 

alleged violation of any Canadian Plan, any fiduciary duty, any law or agreement
in relation to any Canadian Plan or has any unfunded pension or like obligations
or solvency deficiency (including any past service or experience deficiency
funding liabilities), other than accrued obligations not yet due, for which it
has made full provision in its books and records.

 

(vii)                           All vacation pay, bonuses, salaries and wages,
to the extent accruing due, are properly reflected in the Loan Parties’ and
their Subsidiaries’ books and records in accordance with GAAP.

 

(viii)                        None of the Loan Parties nor any of their
Subsidiaries has made any application for a funding waiver or extension of any
amortization period in respect of any Canadian Plan.

 

(ix)                              There has been no prohibited transaction or
violation of any fiduciary responsibilities with respect to any Canadian Plan.

 

(x)                                 There are no outstanding or pending or
threatened investigations, claims, suits or proceedings in respect of any
Canadian Plans (including to assert rights or claims to benefits) that could
give rise to a Material Adverse Effect.

 

SECTION 3.11                                 DisclosureThe Loan Parties have
disclosed to the Lenders all agreements, instruments and corporate or other
restrictions to which any Loan Party or any of its Subsidiaries is subject, and
all other matters known to any of them, that, in each case, could reasonably be
expected to result in a Material Adverse Effect.  None of the reports, financial
statements, certificates or other information furnished by or on behalf of any
Loan Party to the Administrative Agent or any Lender in connection with the
negotiation of this Agreement or any other Loan Document or delivered hereunder
or thereunder (other than projections), taken as a whole, contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not materially misleading.

 

SECTION 3.12                                 Subsidiaries.  Schedule 3.12 (as
the same may be supplemented from time to time pursuant to the provisions of
this Agreement) sets forth the name of, and the ownership interest of each Loan
Party in each Subsidiary as of the Effective Date and designates those
Subsidiaries which are Excluded Subsidiaries.  As of the Effective Date, no
other Subsidiaries of Zale own Inventory generally consisting of watches,
gemstones, jewelry, and giftware other than the Subsidiaries which are Loan
Parties hereunder and under the other Loan Documents. Except as set forth on
Schedule 3.12 (as the same may be supplemented from time to time pursuant to the
provisions of this Agreement), as of the Effective Date, the Loan Parties are
not and each of their respective Subsidiaries is not party to any joint venture,
general or limited partnership, or limited liability company, agreements or any
other business ventures or entities.

 

SECTION 3.13                                 Insurance.  Schedule 3.13 sets
forth a description of all policies of insurance which covers the Collateral
maintained by or on behalf of the Loan Parties and their Subsidiaries as of the
Effective Date.  As of the Effective Date, all premiums in respect of such
insurance that are due and payable have been paid.

 

SECTION 3.14                                 Accounts; Credit Cards.

 

(a)                                 Schedule 2.21(a)(i) lists all DDAs and
Concentration Accounts maintained by any of the Loan Parties as of the Effective
Date, and such Schedule correctly identifies the name and address of each
depository and the last four digits of the account number(s) maintained with
such depository.

 

72

--------------------------------------------------------------------------------


 

(b)                                 Schedule 2.21(a)(ii) lists all arrangements
to which any Loan Party or any of its Subsidiaries is a party with respect to
the payment to any Loan Party of the proceeds of all credit card charges for
sales by any Loan Party or any of its Subsidiaries, as of the Effective Date.

 

SECTION 3.15                                 Labor Matters.  As of the Effective
Date, there are no strikes, lockouts or slowdowns against any Loan Party or any
Subsidiary thereof pending or, to the knowledge of the Loan Parties, threatened
that would reasonably be expected to have a Material Adverse Effect.  The hours
worked by and payments made to employees of the Loan Parties and their
Subsidiaries have not been in violation of the Fair Labor Standards Act or any
other applicable federal, state, provincial, municipal, local or foreign law
dealing with such matters to the extent that any such violation could reasonably
be expected to have a Material Adverse Effect.  All material payments due from
any Loan Party or any Subsidiary thereof, or for which any claim may be made
against any such Person, on account of wages and employee health and welfare
insurance and other benefits, have been paid or, to the extent required by GAAP,
accrued as a liability on the books of such member.  The consummation of the
transactions contemplated by the Loan Documents will not give rise to any right
of termination or right of renegotiation on the part of any union under any
collective bargaining agreement to which any Loan Party or any Subsidiary
thereof is bound.

 

SECTION 3.16                                 Security Documents.  The Security
Documents create in favor of the Collateral Agent, for the ratable benefit of
the Secured Parties, a legal, valid and enforceable security interest in the
Collateral, and the Security Documents constitute, or, to the extent not
previously filed or obtained, will upon the filing of Uniform Commercial Code,
PPSA and PRUCC financing statements or equivalent forms and the obtaining of
“control”, in each case with respect to the relevant Collateral as required
under the applicable Uniform Commercial Code, PPSA and PRUCC, the creation of a
fully perfected or first priority Lien on, and security interest in, all right,
title and interest of the Loan Parties thereunder in such Collateral, in each
case prior and superior in right to any other Person, except as permitted
hereunder, the Intercreditor Agreement, or under any other Loan Document or as
provided by applicable law and except for Liens on Collateral which the
Co-Borrowing Base Agents have determined does not have sufficient value to
justify the cost and expense of perfection.

 

SECTION 3.17                                 Federal Reserve Regulations. 
Neither the Loan Parties nor any of their respective Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of buying or carrying Margin Stock.  No part of the
proceeds of any Loan or any Letter of Credit will be used, whether directly or
indirectly, and whether immediately, incidentally or ultimately for any purpose
that entails a violation of the provisions of the Regulations of the Board,
including Regulations U or X.

 

SECTION 3.18                                 SolvencyBefore and after giving
effect to each Loan and the issuance of each Letter of Credit, the Loan Parties
and their Subsidiaries on a consolidated basis are, and will be, Solvent.  No
transfer of property is being made by any Loan Party or any of its Subsidiaries
and no obligation is being incurred by any Loan Party or any of its Subsidiaries
in connection with the transactions contemplated by this Agreement or the other
Loan Documents with the intent to hinder, delay, or defraud either present or
future creditors of any Loan Party or any of its Subsidiaries.

 

SECTION 3.19                                 Foreign Assets Control
Regulations, Etc.

 

None of the requesting or borrowing of the Loans, the requesting or issuance,
extension or renewal of any Letters of Credit or the use of the proceeds of any
thereof will violate the Trading With the Enemy Act (50 U.S.C. § 1 et seq., as
amended) (the “Trading With the Enemy Act”) or any of the foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V, as amended) (the “Foreign Assets Control Regulations”) or any
enabling legislation or executive order

 

73

--------------------------------------------------------------------------------


 

relating thereto (which for the avoidance of doubt shall include, but shall not
be limited to (a) Executive Order 13224 of September 21, 2001 Blocking Property
and Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or
Support Terrorism (66 Fed. Reg. 49079 (2001)) (the “Executive Order”) and
(b) the Uniting and Strengthening America by Providing Appropriate Tools
Required to Intercept and Obstruct Terrorism Act of 2001 (Public Law 107-56)). 
Furthermore, none of the Loan Parties nor any of their respective Subsidiaries
or other Affiliates (a) is or will become a “blocked person” as described in the
Executive Order, the Trading With the Enemy Act or the Foreign Assets Control
Regulations or (b) engages or will engage in any dealings or transactions, or be
otherwise associated, with any such “blocked person”.

 

SECTION 3.20                                 Excluded Subsidiaries.  No
wholly-owned Subsidiary which is an Excluded Subsidiary (other than Foreign
Subsidiaries) owns or has rights in any credit card receivables, Inventory
generally consisting of watches, gemstones, jewelry and giftware or other
Eligible Inventory, or the proceeds of any of the foregoing.

 

ARTICLE IV
CONDITIONS

 

SECTION 4.1                                        Effective Date.  The
effectiveness of this Agreement is subject to the satisfaction of the following
conditions precedent:

 

(a)                                 The Administrative Agent (or its counsel)
shall have received from each Loan Party and the Lenders either (i) a
counterpart of this Agreement and all other Loan Documents signed on behalf of
such party or (ii) written evidence satisfactory to the Administrative Agent
(which may include telecopy or other electronic image scan transmission of a
signed signature page of this Agreement) that such party has signed a
counterpart of this Agreement and all other Loan Documents.

 

(b)                                 The Administrative Agent shall have received
a favorable written opinion (addressed to each Agent, the Co-Borrowing Base
Agents and the Lenders on the Effective Date and dated the Effective Date) of
(i) Troutman Sanders LLP, U.S. counsel to the Loan Parties, (ii) Stikeman
Elliott LLP, Canadian counsel to the Loan Parties and (iii) Goldman Antonetti &
Cordova, PSC, Puerto Rican counsel to the Loan Parties, in each case, in form
and covering such matters as the Administrative Agent may reasonably request. 
The Loan Parties hereby request such counsel to deliver such opinion.

 

(c)                                  The Administrative Agent shall have
received such documents and certificates as the Administrative Agent or its
counsel may reasonably request relating to the organization, existence and good
standing of each Loan Party, the authorization of the transactions contemplated
by the Loan Documents and any other legal matters relating to the Loan Parties,
the Loan Documents or the transactions contemplated thereby, all in form and
substance reasonably satisfactory to the Administrative Agent and its counsel.

 

(d)                                 After giving effect to any of the Loans to
be made on, or immediately subsequent to, the Effective Date and all Letters of
Credit to be issued (or deemed issued) at, or immediately subsequent to, the
Effective Date, Excess Availability shall be not less than $100,000,000.  The
Administrative Agent and each Co-Borrowing Base Agent shall have received a
Borrowing Base Certificate dated the Effective Date, relating to the month ended
on [June 30], 2012 (but the amount of the Loan Agreement Obligations shall be as
of the Effective Date), and executed by a Financial Officer of Zale.

 

(e)                                  The Administrative Agent shall have
received a certificate from a Financial Officer of Zale, reasonably satisfactory
in form and substance to the Administrative Agent, with respect to the solvency
of Zale and its Subsidiaries on a consolidated basis, as of the Effective Date.

 

74

--------------------------------------------------------------------------------


 

(f)                                   All necessary consents and approvals to
the transactions contemplated hereby shall have been obtained and shall be
reasonably satisfactory to the Administrative Agent.

 

(g)                                  Lenders having Tranche A Commitments
aggregating $650,000,000 and FILO Commitments aggregating $15,000,000 (or, in
each case, such lesser amount as the Administrative Agent and Zale may agree)
shall have become Lenders.

 

(h)                                 Either (a) the Borrowers shall have
refinanced the Term Loan with a secured term loan in an amount not less than
$80,000,000 and the Agents shall have entered into an intercreditor agreement
with such new term lender on terms similar to the Intercreditor Agreement and
otherwise reasonably acceptable to the Agents, or (b) Z Investment Holdings, LLC
in its capacity as administrative agent under the Term Loan shall have entered
into such amendments, ratifications and confirmations of the Intercreditor
Agreement, as the Administrative Agent may reasonably require.

 

(i)                                     The Administrative Agent shall be
reasonably satisfied that any financial statements delivered to it fairly
present the business and financial condition of Zale and its Subsidiaries, and
that there has been no material adverse change in the assets, business,
financial condition, or income of Zale and its Subsidiaries since the date of
the most recent financial information delivered to the Administrative Agent.

 

(j)                                    The organizational structure of Zale and
its Subsidiaries shall be reasonably satisfactory to the Administrative Agent. 
The Administrative Agent shall have received and be satisfied with detailed
financial projections and business assumptions for Zale and its Subsidiaries
(x) a monthly basis for the twelve month period following the Effective Date,
and (y) on an annual basis for each fiscal year thereafter through the Maturity
Date, including, in each case, a consolidated income statement, balance sheet,
statement of cash flows and the Borrowing Base and Incremental Availability
analysis.

 

(k)                                 No event shall have occurred after July 31,
2011 that could reasonably be expected to have a Material Adverse Effect.

 

(l)                                     The Administrative Agent shall have
received results of searches or other evidence reasonably satisfactory to the
Administrative Agent (in each case dated as of a date reasonably satisfactory to
the Administrative Agent) indicating the absence of Liens on the Collateral,
except for Liens permitted by SECTION 6.2 and Liens which termination
statements, discharges, and releases reasonably satisfactory to the
Administrative Agent are being tendered concurrently with such extension of
credit.

 

(m)                             The Collateral Agent shall have received all
documents and instruments, including Uniform Commercial Code, PPSA and PRUCC
financing statements and Blocked Account Agreements or Assignment of Bank
Account with respect to the Concentration Accounts required by law or reasonably
requested by the Collateral Agent to be filed, registered or recorded to create
or perfect the first priority Liens intended to be created under the Loan
Documents (except with respect to the Term Priority Collateral, as to which the
Collateral Agent’s Lien shall be a second priority Lien to the extent provided
in the Intercreditor Agreement) and all such financing statements shall have
been so filed, registered or recorded to the satisfaction of the Collateral
Agent.

 

(n)                                 All fees due at or immediately after the
Effective Date, and all reasonable costs and expenses payable hereunder or under
the Fee Letters (including the reasonable fees and expenses of appraisers,
auditors and counsel), shall have been paid in full.

 

75

--------------------------------------------------------------------------------


 

(o)                                 The consummation of the transactions
contemplated hereby shall not (a) violate any applicable law, statute, rule or
regulation, or (b) conflict with, or result in a default or event of default
under, any material agreement of any Loan Party (and the Administrative Agent
and the Lenders shall receive a satisfactory opinion of Loan Parties’ counsel to
that effect).

 

(p)                                 No material changes in governmental
regulations or policies affecting the Loan Parties, the Agents, the Arrangers or
any Lender involved in this transaction shall have occurred prior to the
Effective Date which could, individually or in the aggregate, materially
adversely affect the transaction contemplated by this Agreement.

 

(q)                                 The Administrative Agent shall have received
a certificate of Zale stating that the representations and warranties made by
the Loan Parties to the Agents and the Lenders in the Loan Documents are true
and correct in all material respects as of the date of such Certificate, and
that no event has occurred which is or which, solely with the giving of notice
or passage of time (or both) would be an Event of Default.

 

(r)                                    There shall be no Default or Event of
Default on the Effective Date.

 

(s)                                   There shall have been delivered to the
Administrative Agent such additional instruments and documents as the
Administrative Agent or counsel to the Administrative Agent may reasonably
require or request.

 

The Administrative Agent shall notify the Borrowers and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.

 

SECTION 4.2                                        Conditions Precedent to Each
Loan and Each Letter of Credit.  In addition to those conditions described in
SECTION 4.1, the obligation of the Lenders to make any Loan and of the Issuing
Banks to issue, amend, renew, extend or increase each Letter of Credit, is
subject to the following conditions precedent:

 

(a)                                 Notice.  The Administrative Agent shall have
received a notice with respect to such Borrowing or issuance, as the case may
be, as required by Article II.

 

(b)                                 Representations and Warranties.  All
representations and warranties contained in this Agreement and the other Loan
Documents or otherwise made in writing in connection herewith or therewith shall
be true and correct in all material respects on and as of the date of each
Borrowing or the issuance, amendment, renewal, extension or increase of a Letter
of Credit hereunder with the same effect as if made on and as of such date,
other than representations and warranties that (i) relate solely to an earlier
date, or (ii) are qualified by materiality, which shall be true and correct in
all respects, and except for changes thereto which are not prohibited by the
other terms of this Agreement or the other Loan Documents.

 

(c)                                  No Default.  On the date of each Borrowing
hereunder and the issuance, amendment, renewal, extension or increase of each
Letter of Credit, no Default or Event of Default shall have occurred and be
continuing.

 

(d)                                 Borrowing Base Certificate.  The
Administrative Agent shall have received the most recently required Borrowing
Base Certificate.

 

The request by the Borrowers for, and the acceptance by the Borrowers of, each
extension of credit hereunder shall be deemed to be a representation and
warranty by the Borrowers that the conditions

 

76

--------------------------------------------------------------------------------


 

specified in this SECTION 4.2 have been satisfied at that time and that after
giving effect to such extension of credit the aggregate of all Credit Extensions
shall not exceed the amounts set forth in Section 2.1(a) hereof.  The conditions
set forth in this SECTION 4.2 are for the sole benefit of the Administrative
Agent, each Issuing Bank and each Lender, but until the Required Lenders
otherwise direct the Administrative Agent to cease making Loans and causing the
issuance of Letters of Credit, the Lenders will fund their Commitment Percentage
of all Loans and participate in all Swingline Loans and Letters of Credit
whenever made or issued, which are requested by any Borrower and which,
notwithstanding the failure of the Loan Parties to comply with the provisions of
this Section 4.2, are agreed to by the Administrative Agent, provided, however,
the making of any such Loans or the issuance of any Letters of Credit shall not
be deemed a modification or waiver by any Lender of the provisions of this
Section 4.2 on any future occasion or a waiver of any rights or the Lenders as a
result of any such failure to comply.

 

ARTICLE V
AFFIRMATIVE COVENANTS

 

So long as any Lender shall have any outstanding Commitments hereunder, any
Letter of Credit is outstanding, or any Loan or any other Loan Agreement
Obligation hereunder shall remain unpaid or unsatisfied (other than contingent
indemnification claims for which a claim has not then been asserted), each Loan
Party covenants and agrees with the Agents, the Issuing Banks, the Lenders and
the other Secured Parties that:

 

SECTION 5.1                                        Financial Statements and
Other Information.  The Loan Parties will, and will cause their Subsidiaries to,
furnish to the Administrative Agent (and, in the case of SECTION 5.1(f), (g),
(h) and (i), the Co-Borrowing Base Agents):

 

(a)                                 as soon as practicable, but in any event not
later than ninety-five (95) days after the end of each fiscal year of Zale, (i)
the consolidated balance sheet of Zale and its Subsidiaries as at the end of
such year, and the related consolidated statements of operations, stockholders’
equity and cash flows for such year, setting forth in each case in comparative
form the figures for the previous fiscal year, all audited and reported on by
Ernst & Young LLP or by another independent public accountants of recognized
national standing (without a “going concern” or like qualification or exception
and without a qualification or exception as to the scope of such audit) to the
effect that such consolidated financial statements present fairly in all
material respects the financial condition and results of operations of Zale and
its consolidated Subsidiaries on a consolidated basis in accordance with GAAP,
and (ii) the annual 10-K reports of Zale filed with the Securities and Exchange
Commission;

 

(b)                                 as soon as practicable, but in any event not
later than fifty (50) days after the end of each of the first three fiscal
quarters of each fiscal year of Zale, (i) copies of the unaudited consolidated
balance sheet of Zale and its Subsidiaries as at the end of such quarter, and
the related consolidated statement of operations for such quarter and for the
portion of Zale’s fiscal year then elapsed, and the related consolidated
statement of cash flow for the portion of Zale’s fiscal year then elapsed, all
in reasonable detail and prepared in accordance with GAAP (subject to year-end
adjustments and except for the absence of notes), and (ii) the quarterly 10-Q
reports of Zale filed with the Securities and Exchange Commission;

 

(c)                                  as soon as practicable, but in any event
not later than thirty (30) days after the end of each month (which is not a
fiscal quarter end), copies of the unaudited consolidated balance sheet of Zale
and its Subsidiaries as at the end of such month, and the related consolidated
statement of operations for such month and for the Reference Period then ended,
and the related consolidated statement of cash flow for the Reference Period
then ended, all in reasonable detail and prepared in accordance with GAAP
(subject to year-end adjustments and except for the absence of notes);

 

77

--------------------------------------------------------------------------------


 

(d)                                 (i) concurrently with any delivery of
financial statements under clause (a), (b) or (c) above a Compliance Certificate
of a Financial Officer of Zale (A) certifying as to whether a Default or Event
of Default has occurred and, if a Default has occurred, specifying the details
thereof and any action taken or proposed to be taken with respect thereto,
(B) stating whether any change in GAAP or in the application thereof has
occurred since the date of Zale’s audited financial statements referred to in
SECTION 3.4 and, if any such change has occurred, specifying the effect of such
change on the financial statements accompanying such certificate and (C) setting
forth in reasonable detail the computation of the Fixed Charge Coverage Ratio
(even if compliance with Section 6.8 is not then required), based upon the most
recent monthly financial statements delivered in accordance with clause
(c) above.

 

(e)                                  on the last day of each fiscal year of
Zale, (i) a detailed consolidated budget by quarter for the immediately
following fiscal year (including a projected consolidated balance sheet and
related statements of projected operations and cash flow as of the end of and
for such fiscal year) and (ii) a monthly detail of projected Inventory levels
and Credit Extensions and the projected Borrowing Base and Excess Availability
for such fiscal year; and, promptly when available, any significant revisions to
the budget and the projections; provided that, the Borrowers shall, by no later
than February 28th of each calendar year, reforecast and update the projections
delivered pursuant to the foregoing clauses (i) and (ii) for the remaining
period of each such fiscal year;

 

(f)                                   except as provided below, within fifteen
(15) days after the end of each month, a certificate in the form of Exhibit D (a
“Borrowing Base Certificate”) showing the Borrowing Base (including a detailed
calculation of the Term Reserve) and Incremental Availability as of the close of
business on the last day of the immediately preceding month, together with
appropriate exhibits, schedules, supporting documentation, and additional
reports as reasonably requested by the Administrative Agent, each such
Certificate to be certified as complete and correct on behalf of the Borrowers
by a Financial Officer of Zale, provided, however, if, (i) Excess Availability
is less than $75,000,000 for three (3) consecutive Business Days, or (ii) Excess
Availability is less than $65,000,000 at any time, or (iii) an Event of Default
exists, such Borrowing Base Certificate (showing the Borrowing Base and
Incremental Availability as of the close of business on the last day of the
immediately preceding week) shall be furnished weekly on Wednesday of each week;
and (iii) if the Borrowers notify the Administrative Agent in writing that the
Borrowers have elected, during any period of any year other than the periods set
forth in clauses (i), (ii) and (iii) above, to furnish Borrowing Base
Certificates on a weekly basis, such Borrowing Base Certificate (showing the
Borrowing Base and Incremental Availability as of the close of business on the
last day of the immediately preceding week) shall be furnished weekly on
Wednesday of each week from the date of such notice and continuing during the
entire sixty (60) day period thereafter;

 

(g)                                  Reserved;

 

(h)                                 within seven (7) Business Days after the end
of the month of December of each calendar year, a modified Borrowing Base
Certificate evidencing a roll-forward of Inventory from the preceding month’s
end;

 

(i)                                     weekly, on Wednesday of each week, a
rolling 13 week cash flow, reflecting actual results from the prior week period
compared to the immediately preceding rolling 13 week cash flow delivered to the
Administrative Agent and to the budget delivered to the Administrative Agent
pursuant to Section 5.1(e) hereof, and projected results for the subsequent 13
week period, together with management’s discussion of any variances from the
prior cash flow or the budget, provided that such weekly cash flow report shall
not be required as long as (i) no Default or Event of Default exists and
(ii) Excess Availability is greater than (A) $75,000,000, or (B) if and so long
as the Fixed Charge Coverage Ratio for the most recent Reference Period is
greater than 1.10:1.00; $60,000,000;

 

78

--------------------------------------------------------------------------------


 

(j)                                    promptly after the same become publicly
available, copies of all periodic and other reports, proxy statements and other
materials filed by Zale or any of its Subsidiaries with the Securities and
Exchange Commission, or any Governmental Authority succeeding to any or all of
the functions of said Commission, or with any national securities exchange, as
the case may be;

 

(k)                                 promptly upon receipt thereof, copies of all
reports submitted to Zale or any of its Subsidiaries by independent certified
public accountants in connection with each annual, interim or special audit of
the books of Zale and its Subsidiaries made by such accountants, including any
management letter commenting on the Borrowers’ and their Subsidiaries’ internal
controls submitted by such accountants to management in connection with their
annual audit;

 

(l)                                     the financial and collateral reports
described on Schedule 5.1(l), at the times set forth in such Schedule;

 

(m)                             prior written notice of any intended acquisition
permitted under Section 6.4(n) and if the total consideration for the subject
acquisition is greater than or equal to $10,000,000, when available, copies of
the acquisition documents, a summary of any due diligence undertaken by the Loan
Parties in connection with such acquisition, appropriate financial statements of
the Person which is the subject of such acquisition, pro forma projected
financial statements for the twelve (12) month period following such acquisition
after giving effect to such acquisition (including balance sheets, cash flows
and income statements by month for the acquired Person, individually, and on a
consolidated basis with all Loan Parties), and such other information as the
Administrative Agent may reasonably require with respect to such acquisition;
and

 

(n)                                 promptly following any request therefor,
such other information regarding the operations, business affairs and financial
condition of any Loan Party, or compliance with the terms of any Loan Document,
as the Administrative Agent or any Lender may reasonably request.

 

Any document required to be furnished pursuant to this Section 5.1 shall be
deemed to have been furnished if such document shall have timely been made
available on the SEC’s Electronic Data Gathering Analysis and Retrieval System,
or its successor (in each case, provided that each Lender and each Agent has
access thereto) and shall be deemed to have been delivered on the date when so
made available; provided that, the Borrowers shall deliver paper or electronic
copies of such documents to the Administrative Agent if the Administrative Agent
or a Lender so requests.

 

SECTION 5.2                                        Notices of Material Events. 
The Loan Parties will, and will cause their Subsidiaries to, furnish to the
Administrative Agent, the Issuing Banks, the Collateral Agent, the Co-Borrowing
Base Agents and each Lender written notice of the following promptly following a
Responsible Officer’s obtaining knowledge thereof:

 

(a)                                 the occurrence of any Default or Event of
Default;

 

(b)                                 any development that alone or together with
any other developments results in, or could reasonably be expected to result in,
a Material Adverse Effect;

 

(c)                                  the discharge by any Loan Party of its
present independent accountants or any withdrawal or resignation by such
independent accountants;

 

(d)                                 any material change in accounting policies
or financial reporting practices by any Loan Party or any Subsidiary thereof,
which affects or changes the calculation of the Borrowing Base; and

 

79

--------------------------------------------------------------------------------


 

(e)                                  the filing of any Lien for unpaid Taxes
against any Loan Party in excess of $25,000,000;

 

(f)                                   any breach or non-performance of, any
default under, or termination of, a contract or agreement evidencing Material
Indebtedness of any Loan Party or any Subsidiary thereof (including, but not
limited to, notice of any “Default” or “Event of Default” under (and as defined
in) the Term Loan Agreement); and

 

(g)                                  (i) notice of any amendment, supplement,
modification, waiver or consent to the Term Loan Agreements or other documents
and agreements relating to the Term Loan, and (ii) any notice or other writing
that relates to the Term Loan Agreement, in each case, received from or
delivered to any party to the Term Loan Agreement and copies thereof.

 

The Borrowers will also furnish to the Administrative Agent, the Issuing Banks,
the Collateral Agent, the Co-Borrowing Base Agents and each Lender written
notice of any change in a Loan Party’s Responsible Officers or Financial
Officers at or prior to the time that any Borrowing Base Certificate, financial
statement or other report to be certified by such Person is delivered (or is
required to be delivered) to the Administrative Agent.

 

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other Responsible Officer of Zale setting forth the
details of the event or development requiring such notice and, if applicable,
any action taken or proposed to be taken with respect thereto.

 

SECTION 5.3                                        Information Regarding
Collateral.  The Loan Parties will, and will cause their Subsidiaries to,
furnish to the Administrative Agent (a) prompt written notice of any change in
(i) any Loan Party’s trade name used to identify it in the conduct of its
business or in the ownership of its properties or (ii) any office in which it
maintains books or records relating to Collateral owned by it and having a value
in excess of $10,000,000 or any office or facility at which Collateral owned by
it and having a value in excess of $10,000,000 is located (including the
establishment of any such new office or facility); and (b) prior written notice
of any change in (i) any Loan Party’s corporate name or the location of any Loan
Party’s chief executive office or its principal place of business, (ii) any Loan
Party’s identity or corporate structure or (iii) any Loan Party’s jurisdiction
of incorporation, Federal Taxpayer Identification Number or state organizational
number or similar taxation or organizational number; provided, however, that if
any of the occurrences referred to in clauses (a) and (b) shall occur with
respect to any Canadian Loan Party or any of its assets, the Loan Parties shall
furnish the Administrative Agent with thirty (30) days’ prior written notice
thereof; provided further that any notices regarding the consummation of any
portion of the Canadian Restructuring shall be furnished promptly following the
consummation thereof.  The Loan Parties also agree, and agree to cause their
Subsidiaries to, promptly to notify the Administrative Agent and the
Co-Borrowing Base Agents if any material portion of the Collateral is damaged,
destroyed, or lost, stolen or otherwise unaccounted for.

 

SECTION 5.4                                        Existence; Conduct of
Business.

 

Except as otherwise permitted by this Agreement (including pursuant to
Section 6.4), each Loan Party will do or cause to be done, and will cause each
of its Subsidiaries to do or cause to be done, all things necessary to comply
with its respective charter, certificate of incorporation, articles of
organization, and/or other organizational documents, as applicable; and by-laws
and/or other instruments which deal with corporate governance, and to preserve,
renew and keep in full force and effect its legal existence and the rights,
licenses, permits, privileges, franchises, patents, copyrights, trademarks and
trade names the loss of which would reasonably be expected to have a Material
Adverse Effect.

 

80

--------------------------------------------------------------------------------


 

SECTION 5.5                                        Payment of Obligations.

 

Each Loan Party will, and will cause each of its Subsidiaries to, pay its
Material Indebtedness, obligations in connection with Hedging Agreements and
Cash Management Services, and Tax liabilities, before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (b) such Loan Party
has set aside on its books adequate reserves with respect thereto in accordance
with GAAP, (c) such contest effectively suspends collection of the contested
obligation, (d) no Lien in excess of $25,000,000 (other than a Lien permitted by
SECTION 6.2) secures such obligation and (e) the failure to make payment pending
such contest could not reasonably be expected to result in a Material Adverse
Effect; provided that any payment made by a Loan Party in good faith with
respect to any of its Tax liabilities which is subsequently determined by a
Governmental Authority to be less than the payment deemed to be owed by such
Governmental Authority shall not constitute a breach of this SECTION 5.5,
provided such Governmental Authority has not levied any Lien (other than a
Permitted Encumbrance) to secure such obligation.

 

SECTION 5.6                                        Maintenance of Properties.

 

Each Loan Party will, and will cause each of its Subsidiaries to, keep and
maintain all property material to the conduct of its business in good working
order and condition, ordinary wear and tear excepted and with the exception of
asset dispositions permitted hereunder.

 

SECTION 5.7                                        Insurance.

 

(a)                                 Each Loan Party will, and will cause each of
its Subsidiaries to, maintain the following insurance under this Agreement (or,
to the extent consistent with prudent business practice, a program of self
insurance): (i) worker’s compensation and employer’s liability insurance
affording (A) protection under the workers’ compensation laws of the state(s) or
province(s) in which the service is to be provided and (B) employers’ liability
protection subject to a limit of not less than $500,000; (ii) comprehensive
automobile liability insurance providing limits of not less than $1,000,000 each
occurrence for bodily injury and property damage combined; (iii) commercial
general liability insurance providing not less than $1,000,000 each occurrence
for bodily injury and property damage combined; and (iv) umbrella liability
insurance in amounts not less than $3 million in excess of primary liability
coverage.  All such insurance policies required to be maintained under this
Agreement shall be procured from insurance companies rated at least A-VIII or
better by the then current edition of Best’s Insurance Reports published by A.M.
Best Co.  The Loan Parties shall provide Administrative Agent with certificates
of insurance evidencing the required coverage concurrently with the execution of
this Agreement and upon each renewal of such policies thereafter, and, in
addition to the notices required under Section 5.7(b), the Loan Parties shall
furnish prompt written notice of any material change or cancellation of such
policies.  Each of the Loan Parties will, and will cause each of its
Subsidiaries to, maintain with financially sound and reputable insurers
insurance with respect to the Collateral and its other properties against such
casualties as shall be consistent with past practices and in accordance with the
general practices of businesses engaged in similar activities in similar
geographic areas and in amounts, containing such terms, in such forms and for
such periods as may be reasonable and prudent.

 

(b)                                 The Loan Parties shall maintain for
themselves and their Subsidiaries, a Directors and Officers insurance policy,
and a “Blanket Crime” policy including employee dishonesty, forgery or
alteration, theft, disappearance and destruction, robbery and safe burglary,
property, and computer fraud coverage with responsible companies in such amounts
as are customarily carried by business entities engaged in similar businesses
similarly situated, and will upon request by the Administrative Agent furnish
the Administrative Agent certificates evidencing renewal of each such policy.

 

(c)                                  Fire and extended coverage policies
maintained with respect to any Collateral shall be endorsed or otherwise amended
to include (i) a provision to the effect that none of the Loan Parties, the

 

81

--------------------------------------------------------------------------------


 

Administrative Agent, the Collateral Agent, or any other party shall be a
coinsurer and (ii) such other provisions as the Administrative Agent may
reasonably require from time to time to protect the interests of the Lenders.
Each such policy referred to in this paragraph also shall provide that it shall
not be canceled, or not renewed (i) by reason of nonpayment of premium except
upon not less than ten (10) days’ prior written notice thereof by the insurer to
the Administrative Agent (giving the Administrative Agent the right to cure
defaults in the payment of premiums) or (ii) for any other reason except upon
not less than thirty (30) days’ prior written notice thereof by the insurer to
the Administrative Agent. The Loan Parties shall deliver to the Administrative
Agent, prior to the cancellation, modification or nonrenewal of any such policy
of insurance, a copy of a renewal or replacement policy (or other evidence of
renewal of a policy previously delivered to the Administrative Agent) together
with evidence satisfactory to the Administrative Agent of payment of the premium
therefor.

 

(d)                                 Each insurance policy shall include an
endorsement (in form and substance reasonably satisfactory to the Administrative
Agent) naming the Administrative Agent as “loss payee”, “mortgagee” or
“additional insured” as the Administrative Agent may reasonably request and
providing that the insurer shall pay all proceeds otherwise payable to the Loan
Party under the policies directly to the Administrative Agent, subject to the
terms of the Intercreditor Agreement.

 

SECTION 5.8                                        Casualty and Condemnation.

 

Each Loan Party will, and will cause each of its Subsidiaries to, furnish to the
Administrative Agent and the Lenders prompt written notice of any casualty or
other insured damage to any material portion of the Collateral having a value in
excess of $10,000,000 or the commencement of any action or proceeding for the
taking of any material portion of the Collateral having a value in excess of
$10,000,000 under power of eminent domain or by condemnation, expropriation, or
similar proceeding.

 

SECTION 5.9                                        Books and Records; Inspection
and Audit Rights; Appraisals; Consultants for the Agents and Lenders

 

(a)                                 Each Loan Party will, and will cause each of
its Subsidiaries to, keep proper books of record and account in which full, true
and correct entries are made of all dealings and transactions in relation to its
business and activities. Each Loan Party will, and will cause each of its
Subsidiaries to, permit any representatives designated by any Agent, upon
reasonable prior notice, to visit and inspect its properties, to examine and
make extracts from its books and records, and to discuss its affairs, finances
and condition with its officers and independent accountants, all at such
reasonable times and as often as reasonably requested.

 

(b)                                 Each Loan Party will from time to time upon
such Loan Party’s election or the reasonable request of the Administrative
Agent, any Co-Borrowing Base Agent (after consultation with the Administrative
Agent) or the Required Lenders through the Administrative Agent, permit any
Agent or professionals (including investment bankers, consultants, accountants,
lawyers and appraisers) retained (in all events) by the Administrative Agent to
conduct appraisals, commercial finance examinations and other evaluations,
including, without limitation, of (i) the Loan Parties’ practices in the
computation of the Borrowing Base and Incremental Availability and (ii) the
assets included in the Borrowing Base and Incremental Availability and related
financial information such as, but not limited to, sales, gross margins,
payables, accruals and reserves, and pay the reasonable fees and expenses of the
Administrative Agent or such professionals with respect to such evaluations and
appraisals; provided, however, so long as there exists no Event of Default, the
Loan Parties shall not be required to pay for more than two (2) Inventory
appraisals and two (2) commercial finance examinations during any period of
twelve (12) consecutive fiscal months; provided that if Excess Availability is
less than (i) $75,000,000 for any three (3) consecutive Business Days, or
(ii) $65,000,000 at any time, the Loan Parties shall be required to pay

 

82

--------------------------------------------------------------------------------


 

for three (3) Inventory appraisals and three (3) commercial finance examinations
during any period of twelve (12) consecutive fiscal months; provided further
that, in all events, any appraisal, commercial finance examination and other
evaluation conducted upon the election of any Loan Party, shall be at the sole
cost and expense of the Loan Parties and shall not count towards the number of
Inventory appraisals and commercial finance examinations for which the Loan
Parties are required to pay as set forth above.  In addition to the foregoing,
the Administrative Agent, acting on its own behalf or at the direction of any
Co-Borrowing Base Agent (after consultation with the Administrative Agent),
(A) may, at any time, undertake additional Inventory appraisals and commercial
finance examinations at the sole expense of the Lenders, and (B) after the
occurrence and during the continuance of any Default or Event of Default, may
cause such additional Inventory appraisals and commercial finance examinations
to be taken as the Administrative Agent or any Co-Borrowing Base Agent (after
consultation with the Administrative Agent) determines, all at the expense of
the Loan Parties.

 

SECTION 5.10                                 Compliance with Laws.

 

Each Loan Party will, and will cause each of its Subsidiaries to, comply with
all laws, rules, regulations, and orders of any Governmental Authority
applicable to it or its property except where the failure to do so, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect.

 

SECTION 5.11                                 Employee Benefit Plans.  The Loan
Parties will, and will cause each of its Subsidiaries to, (a) promptly upon any
request of the Administrative Agent therefor, furnish to the Administrative
Agent a copy of the most recent actuarial statement required to be submitted
under §103(d) of ERISA and Annual Report, Form 5500, with all required
attachments, in respect of each Pension Plan, (b) within ten (10) days of
receipt or dispatch, furnish to the Administrative Agent any notice, report or
demand sent to, or received from, any Governmental Authority in respect of a
Pension Plan under Sections 302, 4041, 4042, 4043, 4063, 4065, 4066 and 4068 of
ERISA, or sent to, or received from, any plan administrator in respect of a
Multiemployer Plan under Sections 4041A, 4202, 4219, 4242 or 4245 of ERISA.

 

SECTION 5.12                                 Use of Proceeds and Letters of
Credit.  The proceeds of Loans made hereunder and Letters of Credit issued
hereunder will be used only (a) to finance the acquisition of working capital
assets of the Borrowers and their respective Subsidiaries, including the
purchase of inventory and equipment, in each case in the ordinary course of
business, (c) to finance Capital Expenditures of the Borrowers and their
respective Subsidiaries, and (d) for general corporate purposes, all to the
extent permitted herein. No part of the proceeds of any Loan will be used,
whether directly or indirectly, for any purpose that entails a violation of the
Regulations of the Board, including Regulations U and X.

 

SECTION 5.13                                 New Subsidiaries.

 

The Loan Parties shall each cause any Subsidiary of the Loan Parties (other than
an Excluded Subsidiary) to immediately become a Loan Party hereunder by the
execution and delivery of a Facility Guarantee and all other Facility Guarantor
Collateral Documents and a joinder agreement to this Agreement (in the case of a
Subsidiary which shall be a Borrower hereunder (as determined by the Agents))
and, in each case, a joinder to the other Loan Documents, as applicable, with
the other parties hereto and thereto, in form and substance satisfactory to the
Administrative Agent.

 

83

--------------------------------------------------------------------------------


 

SECTION 5.14                                 Further Assurances.

 

Each Loan Party will execute any and all further documents, agreements and
instruments, and take all such further actions (including the filing and
recording of financing statements and other documents), that may be required
under any applicable law, or which any Agent, any Co-Borrowing Base Agent or the
Required Lenders may reasonably request, to effectuate the transactions
contemplated by the Loan Documents or to grant, preserve, protect or perfect the
Liens created or intended to be created by the Security Documents or the
validity or priority of any such Lien, all at the expense of the Loan Parties.
The Loan Parties also agree to provide to the Agents, from time to time upon
request, evidence reasonably satisfactory to the Agents as to the perfection and
priority of the Liens created or intended to be created by the Security
Documents.

 

SECTION 5.15                                 Physical Inventories.

 

(i)                                     The Loan Parties shall cause physical
inventories to be undertaken, at the expense of the Loan Parties, as required by
GAAP (but in no event less than one each Fiscal Year). The Loan Parties,
promptly following the completion of each such physical inventory, shall post
such results to the Loan Parties’ stock ledgers and general ledgers, as
applicable and shall deliver an updated Borrowing Base Certificate to the
Administrative Agent if and to the extent that the results of any such physical
inventory materially reduce the amounts reported under the most recent Borrowing
Base Certificate.

 

(ii)                                  The Loan Parties shall permit the Agents
and any Co-Borrowing Base Agent, in their discretion, if any Default or Event of
Default exists, to cause additional such inventories to be taken as the Agents
or Co-Borrowing Base Agents may determine (each, at the expense of the Loan
Parties).

 

SECTION 5.16                                 Compliance with Terms of
Leaseholds.

 

Except as otherwise expressly permitted hereunder and except where the failure
to do so, either individually or in the aggregate, could not be reasonably
likely to have a Material Adverse Effect, the Loan Parties shall, and shall
cause their Subsidiaries to, (a) make all payments and otherwise perform all
obligations in respect of all Leases to which any Loan Party or any of its
Subsidiaries is a party (except for bona fide disputes with lessors) and keep
such Leases in full force and effect, except upon the expiry of the term thereof
or for negotiated terminations in the ordinary course of business, and
(b) notify the Administrative Agent of any notices of default received by any
Loan Party with respect to any such Leases.

 

ARTICLE VI
NEGATIVE COVENANTS

 

So long as any Lender shall have any outstanding Commitments hereunder, any
Letter of Credit is outstanding or any Loan or any other Loan Agreement
Obligation hereunder shall remain unpaid or unsatisfied (other than contingent
indemnification claims for which a claim has not then been asserted), each Loan
Party covenants and agrees with the Agents, the Lenders and the other Secured
Parties that:

 

SECTION 6.1                                        Indebtedness and Other
Obligations.  The Loan Parties will not create, incur, assume or permit to exist
any Indebtedness, except:

 

(a)                                 Indebtedness created under the Loan
Documents;

 

(b)                                 Indebtedness set forth in Schedule 6.1 and
any Permitted Refinancing thereof;

 

84

--------------------------------------------------------------------------------


 

(c)                                  Indebtedness of any Loan Party to any other
Loan Party, and any guarantee by a Loan Party of Indebtedness of another Loan
Party, in each case to the extent otherwise permitted hereunder, provided that
the parties thereto are party to the Intercompany Subordination Agreement;

 

(d)                                 Indebtedness of any of the Borrowers to any
Excluded Subsidiary in an aggregate amount of all such Indebtedness for all
Excluded Subsidiaries not to exceed $25,000,000;

 

(e)                                  So long as the Intercreditor Agreement is
in effect, Indebtedness on account of the Term Loan (including the accrual of
interest and the accretion or amortization of original issue discount (as
applicable) on such Indebtedness and the payment of interest in the form of
additional Indebtedness originally incurred on the Term Loan) and any Permitted
Refinancing thereof;

 

(f)                                   Indebtedness of any Loan Party to finance
the acquisition of any fixed or capital assets, including Capital Lease
Obligations and any Indebtedness assumed in connection with the acquisition of
any such assets or secured by a Lien on any such assets prior to the acquisition
thereof, and any Permitted Refinancing thereof, provided, that the aggregate
principal amount of Indebtedness permitted by this clause (f) shall not exceed
$75,000,000 at any time outstanding;

 

(g)                                  Indebtedness consisting of Capital Lease
Obligations and guaranties thereof by the Loan Parties, or any of them;

 

(h)                                 Indebtedness incurred to purchase or
refinance any Real Estate owned or being acquired by any Loan Party;

 

(i)                                     Indebtedness in respect of performance
bonds, bid bonds, customs and appeal bonds, surety bonds, performance and
completion guarantees and similar obligations related thereto, or, to the extent
incurred in connection with purchases from suppliers, Indebtedness in respect of
letters of credit, bank guarantees or similar instruments related thereto, in
each case provided in the ordinary course of business;

 

(j)                                    Indebtedness in respect of cash
management services, netting services, automatic clearinghouse arrangements,
overdraft protections and similar arrangements, in each case in connection with
deposit accounts and incurred in the ordinary course or business;

 

(k)                                 Indebtedness in respect of letters of
credit, bank guarantees, bankers’ acceptances or similar instruments issued or
created in the ordinary course of business in respect of workers compensation
claims, health, disability or other employee benefits or property, casualty or
liability insurance or self-insurance or other Indebtedness with respect to
reimbursement-type obligations regarding workers compensation claims; provided
that any reimbursement obligations in respect thereof are reimbursed within
thirty (30) days following the incurrence thereof;

 

(l)                                     Indebtedness of any Excluded Subsidiary
and any Guarantees thereof, provided that such Indebtedness shall not be
Guaranteed by or otherwise be recourse to any Loan Party, except as permitted by
SECTION 6.2(q);

 

(m)                             Indebtedness in the form of any earnout or other
similar contingent payment obligation which is not overdue and incurred in
connection with an acquisition permitted hereunder;

 

(n)                                 Indebtedness incurred to pay premiums for
insurance policies maintained by the Loan Parties or any of their Subsidiaries
in the ordinary course of business not exceeding in aggregate the amount of such
unpaid premiums; and

 

85

--------------------------------------------------------------------------------


 

(o)                                 other unsecured Indebtedness in an aggregate
principal amount not exceeding $150,000,000 at any time outstanding, provided,
that the terms of such Indebtedness do not contain any covenants or events of
default which may be interpreted to be or are deemed to be in, the reasonable
discretion of the Administrative Agent, more restrictive than the covenants and
Events of Default contained in this Agreement.

 

Notwithstanding anything to the contrary in this Agreement, the Loan Parties
shall cause the ZC Partnership not to incur any Indebtedness or any other
material obligations.

 

SECTION 6.2                                        Liens. The Loan Parties will
not, and will cause their Subsidiaries not to, create, incur, assume or permit
to exist any Lien on any property or asset now owned or hereafter acquired by
it, or assign or sell any income or revenues (including accounts receivable) or
rights in respect of any thereof, except:

 

(a)                                 Liens created under the Loan Documents;

 

(b)                                 Permitted Encumbrances;

 

(c)                                  any Lien on any property or asset of any
Loan Party set forth in Schedule 6.2, and any extensions or renewals thereof;
provided, that (i) such Lien shall not apply to any other property or asset of
any Loan Party other than after-acquired property affixed or incorporated
thereto and the proceeds or products thereof, and (ii) such Lien shall secure
only those obligations (including commitments in respect thereof) that it
secures as of the Effective Date, and any Permitted Refinancing thereof;

 

(d)                                 Liens on fixed or capital assets acquired,
constructed or improved by any Loan Party, provided, that (i) such Liens secure
Indebtedness permitted by clause (f) of SECTION 6.1, (ii) such Liens and the
Indebtedness secured thereby are incurred prior to or within one hundred eighty
(180) days after such acquisition or the completion of such construction or
improvement, (iii) the Indebtedness secured thereby does not exceed 100% of the
cost of acquiring, constructing or improving such fixed or capital assets and
(iv) such Liens shall not apply to any other property or assets of the Loan
Parties;

 

(e)                                  Liens to secure Indebtedness permitted by
clauses (g) or (h) of SECTION 6.1 securing Capital Lease Obligations provided,
that such Liens shall not apply to any property or assets of the Loan Parties
other than the assets so purchased or refinanced or leased or which is the
subject of a sale-leaseback transaction;

 

(f)                                   Liens on Inventory and proceeds thereof
(up to the Cost to such Loan Party of such Inventory) held on consignment from
trade vendors securing obligations to return or pay the purchase price of such
Inventory;

 

(g)                                  Voluntary options in favor of any of the
Loan Parties and their respective Subsidiaries to purchase real property subject
to operating leases;

 

(h)                                 Liens (if any) in favor of any credit card
processor on any credit card receivables and on any returned goods which gave
rise to such credit card receivable (i) in the nature of chargebacks or reserves
for claims, credits or credits pending, promotional program allowances, price
adjustments, finance charges or other allowances, and (ii) to the extent that
the underlying Account owed by the holder of the credit card is deemed owned by
the Loan Parties and not owned by such credit card processor, to secure the
interest of such credit card processor in such underlying Account, in each case,
to the extent arising under or in connection with the Loan Parties’ private
label credit card facility, as amended or restated from time to time, and any
replacement facilities thereof and any proceeds of the foregoing;

 

86

--------------------------------------------------------------------------------


 

(i)                                     Sales, assignments or transfers of
assets to the extent permitted by SECTION 6.5 hereof;

 

(j)                                    Liens securing the Term Loan and any
Permitted Refinancings thereof permitted under the Intercreditor Agreeent, if
and for so long as the Intercreditor Agreement is in effect;

 

(k)                                 Liens arising solely by virtue of any
statutory or common law provisions relating to banker’s liens, liens in favor of
securities intermediaries, rights of setoff or similar rights and remedies as to
deposit accounts or securities accounts or other funds maintained with
depository institutions or securities intermediaries;

 

(l)                                     Liens (if any) arising from
precautionary UCC, PPSA or PRUCC filings regarding “true” operating leases or
consignment of goods to a Loan Party; and

 

(m)                             Liens on property in existence at the time such
property is acquired by a Loan Party or on property of a Subsidiary of a Loan
Party in existence at the time such Subsidiary is acquired by a Loan Party;
provided that such Liens are not incurred in connection with, or in anticipation
of, such acquisitions and do not attach to any other assets of any Loan Party;

 

(n)                                 leases or subleases granted to others not
interfering in any material respect with the business of a Loan Party or any
Subsidiary of a Loan Party and any interest or title of a lessor under any lease
(whether a Capital Lease or an operating lease) permitted by this Agreement or
the Security Documents;

 

(o)                                 Liens arising from the granting of a lease
or license to enter into or use any asset of a Loan Party or any Subsidiary of a
Loan Party to any Person in the ordinary course of business of a Loan Party or
any Subsidiary of a Loan Party that does not interfere in any material respect
with the use or application by (i) a Loan Party or any Subsidiary of a Loan
Party of the asset subject to such license in the business of a Loan Party or
such Subsidiary, or (ii) the Agents’ rights in connection with realization of
the Collateral;

 

(p)                                 Liens attaching solely to cash earnest money
deposits made by a Loan Party or any Subsidiary of a Loan Party in connection
with any letter of intent or purchase agreement entered into it in connection
with an acquisition permitted hereunder;

 

(q)                                 Liens on the assets or stock of Excluded
Subsidiaries securing Indebtedness or obligations of such Excluded Subsidiary
otherwise permitted hereunder, so long as such Indebtedness is without recourse
to a Loan Party except to the extent of such Loan Party’s Stock in such Excluded
Subsidiary;

 

(r)                                    Liens in favor of customs and revenues
authorities imposed by applicable law arising in the ordinary course of business
in connection with the importation of goods and securing obligations (i) that
are not overdue by more than ninety (90) days, (ii)(A) that are being contested
in good faith by appropriate proceedings, (B) as to which the applicable Loan
Party or Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP and (C) such contest effectively suspends
collection of the contested obligation and enforcement of any Lien securing such
obligation, and (iii) the existence of which would not reasonably be expected to
result in a Material Adverse Effect;

 

(s)                                   Liens that are contractual rights of
set-off under agreements entered into with customers of any Loan Party or any of
its Subsidiaries in the ordinary course of business;

 

87

--------------------------------------------------------------------------------


 

(t)                                    Liens on insurance policies and proceeds
thereof incurred in the ordinary course of business to secure premiums
thereunder; and

 

(u)                                 Other Liens on assets of the Loan Parties
(other than Inventory or accounts receivable) to the extent not otherwise
included in paragraphs (a) through (m) of this Section securing Indebtedness and
other liabilities in an aggregate amount not to exceed $10,000,000 at any time
outstanding.

 

Notwithstanding anything to the contrary in this Agreement, the Loan Parties
shall not, and shall not permit any of their respective Subsidiaries to, create,
incur, assume or permit to exist any Lien securing Indebtedness (other than
under the Loan Documents and the Term Loan) on any Stock of (i) any Zale
Insurance Subsidiary or (ii) the ZC Partnership.

 

SECTION 6.3                                        Fundamental Changes

 

The Loan Parties will not, and will cause their Subsidiaries not to, merge into,
amalgamate or consolidate with any other Person, or permit any other Person to
merge into, amalgamate or consolidate with it, or liquidate or dissolve, except
that, if at the time thereof and immediately after giving effect thereto, no
Default or Event of Default shall have occurred and be continuing, (i) any
Subsidiary may merge into or amalgamate with, or liquidate or dissolve into, a
Loan Party in a transaction in which such Loan Party is the surviving entity,
(ii) any Loan Party may merge or amalgamate with, or liquidate or dissolve into,
any other Person as long as the surviving corporation is, or simultaneously
therewith becomes, a Loan Party, (iii) any Subsidiary that is not a Loan Party
may merge into or amalgamate with, or liquidate or dissolve into, any other
Subsidiary that is not a Loan Party, provided, that any such merger or
amalgamation involving a Person that is not a wholly owned Subsidiary
immediately prior to such merger or amalgamation shall not be permitted unless
also permitted by SECTION 6.4, and (iv) the Borrowers and their Subsidiaries may
consummate the Canadian Restructuring and the Insurance Restructuring.

 

SECTION 6.4                                        Investments, Loans, Advances,
Guarantees and Acquisitions.  The Loan Parties will not, and will cause their
Subsidiaries not to, purchase, hold or acquire (including pursuant to any merger
or amalgamation with any Person that was not a wholly owned Subsidiary prior to
such merger or amalgamation) any capital stock, evidences of indebtedness or
other securities (including any option, warrant or other right to acquire any of
the foregoing) of, make or permit to exist any loans or advances to, guarantee
any obligations of, or make or permit to exist any investment or any other
interest in, any other Person, or purchase or otherwise acquire (in one
transaction or a series of transactions) any assets of any other Person
constituting a business unit, except for:

 

(a)                                 Permitted Investments;

 

(b)                                 investments existing on the Effective Date,
and set forth on Schedule 6.4, and any modification, renewal or extension
thereof; provided that the amount of any investment permitted pursuant to this
clause is not increased from the amount of such investment on the Effective Date
except pursuant to the terms of such investment as of the Effective Date, as a
result of undistributed earnings of the Person in whom such investment is made,
or as otherwise permitted by this Section 6.4;

 

(c)                                  loans, advances, and investments by any
Loan Party to or in, and guaranties by any Loan Party of the obligations of, any
other Loan Party or purchases by a Loan Party of Stock of another Loan Party
(other than Zale) or of assets constituting a business unit from another
Borrower, provided that any Loan Party or other Subsidiary of the Borrower
(except the ZC Partnership) making a loan or advance to another Loan Party is
subject to the Intercompany Subordination Agreement;

 

88

--------------------------------------------------------------------------------


 

(d)                                 loans, advances, or other investments by any
of the Loan Parties to or in, and guaranties by any Loan Party of the
obligations of, any of its respective Subsidiaries or purchases by a Loan Party
of stock of any Subsidiary or of assets constituting a business unit of a
Subsidiary, all in an amount not to exceed $20,000,000 in the aggregate for all
such loans, advances, guaranties, stock or asset purchases or other investments
made since the Effective Date;

 

(e)                                  accounts receivable created or acquired,
and deposits, prepayments and other credits to suppliers made, in the ordinary
course of business;

 

(f)                                   investments consisting of transfers of
Stock in a Excluded Subsidiary to any other Excluded Subsidiary, together with
any note or other securities issued by such other Excluded Subsidiary in
consideration of such transfer;

 

(g)                                  investments in registered investment
companies which invest solely in investments otherwise permitted by this
SECTION 6.4;

 

(h)                                 investments consisting of non-cash
consideration received as proceeds of asset dispositions permitted by
SECTION 6.5;

 

(i)                                     Reserved;

 

(j)                                    investments in Zale Stock, whether or not
permitted under SECTION 6.6 in connection with the satisfaction of the
Borrowers’ or a Subsidiary’s obligations under a 401(k) plan or an employee
Stock ownership plan and/or the Zale Omnibus Stock Incentive Plan or similar
employee benefit plans maintained by the Borrowers and their respective
Subsidiaries, or any of them;

 

(k)                                 investments consisting of Indebtedness
permitted by Section 6.1;

 

(l)                                     investments received in connection with
the bankruptcy or reorganization of, or settlement of delinquent accounts and
disputes with, customers and suppliers, in each case in the ordinary course of
business;

 

(m)                             loans or advances to employees, officers or
directors for the purpose of travel, entertainment or relocation in the ordinary
course of business not to exceed $2,000,000 in the aggregate at any time
outstanding;

 

(n)                                 acquisitions of assets or Stock (other than
the Stock of any of the Loan Parties) so long as (i) such assets or Stock
acquired are related to the business of one of the Loan Parties or their
Subsidiaries, (ii) the Payment Conditions are satisfied at the time of and after
giving effect to such acquisition, (iii) with respect to any such acquisitions
of Stock, if the entity so acquired is not an Excluded Subsidiary,
simultaneously with the occurrence of such acquisition, the entity so acquired
shall if it owns Inventory (A) be merged, amalgamated or consolidated with and
into one of the Loan Parties, (B) transfer all of its assets (other than those
required to satisfy liabilities) to the Loan Parties, or (C) become a Loan Party
under this Agreement and the other Loan Documents in accordance with
Section 5.13 hereof, and (iv) such acquisition shall have been approved by the
Board of Directors of the Person (or similar governing body if such Person is
not a corporation) which is the subject of such acquisition and such Person
shall not have announced that it will oppose such acquisition or shall not have
commenced any action which alleges that such acquisition shall violate
applicable law;

 

(o)                                 acquisitions of Zale Stock permitted by
Section 6.4(j) or repurchases of Zale Stock otherwise permitted by SECTION 6.6;

 

89

--------------------------------------------------------------------------------


 

(p)                                 Guarantees of obligations of a Subsidiary
other than any Canadian Loan Party in an amount not to exceed $10,000,000 in the
aggregate for all such Guarantees at any time outstanding;

 

(q)                                 Guarantees of the foreign currency and
hedging obligations of Zale Canada to meet the operating needs of the business
consistent with past practices;

 

(r)                                    Guarantees and warranties of Inventory
sold to customers in the ordinary course of business consistent with past
practices;

 

(s)                                   Guarantees by any Loan Party of
obligations of one or more Excluded Subsidiaries under repair, warranty or
diamond bond contracts in connection with such Loan Party’s and its
Subsidiaries’ ordinary course jewelry warranty programs;

 

(t)                                    investments consisting of extensions of
credit in the nature of accounts receivable or notes receivable arising from the
grant of trade credit in the ordinary course of business or consisting of and
loans and advances by a Loan Party to consignment vendors, secured by a Lien on
the inventory which has been, or will be, consigned to a Loan Party, in a
principal amount not to exceed the value of such consigned inventory, and which
are repayable out of the proceeds of the sale of such consigned inventory or
upon the return of such consigned inventory to the consignment vendor;

 

(u)                                 investments consisting of Hedging Agreements
permitted under Section 6.9;

 

(v)                                 investments in any Person existing at the
time such Person becomes a Subsidiary of any Loan Party pursuant to an
investment otherwise permitted under this Section 6.4, so long as such
investments were not made in contemplation of such Person becoming a Subsidiary;

 

(w)                               Guarantees of leases that do not constitute
Indebtedness, in each case entered into in the ordinary course of business;

 

(x)                                 Other investments in an aggregate amount not
to exceed $5,000,000; and

 

(y)                                 Other investments, if, at the time of such
investment and after giving effect thereto, the RP Conditions are satisfied.

 

Notwithstanding anything in this Agreement to the contrary, (a) exclusive of
Indebtedness of Zale Canada Co. to ZC Partnership permitted hereunder and
contractual liability insurance policies incurred in the ordinary course of
business, the aggregate outstanding amount of any and all transactions between
any or all of the Loan Parties, on the one hand, and any or all of the Excluded
Subsidiaries, on the other hand, that are covered by any of the clauses
(a) through (x) of this SECTION 6.4 shall not exceed $25,000,000 at any one
time, (b) in no event may proceeds of the ABL Priority Collateral be invested in
Permitted Investments or otherwise deposited in securities accounts, in each
case other than those Permitted Investments and deposits maintained in the Term
Securities Accounts, and (c) the Loan Parties shall cause the ZC Partnership not
to make any Investments in any other Person, other than Investments in Zale
Canada Co. consistent with past practice and otherwise permitted hereunder.

 

SECTION 6.5                                        Asset Sales.  (a) The Loan
Parties will not, and will cause their Subsidiaries not to, sell, transfer,
lease or otherwise dispose of any asset, including any Stock, nor will the Loan
Parties issue or permit any of their Subsidiaries to issue any additional shares
of its Stock in such Loan Party, except:

 

90

--------------------------------------------------------------------------------


 

(i)                                     (A) sales of Inventory in the ordinary
course of business (other than in connection with the closure of Stores), or
(B) used or surplus equipment, or (C) Permitted Investments and investments
permitted pursuant to Sections 6.4(g), (h), (i), and (j), in each case in the
ordinary course of business;

 

(ii)                                  sales, transfers and dispositions among
the Loan Parties and their respective Subsidiaries (excluding, however, any
sales, transfers and dispositions of Inventory or proceeds thereof, from any
Loan Party except to another Loan Party), provided, that any such sales,
transfers or dispositions involving a Subsidiary that is not a Loan Party shall
be made in compliance with Section 6.4 or SECTION 6.7 and otherwise in
compliance with this Agreement and the other Loan Documents;

 

(iii)                               transfers in connection with the Insurance
Restructuring;

 

(iv)                              Reserved;

 

(v)                                 issuances of shares of Stock of any Loan
Party to any other Loan Party or the issuance by Zale of shares of its Stock;

 

(vi)                              the natural expiration of intellectual
property licenses in accordance with the terms thereof;

 

(vii)                           transfers of assets permitted as investments
under Section 6.4;

 

(viii)                        Permitted Asset Sales provided that no Event of
Default or Cash Control Event has occurred and is continuing or would occur as a
result thereof; and

 

(ix)                              bulk sales or other dispositions of the Loan
Parties’ Inventory and Store fixtures not in the ordinary course of business in
connection with Store closures, at arm’s length; provided that such Store
closures and related Inventory dispositions shall not exceed, in any fiscal year
of the Borrowers, ten percent (10%) of the number of the Loan Parties’ Stores as
of the beginning of such fiscal year (net of new Store openings;; provided
further that unless the Co-Borrowing Base Agents otherwise agree, all sales of
Inventory in connection with any Store closings (in a single or series of
related transactions) of five percent (5%) or more of the number of the Loan
Parties’ Stores then in existence shall be conducted at Store locations pursuant
to a going out of business, liquidation or similar sale, in accordance with
liquidation agreements and with professional liquidators reasonably acceptable
to the Administrative Agent;

 

(x)                                 leases, subleases, or space leases, in each
case in the ordinary course of business and which do not materially interfere
with the business of any Loan Party; and

 

(xi)                              following the acquisition of a Person or
business permitted by Section 6.4(n) hereof, the sale or other disposition
(other than any sale or other disposition of the type described in
Section 6.5(a)(ix)) above of (A) assets of such Person or business which are
deemed by the Loan Parties to be surplus or unnecessary or (B) the assets of the
Loan Party which overlap with the assets of such Person or business or which
such Loan Party deems to have become surplus or unnecessary as a result of such
acquisition; provided that the fair market value of such assets shall not exceed
$10,000,000 in the aggregate in any fiscal year;

 

provided, that all sales, transfers, leases and other dispositions permitted
hereby shall be made at arm’s length and for fair value (other than sales,
transfers and other dispositions permitted under clause (ii));

 

91

--------------------------------------------------------------------------------


 

and further provided, that the authority granted hereunder may be terminated in
whole or in part by the Administrative Agent upon the occurrence and during the
continuance of any Event of Default.

 

(b)                                 The Loan Parties will not, and will cause
their Subsidiaries not to, sell, transfer, lease or otherwise dispose of
receipts from credit card processors of the Loan Parties.

 

SECTION 6.6                                        Restricted Payments; Certain
Payments of Indebtedness

 

(a)                                 The Loan Parties will not, and will cause
their Subsidiaries not to, declare or make, or agree to pay or make, directly or
indirectly, any Restricted Payment, except that

 

(i)                                     the Loan Parties may make Restricted
Payments so long as the RP Conditions are satisfied at the time of the making of
and after giving effect to such Restricted Payment;

 

(ii)                                  Any Loan Party may make a Restricted
Payment to any other Loan Party;

 

(iii)                               Any Excluded Subsidiary may make a
Restricted Payment to another Excluded Subsidiary or to a Loan Party;

 

(iv)                              Any Subsidiary may make Restricted Payments
ratably to the holders of the Stock of such Subsidiary;

 

(v)                                 Zale may make repurchases of Stock in Zale
deemed to occur upon exercise of stock options or warrants if such Stock
represents a portion of the exercise price of such options or warrants, in each
case, to the extent not made in cash; and

 

(vi)                              to the extent constituting a Restricted
Payment, the issuance of shares of common Stock of Zale pursuant to the Warrant
Agreement.

 

(b)                                 The Loan Parties will not at any time, make
or agree to pay or make, directly or indirectly any payment or other
distribution (whether in cash, securities or other property) of or in respect of
principal of or interest on any Indebtedness (other than intercompany
Indebtedness owed to any Loan Party and payments made in connection with the
Canadian Restructuring), or any payment or other distribution (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such Indebtedness, except (i) payment of regularly scheduled
payments or mandatory prepayments of principal, interest and premium, if any,
arising solely with respect to such payment in respect of any Indebtedness
permitted under Section 6.1 hereof, (ii) if the Payment Conditions are satisfied
at the time of the making of and after giving effect to such payment, provided
that no such payment shall reduce the principal balance of the Term Loan to an
amount less than $80,000,000 prior to January 15, 2013; and (iii) Permitted
Refinancings of Indebtedness permitted under Section 6.1.

 

Notwithstanding anything to the contrary in this Agreement, the Loan Parties
shall cause the ZC Partnership to not make any Restricted Payment to any other
Person, other than Restricted Payments to any Loan Party consistent with past
practice and other than pursuant to the Canadian Restructuring.

 

SECTION 6.7                                        Transactions with
AffiliatesExcept as set forth on Schedule 6.7 hereto, the Loan Parties will not,
and will cause their Subsidiaries not to, at any time sell, lease or otherwise
transfer any property or assets to, or purchase, lease or otherwise acquire any
property or assets from, or otherwise engage in any other transactions with, any
of their respective Affiliates, except (a) transactions in the ordinary course
of business that are at prices and on terms and conditions not less favorable to
the Loan

 

92

--------------------------------------------------------------------------------


 

Parties than could be obtained on an arm’s length basis from unrelated third
parties, (b) transactions among the Loan Parties, (c) transactions among
Excluded Subsidiaries, (d) transactions permitted under Section 6.4 hereof with
any Excluded Subsidiary or with Person that is an Affiliate (but not a
Subsidiary) by reason of the ownership by Zale or any of its Subsidiaries of
Stock of such Person, (e) customary fees paid, and reimbursement of reasonable
expenses, to members of the board of directors of Zale or any of its
Subsidiaries, and (f) customary compensation (including salaries and bonuses)
paid, and reimbursement of reasonable expenses, to officers and employees of
Zale or any Subsidiary of Zale.

 

SECTION 6.8                                        Financial Covenants.

 

During the continuance of a Covenant Compliance Event, the Loan Parties shall
not permit the Fixed Charge Coverage Ratio, calculated for any Reference Period
as of the last day of each fiscal month commencing with the fiscal month
immediately prior to the date that the Covenant Compliance Event occurs, to be
less than 1.00:1.00.

 

SECTION 6.9                                        Hedging AgreementThe Loan
Parties shall not, and shall cause their Subsidiaries not to, enter into any
Hedging Agreement except for Hedging Agreements used solely as a risk management
strategy and/or hedge against changes resulting from market operations in
accordance with policies approved by the Board of Directors of Zale or Zale
Delaware.

 

SECTION 6.10                                 Reserved

 

SECTION 6.11                                 Canadian Plans.  None of the Loan
Parties nor any of their Subsidiaries will permit any of the following:

 

(a)                                 become party to, or liable under, any
Canadian Plan which provides benefits on a defined benefit basis, and the
existence of any unfunded, solvency, or deficiency on windup liability or any
accumulated funding deficiency (whether or not waived), or of any amount of
unfunded benefit liabilities in respect of any Canadian Plan;

 

(b)                                 failure to pay any amounts required to be
paid by it or them when due;

 

(c)                                  the existence of any liability upon it or
them or Lien on any of its or their property in respect of any Canadian Plan;

 

(d)                                 failure to make all required contributions
to any Canadian Plan when due; and

 

(e)                                  engaging in a prohibited transaction or
violation of the fiduciary responsibility rules with respect to any Canadian
Plan that could reasonably be expected to result in liability.

 

SECTION 6.12                                 Burdensome AgreementsNone of the
Loan Parties or any of their Subsidiaries shall enter into or permit to exist
any contractual obligation (other than this Agreement, any other Loan Document
or under the Term Loan) that (a) requires the grant of a Lien to secure an
obligation of such Person if a Lien is granted to secure the Obligations, or
(b) limits the ability (i) of any Subsidiary to make Restricted Payments or
other distributions to any Loan Party or to otherwise transfer property to or
invest in a Loan Party, (ii) of any Subsidiary to Guarantee the Obligations,
(iii) of any Subsidiary to make or repay loans to a Loan Party, or (iv) of the
Loan Parties or any Subsidiary to create, incur, assume or suffer to exist Liens
on property of such Person in favor of the Collateral Agent; provided, however,
that this clause (iv) shall not prohibit (A) encumbrances or restrictions under
this Agreement and the other Loan Documents; (B) encumbrances or restrictions
under the Term Loan Agreement or any Permitted Refinancing in respect thereof,
in each case, so long as the encumbrances and restrictions thereunder are

 

93

--------------------------------------------------------------------------------


 

no more onerous, when taken as a whole, to any Loan Party or Subsidiary than
those contained in the Term Loan Agreement as in effect on the Effective Date); 
(C) customary encumbrances or restrictions in joint venture agreements, asset
sale agreements, sale-leaseback agreements, stock sale agreements and other
similar agreements, which restrictions relate solely to the activities of such
joint venture or are otherwise applicable only to the assets that are the
subject to such agreement; (D) customary encumbrances or restrictions contained
in sales of, or in agreements relating to the sale of Stock or assets of any
Subsidiary of a Loan Party pending such sale, provided that such encumbrances
and restrictions apply only to the Subsidiary of a Loan Party to be sold and
such sale is permitted hereunder; (E) any such agreement imposed in connection
with consignment agreements entered into in the ordinary course of business;
(F) any such restriction contained in agreements pertaining to Indebtedness of
Excluded Subsidiaries permitted hereunder; (G) customary anti-assignment
provisions contained in agreements entered into in the ordinary course of
business; (H) customary subordination of subrogation, contribution and similar
claims contained in guaranties permitted hereunder; (I) encumbrances described
on Schedule 6.12; (J) on cash deposits or other deposits imposed by customers
under contracts entered into in the ordinary course of business; (K) on the
transfer, lease, or license of any property or asset of any Loan Party in effect
on the Effective Date that were entered into in the ordinary course of business,
and (L) encumbrances or restrictions in documents governing Indebtedness assumed
or incurred under Section 6.4(n) or existing with respect to any Person or the
property or assets of such Person acquired by a Loan Party or any Subsidiary of
a Loan Party in an acquisition permitted hereunder, provided that such
encumbrances and restrictions are not applicable to any Person or the property
or assets of any Person other than such acquired Person or the property or
assets of such acquired Person and were not made in anticipation of such
acquisition.

 

SECTION 6.13                                 Amendment of Material Documents.

 

None of the Loan Parties or any of their Subsidiaries shall amend, modify or
waive any of a Loan Party’s or such Subsidiary’s rights under (a) its
organization documents in a manner materially adverse to the Secured Parties,
(b) any agreement or document evidencing Material Indebtedness (other than the
Term Loan) unless such amendment, modification or waiver would not result in a
Default or Event of Default, would not be materially adverse to the Lenders or
the other Secured Parties and would not be reasonably likely to have a Material
Adverse Effect, or (c) any Term Loan (other than on account of any Permitted
Refinancing thereof), to the extent that such amendment, modification or waiver
would be inconsistent with the terms of the Intercreditor Agreement, would
result in a Default or Event of Default under any of the Loan Documents, or
otherwise would be reasonably likely to have a Material Adverse Effect.

 

SECTION 6.14                                 Change in Nature of Business

 

The Loan Parties shall not engage in any line of business substantially other
than the sale and distribution of watches, gemstones, jewelry, giftware and
related items and services, insurance and other related financial products and
any business substantially related, ancillary, or incidental thereto.

 

ARTICLE VII
EVENTS OF DEFAULT

 

SECTION 7.1                                        Events of Default.  If any of
the following events (“Events of Default”) shall occur:

 

(a)                                 the Loan Parties shall fail to pay any
principal of any Loan or any reimbursement obligation in respect of any L/C
Disbursement when and as the same shall become due and payable, whether at the
due date thereof or at a date fixed for prepayment thereof or otherwise;

 

94

--------------------------------------------------------------------------------


 

(b)                                 the Loan Parties shall fail to pay any
interest on any Loan or fee or any other amount (other than an amount referred
to in clause (a) of this Article) payable under this Agreement or any other Loan
Document, within three (3) Business Days of the date when the same shall become
due and payable;

 

(c)                                  any representation, warranty, certification
or statement made or deemed made by or on behalf of any Loan Party in or in
connection with any Loan Document or any amendment or modification thereof or
waiver thereunder, or in any report, certificate, financial statement or other
document furnished pursuant to or in connection with any Loan Document or any
amendment or modification thereof or waiver thereunder, shall prove to have been
incorrect in any material respect (except that such materiality qualifier shall
not be applicable to any representations, warranties, certifications or
statements that already are qualified or modified by materiality in the text
thereof) when made or deemed made;

 

(d)                                 the Loan Parties or their Subsidiaries shall
fail to observe or perform any covenant, condition or agreement contained:

 

(i)                                     in SECTION 2.21, SECTION 5.2,
SECTION 5.3(b), SECTION 5.7, SECTION 5.9, SECTION 5.12, SECTION 5.15 or in
ARTICLE VI; and

 

(ii)                                  in SECTION 5.1(f), and such failure shall
continue unremedied for a period of one Business Day after notice thereof from
the Administrative Agent to the Borrowers;

 

(e)                                  any Loan Party or any of its Subsidiaries
shall fail to observe or perform any covenant, condition or agreement contained
in any Loan Document (other than those specified in clause (a), (b), (c), or
(d) of this Article), and such failure shall continue unremedied for a period of
thirty (30) days after notice thereof from the Administrative Agent to Zale
(which notice will be given at the request of any Lender);

 

(f)                                   any Loan Party or any of its Subsidiaries
shall fail to make any payment (whether of principal or interest and regardless
of amount) in respect of any Material Indebtedness when and as the same shall
become due and payable (after giving effect to the expiration of any grace or
cure period set forth therein);

 

(g)                                  any event or condition occurs that results
in any Material Indebtedness becoming due prior to its scheduled maturity or
that enables or permits (with or without the giving of notice, the lapse of time
or both) the holder or holders of any such Material Indebtedness or any trustee
or agent on its or their behalf to cause any such Material Indebtedness to
become due, or to require the prepayment, repurchase, redemption or defeasance
thereof, prior to its scheduled maturity; provided, however, that this clause
(g) shall not apply to (x) secured Indebtedness that becomes due as a result of
the voluntary sale or transfer of the property or assets securing such
Indebtedness, if such sale or transfer is permitted under this Agreement and
under the documents providing for such Indebtedness, or (y) to mandatory
prepayments under Material Indebtedness that are not due as a result of a
default under the documents providing for such Indebtedness;

 

(h)                                 an involuntary proceeding shall be commenced
or an involuntary petition shall be filed seeking (i) liquidation,
reorganization, arrangement or other relief in respect of any Loan Party or its
debts, or of a substantial part of its assets, under any Debtor Relief Law now
or hereafter in effect or (ii) the appointment of a receiver, interim receiver,
national receiver, monitor, trustee, custodian, sequestrator, conservator or
similar official for any Loan Party or for a substantial part of its assets,
and, in any such case, such proceeding or petition shall continue undismissed
for 60 days or an order or decree approving or ordering any of the foregoing
shall be entered and continue unstayed and in effect for 60 days;

 

95

--------------------------------------------------------------------------------


 

(i)                                     any Loan Party or any of its
Subsidiaries shall (i) voluntarily commence any proceeding or file any petition,
proposal, or notice seeking liquidation, reorganization or other relief under
any Debtor Relief Law now or hereafter in effect, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in clause (h) of this Article, (iii) apply for
or consent to the appointment of a receiver, interim receiver, national
receiver, monitor, trustee, custodian, sequestrator, conservator or similar
official for any Loan Party or any of its Subsidiaries or for a substantial part
of its assets, (iv) file an answer admitting the material allegations of a
petition filed against it in any such proceeding, (v) make a general assignment
for the benefit of creditors or (vi) take any action for the purpose of
effecting any of the foregoing;

 

(j)                                    any Loan Party or any of its Subsidiaries
shall become unable, admit in writing its inability or fail generally to pay its
debts as they become due;

 

(k)                                 one or more uninsured judgments for the
payment of money in an aggregate amount in excess of $10,000,000 shall be
rendered against any Loan Party or any of its Subsidiaries or any combination
thereof and the same shall remain undischarged for a period of 30 consecutive
days during which execution shall not be effectively stayed, or any action shall
be legally taken by a judgment creditor to attach or levy upon any material
assets of any Loan Party or any of its Subsidiaries to enforce any such
judgment;

 

(l)                                     (i)                                    
any challenge by or on behalf of any Loan Party or any of its Subsidiaries to
the validity of any Loan Document or the applicability or enforceability of any
Loan Document strictly in accordance with the subject Loan Document’s terms or
which seeks to void, avoid, limit, or otherwise adversely affect any security
interest created by or in any Loan Document or any payment made pursuant
thereto.

 

(ii)                                  any challenge by or on behalf of any other
Person to the validity of any Loan Document or the applicability or
enforceability of any Loan Document strictly in accordance with the subject Loan
Document’s terms, or which seeks to void, avoid, limit, or otherwise adversely
affect the Agents’, the Lenders’ and the other Secured Parties’ rights under the
Intercreditor Agreement or any security interest created by or in any Loan
Document or any payment made pursuant thereto, in each case, as to which an
order or judgment has been entered adverse to the Agents, the Lenders and the
other Secured Parties.

 

(iii)                               any Lien purported to be created under any
Security Document shall cease to be, or shall be asserted by any Loan Party or
any of its Subsidiaries not to be, a valid and perfected Lien on any Collateral,
with the priority required by the applicable Security Document, except as a
result of the sale or other disposition of the applicable Collateral in a
transaction permitted under the Loan Documents;

 

(m)                             a Change in Control shall occur;

 

(n)                                 Reserved;

 

(o)                                 the indictment of, or institution of any
legal process or proceeding against, any Loan Party or any of its Subsidiaries,
under any federal, state, provincial, municipal, foreign and other civil or
criminal statute, rule, regulation, order, or other requirement having the force
of law where the relief, penalties, or remedies sought or available include the
forfeiture of any material property of any Loan Party or any of its Subsidiaries
and/or the imposition of any stay or other order, the effect of which could
reasonably be to restrain in any material way the conduct by the Loan Parties or
any of its Subsidiaries, taken as a whole, of their business in the ordinary
course;

 

96

--------------------------------------------------------------------------------


 

(p)                                 the termination or attempted termination of
any Facility Guarantee except as expressly permitted hereunder or under any
other Loan Document;

 

(q)                                 except as otherwise permitted hereunder, the
determination by any Loan Party or any of its Subsidiaries, whether by vote of
such Loan Party’s or Subsidiary’s board of directors or otherwise to: generally
suspend the operation of such Loan Party’s or such Subsidiary’s business in the
ordinary course, liquidate all or a material portion of such Loan Party’s or
such Subsidiary’s assets or Store locations, or employ an agent or other third
party to conduct any so-called store closing, store liquidation or
“Going-Out-Of-Business” sales for such Loan Party’s or Subsidiary’s Stores
generally; or

 

(r)                                    (i) An ERISA Event occurs with respect to
a Pension Plan or Multiemployer Plan which has resulted or could reasonably be
expected to result in liability of any Loan Party under Title IV of ERISA to the
Pension Plan, Multiemployer Plan or the PBGC in an aggregate amount in excess of
$10,000,000 or which would reasonably likely result in a Material Adverse
Effect, or (ii) a Loan Party or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of $10,000,000 or which
would reasonably likely result in a Material Adverse Effect;

 

then, and in every such event (other than an event with respect to any Loan
Party or any of its Subsidiaries described in clause (h) or (i) of this
SECTION 7.1), and at any time thereafter during the continuance of such event,
the Administrative Agent may, and at the request of the Required Lenders shall,
by notice to the Borrowers, take either or both of the following actions, at the
same or different times: (i) terminate the Commitments of each Lender to make
Loans and any obligation of the L/C Issuer to issue Letters of Credit, and
thereupon the Commitments and such obligations shall terminate immediately, and
(ii) declare the Loans and the other Loan Agreement Obligations then outstanding
to be due and payable in whole (or in part, in which case any principal not so
declared to be due and payable may thereafter be declared to be due and
payable), and thereupon the principal of the Loans and other Loan Agreement
Obligations so declared to be due and payable, together with accrued interest
thereon and all fees and other Obligations of the Loan Parties accrued hereunder
and under the other Loan Documents, shall become due and payable immediately,
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by the Loan Parties; and (iii) require the Loan Parties to
furnish cash collateral in an amount equal to 103% of the Letter of Credit
Outstandings, and in case of any event with respect to any Loan Party or any of
its Subsidiaries described in clause (h) or (i) of this SECTION 7.1, the
Commitments shall automatically terminate and the principal of the Loans then
outstanding, together with accrued interest thereon and all fees and other Loan
Agreement Obligations of the Loan Parties accrued hereunder and under the other
Loan Documents, shall automatically become due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Loan Parties.

 

SECTION 7.2                                        When Continuing.  For all
purposes under this Agreement, each Default and Event of Default that has
occurred shall be deemed to be continuing at all times thereafter unless it
either (a) is cured or corrected or (b) is waived in writing by the Lenders in
accordance with SECTION 9.2.

 

SECTION 7.3                                        Remedies on Default.  In case
any one or more of the Events of Default shall have occurred and be continuing,
and whether or not the maturity of the Loans shall have been accelerated
pursuant hereto, the Agents may proceed to protect and enforce their rights and
remedies under this Agreement, the Notes or any of the other Loan Documents by
suit in equity, action at law or other appropriate proceeding, whether for the
specific performance of any covenant or agreement contained in this Agreement
and the other Loan Documents or any instrument pursuant to which the Obligations
are evidenced, and, if such amount shall have become due, by declaration or
otherwise,

 

97

--------------------------------------------------------------------------------


 

proceed to enforce the payment thereof or any other legal or equitable right of
the Agents or the Lenders. No remedy herein is intended to be exclusive of any
other remedy and each and every remedy shall be cumulative and shall be in
addition to every other remedy given hereunder or now or hereafter existing at
law or in equity or by statute or any other provision of law.

 

SECTION 7.4                                        Application of Proceeds.
After the exercise of remedies provided for in Sections 7.1 or 7.3 (or after the
Obligations have automatically become immediately due and payable and the Letter
of Credit Outstandings have automatically been required to be cash
collateralized as set forth in the proviso to Section 7.1) and the
Administrative Agent, Collateral Agent, any Co-Borrowing Base Agent or any other
Secured Party, as the case may be, receives any monies in connection with the
enforcement of this Agreement or any of the Security Documents or other Loan
Documents, or otherwise with respect to the realization upon, or disposition of,
any of the Collateral, such monies shall be distributed for application as
follows:

 

(a)                                 First, to the payment of, or (as the case
may be) the reimbursement of the Administrative Agent, the Collateral Agent and
any Co-Borrowing Base Agent for or in respect of all reasonable costs, expenses,
disbursements, indemnities, and losses which shall have been incurred or
sustained by the Administrative Agent, the Collateral Agent or such Co-Borrowing
Base Agent in connection with the collection of such monies by the
Administrative Agent, the Collateral Agent or such Co-Borrowing Base Agent, for
the exercise, protection or enforcement by the Administrative Agent, the
Collateral Agent or such Co-Borrowing Base Agent of all or any of the rights,
remedies, powers and privileges of the Administrative Agent, the Collateral
Agent or such Co-Borrowing Base Agent under this Agreement or any of the other
Loan Documents or in respect of the Collateral, or in support of any provision
of adequate indemnity to the Administrative Agent, the Collateral Agent or such
Co-Borrowing Base Agent against any taxes or liens which by law shall have, or
may have, priority over the rights of the Administrative Agent,  the Collateral
Agent or such Co-Borrowing Base Agent to such monies;

 

(b)                                 Second, to payment of that portion of the
Loan Agreement Obligations for or in respect of all reasonable costs, expenses,
disbursements, indemnities, and losses which shall have been incurred or
sustained by the Issuing Banks and the Revolving Lenders (including expenses and
indemnities due under Section 9.3 hereof) (other than principal, interest and
fees) payable to the Revolving Lenders and the Issuing Banks, ratably among them
in proportion to the amounts described in this clause Second payable to them;

 

(c)                                  Third, to the extent not previously
reimbursed by the Lenders, to payment to the Administrative Agent of that
portion of the Loan Agreement Obligations constituting principal and accrued and
unpaid interest on any Permitted Overadvances;

 

(d)                                 Fourth, payment to the Swingline Lender of
that portion of the Loan Agreement Obligations constituting principal and
accrued and unpaid interest on the Swingline Loans;

 

(e)                                  Fifth, to payment of that portion of the
Loan Agreement Obligations constituting accrued and unpaid interest and fees on
the Revolving Loans, Letter of Credit Outstandings and other Loan Agreement
Obligations, and fees (including Letter of Credit Fees), ratably among the
Tranche A Lenders and the Issuing Banks in proportion to the respective amounts
described in this clause Fifth payable to them;

 

(f)                                   Sixth, to payment of that portion of the
Loan Agreement Obligations constituting unpaid principal of the Revolving Loans,
ratably among the Tranche A Lenders in proportion to the respective amounts
described in this clause Seventh held by them;

 

98

--------------------------------------------------------------------------------


 

(g)                                  Seventh, to the Administrative Agent for
the account of the Issuing Banks, to cash collateralize the Letter of Credit
Outstandings;

 

(h)                                 Eighth, to payment of that portion of the
Loan Agreement Obligations constituting accrued and unpaid interest and fees on
the FILO Loans and fees, ratably among the FILO Lenders in proportion to the
respective amounts described in this clause Ninth payable to them;

 

(i)                                     Ninth, to payment of that portion of the
Loan Agreement Obligations constituting unpaid principal of the FILO Loans,
ratably among the FILO Lenders in proportion to the respective amounts described
in this clause Tenth held by them;

 

(j)                                    Tenth, to payment of all other Loan
Agreement Obligations (including without limitation the cash collateralization
of unliquidated indemnification obligations, ratably among the Secured Parties
in proportion to the respective amounts described in this clause Eleventh held
by them;

 

(k)                                 Eleventh, to payment of that portion of the
Obligations arising from Cash Management Services, ratably among the Secured
Parties in proportion to the respective amounts described in this clause Twelfth
held by them;

 

(l)                                     Twelfth, to payment of all other
Obligations arising from Bank Products, ratably among the Secured Parties in
proportion to the respective amounts described in this clause Thirteenth held by
them;

 

(m)                             Thirteenth, to payment of all other Obligations,
ratably among the Secured Parties in proportion to the respective amounts
described in this clause Fifteenth held by them;

 

(n)                                 Fourteenth, upon payment and satisfaction in
full, or other provisions for payment in full satisfactory to the Lenders and
the Administrative Agent, the Collateral Agent and the Co-Borrowing Base Agents
of all of the Obligations, to the payment of any obligations required to be paid
pursuant to §9-608(a)(1)(C) or 9-615(a)(3) of the Uniform Commercial Code of the
State of New York and Section 64(1)(a) and (b) of the PPSA (Ontario) and all
equivalent provisions of any other PPSA legislation; and

 

(o)                                 Last, the balance, if any, after all of the
Obligations have been indefeasibly paid in full, to the Loan Parties or as
otherwise required by law or contract.

 

Amounts used to cash collateralize the Letters of Credit Outstandings pursuant
to clause Eighth above shall be applied to satisfy drawings under such Letters
of Credit as they occur.  If any amount remains on deposit as cash collateral
after all Letters of Credit have either been fully drawn or expired, such
remaining amount shall be applied to the other Obligations, if any, in the order
set forth above.

 

ARTICLE VIII
THE AGENTS

 

SECTION 8.1                                        Administration by the
Agents.  The Collateral Agent, each Co-Borrowing Base Agent, each Lender and
each Issuing Bank hereby irrevocably designates Bank of America as
Administrative Agent under this Agreement and the other Loan Documents. The
general administration of the Loan Documents shall be by the Administrative
Agent. The Collateral Agent, the Co-Borrowing Base Agents, the Lenders and the
Issuing Banks each hereby irrevocably authorizes the Administrative Agent (i) to
enter into the Loan Documents to which it is a party and (ii) at its discretion,
to take or refrain from taking such actions as agent on its behalf and to
exercise or refrain from exercising such powers under the Loan Documents and the
Notes as are delegated by the terms hereof or thereof, as appropriate, together

 

99

--------------------------------------------------------------------------------


 

with all powers reasonably incidental thereto.  The Administrative Agent shall
have no duties or responsibilities except as set forth in this Agreement and the
remaining Loan Documents, nor shall it have any fiduciary relationship with any
other Secured Party, and no implied covenants, responsibilities, duties,
obligations, or liabilities shall be read into the Loan Documents or otherwise
exist against the Administrative Agent.

 

SECTION 8.2                                        The Collateral Agent.  Each
Lender, each Co-Borrowing Base Agent, the Administrative Agent and each Issuing
Bank hereby irrevocably (a) designate Bank of America as Collateral Agent under
this Agreement and the other Loan Documents, (b) authorize the Collateral Agent
to enter into the other Loan Documents to which it is a party and to perform its
duties and obligations thereunder and (c) agree and consent to all of the
provisions of the Security Documents.  All Collateral shall be held or
administered by the Collateral Agent (or its duly-appointed agent) for its
benefit and for the ratable benefit of the other Secured Parties. Any proceeds
received by the Collateral Agent from the foreclosure, sale, lease or other
disposition of any of the Collateral and any other proceeds received pursuant to
the terms of the Security Documents or the other Loan Documents shall be paid
over to the Administrative Agent for application as provided in SECTION 2.18,
SECTION 2.22, or SECTION 7.4, as applicable. The Collateral Agent shall have no
duties or responsibilities except as set forth in this Agreement and the other
Loan Documents, nor shall it have any fiduciary relationship with any other
Secured Party, and no implied covenants, responsibilities, duties, obligations,
or liabilities shall be read into the Loan Documents or otherwise exist against
the Collateral Agent.

 

SECTION 8.3                                        The Co-Borrowing Base
Agents.  Each Lender, the Administrative Agent, the Collateral Agent and each
Issuing Bank hereby irrevocably designates each of Bank of America and Wells
Fargo individually, as a Co-Borrowing Base Agent, and collectively, as the
Co-Borrowing Base Agents under this Agreement and the other Loan Documents and
hereby irrevocably authorizes each of the Co-Borrowing Base Agents at its
discretion, to take or refrain from taking such actions as agent on its behalf
and to exercise or refrain from exercising such powers under the Loan Documents
as are delegated by the terms hereof or thereof, as appropriate, together with
all powers reasonably incidental thereto.  No Co-Borrowing Base Agent shall have
any duties or responsibilities except as set forth in this Agreement and the
Co-Borrowing Base Agent Rights Agreement, nor shall it have any fiduciary
relationship with any other Secured Party, and no implied covenants,
responsibilities, duties, obligations, or liabilities shall be read into the
Loan Documents or otherwise exist against any Co-Borrowing Base Agent.  The
rights of each Co-Borrowing Base Agent are set forth in the Co-Borrowing Base
Agent Rights Agreement.

 

SECTION 8.4                                        Reserved

 

SECTION 8.5                                        Agreement of Applicable
Lenders.

 

(a)                                 Upon any occasion requiring or permitting an
approval, consent, waiver, election or other action on the part of only the
Applicable Lenders, action shall be taken by the Agents for and on behalf or for
the benefit of all Lenders upon the direction of the Applicable Lenders, and any
such action shall be binding on all Lenders.  No amendment, modification,
consent, or waiver shall be effective except in accordance with the provisions
of SECTION 9.2.

 

(b)                                 Upon the occurrence of an Event of Default,
the Agents shall take such action with respect thereto as may be reasonably
directed by the Required Lenders; provided, that unless and until the Agents
shall have received such directions, the Agents may (but shall not be obligated
to) take such action as they shall deem advisable in the best interests of the
Lenders. In no event shall the Agents be required to comply with any such
directions to the extent that the Agents believe that the Agents’ compliance
with such directions would be unlawful.

 

100

--------------------------------------------------------------------------------


 

SECTION 8.6                                        Liability of Agents.

 

(a)                                 Each of the Agents and each of the
Co-Borrowing Base Agents, when acting on behalf of the Lenders and the Issuing
Banks, may execute any of its respective duties under this Agreement by or
through any of its respective officers, agents and employees, and none of the
Agents, the Co-Borrowing Base Agents nor their respective directors, officers,
agents or employees shall be liable to the Lenders or the Issuing Banks or any
of them for any action taken or omitted to be taken in good faith, or be
responsible to the Lenders or the Issuing Banks or to any of them for the
consequences of any oversight or error of judgment, or for any loss, except to
the extent of any liability imposed by law by reason of such Agent’s or such
Co-Borrowing Base Agent’s own gross negligence or willful misconduct. The
Agents, the Co-Borrowing Base Agents and their respective directors, officers,
agents and employees shall in no event be liable to the Lenders or the Issuing
Banks or to any of them for any action taken or omitted to be taken by them
pursuant to instructions received by them from the Applicable Lenders, or in
reliance upon the advice of counsel selected by it. Without limiting the
foregoing, none of the Agents or the Co-Borrowing Base Agents, nor any of their
respective directors, officers, employees, or agents shall be responsible to any
Lender or any Issuing Bank for the due execution, validity, genuineness,
effectiveness, sufficiency, or enforceability of, or for any statement, warranty
or representation in, this Agreement, any Loan Document or any related
agreement, document or order, or shall be required to ascertain or to make any
inquiry concerning the performance or observance by any Loan Party of any of the
terms, conditions, covenants, or agreements of this Agreement or any of the Loan
Documents.

 

(b)                                 None of the Agents, the Co-Borrowing Base
Agents, nor any of their respective directors, officers, employees, or agents
shall have any responsibility to the Loan Parties on account of the failure or
delay in performance or breach by any Lender (other than by the Agent or any
Co-Borrowing Base Agent in its capacity as a Lender) or any Issuing Bank of any
of their respective obligations under this Agreement or the Notes or any of the
Loan Documents or in connection herewith or therewith.

 

(c)                                  The Administrative Agent, the Collateral
Agent and each Co-Borrowing Base Agent, each in such capacities hereunder, shall
be entitled to rely on any communication, instrument, or document reasonably
believed by such Person to be genuine or correct and to have been signed or sent
by a person or persons believed by such Person to be the proper Person or
Persons, and, such Person shall be entitled to rely on advice of legal counsel,
independent public accountants, and other professional advisers and experts
selected by such Person. The Agents shall not be responsible for the negligence
or misconduct of any Persons except to the extent that a court of competent
jurisdiction determines in a final and non-appealable judgment that the Agents
acted with gross negligence or willful misconduct in the selection of such
Persons.

 

(d)                                 It is understood and agreed that the use of
the term “agent” herein or in any other Loan Documents (or any other similar
term) with reference to any Agent is not intended to connote any fiduciary or
other implied (or express) obligations arising under agency doctrine of any
applicable law. Instead such term is used as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
contracting parties.

 

SECTION 8.7                                        Reimbursement and
Indemnification.  Each Lender agrees (a) to reimburse (x) each Agent and each
Co-Borrowing Base Agent (in such capacities and not solely as a Lender) for such
Lender’s Commitment Percentage of any expenses and fees incurred by such Agent
or Co-Borrowing Base Agent for the benefit of the Lenders or any Issuing Bank
under this Agreement, the Notes and any of the Loan Documents, including,
without limitation, counsel fees and compensation of agents and employees paid
for services rendered on behalf of the Lenders or the Issuing Banks, and any
other expense incurred in connection with the operations or enforcement thereof
in each case not reimbursed by the Loan Parties and (y) each Agent and each
Co-Borrowing Base Agent (in such capacities and not

 

101

--------------------------------------------------------------------------------


 

solely as a Lender) for such Lender’s Commitment Percentage of any expenses of
such Agent or Co-Borrowing Base Agent incurred for the benefit of the Lenders or
the Issuing Banks that the Loan Parties have agreed to reimburse pursuant to
SECTION 9.3 and have failed to so reimburse and (b) to indemnify and hold
harmless each Agent and each Co-Borrowing Base Agent and any of its directors,
officers, employees, or agents, on demand, in the amount of such Lender’s
Commitment Percentage, from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses, or
disbursements of any kind or nature whatsoever which may be imposed on, incurred
by, or asserted against it or any of them in any way relating to or arising out
of this Agreement, the Notes or any of the Loan Documents or any action taken or
omitted by it or any of them under this Agreement, the Notes or any of the Loan
Documents to the extent not reimbursed by the Loan Parties (except such as shall
result from their respective gross negligence or willful misconduct).

 

SECTION 8.8                                        Rights of Agents.  It is
understood and agreed that any Person serving as the Administrative Agent, the
Collateral Agent or a Co-Borrowing Base Agent shall have the same rights and
powers hereunder (including the right to give such instructions) in its capacity
as a Lender as the other Lenders and may exercise such rights and powers, as
well as its rights and powers under other agreements and instruments to which it
is or may be party, and engage in other transactions with the Borrowers, as
though it were not the Administrative Agent, the Collateral Agent or a
Co-Borrowing Base Agent, as applicable, of the Lenders under this Agreement. 
Such Persons and their Affiliates may accept deposits from, lend money to, and
generally engage in any kind of commercial or investment banking, trust,
advisory or other business with the Loan Parties and their Affiliates as if such
Persons were not the Administrative Agent, the Collateral Agent or a
Co-Borrowing Base Agent hereunder.

 

SECTION 8.9                                        Independent Lenders and
Issuing Bank.  The Lenders and the Issuing Banks each acknowledge that they have
decided to enter into this Agreement and to make the Loans or issue the Letters
of Credit hereunder based on their own analysis of the transactions contemplated
hereby and of the creditworthiness of the Loan Parties and agrees that the
Agents and the Co-Borrowing Base Agents shall bear no responsibility therefor.

 

SECTION 8.10                                 Notice of Transfer.  The Agents may
deem and treat a Lender party to this Agreement as the owner of such Lender’s
portion of the Loans for all purposes, unless and until, and except to the
extent, an Assignment and Acceptance shall have become effective as set forth in
Section 9.4(b).

 

SECTION 8.11                                 Relation Among the Lenders.  The
Lenders are not partners or co-venturers, and no Lender shall be liable for the
acts or omissions of, or (except as otherwise set forth herein in case of any
Agent or any Co-Borrowing Base Agent) authorized to act for, any other Lender.

 

SECTION 8.12                                 Successor Agent.  Any Agent may
resign at any time by giving five (5) Business Days’ written notice thereof to
the Lenders, each Issuing Bank, the other Agent, the Co-Borrowing Base Agents
and the Borrowers. Any Agent which the Required Supermajority Lenders have
determined to be, and continues to be, a Defaulting Lender (subject to
Section 2.31(b)) may be removed by the Required Supermajority Lenders. Upon any
such resignation or removal of any Agent, the Required Lenders shall have the
right to appoint a successor Agent, which so long as there is no Event of
Default shall be reasonably satisfactory to the Borrowers (whose consent shall
not be unreasonably withheld or delayed).  If no successor Agent shall have been
so appointed by the Required Lenders and shall have accepted such appointment,
within 30 days after the retiring Agent’s giving of notice of resignation, the
retiring Agent may, on behalf of the Lenders, the other Agent, the Co-Borrowing
Base Agents and the Issuing Banks, appoint a successor Agent which shall be
(a) a financial institution having a rating of not less than A or its equivalent
by S&P or, (b) a Lender capable of complying with all of the duties of such
Agent hereunder (in the opinion of the retiring Agent and as certified to the
Lenders in

 

102

--------------------------------------------------------------------------------


 

writing by such successor Agent) which, in the case of (a) and (b) above, so
long as there is no Event of Default shall be reasonably satisfactory to the
Borrowers (whose consent shall not be unreasonably withheld or delayed). Upon
the acceptance of any appointment as Agent by a successor Agent, such successor
Agent shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Agent and the retiring Agent shall be
discharged from its duties and obligations under this Agreement. After any
retiring Agent’s resignation hereunder as such Agent, the provisions of this
Article VIII shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was such Agent under this Agreement.  Any Co-Borrowing Base
Agent may resign at any time by giving five (5) Business Days’ written notice
thereof to the Administrative Agent and the Borrowers; provided that, upon any
such resignation of any Co-Borrowing Base Agent, no Person shall be appointed as
a successor to such Co-Borrowing Base Agent.

 

SECTION 8.13                                 Reports and Financial Statements.. 
Promptly after receipt thereof from the Borrowers, the Administrative Agent
shall remit to each Lender and, to the extent not previously delivered to such
Person by the Borrowers, each Co-Borrowing Base Agent copies of (a) all
financial statements, compliance certificates and Borrowing Base Certificates,
as required to be delivered by the Borrowers hereunder, (b) all commercial
finance examinations and appraisals of the Collateral received by the
Administrative Agent and (c) such other information regarding the operations,
business affairs and financial condition of any Borrower, or compliance with the
terms of any Loan Document, as any Lender or Co-Borrowing Base Agent may
reasonably request.  Without limiting the requirements of the definition of Bank
Products, each Lender agrees to furnish the Administrative Agent, at such
frequency as the Administrative Agent may reasonably request, with a summary of
all Obligations due or to become due to such Lender under and arising out of any
Cash Management Services and Bank Products provided by such Person to any Loan
Party or any of its Subsidiaries, and, in connection with any distributions to
be made hereunder, the Administrative Agent shall be entitled to assume that no
amounts are due to any Lender on account of such Obligations unless the
Administrative Agent has received written notice thereof from such Lender.

 

SECTION 8.14                                 Agency for Perfection.  Each Lender
hereby appoints each other Lender as agent for the purpose of perfecting Liens
for the benefit of the Agents and the other Secured Parties, in assets which, in
accordance with Article 9 of the UCC or any other applicable law of the United
States of America or Canada can be perfected only by possession.  Should any
Lender (other than the Agents) obtain possession of any such Collateral, such
Lender shall notify the Administrative Agent thereof, and, promptly upon the
Administrative Agent’s request therefor, shall deliver such Collateral to the
Collateral Agent, or otherwise deal with such Collateral in accordance with the
Administrative Agent’s or Collateral Agent’s (as applicable) instructions.

 

SECTION 8.15                                 Reserved.

 

SECTION 8.16                                 Collateral Matters.

 

(a)                                 The Lenders hereby irrevocably authorize the
Agents to release any Lien upon any Collateral: (i) upon the termination of the
Commitments and payment and satisfaction in full of all Obligations, all Letters
of Credit shall have expired or terminated (or been collateralized in a manner
satisfactory to the Issuing Banks) and all Letter of Credit Outstandings have
been reduced to zero (or collateralized in a manner satisfactory to the Issuing
Banks); or (ii) constituting property being sold, transferred or disposed of in
a disposition permitted under Section 6.5 hereof upon receipt by the
Administrative Agent of the Net Proceeds thereof to the extent required by this
Agreement.  Except as provided above, the Agents will not release any of the
Collateral Agent’s Liens without the prior written authorization of the
Applicable Lenders. Upon request by the any Agent or any Borrower at any time,
the

 

103

--------------------------------------------------------------------------------


 

Lenders will confirm in writing the Collateral Agent’s authority to release any
Liens upon particular types or items of Collateral pursuant to this
SECTION 8.15.

 

(b)                                 Upon at least two (2) Business Days’ prior
written request by the Borrowers, the Collateral Agent shall (and is hereby
irrevocably authorized by the Lenders to) execute such documents as may be
necessary to evidence the release of the Liens upon any Collateral described in
Section 8.16(a); provided, however, that (i) the Agents shall not be required to
execute any such document on terms which, in their reasonable opinion, would,
under applicable law, expose either Agent to liability or create any obligation
or entail any adverse consequence other than the release of such Liens without
recourse or warranty, and (ii) such release shall not in any manner discharge,
affect or impair the Obligations or any Liens (other than those expressly being
released) upon (or obligations of any Loan Party in respect of) all interests
retained by any Loan Party, including (without limitation) the proceeds of any
sale, all of which shall continue to constitute part of the Collateral.

 

SECTION 8.17                                 Documentation Agent, Syndication
Agent and Arrangers.  Notwithstanding the provisions of this Agreement or any of
the other Loan Documents, the Co-Documentation Agents, the Co-Syndication Agents
and the Arrangers shall have no powers, rights, duties, responsibilities or
liabilities with respect to this Agreement and the other Loan Documents.

 

ARTICLE IX
MISCELLANEOUS

 

SECTION 9.1                                        Notices.  Except in the case
of notices and other communications expressly permitted to be given by
telephone, all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by telecopy or e-mail, as follows:

 

(a)                                 if to any Borrower (or any other Loan
Party), to such Person at Zale Corporation, 901 W. Walnut Hill Lane, Irving,
Texas 75038-1003 Attention: General Counsel (Telecopy No. (972) 580-4934),
e-mail legal@zalecorp.com, with copies to (i) Zale Corporation, 901 W. Walnut
Hill Lane, Irving, Texas 75038-1003 Attention: Treasurer (Telecopy No. (972)
580-5547), e-mail treasury@zalecorp.com and (ii) Troutman Sanders LLP, 600
Peachtree Street, N.E., Suite 5200, Atlanta, Georgia 30308-2216, Attention:
Hazen H. Dempster, Esq (Telecopy No. (404) 962-6544), e-mail
hazen.dempster@troutmansanders.com;

 

(b)                                 If to the Administrative Agent, the
Collateral Agent or the Swingline Lender to Bank of America, N.A., 100 Federal
Street, Boston, Massachusetts 02110, Attention: Andrew Cerussi (Telecopy
No. (617) 310-2686), e-mail andrew.cerussi@baml.com, with a copy to Riemer &
Braunstein, LLP, Three Center Plaza, Boston, Massachusetts 02108, Attention:
David S. Berman, Esq. (Telecopy No. (617) 880-3456), e-mail
dberman@riemerlaw.com;

 

(c)                                  If to Bank of America, as a Co-Borrowing
Base Agent, to Bank of America, N.A., 100 Federal Street, Boston, Massachusetts
02110, Attention: Andrew Cerussi (Telecopy No. (617) 310-2686), e-mail
andrew.cerussi@baml.com, with a copy to Riemer & Braunstein, LLP, Three Center
Plaza, Boston, Massachusetts 02108, Attention: David S. Berman, Esq. (Telecopy
No. (617) 880-3456), e-mail dberman@riemerlaw.com;

 

(d)                                 If to Wells Fargo, as a Co-Borrowing Base
Agent, to Wells Fargo Bank, National Association, One Boston Place, 18th Floor,
Boston, Massachusetts 02108, Boston, Massachusetts, Attention: Connie Liu
(Telecopy No. (866) 303-3944), e-mail Connie.Liu@wellsfargo.com, with a copy

 

104

--------------------------------------------------------------------------------


 

to Choate, Hall & Stewart, LLP, Two International Place, Boston, Massachusetts
02110, Attention: Kevin J. Simard, Esq (Telecopy No. (617) 502-4086), e-mail
ksimard@choate.com;

 

(e)                                  If to any other Lender, to it at its
address (or telecopy number or e-mail) set forth on the signature pages hereto
or on any Assignment and Acceptance for such Lender.

 

(f)                                   All notices and other communications given
to any party hereto in accordance with the provisions of this Agreement shall be
deemed to have been given on the date of receipt.

 

(g)                                  Unless the Administrative Agent otherwise
prescribes in writing, notices and other communications sent to an e-mail
address shall be deemed received upon the sender’s receipt of an acknowledgement
from the intended recipient (such as by the “return receipt requested” function,
as available, return e-mail or other written acknowledgement), provided that if
such notice or other communication is not sent during the normal business hours
of the recipient, such notice or communication shall be deemed to have been sent
at the opening of business on the next Business Day for the recipient.

 

(h)                                 Each of the Borrowers, the Administrative
Agent, the Collateral Agent and the Co-Borrowing Base Agents may change its
address, telecopier or telephone number for notices and other communications
hereunder by notice to the Administrative Agent. Each Lender may change its
address, telecopier or telephone number for notices and other communications
hereunder by notice to the Borrowers, the Administrative Agent, the Collateral
Agent and the Co-Borrowing Base Agents. In addition, each Lender agrees to
notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, telecopier number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender.

 

SECTION 9.2                                        Waivers; Amendments.

 

(a)                                 No failure or delay by the Agents, any
Issuing Bank or any Lender in exercising any right or power hereunder or under
any other Loan Document shall operate as a waiver thereof, nor shall any single
or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Agents, the Issuing Banks and the Lenders hereunder and
under the other Loan Documents are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
any Loan Document or consent to any departure by any Loan Party therefrom shall
in any event be effective unless the same shall be permitted by paragraph (b) of
this Section, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan or issuance of a Letter of
Credit shall not be construed as a waiver of any Default, regardless of whether
the Agents, any Lender or any Issuing Bank may have had notice or knowledge of
such Default at the time.

 

(b)                                 Neither this Agreement nor any other Loan
Document nor any provision hereof or thereof may be waived, amended or modified
except, in the case of this Agreement, pursuant to an agreement or agreements in
writing entered into by the Borrowers and the Required Lenders or, in the case
of any other Loan Document, pursuant to an agreement or agreements in writing
entered into by parties thereto required by such Loan Document to execute such
agreement, in each case with the consent of the Required Lenders, provided, that
no such agreement shall (i) as to any Lender, increase any Commitment of such
Lender without the written consent of such Lender, (ii) as to any Lender, reduce
the rate of interest on any Loan or L/C Disbursement, or reduce any fees payable
hereunder, without the written

 

105

--------------------------------------------------------------------------------


 

consent of such Lender, (iii) as to any Lender, postpone the scheduled date of
payment of the principal amount of any Loan or L/C Disbursement, or any interest
thereon, or any fees payable hereunder, or reduce the amount of, waive or excuse
any such payment, or postpone the scheduled date of expiration of the
Commitments, the Maturity Date, without the written consent of such Lender,
(iv) change any of the provisions of this SECTION 9.2 or the definition of the
term “Required Lenders”, “Required Supermajority Lenders” or any other provision
of any Loan Document specifying the number or percentage of Lenders required to
waive, amend or modify any rights thereunder or make any determination or grant
any consent thereunder, without the written consent of each Lender, (v) except
for sales described in SECTION 6.5 or as permitted in the Security Documents,
release any material portion of the Collateral from the Liens of the Security
Documents, without the written consent of each Lender; provided, that the
foregoing shall not limit the discretion of the Required Supermajority Lenders
to change the definition of the term “Permitted Asset Sales”, (vi) change the
definition of the term “Borrowing Base” or any component definition thereof if
as a result thereof the amounts available to be borrowed by the Borrowers would
be increased, without the written consent of each Lender, provided, that the
foregoing shall not limit the discretion of the Administrative Agent to change,
establish or eliminate any Reserves (other than the Term Reserve the definition
of which can be changed in such a manner which would increase the Term Reserve
only with the written consent of each FILO Lender) in accordance with
SECTION 2.2 or to determine whether Inventory or Accounts are Eligible Inventory
or Eligible Credit Card Receivables, respectively, (vii) change the definition
of the term “Incremental Availability” or any component definition thereof if as
a result thereof the amounts available to be borrowed by the Borrowers would be
increased, without the written consent of each FILO Lender, provided, that the
foregoing shall not limit the discretion of the Administrative Agent or the
Co-Borrowing Base Agents to change, establish or eliminate any Reserves (other
than the Term Reserve the definition of which can be changed in such a manner
which would increase the Term Reserve only with the written consent of each FILO
Lender) in accordance with SECTION 2.2 or to determine whether Inventory or
Accounts are Eligible Inventory or Eligible Credit Card Receivables,
respectively, (viii) increase the Permitted Overadvance, without the written
consent of each Lender, (ix) change the provisions of Sections 2.22 or 7.4
without the prior written consent of each Lender affected thereby; (x) except as
expressly permitted herein or in any other Loan Document, subordinate the
Obligations hereunder or the Liens granted hereunder or under the other Loan
Documents, to any other Indebtedness or Lien, as the case may be without the
written consent of each Lender, and (xi) increase the aggregate principal amount
of the Swingline Loans permitted to be outstanding at any time, without the
written consent of the Required Supermajority Lenders, provided, further, that
no such agreement shall amend, modify or otherwise affect the definition of
“Defaulting Lender,” the provisions of Section 2.31 or Section 8.12 or the
rights or duties of the Agents, without the prior written consent of the Agents
and no such agreement shall amend, modify or otherwise affect the rights or
duties of the Issuing Banks, without the prior written consent of each Issuing
Bank so affected.

 

(c)                                  Notwithstanding anything to the contrary
herein, no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder (and any amendment, waiver or consent
which by its terms requires the consent of all Lenders or each affected Lender
may be effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitments of any Defaulting Lender may not be
increased or extended without the consent of such Lender and (y) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that by its terms affects any Defaulting Lender disproportionately
adversely relative to other affected Lenders shall require the consent of such
Defaulting Lender.

 

(d)                                 Notwithstanding anything to the contrary in
this Agreement or any other Loan Document, (x) no provider or holder of any Bank
Products or Cash Management Services shall have any voting or approval rights
hereunder (or be deemed a Lender) solely by virtue of its status as the provider
or holder of such agreements or products or the Obligations owing thereunder,
nor shall the consent of any such

 

106

--------------------------------------------------------------------------------


 

provider or holder be required (other than in their capacities as Lenders, to
the extent applicable) for any matter hereunder or under any of the other Loan
Documents, including as to any matter relating to the Collateral or the release
of Collateral or any Loan Party, and (y) any Loan Document may be amended and
waived with the consent of the Administrative Agent at the request of the
Borrowers without the need to obtain the consent of any other Lender if such
amendment or waiver is delivered in order (i) to comply with local law or advice
of local counsel, (ii) to cure ambiguities or defects or (iii) to cause any Loan
Document to be consistent with this Agreement and the other Loan Documents.

 

(e)                                  Notwithstanding anything to the contrary
contained in this SECTION 9.2, in the event that the Borrowers request that this
Agreement or any other Loan Document be modified, amended or waived in a manner
which would require the consent of the Lenders pursuant to SECTION 9.2(b) and
such amendment is approved by the Required Lenders, but not by the requisite
percentage of the Lenders, the Borrowers, and the Required Lenders shall be
permitted to amend this Agreement without the consent of the Lender or Lenders
which did not agree to the modification or amendment requested by the Borrowers
(such Lender or Lenders, collectively the “Minority Lenders”) to provide for
(w) the termination of the Commitments of each of the Minority Lenders, (x) the
addition to this Agreement of one or more other financial institutions, or an
increase in the Commitments of one or more of the Required Lenders, so that the
Total Commitments after giving effect to such amendment shall be in the same
amount as the Total Commitments immediately before giving effect to such
amendment, (y) if any Loans are outstanding at the time of such amendment, the
making of such additional Loans by such new or increasing Lender or Lenders, as
the case may be, as may be necessary to repay in full the outstanding Loans
(including principal, interest, and fees) of the Minority Lenders immediately
before giving effect to such amendment and (z) such other modifications to this
Agreement or the Loan Documents as may be appropriate and incidental to the
foregoing.

 

(f)                                   No notice to or demand on any Loan Party
shall entitle any Loan Party to any other or further notice or demand in the
same, similar or other circumstances. Each holder of a Note shall be bound by
any amendment, modification, waiver or consent authorized as provided herein,
whether or not a Note shall have been marked to indicate such amendment,
modification, waiver or consent and any consent by a Lender, or any holder of a
Note, shall bind any Person subsequently acquiring a Note, whether or not a Note
is so marked. No amendment to this Agreement shall be effective against the
Borrowers unless signed by the Borrowers or other applicable Loan Party.

 

SECTION 9.3                                        Expenses; Indemnity; Damage
Waiver.

 

(a)                                 The Loan Parties shall jointly and severally
pay (i) all reasonable and documented third-party out-of-pocket expenses
incurred by the Agents and their Affiliates, including the reasonable and
documented fees, charges and disbursements of counsel for the Agents, outside
consultants for the Agents, appraisers, and for commercial finance examinations,
in connection with the syndication of the credit facilities provided for herein,
the preparation and administration of the Loan Documents or any amendments,
modifications or waivers of the provisions thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable and documented third-party out-of-pocket expenses incurred by each
Issuing Bank in connection with any demand for payment under any Letter of
Credit, and (iii) all reasonable and documented third-party out-of-pocket
expenses incurred by the Agents, each Issuing Bank or any Lender, including the
reasonable fees, charges and disbursements of any counsel and any outside
consultants for the Agents, each Issuing Bank or any Lender, for appraisers,
commercial finance examinations, and environmental site assessments, in
connection with the enforcement or protection of its rights in connection with
the Loan Documents, including its rights under this Section, or in connection
with the Loans made or Letters of Credit issued hereunder, including all such
reasonable and documented third-party out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit; provided,

 

107

--------------------------------------------------------------------------------


 

that the Lenders who are not the Agents or an Issuing Bank shall be entitled to
reimbursement for no more than one counsel representing all such Lenders (absent
a conflict of interest in which case the Lenders may engage and be reimbursed
for additional counsel).

 

(b)                                 The Loan Parties shall, jointly and
severally, indemnify the Agents, each Co-Borrowing Base Agent, each Issuing Bank
and each Lender, and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses, including the reasonable and documented fees, charges and
disbursements of any counsel for any Indemnitee, incurred by or asserted against
any Indemnitee arising out of, in connection with, or as a result of (i) the
execution or delivery of any Loan Document or any other agreement or instrument
contemplated hereby, the performance by the parties to the Loan Documents of
their respective obligations thereunder or the consummation of the transactions
contemplated by the Loan Documents or any other transactions contemplated
hereby, (ii) any Loan or Letter of Credit or the use of the proceeds therefrom
(including any refusal by an Issuing Bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit, any bank advising
or confirming a Letter of Credit and any other Person seeking to enforce the
rights of a Borrower, beneficiary, transferee, or assignee of Letter of Credit
proceeds or the holder of an instrument or document related to any Letter of
Credit), (iii) any actual or alleged presence or release of Hazardous Materials
on or from any property currently or formerly owned or operated by any Loan
Party or any of its Subsidiaries, or any Environmental Liability related in any
way to any Loan Party or any of its Subsidiaries, (iv) any claims of, or amounts
paid by any Secured Party to, any bank party to a Blocked Account Agreement or
other Person which has entered into a control agreement with any Secured Party
hereunder; or (v) any actual or prospective claim, litigation, investigation or
proceeding relating to any of the foregoing, whether based on contract, tort or
any other theory, whether brought by a third party or by any Borrower or any
other Loan Party or any of the Loan Parties’ directors, shareholders or
creditors, and regardless of whether any Indemnitee is a party thereto,
provided, that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
resulted from the gross negligence or willful misconduct of such Indemnitee or
with respect to a claim by one Indemnitee against another Indemnitee.

 

(c)                                  If, for any reason, the indemnification
under paragraph (b) of this Section is unenforceable as a matter of law or with
respect to a claim by one Indemnitee against another Indemnitee, then the Loan
Parties shall contribute to the amount paid or payable by such Indemnitee as a
result of such loss, claim, damage or liability to the maximum amount legally
permissible.  The Loan Parties also agree that no Indemnitee shall have any
liability to the Loan Parties, any Person asserting claims on behalf of or in
right of the Loan Parties or any other Person in connection with or as a result
of this Agreement or any agreement or instrument contemplated hereby, the
transactions contemplated by the Loan Documents, any Loan or Letter of Credit or
the use of the proceeds thereof, except to the extent that the losses, claims,
damages, liabilities or expenses incurred by the Loan Parties resulted from the
gross negligence, willful misconduct, bad faith or breach of contractual
obligations of such Indemnitee.

 

(d)                                 To the extent that any Loan Party fails to
pay any amount required to be paid by it to the Agents or any Issuing Bank under
paragraph (a) or (b) of this Section, each Lender severally agrees to pay to the
Agents or the applicable Issuing Bank, as the case may be, such Lender’s
Commitment Percentage of such unpaid amount, provided, that the unreimbursed
expense or indemnified loss, claim, damage, liability or related expense, as the
case may be, was incurred by or asserted against the Agents or an Issuing Bank.

 

(e)                                  To the extent permitted by applicable law,
no Loan Party shall assert, and each hereby waives, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or

 

108

--------------------------------------------------------------------------------


 

punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement or any agreement or
instrument contemplated hereby, the transactions contemplated by the Loan
Documents, any Loan or Letter of Credit or the use of the proceeds thereof.

 

(f)                                   All amounts due under this Section shall
be payable promptly after written demand therefor.

 

(g)                                  The covenants contained in this SECTION 9.3
shall survive payment or satisfaction in full of all other Obligations.

 

SECTION 9.4                                        Successors and Assigns.

 

(a)                                 The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby (including any Affiliate of an Issuing
Bank that issues any Letter of Credit), except that no Loan Party may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of each Lender (and any such attempted assignment or transfer
without such consent shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of an Issuing Bank that issues any Letter of Credit)
and, to the extent expressly contemplated hereby, the Related Parties of each of
the Agents, each Issuing Bank and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

 

(b)                                 Any Lender may assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitments and the Loans at the time owing
to it), provided, that (i) except in the case of an assignment to a Lender or an
Affiliate of a Lender, (1) the Administrative Agent must give its prior written
consent to such assignment (which consent shall not be unreasonably withheld or
delayed) and (2) so long as no Default or Event of Default has occurred and is
continuing, the Borrowers shall give their prior written consent to such
assignment (which consent shall not be unreasonably withheld or delayed),
(ii) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitments or Loans, the amount of the Commitments or Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Acceptance with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 unless the
Administrative Agent and the Borrowers otherwise consent, (iii) each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations, and (iv) the parties to each
assignment shall execute and deliver to the Administrative Agent an Assignment
and Acceptance, together with (unless waived by the Administrative Agent or
unless such assignment is to an Affiliate of a Lender) a processing and
recordation fee of $3,500 (which shall not be payable or reimbursable by the
Borrowers).  Subject to acceptance and recording thereof pursuant to
paragraph (d) of this Section, from and after the effective date specified in
each Assignment and Acceptance the assignee thereunder shall be a party hereto
and, to the extent of the interest assigned by such Assignment and Acceptance,
have the rights and obligations of a Lender under this Agreement, and the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Acceptance, be released from its obligations under this
Agreement (and, in the case of an Assignment and Acceptance covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of SECTION 9.3); provided, that except to the extent otherwise
expressly agreed by the affected parties, no assignment by a Defaulting Lender
will constitute a waiver or release of any claim of any party hereunder arising
from that Lender’s having been a Defaulting Lender..  Any assignment or transfer
by a Lender of rights or obligations under this Agreement that does not comply
with this paragraph shall be treated for purposes of this Agreement as a

 

109

--------------------------------------------------------------------------------


 

sale by such Lender of a participation in such rights and obligations in
accordance with paragraph (e) of this Section.

 

(c)                                  Notwithstanding anything to the contrary
herein contained, no such assignment shall be made (i) to the Loan Parties or
any of the Loan Parties’ Subsidiaries or Affiliates, (ii) to any Defaulting
Lender or any of its Subsidiaries or Affiliates, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (ii), (iii) to a natural Person, or (iv) of any FILO
Commitment of FILO Loans to any Person which is not also a Tranche A Lender.

 

(d)                                 In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or sub-participations, or other compensating actions,
including funding, with the consent of Zale and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, the Issuing
Bank or any Lender hereunder (and interest accrued thereon) and (y) acquire (and
fund as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit and Swingline Loans in accordance with its applicable
Commitment Percentage.  Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

 

(e)                                  The Administrative Agent, acting for this
purpose as an agent of the Loan Parties (and such agency being solely for tax
purposes), shall maintain at one of its offices in Boston, Massachusetts a copy
of each Assignment and Acceptance delivered to it (or the equivalent thereof in
electronic form) and a register for the recordation of the names and addresses
of the Lenders, and the Commitments of, and principal amount of the Loans and
L/C Disbursements owing to, each Lender pursuant to the terms hereof from time
to time (the “Register”). The entries in the Register shall be conclusive absent
manifest error and the Loan Parties, the Administrative Agent, each Issuing Bank
and the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrowers, each Issuing Bank and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

 

(f)                                   Upon its receipt of a duly completed
Assignment and Acceptance executed by an assigning Lender and an assignee, the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Acceptance
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

 

(g)                                  Any Lender may sell participations to one
or more banks or other entities (a “Participant”) in all or a portion of such
Lender’s rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans owing to it), provided, that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Loan Parties, the Agents, each Issuing Bank and
the other Lenders shall continue to deal solely and directly with such Lender in

 

110

--------------------------------------------------------------------------------


 

connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation in
the Commitments, the Loans and the Letters of Credit Outstandings shall provide
that such Lender shall retain the sole right to enforce the Loan Documents and
to approve any amendment, modification or waiver of any provision of the Loan
Documents, provided, that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the first proviso to SECTION 9.2(b) that
affects such Participant. Subject to paragraph (f) of this Section, the Loan
Parties agree that each Participant shall be entitled to the benefits of
SECTION 2.23, SECTION 2.25 and SECTION 2.26 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of SECTION 9.8 as though it were a Lender, provided,
such Participant agrees to be subject to SECTION 2.25(c) and Section 2.28 as
though it were a Lender.

 

(h)                                 Each Lender that sells a participation
shall, acting solely for this purpose as an agent of the Borrowers, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under the Loan Documents (the “Participation
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participation Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
Commitments, Loans, Letters of Credit or its other Obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such Commitments, Loans, Letters of Credit or other Obligation
is in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations.  The entries in the Participation Register shall be conclusive
absent manifest error, and such Lender shall treat each Person whose name is
recorded in the Participation Register as the owner of such participation for
all purposes of this Agreement notwithstanding any notice to the contrary.  For
the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a
Participation Register.

 

(i)                                     A Participant shall not be entitled to
receive any greater payment under SECTION 2.23 or SECTION 2.26 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrowers’ prior written consent. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of SECTION 2.26 unless (i) the Borrowers are notified
of the participation sold to such Participant and such Participant agrees, for
the benefit of the Borrowers, to comply with SECTION 2.26(e) as though it were a
Lender and (ii) such Participant is eligible for complete exemption from the
withholding tax referred to therein, following compliance with SECTION 2.26(e).

 

(j)                                    Any Lender may, without obtaining the
consent of any Loan Party, at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank, and this Section shall not apply to any such pledge or
assignment of a security interest, provided, that no such pledge or assignment
of a security interest shall release a Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

 

SECTION 9.5                                        Survival.  All covenants,
agreements, representations and warranties made by the Loan Parties in the Loan
Documents and in the certificates or other instruments delivered in connection
with or pursuant to this Agreement or any other Loan Document shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of the Loan Documents and the making of any
Loans and issuance of any Letters of Credit, regardless of any investigation
made by any such other party or on its behalf and notwithstanding that the
Agents, any

 

111

--------------------------------------------------------------------------------


 

Issuing Bank or any Lender may have had notice or knowledge of any Default or
incorrect representation or warranty at the time any credit is extended
hereunder, and shall continue in full force and effect as long as the principal
of or any accrued interest on any Loan or any fee or any other amount payable
under this Agreement is outstanding and unpaid or any Letter of Credit is
outstanding and so long as the Commitments have not expired or terminated. The
provisions of SECTION 2.23, SECTION 2.26 and SECTION 9.3 and Article VIII shall
survive and remain in full force and effect regardless of the consummation of
the transactions contemplated hereby, the repayment of the Loans, the expiration
or termination of the Letters of Credit and the Commitments or the termination
of this Agreement or any provision hereof.  In connection with the termination
of this Agreement and the release and termination of the security interests in
the Collateral, the Administrative Agent on behalf of itself and the other
Secured Parties, may require such indemnities or collateral as it shall
reasonably deem necessary or appropriate to protect the Secured Parties against
loss on account of such release and termination, including, without limitation,
with respect to credits previously applied to the Obligations that may
subsequently be reversed or revoked, and any Obligations that may thereafter
arise, including without limitation under SECTION 9.3.

 

SECTION 9.6                                        Counterparts; Integration;
Effectiveness.  This Agreement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Agreement and the other Loan Documents constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof. Except as provided in SECTION 4.1, this Agreement
shall become effective when it shall have been executed by the Agents and the
Lenders and when the Administrative Agent shall have received counterparts
hereof that, when taken together, bear the signatures of each of the other
parties hereto, and thereafter shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns. Delivery of an
executed counterpart of a signature page of this Agreement by telecopy or other
electronic method of transmission shall be effective as delivery of a manually
executed counterpart of this Agreement.

 

SECTION 9.7                                        Severability.  Any provision
of this Agreement held to be invalid, illegal or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such invalidity, illegality or unenforceability without affecting the validity,
legality and enforceability of the remaining provisions hereof; and the
invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction. Without limiting the
foregoing provisions of this Section 9.8, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent, the Issuing Bank or the Swingline Lender, as
applicable, then such provisions shall be deemed to be in effect only to the
extent not so limited.

 

SECTION 9.8                                        Right of Setoff.  If an Event
of Default shall have occurred and be continuing, each Lender, each Participant
and each of their respective Affiliates is hereby authorized at any time and
from time to time, to the fullest extent permitted by law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final)
at any time held and other obligations at any time owing by such Lender,
Participant or Affiliate to or for the credit or the account of the Loan Parties
against any of and all the obligations of the Loan Parties now or hereafter
existing under this Agreement held by such Lender, irrespective of whether or
not such Lender shall have made any demand under this Agreement and although
such obligations may be unmatured and/or such Obligations may be otherwise fully
secured. The rights of each Lender, Participant and Affiliate under this
Section are in addition to other rights and remedies (including other rights of
setoff) that such Lender, Participant or Affiliate may have.  No Lender will, or
will permit its Participant to, exercise its rights under this Section 9.8
without the consent of the Administrative Agent or the Required Lenders.  ANY
AND ALL RIGHTS TO REQUIRE ANY AGENT

 

112

--------------------------------------------------------------------------------


 

TO EXERCISE ITS RIGHTS OR REMEDIES WITH RESPECT TO ANY OTHER COLLATERAL WHICH
SECURES ANY OF THE OBLIGATIONS PRIOR TO THE EXERCISE BY ANY LENDER, PARTICIPANT
OR AFFILIATE OF ITS RIGHT OF SETOFF UNDER THIS SECTION ARE HEREBY KNOWINGLY,
VOLUNTARILY AND IRREVOCABLY WAIVED.

 

SECTION 9.9                                        Governing Law; Jurisdiction;
Consent to Service of Process

 

(a)                                 EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN
ANY OF THE LOAN DOCUMENTS, IN ALL RESPECTS, INCLUDING ALL MATTERS OF
CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS AGREEMENT AND EACH OTHER LOAN
DOCUMENTS AND THE OBLIGATIONS SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK INCLUDING, WITHOUT
LIMITATION, SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW,
AND ANY APPLICABLE LAWS OF THE UNITED STATES OF AMERICA.

 

(b)                                 Each party to this Agreement irrevocably
consents to service of process in the manner provided for notices in
SECTION 9.1. Nothing in this Agreement or any other Loan Document will affect
the right of any party to this Agreement to serve process in any other manner
permitted by law.

 

(c)                                  EACH OF THE LOAN PARTIES, EACH OF THE
AGENTS, EACH OF THE CO-BORROWING BASE AGENTS AND EACH LENDER AGREES THAT ANY
SUIT FOR THE ENFORCEMENT OF THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS
MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK SITTING IN THE BOROUGH OF
MANHATTAN OR ANY FEDERAL COURT SITTING THEREIN AND CONSENTS TO THE NONEXCLUSIVE
JURISDICTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH SUIT OR
ANY SUCH COURT OR THAT SUCH SUIT IS BROUGHT IN AN INCONVENIENT COURT.

 

SECTION 9.10                                 Waiver of Jury Trial.  EACH PARTY
HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT
OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY
OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.

 

SECTION 9.11                                 Headings.  Article and
Section headings and the Table of Contents used herein are for convenience of
reference only, are not part of this Agreement and shall not affect the
construction of, or be taken into consideration in interpreting, this Agreement.

 

SECTION 9.12                                 Interest Rate Limitation. 
Notwithstanding anything herein to the contrary, if at any time the interest
rate applicable to any Loan, together with all fees, charges and other amounts
that are treated as interest on such Loan under applicable law (collectively the
“Charges”), shall exceed the maximum lawful rate (the “Maximum Rate”) that may
be contracted for, charged, taken, received or reserved by the Lender holding
such Loan in accordance with applicable law, the rate of interest payable in
respect of such Loan hereunder, together with all Charges payable in respect
thereof, shall be limited to

 

113

--------------------------------------------------------------------------------


 

the Maximum Rate and, to the extent lawful, the interest and Charges that would
have been payable in respect of such Loan but were not payable as a result of
the operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

 

SECTION 9.13                                 Confidentiality.

 

Each of the Lenders, the Agents and the Co-Borrowing Base Agents agrees, on
behalf of itself and each of its affiliates, directors, officers, employees and
representatives, to use reasonable precautions to keep confidential, in
accordance with their customary procedures for handling confidential information
of the same nature and in accordance with safe and sound practices, any
non-public information supplied to it by the Loan Parties or of their
Subsidiaries pursuant to this Agreement that is identified by such Person as
being confidential at the time the same is delivered to such Lender, such Agent,
or such Co-Borrowing Base Agent provided that nothing herein shall limit the
disclosure of any such information (a) after such information shall have become
public other than through a violation of this Section 9.14 (b) to the extent
required by statute, rule, regulation or judicial process, (c) to counsel for
any of the Lenders, or the Administrative Agent, the Collateral Agent, or any of
the Co-Borrowing Base Agents, (d) to bank examiners, the National Association of
Insurance Commissioners or any other U.S. federal or foreign regulatory
authority having jurisdiction over any Lender, the Administrative Agent,  the
Collateral Agent, any Co-Borrowing Base Agent, or to auditors or accountants,
(e) to the Administrative Agent, the Collateral Agent, any Co-Borrowing Base
Agent, or any Lender, (f) in connection with any litigation to which the
Administrative Agent, the Collateral Agent, any Co-Borrowing Base Agent, or any
Lender is a party, or in connection with the enforcement of rights or remedies
hereunder or under any other Loan Document, or (g) to any assignee or
participant (or prospective assignee or participant) so long as such assignee or
participant agrees to be bound by the provisions of this SECTION 9.13.

 

SECTION 9.14                                 Additional Waivers.

 

(a)                                 The Obligations are the joint and several
obligations of each Loan Party. To the fullest extent permitted by applicable
law, the obligations of each Loan Party hereunder shall not be affected by
(i) the failure of any Agent or any other Secured Party to assert any claim or
demand or to enforce or exercise any right or remedy against any other Loan
Party under the provisions of this Agreement, any other Loan Document or
otherwise, (ii) any rescission, waiver, amendment or modification of, or any
release from any of the terms or provisions of, this Agreement, any other Loan
Document, or any other agreement, including with respect to any other Loan Party
of the Obligations under this Agreement, or (iii) the failure to perfect any
security interest in, or the release of, any of the security held by or on
behalf of the Collateral Agent or any other Secured Party.

 

(b)                                 The obligations of each Loan Party hereunder
shall not be subject to any reduction, limitation, impairment or termination for
any reason (other than the indefeasible payment in full in cash of the
Obligations and the termination of the Commitments), including any claim of
waiver, release, surrender, alteration or compromise of any of the Obligations,
and shall not be subject to any defense or set-off, counterclaim, recoupment or
termination whatsoever by reason of the invalidity, illegality or
unenforceability of the Obligations or otherwise. Without limiting the
generality of the foregoing, the obligations of each Loan Party hereunder shall
not be discharged or impaired or otherwise affected by the failure of any Agent
or any other Secured Party to assert any claim or demand or to enforce any
remedy under this Agreement, any other Loan Document or any other agreement, by
any waiver or modification of any provision of any thereof, by any default,
failure or delay, willful or otherwise, in the performance of the Obligations,
or by any other act or omission that may or might in any manner or to any extent
vary

 

114

--------------------------------------------------------------------------------


 

the risk of any Loan Party or that would otherwise operate as a discharge of any
Loan Party as a matter of law or equity (other than the indefeasible payment in
full in cash of all the Obligations).

 

(c)                                  To the fullest extent permitted by
applicable law, each Loan Party waives any defense based on or arising out of
any defense of any other Loan Party or the unenforceability of the Obligations
or any part thereof from any cause, or the cessation from any cause of the
liability of any other Loan Party, other than the indefeasible payment in full
in cash of all the Obligations. The Collateral Agent and the other Secured
Parties may, at their election, foreclose on any security held by one or more of
them by one or more judicial or nonjudicial sales, accept an assignment of any
such security in lieu of foreclosure, compromise or adjust any part of the
Obligations, make any other accommodation with any other Loan Party, or exercise
any other right or remedy available to them against any other Loan Party,
without affecting or impairing in any way the liability of any Loan Party
hereunder except to the extent that all the Obligations have been indefeasibly
paid in full in cash and the Commitments have been terminated. Pursuant to
applicable law, each Loan Party waives any defense arising out of any such
election even though such election operates, pursuant to applicable law, to
impair or to extinguish any right of reimbursement or subrogation or other right
or remedy of such Loan Party against any other Loan Party, as the case may be,
or any security.

 

(d)                                 Upon payment by any Loan Party of any
Obligations, all rights of such Loan Party against any other Loan Party arising
as a result thereof by way of right of subrogation, contribution, reimbursement,
indemnity or otherwise shall in all respects be subordinate and junior in right
of payment to the prior indefeasible payment in full in cash of all the
Obligations. In addition, any indebtedness of any Loan Party now or hereafter
held by any other Loan Party is hereby subordinated in right of payment to the
prior payment in full of the Obligations. None of the Loan Parties will demand,
sue for, or otherwise attempt to collect any such indebtedness. If any amount
shall erroneously be paid to any Loan Party on account of (a) such subrogation,
contribution, reimbursement, indemnity or similar right or (b) any such
indebtedness of any Loan Party, such amount shall be held in trust for the
benefit of the Secured Parties and shall forthwith be paid to the Collateral
Agent to be credited against the payment of the Obligations, whether matured or
unmatured, in accordance with the terms of the Loan Documents.

 

SECTION 9.15                                 Press Releases and Related Matters.

 

Each Loan Party consents to the publication by the Administrative Agent of
customary trade advertising material in tombstone format relating to the
financing transactions contemplated by this Agreement using any Loan Party’s
name logo or trademark.  The Administrative Agent shall provide a draft
reasonably in advance of any advertising material to the Borrowers for review
and comment prior to the publication thereof.  The Administrative Agent reserves
the right to provide to industry trade organizations information necessary and
customary for inclusion in league table measurements.

 

SECTION 9.16                                 Patriot Act; Proceeds of Crime Act.

 

Each Lender hereby notifies the Loan Parties that, pursuant to the requirements
of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”) (including all applicable “know your customer” rules,
regulations and procedures applicable to such Lender in Canada), it is required
to obtain, verify and record information that identifies the Loan Parties, which
information includes the name and address of each Loan Party and other
information that will allow such Lender to identify such Loan Party in
accordance with the Act.  Each Loan Party is in compliance, in all material
respects, with the Patriot Act and the Proceeds of Crime (Money Laundering) and
Terrorist Financing Act (Canada) (together with any successor statue, the
“Proceeds of Crime Act”).  No part of the proceeds of the Loans will be used by
the Loan Parties, directly or indirectly, for any purpose which would contravene
or breach the Proceeds of Crime Act or for any payments to any governmental
official or

 

115

--------------------------------------------------------------------------------


 

employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.

 

SECTION 9.17           Judgment Currency.

 

(a)           If, for the purpose of obtaining or enforcing judgment against any
Canadian Loan Party in any court in any jurisdiction, it becomes necessary to
convert into any other currency (such other currency being hereinafter in this
Section 9.18 referred to as the “Judgment Currency”) an amount due in Canadian
dollars or Dollars under this Agreement, the conversion will be made at the rate
of exchange prevailing on the Business Day immediately preceding:

 

(i)            the date of actual payment of the amount due, in the case of any
proceeding in the courts of the Province of Ontario or in the courts of any
other jurisdiction that will give effect to such conversion being made on such
date; or

 

(ii)           the date on which the judgment is given, in the case of any
proceeding in the courts of any other jurisdiction (the date as of which such
conversion is made pursuant to this Section 9.18 being hereinafter in this
Section 9.18 referred to as the “Judgment Conversion Date”).

 

(b)           If, in the case of any proceeding in the court of any jurisdiction
referred to in Section 9.18(a)(i), there is a change in the rate of exchange
prevailing between the Judgment Conversion Date and the date of actual payment
of the amount due, the applicable Canadian Loan Party will pay such additional
amount (if any, but in any event not a lesser amount) as may be necessary to
ensure that the amount paid in the Judgment Currency, when converted at the rate
of exchange prevailing on the date of payment, will produce the amount of
Canadian dollars or Dollars, as the case may be, which could have been purchased
with the amount of Judgment Currency stipulated in the judgment or judicial
order at the rate of exchange prevailing on the Judgment Conversion Date.

 

(c)           Any amount due from any Canadian Loan Party under the provisions
of this Section 9.18 will be due as a separate debt and will not be affected by
judgment being obtained for any other amounts due under or in respect of this
Agreement.

 

(d)           The term “rate of exchange” in this Section 9.18 means:

 

(i)            for a conversion of Canadian dollars to the Judgment Currency,
the reciprocal of the official noon rate of exchange published by the Bank of
Canada for the date in question for the conversion of the Judgment Currency to
Canadian dollars;

 

(ii)           for a conversion of Dollars to the Judgment Currency when the
Judgment Currency is Canadian dollars, the official noon rate of exchange
published by the Bank of Canada for the date in question for the conversion of
Dollars to Canadian dollars;

 

(iii)          for a conversion of Dollars to the Judgment Currency when the
Judgment Currency is not Canadian dollars, the effective rate obtained when a
given amount of Dollars is converted to Canadian dollars at the rate determined
pursuant to this Section 9.18 and the result thereof is then converted to the
Judgment Currency pursuant to this Section 9.18; or

 

(iv)          if a required rate is not so published by the Bank of Canada for
any such date, the spot rate quoted by Bank of America (acting through its
Canada branch) at Toronto, Canada at

 

116

--------------------------------------------------------------------------------


 

approximately noon (Toronto time) on that date in accordance with its normal
practice for the applicable currency conversion in the wholesale market.

 

SECTION 9.18           No Strict Construction.

 

The parties hereto have participated jointly in the negotiation and drafting of
this Agreement.  In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties hereto and no presumption or burden of proof shall arise favoring
or disfavoring any party by virtue of the authorship of any provisions of this
Agreement.

 

SECTION 9.19           No Advisory or Fiduciary ResponsibilityIn connection with
all aspects of each transaction contemplated hereby, the Loan Parties each
acknowledge and agree that: (i) the credit facility provided for hereunder and
any related arranging or other services in connection therewith (including in
connection with any amendment, waiver or other modification hereof or of any
other Loan Document) are an arm’s-length commercial transaction between the Loan
Parties, on the one hand, and the Secured Parties, on the other hand, and each
of the Loan Parties is capable of evaluating and understanding and understands
and accepts the terms, risks and conditions of the transactions contemplated
hereby and by the other Loan Documents (including any amendment, waiver or other
modification hereof or thereof); (ii) in connection with the process leading to
such transaction, each Secured Party is and has been acting solely as a
principal and is not the financial advisor, agent or fiduciary, for the Loan
Parties or any of their respective Affiliates, stockholders, creditors or
employees or any other Person; (iii) none of the Secured Parties has assumed or
will assume an advisory, agency or fiduciary responsibility in favor of the Loan
Parties with respect to any of the transactions contemplated hereby or the
process leading thereto, including with respect to any amendment, waiver or
other modification hereof or of any other Loan Document (irrespective of whether
any of the Secured Parties has advised or is currently advising any Loan Party
or any of its Affiliates on other matters) and none of the Secured Parties has
any obligation to any Loan Party or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; (iv) the Secured Parties and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Loan Parties and their
respective Affiliates, and none of the Secured Parties has any obligation to
disclose any of such interests by virtue of any advisory, agency or fiduciary
relationship; and (v) the Secured Parties have not provided and will not provide
any legal, accounting, regulatory or tax advice with respect to any of the
transactions contemplated hereby (including any amendment, waiver or other
modification hereof or of any other Loan Document) and each of the Loan Parties
has consulted its own legal, accounting, regulatory and tax advisors to the
extent it has deemed appropriate.  Each of the Loan Parties hereby waives and
releases, to the fullest extent permitted by law, any claims that it may have
against each of the Secured Parties with respect to any breach or alleged breach
of agency or fiduciary duty.

 

SECTION 9.20           Payments Set AsideTo the extent that any payment by or on
behalf of the Loan Parties is made to any Secured Party, or any Secured Party
exercises its right of setoff, and such payment or the proceeds of such setoff
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by such Secured Party in its discretion) to be repaid to a trustee,
receiver or any other party, in connection with any proceeding under any Debtor
Relief Law or otherwise, then (a) to the extent of such recovery, the obligation
or part thereof originally intended to be satisfied shall be revived and
continued in full force and effect as if such payment had not been made or such
setoff had not occurred, and (b) the Loan Parties agree to pay to the
Administrative Agent upon demand, and each Lender and Issuing Bank severally
agrees to pay to the Administrative Agent upon demand its Commitment Percentage
(without duplication) of, any amount so recovered from or repaid by the
Administrative Agent, plus interest thereon from the date of such demand to the
date such payment is made at a rate per annum equal to the Federal Funds Rate
from time to time in

 

117

--------------------------------------------------------------------------------


 

effect.  The obligations of the Loan Parties, the Lenders and the Issuing Bank
under clause (b) of the preceding sentence shall survive the payment in full of
the Obligations and the termination of this Agreement and the other Loan
Documents.

 

SECTION 9.21           Intercreditor Agreement.

 

The Loan Parties, the Agents and the Lenders acknowledge that the exercise of
certain of the Agents’ rights and remedies hereunder may be subject to, and
restricted by, the provisions of the Intercreditor Agreement. Except as
specified herein, nothing contained in the Intercreditor Agreement shall be
deemed to modify any requirement or shall be deemed to modify any of the
provisions of this Agreement and the other Loan Documents, which, among the Loan
Parties, the Agents, the Lenders and the other Secured Parties shall remain in
full force and effect.

 

SECTION 9.22           Existing Credit Agreement Amended and Restated.

 

(a)           Upon satisfaction of the conditions precedent to the effectiveness
of this Agreement, (a) this Agreement shall amend and restate the Existing
Credit Agreement in its entirety (except to the extent that definitions from the
Existing Credit Agreement are incorporated herein by reference) and (b) the
rights and obligations of the parties under the Existing Credit Agreement shall
be subsumed within, and be governed by, this Agreement; provided, however, that
the Loan Parties hereby agree that (i) the Letter of Credit Outstandings under,
and as defined in, the Existing Credit Agreement on the Effective Date shall be
Letter of Credit Outstandings hereunder, and (ii) all Obligations of the Loan
Parties under, and as defined in, the Existing Credit Agreement shall remain
outstanding, shall constitute continuing Obligations secured by the Collateral,
and this Agreement shall not be deemed to evidence or result in a novation or
repayment and reborrowing of such obligations and other liabilities.

 

[balance of page left intentionally blank; signature pages follow]

 

118

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as a sealed instrument as of
the day and year first above written.

 

 

 

ZALE DELAWARE, INC.

 

as Borrower

 

By:

/s/ Elizabeth J. Galloway

 

Name:

Elizabeth J. Galloway

 

Title:

Vice President and Treasurer

 

 

 

 

 

 

 

ZALE CORPORATION

 

as Borrower

 

By:

/s/ Elizabeth J. Galloway

 

Name:

Elizabeth J. Galloway

 

Title:

Vice President and Treasurer

 

 

 

 

 

 

 

ZGCO, LLC

 

as Borrower

 

By:

/s/ Elizabeth J. Galloway

 

Name:

Elizabeth J. Galloway

 

Title:

Vice President and Treasurer

 

 

 

 

 

 

 

TXDC, L.P.

 

as Borrower

 

 

 

 

By:

ZALE DELAWARE, INC.

 

 

Its General Partner

 

 

 

 

By:

/s/ Elizabeth J. Galloway

 

Name:

Elizabeth J. Galloway

 

Title:

Vice President and Treasurer

 

 

 

 

 

 

 

ZALE PUERTO RICO, INC.

 

as Borrower

 

By:

/s/ Elizabeth J. Galloway

 

Name:

Elizabeth J. Galloway

 

Title:

Vice President and Treasurer

 

Signature Page to Second Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

ZALE CANADA CO.

 

as a Facility Guarantor

 

 

 

 

 

By:

/s/ Elizabeth J. Galloway

 

Name:

Elizabeth J. Galloway

 

Title:

Vice President and Treasurer

 

 

 

 

 

 

 

ZALE CANADA DIAMOND SOURCING INC.

 

as a Facility Guarantor

 

 

 

 

 

By:

/s/ Elizabeth J. Galloway

 

Name:

Elizabeth J. Galloway

 

Title:

Vice President and Treasurer

 

 

 

 

 

 

 

ZAP, INC.

 

as a Facility Guarantor

 

 

 

 

 

By:

/s/ Elizabeth J. Galloway

 

Name:

Elizabeth J. Galloway

 

Title:

Vice President and Treasurer

 

 

 

 

 

 

 

ZALE CANADA HOLDING LP

 

as a Facility Guarantor

 

 

 

 

 

By: Zale International, Inc.,

 

its General Partner

 

 

 

 

 

 

 

By:

/s/ Elizabeth J. Galloway

 

Name:

Elizabeth J. Galloway

 

Title:

Vice President and Treasurer

 

Signature Page to Second Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

ZCSC, LLC

 

as a Facility Guarantor

 

 

 

 

 

 

 

By:

/s/ Kevin Rupkey

 

Name:

Kevin Rupkey

 

Title:

Vice President

 

 

 

 

 

 

 

ZALE INTERNATIONAL, INC.

 

as a Facility Guarantor

 

 

 

 

 

 

By:

/s/ Elizabeth J. Galloway

 

Name:

Elizabeth J. Galloway

 

Title:

Vice President and Treasurer

 

 

 

 

 

 

 

ZALE EMPLOYEES’ CHILD CARE ASSOCIATION, INC.

 

as a Facility Guarantor

 

 

 

 

 

 

 

By:

/s/ Elizabeth J. Galloway

 

Name:

Elizabeth J. Galloway

 

Title:

Vice President and Treasurer

 

 

 

 

 

 

 

ZALE CANADA FINCO 2, INC.

 

as a Facility Guarantor

 

 

 

 

 

 

By:

/s/ Elizabeth J. Galloway

 

Name:

Elizabeth J. Galloway

 

Title:

Vice President and Treasurer

 

Signature Page to Second Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

FINCO HOLDING LP.

 

as a Facility Guarantor

 

 

 

 

 

By: Zale Canada Finco 2, Inc.,

 

its General Partner

 

 

 

 

 

 

By:

/s/ Elizabeth J. Galloway

 

Name:

Elizabeth J. Galloway

 

Title:

Vice President and Treasurer

 

 

 

 

 

 

 

FINCO PARTNERSHIP LP.

 

as a Facility Guarantor

 

 

 

 

 

By: Zale Canada Finco 2, Inc.,

 

its General Partner

 

 

 

 

 

 

By:

/s/ Elizabeth J. Galloway

 

Name:

Elizabeth J. Galloway

 

Title:

Vice President and Treasurer

 

 

 

 

 

 

 

ZALE CANADA FINCO, LLC

 

as a Facility Guarantor

 

 

 

 

 

 

By:

/s/ Elizabeth J. Galloway

 

Name:

Elizabeth J. Galloway

 

Title:

Vice President and Treasurer

 

Signature Page to Second Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

ZALE CANADA FINCO 1, INC.

 

as a Facility Guarantor

 

 

 

 

 

 

By:

/s/ Elizabeth J. Galloway

 

Name:

Elizabeth J. Galloway

 

Title:

Vice President and Treasurer

 

Signature Page to Second Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as Administrative Agent,
Collateral Agent and Co-Borrowing Base Agent and as a Lender

 

 

 

 

By:

/s/ Andrew Cerussi

 

Name:

Andrew Cerussi

 

Title:

Senior Vice President

 

 

 

 

 

 

 

MERRILL LYNCH, PIERCE, FENNER & SMITH
INCORPORATED, as Joint Lead Arranger and Joint Bookrunner

 

 

 

 

 

 

 

By:

/s/ Michele Koren

 

Name:

Michele Koren

 

Title:

Vice President

 

Signature Page to Second Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., as a Lender and
Co-Syndication Agent

 

 

 

 

By:

/s/ Mario Quintanilla

 

Name:

Mario Quintanilla

 

Title:

Authorized Officer

 

 

 

 

 

 

 

J.P. MORGAN SECURITIES LLC, as Joint Lead Arranger and Joint Bookrunner

 

 

 

 

By:

/s/ Kirk Stites

 

Name:

Kirk Stites

 

Title:

Senior Vice President

 

Signature Page to Second Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

CIT FINANCE LLC, as a Lender and as Co-Documentation Agent

 

 

 

 

By:

/s/ Robert L. Klein

 

Name:

Robert L. Klein

 

Title:

Vice President

 

Signature Page to Second Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION, as a Lender and Co-Documentation Agent

 

 

 

 

By:

/s/ Thanwantie Somar

 

Name:

Thanwantie Somar

 

Title:

Assistant Vice President

 

Signature Page to Second Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as a Lender

 

 

 

 

By:

/s/ Connie Lui

 

Name:

Connie Lui

 

Title:

Vice President

 

 

 

 

 

 

 

WELLS FARGO CAPITAL FINANCE, LLC, as Co-Syndication Agent and Joint Lead
Arranger and Joint Bookrunner

 

 

 

 

 

 

 

By:

/s/ Connie Lui

 

Name:

Connie Lui

 

Title:

Vice President

 

Signature Page to Second Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

RBS BUSINESS CAPITAL, A DIVISION OF RBS ASSET FINANCE, INC., a subsidiary of RBS
CITIZENS, N.A., as a Lender and as Co-Documentation Agent

 

 

 

 

By:

/s/ Michael Ganann

 

Name:

Michael Ganann

 

Title:

Senior Vice President

 

Signature Page to Second Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

CAPITAL ONE LEVERAGE FINANCE CORP., as a Lender

 

 

 

 

 

 

 

By:

/s/ Lawrence J. Cannariato

 

Name:

Lawrence J. Cannariato

 

Title:

Vice President

 

Signature Page to Second Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

SUNTRUST BANK, as a Lender

 

 

 

 

 

 

 

By:

/s/ Virginia D. Sullivan

 

Name:

Virginia D. Sullivan

 

Title:

Vice President

 

Signature Page to Second Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF
ASSIGNMENT AND ACCEPTANCE

 

This Assignment and Acceptance (the “Assignment and Acceptance”) is dated as of
the Assignment Effective Date set forth below and is entered into by and between
                                 (the “Assignor”) and                         
(the “Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Acceptance as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Assignment Effective Date
inserted by the Administrative Agent as contemplated below (a) all of the
Assignor’s rights and obligations in its capacity as a Lender under the Credit
Agreement and any other documents or instruments delivered pursuant thereto to
the extent related to the amount and percentage interest identified below of all
of such outstanding rights and obligations of the Assignor under the respective
facilities identified below (including without limitation any Letters of Credit
and Swingline Loans included in such facilities) and (b) to the extent permitted
to be assigned under applicable law, all claims, suits, causes of action and any
other right of the Assignor (in its capacity as a Lender) against any Person,
whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause (a)
above (the rights and obligations sold and assigned pursuant to clauses (a) and
(b) above being referred to herein collectively as, the “Assigned Interest”). 
Such sale and assignment is without recourse to the Assignor and, except as
expressly provided in this Assignment and Acceptance, without representation or
warranty by the Assignor.

 

1.

 

Assignor:

 

 

 

 

 

 

 

2.

 

Assignee:

 

 

 

 

 

 

 

3.

 

Borrowers:

 

Zale Delaware, Inc.
Zale Corporation
ZGCO, LLC
TXDC, L.P.
Zale Puerto Rico, Inc.

 

 

 

 

 

4.

 

Administrative Agent:

 

Bank of America, N.A.,  as the administrative agent under the Credit Agreement

 

--------------------------------------------------------------------------------


 

5.

 

Credit Agreement:

 

The Second Amended and Restated Credit Agreement dated as of July 24, 2012 by,
among others, Zale Delaware, Inc., Zale Corporation, ZGCO, LLC, TXDC, L.P., and
Zale Puerto Rico, Inc. (collectively, the “Borrowers”), the Facility Guarantors
party thereto, the Lenders party thereto, and Bank of America, N.A. as
Administrative Agent and Collateral Agent

 

6.

 

Assigned Interest:

 

 

 

 

 

 

 

 

 

Percentage Interest of Tranche A Commitments being assigned:

 

      %

 

 

 

 

 

 

 

Percentage Interest of FILO Commitments being assigned:

 

      %

 

 

 

 

 

 

 

Percentage Interest of Total Commitments being assigned:

 

      %

 

 

 

 

 

 

 

Amount of Tranche A Commitments being assigned:

 

   $

 

 

 

 

 

 

 

Amount of FILO Commitments being assigned:

 

   $

 

 

 

 

 

 

 

Amount of Commitment being assigned:

 

   $

 

 

 

 

 

 

 

After Giving Effect to the Assignment:

 

 

 

 

 

 

 

 

 

Assignor’s Commitment:

 

$

 

 

 

 

 

 

 

Assignee’s Commitment:

 

$

 

 

 

 

 

[7.

 

Trade Date:                                      ] (1)

 

 

 

Effective date:                              , 201 .

 

The terms set forth in this Assignment and Acceptance are hereby agreed to:

 

 

ASSIGNOR

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

ASSIGNEE

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------

(1)  To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

--------------------------------------------------------------------------------


 

 

Consented to and Accepted:

 

 

 

BANK OF AMERICA, N.A., as Administrative Agent

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

 

[Consented to:](2)

 

 

 

[ZALE DELAWARE, INC.]

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

[ZALE CORPORATION]

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

[ZGCO, LLC]

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

[TXDC, L.P.]

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

[ZALE PUERTO RICO, INC.]

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------

(2)  In accordance with Section 9.4 of the Credit Agreement, so long as no
Default or Event of Default has occurred and is continuing, the Borrowers shall
give their prior written consent to such assignment.

 

--------------------------------------------------------------------------------


 

ANNEX 1

 

The Second Amended and Restated Credit Agreement dated as of July 24, 2012 by,
among others, ZALE DELAWARE, INC., a Delaware corporation (“Zale Delaware”),
ZALE CORPORATION, a Delaware corporation (“Zale”), ZGCO, LLC, a Virginia limited
liability company (“ZGCO”), TXDC, L.P., a Texas limited partnership (“TXDC”),
and ZALE PUERTO RICO, INC., a Puerto Rico corporation (“Zale Puerto Rico”, and
together with Zale Delaware, Zale, ZGCO, and TXDC, the “Borrowers”), the
Facility Guarantors, the Lenders party thereto, and BANK OF AMERICA, N.A., as
Administrative Agent, and the other agents parties thereto.

 

STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ACCEPTANCE

 

1.             Representations and Warranties.

 

1.1          Assignor.  The Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim and
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Acceptance and to consummate the
transactions contemplated hereby; and (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with the Credit Agreement or any other Loan Document, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Loan Documents or any collateral thereunder, (iii) the financial condition of
the Borrowers, any of their respective Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrowers, any of their respective Subsidiaries or Affiliates
or any other Person of any of their respective obligations under the Loan
Document.

 

1.2          Assignee.  The Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Acceptance and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) from
and after the Assignment Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, and (iii) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to § 5.1 thereof, as applicable, and
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into this Assignment and Acceptance
and to purchase the Assigned Interest on the basis of which it has made such
analysis and decision independently and without reliance on the Administrative
Agent or any other Lender, and (iv) if it is a Foreign Lender, attached to the
Assignment and Acceptance is any documentation required to be delivered by it
pursuant to the terms of the Credit Agreement, duly completed and executed by
the Assignee; and (b) agrees that (i) it will, independently and without
reliance on the Administrative Agent, the Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

 

2.             Joint Representations of Assignor and Assignee.          The
Assignor and Assignee each hereby represent and warrant that: (i) this
assignment is (a) being made to a Lender or an Affiliate of a Lender, (b) is an
assignment of the entire remaining amount of the Assignor’s Commitments, (c) is
an assignment of not less than $5,000,000, or (d) the Administrative Agent and
Borrowers have otherwise consented below; and (ii) to the extent required under
the Credit Agreement, the Assignor and Assignee

 

--------------------------------------------------------------------------------


 

have delivered, or caused to be delivered, a processing and recording fee of
$3,500 to the Administrative Agent.

 

3.             Payments.  From and after the Assignment Effective Date, the
Administrative Agent shall make all payments in respect of the Assigned Interest
(including payments of principal, interest, fees and other amounts) to the
Assignee whether such amounts have accrued prior to, on or after the Assignment
Effective Date.  The Assignor and the Assignee shall make all appropriate
adjustments in payments by the Administrative Agent for periods prior to the
Assignment Effective Date or with respect to the making of this assignment
directly between themselves.

 

4.             General Provisions.  This Assignment and Acceptance shall be
binding upon, and inure to the benefit of the parties hereto and their
respective successors and assigns.  This Assignment and Acceptance may be
executed in any number of counterparts, which together shall constitute one
instrument.  Delivery of any executed counterpart of a signature page of this
Assignment and Acceptance by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Acceptance.  This
Assignment and Acceptance shall be governed by, and construed in accordance
with, the laws of the State of New York, without regard to principles of
conflict of laws, but including Sections 5-1401 and 5-1402 of the General
Obligations Law.

 

--------------------------------------------------------------------------------


 

EXHIBIT B-1

 

[[SECOND] AMENDED AND RESTATED](1) REVOLVING LOAN NOTE

 

as of July 24, 2012

 

FOR VALUE RECEIVED, the undersigned, ZALE DELAWARE, INC. , a Delaware
corporation (“Zale Delaware”), ZALE CORPORATION, a Delaware corporation
(“Zale”), ZGCO, LLC, a Virginia limited liability company (f/k/a DDCC, Inc., a
Delaware corporation) (“ZGCO”), TXDC, L.P., a Texas limited partnership (“TXDC”)
and ZALE PUERTO RICO, INC. (“Zale Puerto Rico”, and together with Zale Delaware,
Zale, ZGCO, and TXDC, the “Borrowers”), hereby jointly and severally promise to
pay to the order of [                                                        ]
(the “Lender”) at the Administrative Agent’s office at 100 Federal Street,
9th Floor, Boston, Massachusetts 02110:

 

(a)           prior to or on the Termination Date the principal amount of
                                                                         
Dollars ($                            ) or, if less, the aggregate unpaid
principal amount of Revolving Loans advanced by the Lender to the Borrowers
pursuant to the Second Amended and Restated Credit Agreement dated as of
July 24, 2012 (as amended, modified, supplemented or restated and in effect from
time to time, the “Credit Agreement”), by, among others, the Borrowers, the
Facility Guarantors party thereto, the Lender, the other Lenders party thereto,
the Collateral Agent, and the Administrative Agent;

 

(b)           the principal outstanding hereunder from time to time at the times
provided in the Credit Agreement; and

 

(c)           interest on the principal balance hereof from time to time
outstanding from the Closing Date under the Credit Agreement through and
including the Termination Date, fees, expenses, and costs at the times and at
the rates provided in the Credit Agreement.

 

[This [Second] Amended and Restated Revolving Note replaces in its entirety that
certain [Amended and Restated] Revolving Loan Note dated                   , by
certain of the Borrowers, payable to the Lender.] This [[Second] Amended and
Restated] Revolving Loan Note (“Note”) evidences borrowings under and has been
issued by the Borrowers in accordance with the terms of the Credit Agreement.
The Lender and any holder hereof is entitled to the benefits of the Credit
Agreement, the Security Documents and the other Loan Documents, and may enforce
the agreements of the Borrowers contained therein, and any holder hereof may
exercise the respective remedies provided for thereby or otherwise available in
respect thereof, all in accordance with the respective terms thereof. All
capitalized terms used in this Note and not otherwise defined herein shall have
the same meanings herein as in the Credit Agreement.

 

The Borrowers irrevocably authorize the Lender to make or cause to be made, at
or about the time of the Borrowing of any Revolving Loan or at the time of
receipt of any payment of principal of this Note, an appropriate notation on the
grid attached to this Note, or the continuation of such grid, or any other
similar record, including computer records, reflecting the making of such
Revolving Loan or (as the case may be) the receipt of such payment. The
outstanding amount of the Revolving Loans set forth on the grid attached to this
Note, or the continuation of such grid, or any other similar record, including
computer records, maintained by the Lender with respect to any Revolving Loans
shall be prima facie evidence of the principal amount thereof owing and unpaid
to the Lender, but the failure to record, or any error in so recording, any such
amount on any such grid, continuation or other record shall not limit or

 

--------------------------------------------------------------------------------

(1)  Insert bracketed language as appropriate

 

--------------------------------------------------------------------------------


 

otherwise affect the obligation of the Borrowers hereunder or under the Credit
Agreement to make payments of principal of and interest on this Note when due.

 

The Borrowers have the right in certain circumstances and the obligation under
certain other circumstances to prepay the whole or part of the principal of this
Note on the terms and conditions specified in the Credit Agreement.

 

If any one or more of the Events of Default shall occur, the entire unpaid
principal amount of this Note and all of the unpaid interest accrued thereon may
become or be declared due and payable in the manner and with the effect provided
in the Credit Agreement.

 

No delay or omission on the part of the Lender or any holder hereof in
exercising any right hereunder shall operate as a waiver of such right or of any
other rights of the Lender or such holder, nor shall any delay, omission or
waiver on any one occasion be deemed a bar or waiver of the same or any other
right on any further occasion.

 

The Borrowers and every endorser and guarantor of this Note or the obligation
represented hereby waives presentment, demand, notice, protest and all other
demands and notices in connection with the delivery, acceptance, performance,
default or enforcement of this Note, and assents to any extension or
postponement of the time of payment or any other indulgence, to any
substitution, exchange or release of collateral and to the addition or release
of any other party or person primarily or secondarily liable.

 

THIS NOTE AND THE OBLIGATIONS OF THE BORROWERS HEREUNDER SHALL FOR ALL PURPOSES
BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK
WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF LAWS, BUT INCLUDING SECTIONS 5-1401
AND 5-1402 OF THE GENERAL OBLIGATIONS LAW. THE BORROWERS AGREE THAT ANY SUIT FOR
THE ENFORCEMENT OF THIS NOTE MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW
YORK OR ANY FEDERAL COURT SITTING THEREIN AND THE CONSENT TO THE NONEXCLUSIVE
JURISDICTION OF SUCH COURT AND THE SERVICE OF PROCESS IN ANY SUCH SUIT BEING
MADE UPON THE BORROWERS BY MAIL AT THE ADDRESS SPECIFIED IN §9.1 OF THE CREDIT
AGREEMENT. THE BORROWERS HEREBY WAIVE ANY OBJECTION THAT THEY MAY NOW OR
HEREAFTER HAVE TO THE VENUE OF ANY SUCH SUIT OR ANY SUCH COURT OR THAT SUCH SUIT
IS BROUGHT IN AN INCONVENIENT COURT.

 

[Signature Page Follows]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused this Note to be signed on
its behalf by its duly authorized officer as of the day and year first above
written.

 

 

ZALE DELAWARE, INC.

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

ZALE CORPORATION

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

ZGCO, LLC

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

TXDC, L.P.

 

 

 

 

By:

ZALE DELAWARE, INC.

 

 

Its General Partner

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

ZALE PUERTO RICO, INC.

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Signature Page to [Amended and Restated] Revolving Loan Note

 

--------------------------------------------------------------------------------


 

EXHIBIT B-2

 

FILO NOTE

 

as of July 24, 2012

 

FOR VALUE RECEIVED, the undersigned, ZALE DELAWARE, INC., a Delaware corporation
(“Zale Delaware”), ZALE CORPORATION, a Delaware corporation (“Zale”), ZGCO, LLC,
a Virginia limited liability company (f/k/a DDCC, Inc., a Delaware corporation)
(“ZGCO”), TXDC, L.P., a Texas limited partnership (“TXDC”) and ZALE PUERTO
RICO, INC. (“Zale Puerto Rico”, and together with Zale Delaware, Zale, ZGCO, and
TXDC, the “Borrowers”), hereby jointly and severally promise to pay to the order
of [                                                        ] (the “Lender”) at
the Administrative Agent’s office at 100 Federal Street, 9th Floor, Boston,
Massachusetts 02110:

 

(a)           prior to or on the Termination Date the principal amount of
                                                                         
Dollars ($                            ) or, if less, the aggregate unpaid
principal amount of FILO Loans advanced by the Lender to the Borrowers pursuant
to the Second Amended and Restated Credit Agreement dated as of July 24, 2012
(as amended, modified, supplemented or restated and in effect from time to time,
the “Credit Agreement”), by, among others, the Borrowers, the Facility
Guarantors party thereto, the Lender, the other Lenders party thereto, the
Collateral Agent, and the Administrative Agent;

 

(b)           the principal outstanding hereunder from time to time at the times
provided in the Credit Agreement; and

 

(c)           interest on the principal balance hereof from time to time
outstanding from the Closing Date under the Credit Agreement through and
including the Termination Date, fees, expenses, and costs at the times and at
the rates provided in the Credit Agreement.

 

This FILO Note (“Note”) evidences borrowings under and has been issued by the
Borrowers in accordance with the terms of the Credit Agreement. The Lender and
any holder hereof is entitled to the benefits of the Credit Agreement, the
Security Documents and the other Loan Documents, and may enforce the agreements
of the Borrowers contained therein, and any holder hereof may exercise the
respective remedies provided for thereby or otherwise available in respect
thereof, all in accordance with the respective terms thereof. All capitalized
terms used in this Note and not otherwise defined herein shall have the same
meanings herein as in the Credit Agreement.

 

The Borrowers irrevocably authorize the Lender to make or cause to be made, at
or about the time of the Borrowing of any FILO Loan or at the time of receipt of
any payment of principal of this Note, an appropriate notation on the grid
attached to this Note, or the continuation of such grid, or any other similar
record, including computer records, reflecting the making of such FILO Loan or
(as the case may be) the receipt of such payment. The outstanding amount of the
FILO Loans set forth on the grid attached to this Note, or the continuation of
such grid, or any other similar record, including computer records, maintained
by the Lender with respect to any FILO Loans shall be prima facie evidence of
the principal amount thereof owing and unpaid to the Lender, but the failure to
record, or any error in so recording, any such amount on any such grid,
continuation or other record shall not limit or otherwise affect the obligation
of the Borrowers hereunder or under the Credit Agreement to make payments of
principal of and interest on this Note when due.

 

--------------------------------------------------------------------------------


 

The Borrowers have the right in certain circumstances and the obligation under
certain other circumstances to prepay the whole or part of the principal of this
Note on the terms and conditions specified in the Credit Agreement.

 

If any one or more of the Events of Default shall occur, the entire unpaid
principal amount of this Note and all of the unpaid interest accrued thereon may
become or be declared due and payable in the manner and with the effect provided
in the Credit Agreement.

 

No delay or omission on the part of the Lender or any holder hereof in
exercising any right hereunder shall operate as a waiver of such right or of any
other rights of the Lender or such holder, nor shall any delay, omission or
waiver on any one occasion be deemed a bar or waiver of the same or any other
right on any further occasion.

 

The Borrowers and every endorser and guarantor of this Note or the obligation
represented hereby waives presentment, demand, notice, protest and all other
demands and notices in connection with the delivery, acceptance, performance,
default or enforcement of this Note, and assents to any extension or
postponement of the time of payment or any other indulgence, to any
substitution, exchange or release of collateral and to the addition or release
of any other party or person primarily or secondarily liable.

 

THIS NOTE AND THE OBLIGATIONS OF THE BORROWERS HEREUNDER SHALL FOR ALL PURPOSES
BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK
WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF LAWS, BUT INCLUDING SECTIONS 5-1401
AND 5-1402 OF THE GENERAL OBLIGATIONS LAW. THE BORROWERS AGREE THAT ANY SUIT FOR
THE ENFORCEMENT OF THIS NOTE MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW
YORK OR ANY FEDERAL COURT SITTING THEREIN AND THE CONSENT TO THE NONEXCLUSIVE
JURISDICTION OF SUCH COURT AND THE SERVICE OF PROCESS IN ANY SUCH SUIT BEING
MADE UPON THE BORROWERS BY MAIL AT THE ADDRESS SPECIFIED IN §9.1 OF THE CREDIT
AGREEMENT. THE BORROWERS HEREBY WAIVE ANY OBJECTION THAT THEY MAY NOW OR
HEREAFTER HAVE TO THE VENUE OF ANY SUCH SUIT OR ANY SUCH COURT OR THAT SUCH SUIT
IS BROUGHT IN AN INCONVENIENT COURT.

 

[Signature Page Follows]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused this Note to be signed on
its behalf by its duly authorized officer as of the day and year first above
written.

 

 

ZALE DELAWARE, INC.

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

ZALE CORPORATION

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

ZGCO, LLC

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

TXDC, L.P.

 

 

 

 

By:

ZALE DELAWARE, INC.

 

 

Its General Partner

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

ZALE PUERTO RICO, INC.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Signature Page to FILO Note

 

--------------------------------------------------------------------------------


 

EXHIBIT B-3

 

SECOND AMENDED AND RESTATED SWINGLINE NOTE

 

$50,000,000

as of July 24, 2012

 

FOR VALUE RECEIVED, the undersigned, ZALE DELAWARE, INC., a Delaware corporation
(“Zale Delaware”), ZALE CORPORATION, a Delaware corporation (“Zale”), ZGCO, LLC,
a Virginia limited liability company (f/k/a DDCC, Inc., a Delaware corporation)
(“ZGCO”), TXDC, L.P., a Texas limited partnership (“TXDC”), and ZALE PUERTO
RICO, INC. (“Zale Puerto Rico”, and together with Zale Delaware, Zale, ZGCO, and
TXDC, the “Borrowers”), hereby jointly and severally, absolutely and
unconditionally promise to pay to the order of BANK OF AMERICA, N.A. (the
“Swingline Lender”), without offset or counterclaim, with offices at 100 Federal
Street, 9th Floor, Boston, Massachusetts 02110:

 

(a)           on the Termination Date, the principal amount of FIFTY MILLION
DOLLARS ($50,000,000) or, if less, the then outstanding aggregate unpaid
principal amount of Swingline Loans made by the Swingline Lender to the
Borrowers pursuant to the Second Amended and Restated Credit Agreement, dated as
of July 24, 2012 (as amended, modified, supplemented or restated and in effect
from time to time, the “Credit Agreement”), by and between, among others,
(i) the Borrowers, (ii) the Facility Guarantors party thereto, (iii) the lending
institutions identified as Lenders therein, (iv) the Administrative Agent, and
(v) the Collateral Agent; and

 

(b)           interest on the principal balance hereof from time to time
outstanding from the Closing Date under the Credit Agreement through and
including the Termination Date, fees, expenses, and costs at the times and at
the rates provided in the Credit Agreement.

 

This Second Amended and Restated Swingline Note (the “Swingline Note”) replaces
in its entirety that certain Amended and Restated Swingline Note dated May 10,
2010, by certain of the Borrowers, payable to the Lender. This Swingline Note
evidences borrowings under, is subject to the terms and conditions of, and has
been issued by the Borrowers in accordance with the Credit Agreement and is the
Swingline Note referred to therein. The Swingline Lender and any holder hereof
are entitled to the benefits of the Credit Agreement and may enforce the
agreements of the Borrowers contained therein, and any holder hereof may
exercise the respective remedies provided for thereby or otherwise available in
respect thereof, all in accordance with the respective terms thereof. All
capitalized terms used in this Swingline Note and not otherwise defined herein
shall have the same meanings herein as in the Credit Agreement.

 

The Swingline Lender shall endorse, and is hereby irrevocably authorized by the
Borrowers to endorse, on its records and/or on the schedule attached to this
Swingline Note or a continuation of such schedule attached hereto and made a
part hereof, an appropriate notation evidencing advances to the Borrowers and
repayments by the Borrowers of principal of this Swingline Note, provided that
failure by the Swingline Lender to make any such notations shall not affect any
of the Borrowers’ obligations or the validity of any repayments made by the
Borrowers in respect of this Swingline Note.

 

The Borrowers have the right in certain circumstances and the obligation in
certain other circumstances to prepay the whole or part of the principal of this
Swingline Note on the terms and conditions specified in the Credit Agreement.

 

--------------------------------------------------------------------------------


 

If any one or more Events of Default shall occur, the entire unpaid principal
amount of this Swingline Note and all of the unpaid interest accrued thereon may
become or be declared due and payable in the manner and with the effect provided
in the Credit Agreement.

 

The Borrowers and every endorser of this Swingline Note or the obligation
represented hereby waive presentment, demand, notice, protest, notice of intent
to accelerate, notice of acceleration and all other demands and notices in
connection with the delivery, acceptance, performance, default or enforcement of
this Swingline Note and assent to any extension or postponement of the time of
payment or any other indulgence, to any substitution, exchange or release of
collateral and to the addition or release of any other party or person primarily
or secondarily liable.

 

THIS SWINGLINE NOTE AND THE OBLIGATIONS OF THE BORROWERS HEREUNDER SHALL FOR ALL
PURPOSES BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAW OF THE STATE OF
NEW YORK WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF LAWS, BUT INCLUDING
SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW. THE BORROWERS AGREE
THAT ANY SUIT FOR THE ENFORCEMENT OF THIS SWINGLINE NOTE MAY BE BROUGHT IN THE
COURTS OF THE STATE OF NEW YORK OR ANY FEDERAL COURT SITTING THEREIN AND THE
CONSENT TO THE NONEXCLUSIVE JURISDICTION OF SUCH COURT AND THE SERVICE OF
PROCESS IN ANY SUCH SUIT BEING MADE UPON THE BORROWERS BY MAIL AT THE ADDRESS
SPECIFIED IN §9.1 OF THE CREDIT AGREEMENT. THE BORROWERS HEREBY WAIVE ANY
OBJECTION THAT THEY MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH SUIT OR
ANY SUCH COURT OR THAT SUCH SUIT IS BROUGHT IN AN INCONVENIENT COURT.

 

[Signature Page Follows]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused this Swingline Note to be
signed on its behalf by its duly authorized officer as of the day and year first
above written.

 

 

ZALE DELAWARE, INC.

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

ZALE CORPORATION

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

ZGCO, LLC

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

TXDC, L.P.

 

 

 

 

By:

ZALE DELAWARE, INC.

 

 

Its General Partner

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

ZALE PUERTO RICO, INC.

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Signature Page to Second Amended and Restated Swingline Note

 

--------------------------------------------------------------------------------


 

EXHIBIT F

 

FORM OF COMPLIANCE CERTIFICATE

 

To:                             Bank of America, N.A.

Date:

 

100 Federal Street, 9th Floor

 

Boston, MA 02110

 

Attention: Andrew Cerussi

 

 

Re:                             Second Amended and Restated Credit Agreement
dated as of July 24, 2012 (as amended, modified, supplemented or restated
hereafter, the “Credit Agreement”) by and among (i) ZALE DELAWARE, INC., a
Delaware corporation, ZALE CORPORATION, a Delaware corporation (“Zale”), ZGCO,
LLC, a Virginia limited liability company, TXDC, L.P., a Texas limited
partnership, and ZALE PUERTO RICO, INC., a Puerto Rico corporation (the
“Borrowers”) (ii) the Facility Guarantors named therein, (iii) the Lenders party
thereto from time to time, and (iv) Bank of America, N.A., as administrative
agent and collateral agent (in such capacities, the “Agent”) for its own benefit
and the benefit of the other Secured Parties referred to therein.  All
capitalized terms used herein and not otherwise defined shall have the same
meaning herein as in the Credit Agreement.

 

The undersigned, a duly authorized and acting Financial Officer of Zale, hereby
certifies to you as of the date hereof as follows:

 

1.                                      No Default.

 

a.                                      Except as set forth in Appendix I, no
Default or Event of Default has occurred and is continuing.

 

b.                                      If a Default or Event of Default has
occurred and is continuing, the Borrowers propose to take action as set forth in
Appendix I with respect to such Default or Event of Default.

 

2.                                      No Material Accounting Changes, Etc. 
The financial statements furnished to the Agent for the month/quarter/year
ending [          ] were prepared in accordance with GAAP consistently applied
and present fairly in all material respects the financial condition of Zale and
its Subsidiaries on a consolidated basis at the close of, and the results of the
Borrowers’ operations and cash flows for, the period(s) covered, subject to,
with respect to the monthly/quarterly financial statements, normal year end
audit adjustments and the absence of footnotes. There has been no change in GAAP
or the application thereof since the date of the audited financial statements
furnished to the Agent for the year ending [          ], other than the material
accounting changes as disclosed on Appendix II hereto.

 

3.                                      Financial Calculations.  Attached hereto
as Appendix III are reasonably detailed calculations necessary to determine the
Fixed Charge Coverage Ratio for the period ending
[                                  ].

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, I have executed this certificate as of the date first
written above.

 

 

By:

 

 

 

Financial Officer of Zale

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

APPENDIX I

 

Except as set forth below, no Default or Event of Default has occurred and is
continuing. [If a Default or Event of Default has occurred and is continuing,
the following describes the nature of the Default in reasonable detail and the
steps being taken or contemplated by the Borrowers to be taken on account
thereof.]

 

--------------------------------------------------------------------------------


 

APPENDIX II

 

Except as set forth below, no material changes in GAAP or the application
thereof have occurred since [the date of the most recently delivered financial
statements to the Agent prior to the date of this Certificate]. [If material
changes in GAAP or in application thereof have occurred, the following describes
the nature of the changes in reasonable detail and the effect, if any, of each
such material change in GAAP or in application thereof in the determination of
the calculation of the financial statements described in the Credit Agreement].

 

--------------------------------------------------------------------------------


 

APPENDIX III

 

Calculation of Fixed Charge Coverage Ratio

 

1.

Consolidated EBITDA for such period

 

 

(see detailed calculation of Consolidated EBITDA attached hereto):

 

 

 

 

2.

Minus the following:

 

 

 

 

 

(a)

Unfinanced Capital Expenditures for such period:

 

 

 

 

 

 

(b)

federal income tax (whether U.S., Canadian or Puerto Rican) paid in cash during
such period:

 

 

 

 

3.

Line 1, minus Lines 2(a) and 2(b):

 

 

 

 

4.

The sum of the following:

 

 

 

 

 

(a)

Consolidated Total Interest Expense for such period:

 

 

 

 

 

 

 

plus

 

 

 

 

 

 

(b)

the sum of all scheduled payments of principal on Indebtedness of Zale and its
Subsidiaries (including without limitation, the principal component of amounts
paid on account of Capital Lease Obligations) made or required to be made during
such period:

 

 

 

 

 

 

 

plus

 

 

 

 

 

 

(c)

Restricted Payments consisting of dividends made during such period:

 

 

 

 

 

 

(d)

The sum of Lines 4(a) through 4(c):

 

 

 

 

5.

FIXED CHARGE COVERAGE RATIO AS OF THE LAST TWELVE MONTHS PERIOD ENDED
                         (Line 3 divided by Line 4(d):

 

 

B.  Fixed Charge Coverage Ratio Covenant:  During the continuance of a Covenant
Compliance Event, the Loan Parties shall not permit the Fixed Charge Coverage
Ratio, calculated for any Reference Period as of the last day of each fiscal
month commencing with the fiscal month immediately prior to the date that the
Covenant Compliance Event occurs, to be less than 1.0:1.0.

 

1.

Is covenant required to be tested?

Yes o

No o

 

 

 

 

2.

If covenant is required to be tested, in compliance?

Yes o

No o

 

--------------------------------------------------------------------------------


 

EXHIBIT G-1

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Second Amended and Restated Credit Agreement
dated as of July 24, 2012 (as amended, modified, supplemented or restated
hereafter, the “ Credit Agreement”) by and among (i) ZALE CORPORATION, a
Delaware corporation (“Zale”), (ii) the other Borrowers named therein, (iii) the
Facility Guarantors named therein, (iv) the Lenders party thereto from time to
time, and (v) Bank of America, N.A., as administrative agent and collateral
agent (in such capacities, the “Agent”) for its own benefit and the benefit of
the other Secured Parties referred to therein.  All capitalized terms used
herein and not otherwise defined shall have the same meaning herein as in the
Credit Agreement.

 

Pursuant to the provisions of Section 2.26(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
within the meaning of Section 871(h)(3)(B) of the Code of any Borrower that is a
U.S. Person and (iv) it is not a controlled foreign corporation related to any
Borrower that is a U.S. Person as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Agent and Zale with a certificate of its
non-U.S. Person status on IRS Form W-8BEN (or any successor form thereto).  By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
Zale and the Agent, and (2) the undersigned shall have at all times furnished
Zale and the Agent with a properly completed and currently effective certificate
in either the calendar year in which each payment is to be made to the
undersigned, or in either of the two calendar years preceding such payments.

 

[NAME OF LENDER]

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

Date:                      , 20[ ]

 

 

--------------------------------------------------------------------------------


 

EXHIBIT G-2

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Second Amended and Restated Credit Agreement
dated as of July 24, 2012 (as amended, modified, supplemented or restated
hereafter, the “ Credit Agreement”) by and among (i) ZALE CORPORATION, a
Delaware corporation (“Zale”), (ii) the other Borrowers named therein, (iii) the
Facility Guarantors named therein, (iv) the Lenders party thereto from time to
time, and (v) Bank of America, N.A., as administrative agent and collateral
agent (in such capacities, the “Agent”) for its own benefit and the benefit of
the other Secured Parties referred to therein.  All capitalized terms used
herein and not otherwise defined shall have the same meaning herein as in the
Credit Agreement.

 

Pursuant to the provisions of Section 2.26(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder within the meaning of Section 871(h)(3)(B)
of the Code of any Borrower that is a U.S. Person, and (iv) it is not a
controlled foreign corporation related to any Borrower that is a U.S. Person as
described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN (or any successor form thereto).  By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing, and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

[NAME OF PARTICIPANT]

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

Date:                      , 20[ ]

 

 

--------------------------------------------------------------------------------


 

EXHIBIT G-3

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Second Amended and Restated Credit Agreement
dated as of July 24, 2012 (as amended, modified, supplemented or restated
hereafter, the “ Credit Agreement”) by and among (i) ZALE CORPORATION, a
Delaware corporation (“Zale”), (ii) the other Borrowers named therein, (iii) the
Facility Guarantors named therein, (iv) the Lenders party thereto from time to
time, and (v) Bank of America, N.A., as administrative agent and collateral
agent (in such capacities, the “Agent”) for its own benefit and the benefit of
the other Secured Parties referred to therein.  All capitalized terms used
herein and not otherwise defined shall have the same meaning herein as in the
Credit Agreement.

 

Pursuant to the provisions of Section 2.26(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder within the
meaning of Section 871(h)(3)(B) of the Code of any Borrower that is a U.S.
Person and (v) none of its direct or indirect partners/members is a controlled
foreign corporation related to any Borrower that is a U.S. Person as described
in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN (or any
successor form thereto) or (ii) an IRS Form W-8IMY (or any successor form
thereto) accompanied by an IRS Form W-8BEN from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption.  By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

 

[NAME OF PARTICIPANT]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Date:                      , 20[ ]

 

 

--------------------------------------------------------------------------------


 

EXHIBIT G-4

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is hereby made to the Second Amended and Restated Credit Agreement
dated as of July 24, 2012 (as amended, modified, supplemented or restated
hereafter, the “ Credit Agreement”) by and among (i) ZALE CORPORATION, a
Delaware corporation (“Zale”), (ii) the other Borrowers named therein, (iii) the
Facility Guarantors named therein, (iv) the Lenders party thereto from time to
time, and (v) Bank of America, N.A., as administrative agent and collateral
agent (in such capacities, the “Agent”) for its own benefit and the benefit of
the other Secured Parties referred to therein.  All capitalized terms used
herein and not otherwise defined shall have the same meaning herein as in the
Credit Agreement.

 

Pursuant to the provisions of Section 2.26(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to the Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder within the meaning of
Section 871(h)(3)(B) of the Code of any Borrower that is a U.S. Person and (v)
none of its direct or indirect partners/members is a controlled foreign
corporation related to any Borrower that is a U.S. Person as described in
Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Agent and Zale with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN (or any
successor form thereto) or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN (or any successor form thereto) from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption.  By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
Zale and the Agent, and (2) the undersigned shall have at all times furnished
Zale and the Agent with a properly completed and currently effective certificate
in either the calendar year in which each payment is to be made to the
undersigned, or in either of the two calendar years preceding such payments.

 

--------------------------------------------------------------------------------


 

[NAME OF LENDER]

 

By:

 

 

Name:

 

 

Title:

 

 

Date:                      , 20[ ]

 

 

--------------------------------------------------------------------------------